


Exhibit 10.1

 

 

Senior First Lien Credit Facilities

 

CREDIT AGREEMENT

 

dated as of July 17, 2012,

 

as amended by

the First Amendment, dated as of April 1, 2013,

the Second Amendment, dated as of November 27, 2013,

the Third Amendment, dated as of May 21, 2015,

the Fourth Amendment, dated as of July 1, 2015,

the Fifth Amendment, dated as of May 11, 2016, and

the Sixth Amendment, dated as of August 19, 2016

 

among

 

WIDEOPENWEST FINANCE, LLC,
as Borrower,

 

RACECAR ACQUISITION, LLC and

WIDEOPENWEST KITE INC.,
as Parent Guarantors,

 

The Several Lenders
from Time to Time Parties Hereto

 

and

 

CREDIT SUISSE AG,
as Administrative Agent

 

--------------------------------------------------------------------------------

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

and

 

CREDIT SUISSE SECURITIES (USA), LLC

as the Sixth Amendment Lead Arrangers

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

Definitions

1

 

 

 

1.1

Defined Terms

1

 

 

 

SECTION 2.

Amount and Terms of Credit

57

 

 

 

2.1

Commitments

57

2.2

Minimum Amount of Each Borrowing; Maximum Number of Borrowings

59

2.3

Notice of Borrowing

59

2.4

Disbursement of Funds

60

2.5

Repayment of Loans; Evidence of Debt

60

2.6

Conversions and Continuations

61

2.7

Pro Rata Borrowings

62

2.8

Interest

62

2.9

Interest Periods

63

2.10

Inability to Determine Interest Rate, Illegality, etc.

64

2.11

Increased Costs

65

2.12

Compensation

66

2.13

Change of Lending Office

66

2.14

Notice of Certain Costs

67

2.15

Defaulting Lenders

67

2.16

Cash Collateral

69

2.17

Incremental Commitments

69

2.18

Loan Modification Offers

72

2.19

Refinancing Amendments

74

2.20

Repricing Protection

76

2.21

Refinancing Term B Loans; New Term B Loans

76

2.22

Cashless Rollover of Term Loans

77

 

 

 

SECTION 3.

Letters of Credit

77

 

 

 

3.1

Letters of Credit

77

3.2

Letter of Credit Requests

78

3.3

Letter of Credit Participations

78

3.4

Agreement to Repay Letter of Credit Drawings

81

3.5

Increased Costs

81

3.6

New or Successor Letter of Credit Issuer

82

 

 

 

SECTION 4.

Fees; Commitments

83

 

 

 

4.1

Fees

83

4.2

Voluntary Reduction of Revolving Credit Commitments

84

4.3

Mandatory Termination of Commitments

84

 

 

 

SECTION 5.

Payments

84

 

 

 

5.1

Voluntary Prepayments

84

5.2

Mandatory Prepayments

85

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

5.3

Method and Place of Payment

88

5.4

Taxes

89

5.5

Computations of Interest and Fees

91

5.6

Limit on Rate of Interest

91

 

 

 

SECTION 6.

Conditions Precedent to Initial Borrowing

91

 

 

 

6.1

Credit Documents

91

6.2

Collateral

92

6.3

Legal Opinions

93

6.4

Closing Certificate

93

6.5

Senior Unsecured Notes and Senior Subordinated Notes

93

6.6

Equity Contribution

93

6.7

Acquisition; Merger Agreement; Merger

93

6.8

Company Material Adverse Effect

93

6.9

Closing Secretary Certificates

93

6.10

Corporate Proceedings of Each Credit Party

94

6.11

Corporate Documents; Good Standing Certificates; Incumbency Certificates

94

6.12

Fees

94

6.13

Solvency Certificate

94

6.14

Historical Financial Statements

94

6.15

Pro Forma Financial Statements

94

6.16

Insurance

94

6.17

Existing Indebtedness

94

6.18

Money Laundering

95

 

 

 

SECTION 7.

Conditions Precedent to All Credit Events

95

 

 

 

7.1

No Default; Representations and Warranties

95

7.2

Notice of Borrowing; Letter of Credit Request

95

 

 

 

SECTION 8.

Representations, Warranties and Agreements

96

 

 

 

8.1

Corporate Status

96

8.2

Corporate Power and Authority

96

8.3

Authorization; No Violation

96

8.4

Litigation

97

8.5

Margin Regulations

97

8.6

Governmental Approvals

97

8.7

Investment Company Act

97

8.8

True and Complete Disclosure

97

8.9

Financial Statements; Financial Condition; Material Adverse Effect

97

8.10

Tax Returns and Payments

98

8.11

Compliance with ERISA

98

8.12

Subsidiaries

98

8.13

Patents, etc.

98

8.14

Environmental Laws

99

8.15

Properties

99

8.16

Security Documents

99

8.17

Solvency

100

8.18

Senior Indebtedness

100

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

8.19

Use of Proceeds

100

 

 

 

SECTION 9.

Affirmative Covenants

101

 

 

 

9.1

Information Covenants

101

9.2

Books, Records and Inspections

103

9.3

Maintenance of Insurance

103

9.4

Payment of Taxes

104

9.5

Consolidated Corporate Franchises

104

9.6

Compliance with Statutes, Regulations, etc.

104

9.7

ERISA

104

9.8

Good Repair

105

9.9

Transactions with Affiliates

105

9.10

End of Fiscal Years; Fiscal Quarters

106

9.11

Additional Guarantors and Grantors; Additional Subsidiaries

106

9.12

Pledges of Additional Capital Stock and Evidence of Indebtedness

106

9.13

Use of Proceeds

107

9.14

Changes in Business

107

9.15

Further Assurances

107

9.16

Maintenance of Rating of Facilities

108

9.17

Interest Rate Protection

108

9.18

Limitations on Activities

108

9.19

Designation of Subsidiaries

109

9.20

Post-Closing Covenants

109

 

 

 

SECTION 10.

Negative Covenants

109

 

 

 

10.1

Limitation on Indebtedness

109

10.2

Limitation on Liens

113

10.3

Limitation on Fundamental Changes

114

10.4

Limitation on Sale of Assets

115

10.5

Limitation on Investments

117

10.6

Limitations on Dividends

118

10.7

Limitations on Subordinated Debt Payments and Amendments

120

10.8

Limitations on Sale Leasebacks

120

10.9

Financial Covenant

120

10.10

Limitations on Negative Pledges; Limitations on Clauses Restricting Subsidiary
Distributions

121

 

 

 

SECTION 11.

Events of Default

122

 

 

 

11.1

Payments

122

11.2

Representations, etc.

122

11.3

Covenants

122

11.4

Default Under Other Agreements

123

11.5

Bankruptcy, etc.

123

11.6

ERISA

123

11.7

Guarantee Agreement

124

11.8

Security Agreement and Pledge Agreement

124

11.9

Mortgages

124

11.10

Judgments

124

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

11.11

Change of Control

124

11.12

Cure Right

125

11.13

Government Approvals and Consents

126

11.14

Application of Proceeds

126

 

 

 

SECTION 12.

The Administrative Agent

126

 

 

 

12.1

Appointment

126

12.2

Delegation of Duties

127

12.3

Exculpatory Provisions

127

12.4

Reliance by Administrative Agent

128

12.5

Notice of Default

128

12.6

Non-Reliance on Administrative Agent and Other Lenders

128

12.7

Indemnification

129

12.8

Administrative Agent in its Individual Capacity

129

12.9

Successor Agent

129

12.10

Withholding Tax

130

12.11

Other Agents; Arranger and Bookrunner

130

12.12

Administrative Agent May File Proofs of Claim

131

12.13

Collateral and Guaranty Matters

131

12.14

Credit Bidding

132

12.15

Cash Management Obligations; Swap Agreements

132

 

 

 

SECTION 13.

Miscellaneous

133

 

 

 

13.1

Amendments and Waivers

133

13.2

Notices

135

13.3

No Waiver; Cumulative Remedies

138

13.4

Survival of Representations and Warranties

138

13.5

Payment of Expenses; Indemnification

138

13.6

Successors and Assigns; Participations and Assignments

139

13.7

Replacements of Lenders under Certain Circumstances

146

13.8

Adjustments; Set-off

147

13.9

Counterparts

147

13.10

Severability

148

13.11

Integration

148

13.12

GOVERNING LAW

148

13.13

Submission to Jurisdiction; Waivers

148

13.14

Acknowledgments

149

13.15

WAIVERS OF JURY TRIAL

150

13.16

Confidentiality

150

13.17

USA Patriot Act

151

13.18

Consent to Effectiveness

151

13.19

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

151

 

iv

--------------------------------------------------------------------------------


 

 

SCHEDULES

 

 

 

Schedule 1.1(a)

Mortgaged Properties

Schedule 1.1(b)

Revolving Credit Commitments and Term Loan Commitments

Schedule 1.1(c)

Existing Letters of Credit

Schedule 1.1(d)

Existing Specified Hedge Agreements

Schedule 8.12

Subsidiaries

Schedule 8.16(b)

UCC Filing Jurisdictions

Schedule 8.16(c)

Mortgage Recording Jurisdictions

Schedule 9.20

Post-Closing Covenants

Schedule 10.1

Closing Date Indebtedness

Schedule 10.2

Closing Date Liens

Schedule 10.5

Closing Date Investments

 

 

EXHIBITS

 

 

 

Exhibit A

Form of Assignment and Acceptance

Exhibit B

Form of Guarantee Agreement

Exhibit C-1

Form of Security Agreement

Exhibit C-2

Form of Pledge Agreement

Exhibit D

Form of Notice of Borrowing

Exhibit E

Form of Mortgage (Real Property)

Exhibit F

Form of Perfection Certificate

Exhibit G

Form of Letter of Credit Request

Exhibit H-1

Form of Pari Passu Intercreditor Agreement

Exhibit H-2

Form of Second Lien Intercreditor Agreement

Exhibit I

Form of U.S. Tax Compliance Certificate

Exhibit J-1

Form of Borrower Closing Certificate

Exhibit J-2

Form of Credit Party Closing Certificate

Exhibit K-1

Form of Promissory Note (Term Loans)

Exhibit K-2

Form of Promissory Note (Revolving Credit Loans)

Exhibit L

Form of Solvency Certificate

 

v

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT, dated as of July 17, 2012, as amended by the First Amendment,
dated as of April 1, 2013, the Second Amendment, dated as of November 27, 2013,
the Third Amendment, dated as of May 21, 2015, the Fourth Amendment, dated as of
July 1, 2015, the Fifth Amendment, dated as of May 11, 2016, and the Sixth
Amendment, dated as of August 19, 2016 among WIDEOPENWEST FINANCE, LLC, a
Delaware limited liability company (the “Borrower”), RACECAR ACQUISITION, LLC, a
Delaware limited liability company (“Holdings”), WIDEOPENWEST KITE INC., a
Delaware corporation (including as successor by merger to WIDEOPENWEST
CLEVELAND, INC., WIDEOPENWEST ILLINOIS, INC., WIDEOPENWEST NETWORKS, INC.,
WIDEOPENWEST OHIO, INC. and WOW SIGECOM, INC.) (“WOW Knology Parent”), the
lending institutions from time to time parties hereto (each a “Lender” and,
collectively, the “Lenders”), and CREDIT SUISSE AG, as Administrative Agent.

 

The Borrower, Kingston Merger Sub, Inc., a Delaware corporation (“Merger Sub”),
and Knology, Inc., a Delaware corporation (the “Company”) have entered into an
Agreement and Plan of Merger dated as of April 18, 2012 (the “Merger
Agreement”), pursuant to which the Borrower has agreed to acquire (the
“Acquisition”) the Company. In connection with the Acquisition, on the Closing
Date, the Company will be merged (the “Merger”) with and into Merger Sub, with
the Company surviving as a direct wholly owned Subsidiary of the Borrower.

 

In connection with the Acquisition and the refinancing of the Existing Credit
Facilities (this and other capitalized terms used herein having the meanings
given to them in Section 1.1 below), the Borrower has requested the Lenders to
extend credit in the form of (a) Term Loans, in an initial aggregate principal
amount of $1,920,000,000 and (b) Revolving Credit Loans made available to the
Borrower at any time and from time to time prior to the applicable Maturity
Date, in an initial aggregate principal amount outstanding at any time prior to
the Non-Extended Revolving Credit Maturity Date not in excess of $200,000,000
less the aggregate Letters of Credit Outstanding at such time. The Borrower has
requested the Letter of Credit Issuer to issue Letters of Credit at any time and
from time to time prior to the L/C Maturity Date, in an aggregate face amount at
any time outstanding not in excess of the Letter of Credit Commitment.

 

The proceeds of the Term Loans, together with the proceeds of the Equity
Contribution and the proceeds of the Senior Unsecured Notes and the Senior
Subordinated Notes issued on the Closing Date, will be used by the Borrower
solely to effect the Refinancing Transactions and the Acquisition and to pay
Transaction Expenses. Proceeds of Revolving Credit Loans will be used solely for
general corporate purposes of Holdings, the Borrower and its Restricted
Subsidiaries (including Permitted Acquisitions, capital expenditures and
repayments of Indebtedness not prohibited hereunder) and to pay Transaction
Expenses to the extent permitted herein. Letters of Credit will be used by the
Borrower for general corporate purposes.

 

The parties hereto hereby agree as follows:

 

SECTION 1.                            Definitions.

 

1.1                               Defined Terms. As used herein, the following
terms shall have the meanings specified in this Section 1.1 (it being understood
that defined terms in this Agreement shall include in the singular number the
plural and in the plural the singular):

 

“ABR” shall mean, for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus 1/2 of 1.0%, (c) the Adjusted LIBO Rate applicable for an
Interest Period of one month commencing on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1.0%; provided that,

 

--------------------------------------------------------------------------------


 

solely for purposes of determining the Adjusted LIBO Rate for purposes of the
foregoing, the LIBO Rate for any day shall be based on the rate set forth on
such day at approximately 11:00 a.m. (London time) by reference to the ICE
Benchmark Administration Interest Settlement Rates for deposits in Dollars (as
set forth by any service selected by the Administrative Agent that has been
nominated by the ICE Benchmark Administration as an authorized vendor for the
purpose of displaying such rates), and (d) with respect to Term Loans only,
2.00%. If the Administrative Agent shall have determined (which determination
shall be conclusive absent manifest error) that it is unable to ascertain the
Federal Funds Effective Rate or the Adjusted LIBO Rate, as the case may be, for
any reason, including the inability or failure of the Administrative Agent to
obtain sufficient quotations or offers in accordance with the terms of the
respective definitions thereof, the ABR shall be determined without regard to
clause (b) or (c), as applicable, of the preceding sentence until the
circumstances giving rise to such inability no longer exist. Any change in the
ABR due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate, the Federal Funds Effective Rate
or the Adjusted LIBO Rate, as the case may be. Notwithstanding the foregoing, if
the “ABR” as otherwise determined pursuant to this definition shall be less than
(a) with respect to Term Loans only, 1.00%, then such rate shall be deemed 1.00%
for the purposes of this Agreement and (b) with respect to Revolving Credit
Loans only, 0.00%, then such rate shall be deemed 0.00% for the purposes of this
Agreement.

 

“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the ABR.

 

“Acceptable Price” shall have the meaning assigned to such term in the
definition of “Dutch Auction”.

 

“Accepting Lenders” shall have the meaning provided in Section 2.18(a).

 

“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business or
any Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Acquired
Entity”), for any period, the amount for such period of Consolidated EBITDA of
such Pro Forma Acquired Entity (determined using such definitions as if
references to the Borrower and its Restricted Subsidiaries therein were to such
Pro Forma Acquired Entity and its Subsidiaries), all as determined on a
consolidated basis for such Pro Forma Acquired Entity in accordance with GAAP.

 

“Acquired Entity or Business” shall have the meaning provided in the definition
of the term “Consolidated EBITDA”.

 

“Acquisition” shall have the meaning provided in the preamble to this Agreement.

 

“Additional Lender” shall have the meaning provided in Section 2.17(a).

 

“Additional Revolving Credit Commitments” shall have the meaning provided in
Section 2.17(a).

 

“Adjusted LIBO Rate” shall mean, with respect to any LIBO Rate Loan for any
Interest Period, an interest rate per annum equal to the greater of (a) (i) with
respect to Term Loans only, 1.00% per annum and (ii) with respect to Revolving
Credit Loans only, 0.00% per annum, and (b) the product of (i) the LIBO Rate in
effect for such Interest Period and (ii) the Statutory Reserve Rate.

 

“Administrative Agent” shall mean Credit Suisse AG, as the administrative agent
under this Agreement and the other Credit Documents, together with any of its
successors in such capacity.

 

2

--------------------------------------------------------------------------------


 

“Administrative Agent’s Office” shall mean the office of the Administrative
Agent located at Eleven Madison Avenue, New York, New York 10010, or such other
office as the Administrative Agent may hereafter designate in writing as such to
the other parties hereto.

 

“Administrative Questionnaire” shall have the meaning provided in
Section 13.6(b)(ii)(D).

 

“Affected Class” shall have the meaning provided in Section 2.18(a).

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control another Person
(other than an individual) if the first Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such other Person, whether through the ownership of voting
securities, by contract or otherwise. Notwithstanding the foregoing, no Secured
Party shall be considered an Affiliate of any Credit Party.

 

“Affiliated Investment Fund” shall mean an Affiliate of the Sponsor (other than
any Parent Guarantor, the Borrower or any of their respective Subsidiaries) that
is a bona fide debt fund or an investment vehicle that is engaged in the making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course and with respect to which
the Sponsor and investment vehicles managed or advised by the Sponsor that are
not engaged primarily in making, purchasing, holding or otherwise investing in
commercial loans, bonds and similar extensions of credit in the ordinary course
do not make investment decisions for such entity.

 

“Affiliated Lender” shall mean a Lender that is the Sponsor or an Affiliate of
the Sponsor, other than any Parent Guarantor, the Borrower and their respective
Subsidiaries or any natural Person.

 

“Agents” shall mean the Administrative Agent, the Joint Lead Arrangers, the
Co-Syndication Agents, the Documentation Agent and the Amendment Agents.

 

“Aggregate Revolving Credit Outstandings” shall have the meaning provided in
Section 5.2(b).

 

“Agreement” shall mean this Credit Agreement, as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

 

“Amendment Agents” shall mean, collectively, the First Amendment Agents, the
Second Amendment Lead Arranger, the Third Amendment Lead Arranger, the Fourth
Amendment Lead Arranger, the Fifth Amendment Lead Arrangers and the Sixth
Amendment Lead Arrangers.

 

“Amortization Amount” shall have the meaning provided in Section 5.2(c).

 

“Applicable ABR Margin” shall mean at any date, (a) with respect to each ABR
Loan that is a Term Loan, (i) prior to the First Amendment Effective Date, 4.00%
per annum, (ii) on and after the First Amendment Effective Date and prior to the
Third Amendment Effective Date, with respect to each ABR Loan that is a Term B
Loan, (x) if the Senior Secured Leverage Ratio as of the most recent Calculation
Date is greater than 5.00 to 1.00, 3.00% per annum, and (y) if the Senior
Secured Leverage Ratio as of the most recent Calculation Date is less than or
equal to 5.00 to 1.00, 2.75% per annum, and (iii) on and after the Third
Amendment Effective Date and prior to the Sixth Amendment Effective Date, with
respect to each ABR Loan that is a Term B Loan, 2.50% per annum and (iv) on and
after the Sixth Amendment Effective Date, with respect to each ABR Loan that is
a Term B Loan, 2.50% per annum and (b) with respect to each ABR Loan that is a
Revolving Credit Loan, 2.50% per annum.

 

3

--------------------------------------------------------------------------------


 

Each change in the Applicable ABR Margin resulting from a change in the Senior
Secured Leverage Ratio as of any Calculation Date after the Initial Financial
Statement Delivery Date shall be effective with respect to all Revolving Credit
Loans and Letters of Credit outstanding on and after the date of delivery to the
Administrative Agent of the Section 9.1 Financials indicating such change until
the date immediately preceding the next date of delivery of Section 9.1
Financials indicating another such change.

 

Anything contained herein to the contrary notwithstanding, in the event that any
financial statement or Compliance Certificate delivered hereunder is discovered
to be inaccurate within one year of delivery (regardless of whether this
Agreement or the Commitments are in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable ABR Margin for any period (an “Applicable ABR Margin Period”) than
the Applicable ABR Margin applied for such Applicable ABR Margin Period, then
(1) the Borrower shall promptly deliver to the Administrative Agent a corrected
financial statement and a corrected Compliance Certificate for such Applicable
ABR Margin Period, (2) the Applicable ABR Margin shall be determined based on
the corrected Compliance Certificate for such Applicable ABR Margin Period, and
(3) the Borrower shall promptly pay to the Administrative Agent, for the account
of the applicable Lenders, the accrued additional interest and Letter of Credit
Fees owing as a result of such increased Applicable ABR Margin for such
Applicable ABR Margin Period.

 

None of the foregoing shall limit the rights of the Administrative Agent or the
Lenders with respect to Section 2.8(c) or Section 11.

 

“Applicable Amount” shall mean on any date (the “Reference Date”):

 

(A) the sum of, without duplication, (i) for purposes of Section 10.5(g)(ii),
the proviso to Section 10.5(h), Section 10.5(i), Section 10.6(c) and
Section 10.7(a)(x), $50,000,000, and (ii) plus (A) 100% of the cumulative
Consolidated EBITDA (without giving effect to any adjustments based on Acquired
EBITDA or Disposed EBITDA) for the period (treated as one accounting period)
from July 1, 2012, to the end of the most recent fiscal quarter ending
immediately prior to the Reference Date for which Section 9.1 Financials have
been delivered (or, if such cumulative Consolidated EBITDA for such period is a
deficit, minus 100% of such deficit) less (B) 1.4 times cumulative Consolidated
Interest Expense of the Borrower and its Restricted Subsidiaries for the same
period; provided that, (1) in the case of Section 10.5(g)(ii), the proviso to
Section 10.5(h), Section 10.5(i), Section 10.6(c) and Section 10.7(a)(x), the
amounts in clauses (i) and (ii) above shall only be available if the Borrower
shall be in compliance with, on a Pro Forma Basis (which, for the avoidance of
doubt, shall be determined after giving effect to any investment or dividend
actually made pursuant to Section 10.5(g)(ii), the proviso to Section 10.5(h),
Section 10.5(i), Section 10.6(c) or Section 10.7(a)(x) and to the incurrence of
any Indebtedness or utilization of cash or cash equivalents in connection
therewith), with the Financial Performance Covenant, as such covenant is
recomputed as at the most recent Calculation Date for which Section 9.1
Financials have been provided or were required to be provided, (2) in the case
of Section 10.7(a)(x) only, the amounts in clauses (i) and (ii) above shall only
be available if the Senior Secured Leverage Ratio as of the applicable Reference
Date is equal to or less than 3.50 to 1.00, determined on a Pro Forma Basis
(which, for the avoidance of doubt, shall be determined after giving effect to
any dividend actually made  pursuant to Section 10.6(c) and to the incurrence of
any Indebtedness or utilization of cash or cash equivalents in connection
therewith), (3) in the case of Section 10.6(c) only, the amounts in clauses
(i) and (ii) above shall only be available (x) beginning on November 21, 2017
and (y) subsequent to such date referred to in the preceding clause (x), if the
Senior Secured Leverage Ratio as of the applicable Reference Date is equal to or
less than 3.00 to 1.00, determined on a Pro Forma Basis (which, for the
avoidance of doubt, shall be determined after giving effect to any dividend
actually made

 

4

--------------------------------------------------------------------------------


 

pursuant to Section 10.6(c) and to the incurrence of any Indebtedness or
utilization of cash or cash equivalents in connection therewith), plus

 

(B) the amount of net cash proceeds received by Holdings from capital
contributions and the net cash proceeds received by Holdings from the issuance
of its Qualified Capital Stock (other than any capital contribution or issuance
of Qualified Capital Stock to the extent utilized in connection with other
transactions permitted pursuant to Section 10.5 or 10.6 or to the extent
utilized in connection with the exercise of the Cure Right) (to the extent
contributed by Holdings (directly or through other Parent Companies) as
Qualified Capital Stock to the Borrower) during the period from and including
the Business Day immediately following the Closing Date through and including
the Reference Date, minus

 

(C) the sum at the time of determination of (i) the aggregate amount of
Investments made since the Closing Date pursuant to Section 10.5(g)(ii), the
proviso to Section 10.5(h) and Section 10.5(i), (ii) the aggregate amount of
dividends made since the Closing Date pursuant to Section 10.6(c) and (iii) the
aggregate amount of prepayments, repurchases and redemptions made since the
Closing Date pursuant to Section 10.7(a)(x)

 

; provided that the Applicable Amount shall only be available for any purpose
under this Agreement so long as (i) no Event of Default has occurred and is
continuing at the Reference Date or would result therefrom and (ii) with respect
to any Investment made pursuant to Section 10(g)(ii), the proviso to
Section 10.5(h) or Section 10.5(i), or any dividend made pursuant to
Section 10.6(c) or any prepayments, repurchases and redemptions made pursuant to
Section 10.7(a)(x), in the event the amount of such Investment, dividend or
repayment, repurchase or redemption exceeds $25,000,000, the Borrower shall
deliver to the Administrative Agent a certificate of an Authorized Officer of
the Borrower setting forth in reasonable detail the Applicable Amount as at such
Reference Date and the amount of such Investment, dividend, repayment,
repurchase or redemption, together with all relevant financial information
reasonably requested by the Administrative Agent.

 

“Applicable Discount” shall have the meaning assigned to such term in the
definition of “Dutch Auction”.

 

“Applicable LIBOR Margin” shall mean at any date, (a) with respect to each LIBOR
Loan that is a Term Loan, (i) prior to the First Amendment Effective Date, 5.00%
per annum, (ii) on and after the First Amendment Effective Date and prior to the
Third Amendment Effective Date, with respect to each LIBOR Loan that is a Term B
Loan, (x) if the Senior Secured Leverage Ratio as of the most recent Calculation
Date is greater than 5.00 to 1.00, 4.00% per annum, and (y) if the Senior
Secured Leverage Ratio as of the most recent Calculation Date is less than or
equal to 5.00 to 1.00, 3.75% per annum, (iii) on and after the Third Amendment
Effective Date and prior to the Sixth Amendment Effective Date, with respect to
each LIBOR Loan that is a Term B Loan, 3.50% per annum and (iv) on and after the
Sixth Amendment Effective Date, with respect to each LIBOR Loan that is a Term B
Loan, 3.50% per annum and (b) with respect to each LIBOR Loan that is a
Revolving Credit Loan, 3.50% per annum.

 

Each change in the Applicable LIBOR Margin resulting from a change in the Senior
Secured Leverage Ratio as of any Calculation Date after the Initial Financial
Statement Delivery Date shall be effective with respect to all Revolving Credit
Loans and Letters of Credit outstanding on and after the date of delivery to the
Administrative Agent of the Section 9.1 Financials indicating such change until
the date immediately preceding the next date of delivery of Section 9.1
Financials indicating another such change.

 

Anything contained herein to the contrary notwithstanding, in the event that any
financial statement or Compliance Certificate delivered hereunder is discovered
to be inaccurate within one year of

 

5

--------------------------------------------------------------------------------


 

delivery (regardless of whether this Agreement or the Commitments are in effect
when such inaccuracy is discovered), and such inaccuracy, if corrected, would
have led to the application of a higher Applicable LIBOR Margin for any period
(an “Applicable LIBOR Margin Period”) than the Applicable LIBOR Margin applied
for such Applicable LIBOR Margin Period, then (1) the Borrower shall promptly
deliver to the Administrative Agent a corrected financial statement and a
corrected Compliance Certificate for such Applicable LIBOR Margin Period,
(2) the Applicable LIBOR Margin shall be determined based on the corrected
Compliance Certificate for such Applicable LIBOR Margin Period, and (3) the
Borrower shall promptly pay to the Administrative Agent, for the account of the
applicable Lenders, the accrued additional interest and Letter of Credit Fees
owing as a result of such increased Applicable LIBOR Margin for such Applicable
LIBOR Margin Period.

 

None of the foregoing shall limit the rights of the Administrative Agent or the
Lenders with respect to Section 2.8(c) or Section 11.

 

“Approved Fund” shall have the meaning provided in Section 13.6(b).

 

“Asset Sale Prepayment Event” shall mean any sale, transfer or other disposition
of any business unit, asset or other property of the Borrower, any Parent
Guarantor or any of the Restricted Subsidiaries not in the ordinary course of
business (including any sale, transfer or other disposition of any Capital Stock
of any Subsidiary of a Parent Guarantor or the Borrower owned by a Parent
Guarantor or the Borrower or a Restricted Subsidiary, including any sale or
issuance of any Capital Stock of any Subsidiary of a Parent Guarantor).
Notwithstanding the foregoing, the term “Asset Sale Prepayment Event” shall not
include any transaction permitted by Section 10.4, other than transactions
permitted by Sections 10.4(b), (e) and (g).

 

“Asset Swap” shall mean any transaction or transactions involving the
disposition to one or more Persons of assets owned by one or more of the
Borrower or any of its Restricted Subsidiaries comprising one or more cable
television systems, or portions thereof, and related assets, and within three
months of such disposition, the acquisition by one or more of the Borrower
and/or any of the Subsidiary Guarantors (or any Restricted Subsidiary that is
not a Subsidiary Guarantor so long as the related disposition was not a
disposition of assets of the Borrower or a Subsidiary Guarantor), of assets
comprising one or more other cable television systems, or portions thereof, and
related assets, owned by such other Person or Persons, which assets acquired (in
the aggregate with any other such assets acquired within such period) have a
fair market value not less than the fair market value of the assets disposed of.

 

“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit A.

 

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor engaged by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any Purchase
pursuant to Section 13.6(d) or (e); provided that the Borrower shall not
designate the Administrative Agent or any other Person as the Auction Agent
without the written consent of the Administrative Agent or such other Person (it
being understood that neither the Administrative Agent nor any other Person
shall be under any obligation to agree to act as the Auction Agent); provided,
further, that Affiliated Lenders, Holdings and its Subsidiaries, and their
respective Affiliates may not act as the Auction Agent.

 

“Auction Purchase” shall mean a purchase of Loans or Commitments pursuant to a
Dutch Auction (x) in the case of a Purchasing Borrower Party, in accordance with
the provisions of Section 13.6(e) or (y) in the case of an Affiliated Lender, in
accordance with the provisions of Section 13.6(d).

 

6

--------------------------------------------------------------------------------


 

“Authorized Officer” shall mean the Chief Executive Officer, President,
Executive Vice President, Chief Operating Officer or Chief Financial Officer of
the applicable Credit Party or any other senior officer of the applicable Credit
Party designated as such in writing to the Administrative Agent by the
applicable Credit Party.

 

“Available Commitment” shall mean an amount equal to the excess, if any, of
(a) the amount of the Total Revolving Credit Commitment over (b) the sum of
(i) the aggregate principal amount of all Revolving Credit Loans then
outstanding and (ii) the aggregate Letters of Credit Outstanding at such time.

 

“Avista” shall mean Avista Capital Holdings, LP or any of its Control Investment
Affiliates.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor thereto.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

 

“Borrower” shall have the meaning provided in the preamble to this Agreement.

 

“Borrower Historical Audited Financial Statements” shall mean the audited
financial statements of the Borrower and its consolidated subsidiaries for the
fiscal years of the Borrower ended December 31, 2009, December 31, 2010 and
December 31, 2011, consisting of balance sheets and the related consolidated
statements of income, stockholders’ equity and cash flows for such fiscal years.

 

“Borrower Historical Unaudited Financial Statements” shall mean the unaudited
financial statements of the Borrower and its consolidated subsidiaries for the
fiscal quarter of the Borrower ended March 31, 2012, prepared in accordance with
GAAP consistently applied.

 

“Borrower Materials” shall have the meaning provided in Section 13.2(c).

 

“Borrowing” shall mean Loans of the same Class and Type made, converted or
continued on the same date and, in the case of LIBO Rate Loans, as to which a
single Interest Period is in effect.

 

“Business Day” shall mean any day excluding Saturday, Sunday and any day that
shall be in The City of New York a legal holiday or a day on which banking
institutions are authorized by law or other governmental actions to close;
provided, however, that when used in connection with a LIBOR Loan or an ABR Loan
based on the Adjusted LIBO Rate, the term “Business Day” shall also exclude any
day on which banks are not open for dealings in Dollar deposits in the London
interbank market.

 

“Calculation Date” means the last day of any fiscal quarter.

 

“Cancellation” shall mean the cancellation, termination and forgiveness by
Purchasing Borrower Party of all Loans, Commitments and related Obligations
acquired in connection with an

 

7

--------------------------------------------------------------------------------


 

Auction Purchase or other acquisition of Term Loans, which cancellation shall be
consummated as described in Section 13.6(e).

 

“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capital Leases, but
excluding any amount representing capitalized interest) by the Borrower and the
Restricted Subsidiaries during such period that, in conformity with GAAP, are or
are required to be included as additions during such period to property, plant
or equipment reflected in the consolidated balance sheet of the Borrower and its
Subsidiaries; provided that the term “Capital Expenditures” shall not include
(a) expenditures made in connection with the replacement, substitution,
restoration or repair of assets (i) to the extent financed from insurance
proceeds paid on account of the loss of or damage to the assets being replaced,
restored or repaired or (ii) with awards of compensation arising from the taking
by eminent domain or condemnation of the assets being replaced, (b) the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment to the extent that the gross amount of such purchase price is
reduced by the credit granted by the seller of such equipment for the equipment
being traded in at such time, (c) the purchase of plant, property or equipment
made within two years of the sale of any asset to the extent purchased with the
proceeds of such sale or (d) amounts expended for Permitted Acquisitions.

 

“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person; provided that for all purposes hereof, the
determination of whether a lease is to be treated as a capital lease shall be
made without giving effect to any change in accounting for leases under GAAP
after the Closing Date.

 

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation),
including, without limitation, common stock, preferred stock, partnership
interests (general and limited) and membership and limited liability company
interests, and any and all warrants, rights or options to purchase or other
arrangements or rights to acquire any of the foregoing.

 

“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capital Leases of such Person or any of its Subsidiaries, in
each case taken at the amount thereof accounted for as liabilities in accordance
with GAAP; provided that for all purposes hereof, the determination of whether a
lease is to be treated as a capital lease shall be made without giving effect to
any change in accounting for leases under GAAP after the Closing Date.

 

“Cash Collateral Agreement” shall have the meaning provided in Section 5.2(b).

 

“Cash Collateralize” shall mean, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Letter of Credit
Issuers or the Lenders, as collateral for the Letter of Credit Exposure or
obligations of the Lenders to fund participations in respect of the Letter of
Credit Exposure, cash or deposit account balances or, if the Administrative
Agent and each applicable Letter of Credit Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and each
applicable Letter of Credit Issuer. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Management Bank” shall mean any Person that is a Lender or an Agent or an
Affiliate of a Lender or an Agent at the time it provides any Cash Management
Services or that is a Lender or an Agent or an Affiliate of a Lender or an Agent
at the time it entered into an agreement to

 

8

--------------------------------------------------------------------------------

 

provide Cash Management Services; provided that such Person executes and
delivers to Administrative Agent a letter agreement in form and substance
reasonably acceptable to Administrative Agent pursuant to which such person
(a) appoints the Administrative Agent as its agent under the applicable Credit
Documents and (b) agrees to be bound by the provisions of Section 12.3.

 

“Cash Management Obligations” shall mean obligations owed by any Credit Party to
any Cash Management Bank in respect of any overdraft and related liabilities
arising from Cash Management Services.

 

“Cash Management Services” shall mean treasury, depository and cash management
services and any automated clearing house fund transfer services

 

“Casualty Event” shall mean, with respect to any property of any Person, any
loss of or damage to, or any condemnation or other taking by a Governmental
Authority of, such property for which such Person or any of its Restricted
Subsidiaries receives casualty insurance proceeds, or proceeds of a condemnation
award or other compensation.

 

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority, regulatory authority or quasi-regulatory authority
(including any self-regulatory authority, such as the such as the National
Association of Insurance Commissioners) or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that, notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” shall mean and be deemed to have occurred if (a) (i) prior
to a Qualified IPO, (x) the Permitted Investors shall at any time not
beneficially own (as defined in Rules 13(d)-3 and 13(d)-5 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), in the aggregate at
least 50.1% of the voting power of the outstanding Voting Stock of Holdings
and/or (y) any person, entity or “group” (within the meaning of Section 13(d) or
14(d) of the Exchange Act) shall at any time have acquired direct or indirect
beneficial ownership of a percentage of the voting power of the outstanding
Voting Stock of Holdings that exceeds the percentage of the voting power of the
Voting Stock of Holdings then beneficially owned, in the aggregate, by the
Permitted Investors, unless, in the case of either clause (x) or (y) above, the
Permitted Investors have, at such time, the right or the ability by voting
power, contract or otherwise to elect or appoint at least a majority of the
Board of Directors (or similar governing body) of Holdings, or (ii) after a
Qualified IPO, any person, entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) other than the Permitted Investors
shall at any time have acquired direct or indirect beneficial ownership of more
than 35% of the voting power of the outstanding Voting Stock of Holdings and the
percentage of the aggregate ordinary voting power so held is greater than the
percentage of the aggregate ordinary voting power represented by the Voting
Stock held by the Permitted Investors, unless the Permitted Investors otherwise
have the right (pursuant to contract, proxy, ownership of Equity Interests or
otherwise), directly or indirectly, to designate or appoint (and do so designate
or appoint) a majority of the Board of Directors of Holdings; and/or (b) at any
time, Holdings and/or the Parent Companies shall cease to directly own,
beneficially and of record, 100% of the issued and outstanding Capital Stock of
the Borrower; and/or (c) at any time, Holdings shall cease to

 

9

--------------------------------------------------------------------------------


 

directly own, beneficially and of record, 100% of the issued and outstanding
Capital Stock of each Parent Company then in existence.

 

“Class” (i) when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are a particular tranche of
Revolving Credit Loans or a particular tranche of Term Loans and (ii) when used
in reference to any Commitment, refers to whether such Commitment is a Revolving
Credit Commitment in respect of any particular tranche of Revolving Credit Loans
or a Term Loan Commitment in respect of any particular tranche of Term Loans and
(iii) when used in reference to Lenders, refers to whether such Lenders are
Lenders in respect of any particular Class of Loans, Borrowings or Commitments.
For the avoidance of doubt, (a) any Term Loans having the same terms and
conditions as an Existing Class of Term Loans may specify that such Term Loans
are of the same Class, but otherwise any Term Loans incurred pursuant to an
Incremental Amendment, Refinancing Amendment or Loan Modification Offer shall be
deemed to constitute a separate Class of Term Loans, and (b) any Revolving
Credit Commitments having the same terms and conditions as an Existing Class of
Revolving Credit Commitments may specify that such Revolving Credit Commitments
are of the same Class, but otherwise any Revolving Credit Commitments incurred
pursuant to an Incremental Amendment, Refinancing Amendment or Loan Modification
Offer shall be deemed to constitute a separate Class of Revolving Credit
Commitments.

 

“Closing Date” shall mean the date of the initial Borrowing hereunder, which
date is July 17, 2012.

 

“Closing Date Representations” shall mean (a) such of the representations and
warranties made by Company with respect to the Company or its Subsidiaries in
the Merger Agreement as are material to the interests of the Lenders, but only
to the extent that any of Merger Sub, the Borrower or any of their respective
Affiliates have the right to terminate its obligations under the Merger
Agreement as a result of a breach of such representations in the Merger
Agreement, and (b) the representations and warranties contained in Sections
8.1(a) (but only with respect to the Borrower and the Guarantors), 8.2(a) and
(b), 8.3(c) (but only as it relates to the entering into and performance of the
Credit Documents), 8.5, 8.7, 8.16, 8.17 and 8.18.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.
Section references to the Code are to the Code, as in effect at the date of this
Agreement, and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

 

“Co-Syndication Agent” shall mean each of Credit Suisse Securities (USA) LLC,
Morgan Stanley Senior Funding, Inc., RBC Capital Markets and SunTrust Bank, each
together with its affiliates, as co-syndication agent under this Agreement and
the other Credit Documents.

 

“Collateral” shall have the meaning provided in the Security Agreement, the
Pledge Agreement, any Mortgage or any other Security Document, as applicable,
and shall also include all assets or property pledged or secured (or purported
to be pledged or secured) under any Security Document.

 

“Commitment Fee Rate” shall mean, with respect to the Available Commitment on
any day, if the Senior Secured Leverage Ratio as of the most recent Calculation
Date is greater than 3.50 to 1.00, 0.50% per annum, and (ii) if the Senior
Secured Leverage Ratio as of the most recent Calculation Date is less than or
equal to 3.50 to 1.00, 0.375% per annum.

 

Each change in the Commitment Fee Rate resulting from a change in the Senior
Secured Leverage Ratio as of any Calculation Date after the Initial Financial
Statement Delivery Date shall be effective on and after the date of delivery to
the Administrative Agent of the Section 9.1 Financials

 

10

--------------------------------------------------------------------------------


 

indicating such change until the date immediately preceding the next date of
delivery of Section 9.1 Financials indicating another such change.

 

“Commitments” shall mean, with respect to each Lender, such Lender’s Term B Loan
Commitment, New Term B Loan Commitment or Revolving Credit Commitment.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” shall have the meaning provided in Section 13.2(c).

 

“Compliance Certificate” shall have the meaning provided in Section 9.1(d).

 

“Company” shall have the meaning provided in the preamble to this Agreement.

 

“Company Historical Audited Financial Statements” shall mean the audited
financial statements of the Company and its consolidated subsidiaries for the
fiscal years of the Company ended December 31, 2009, December 31, 2010, and
December 31, 2011, consisting of balance sheets and the related consolidated
statements of income, stockholders’ equity and cash flows for such fiscal years.

 

“Company Historical Unaudited Financial Statements” shall mean the unaudited
financial statements of the Company and its consolidated subsidiaries for the
fiscal quarter of the Company ended March 31, 2012, prepared in accordance with
GAAP consistently applied.

 

“Confidential Information” shall have the meaning provided in Section 13.16.

 

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum dated June 2012 delivered to the Lenders in connection with this
Agreement.

 

“Consolidated Earnings” shall mean, for any period, “income (loss) before the
deduction of income taxes” of the Borrower and the Restricted Subsidiaries,
excluding (a) extraordinary items for such period, and (b) the cumulative effect
of a change in accounting principles during such period.

 

“Consolidated EBITDA” shall mean, for any period, the sum, without duplication,
of the amounts for such period of:

 

(a)                                 Consolidated Earnings plus

 

(b)                                 to the extent already deducted in arriving
at Consolidated Earnings, the following:

 

(i)                                     interest expense (net of interest
income),

 

(ii)                                  depreciation expense,

 

(iii)                               amortization expense (including non-cash
amortization of debt discount or deferred financing costs),

 

(iv)                              extraordinary, unusual or non-recurring losses
and charges (including severance, relocation costs, one-time compensation
charges and one time telephony switch transition costs),

 

(v)                                 non-cash charges (including non-cash charges
related to stock compensation expense) (provided that if any such non-cash
charges

 

11

--------------------------------------------------------------------------------


 

represent an accrual or reserve for potential cash items in any future period,
the cash payment in respect thereof in such future period shall be subtracted
from Consolidated EBITDA to such extent, and excluding amortization of a prepaid
cash item that was paid in a prior period),

 

(vi)                              losses on asset sales (other than asset sales
in the ordinary course of business),

 

(vii)                           restructuring charges or reserves (including
costs related to acquisitions after the date hereof and to closure/consolidation
of facilities),

 

(viii)                        Transaction Expenses,

 

(ix)                              any expenses or charges (or any amortization
thereof) incurred in connection with any issuance (or proposed issuance) of
debt, or equity or any refinancing transaction (or proposed refinancing
transaction) or any amendment or other modification of any debt instrument,

 

(x)                                 any fees and expenses (or any amortization
thereof) related to Permitted Acquisitions (or proposed Permitted Acquisitions
Investment or disposition) or any other permitted Investment or permitted
disposition of assets,

 

(xi)                              the amount of management, monitoring,
consulting and advisory fees and related expenses paid to the Sponsor,

 

(xii)                           any impairment charge or asset write-off
pursuant to Financial Accounting Standards Accounting Standards Codification
No. 350 and 360 and any amortization of intangibles arising pursuant Financial
Accounting Standards Accounting Standards Codification No. 805,

 

(xiii)                        foreign withholding taxes paid or accrued in such
period,

 

(xiv)                       expenses (including of internal software development
costs) that are expensed during the period but could have been capitalized under
alternative accounting policies in accordance with GAAP,

 

(xv)                          loss from the early extinguishment of Indebtedness
or hedging obligations or other derivative instruments,

 

(xvi)                       any deductions attributable to minority interests,

 

(xvii)                    costs of surety bonds incurred during such period in
connection with financing activities,

 

(xviii)                 letter of credit fees,

 

(xix)                       to the extent actually reimbursed, expenses incurred
to the extent covered by indemnification provisions in any agreement in
connection with the Transactions or a Permitted Acquisition,

 

12

--------------------------------------------------------------------------------


 

(xx)                          to the extent covered by insurance under which the
insurer has been properly notified and has not denied or contested coverage,
expenses with respect to liability or casualty events or business interruption,

 

(xxi)                       mark-to-market losses recognized pursuant to
Financial Accounting Standards Accounting Standards Codification No. 815 or any
successor thereof,

 

(xxii)                    payments in respect of purchase price adjustments,
earn-outs and similar contingent payments in connection with Permitted
Acquisitions and Permitted Investments pursuant to Section 10.5(i), and

 

(c)                                  the amount of “run rate” cost savings
projected by the Borrower in good faith to be realized as a result of specified
actions taken on or prior to the last day of the applicable Test Period and
which are expected to be realized within 12 months thereafter in connection with
the Transactions, future dispositions, discontinued operations and cost saving,
restructuring and other similar initiatives (which cost savings shall be added
to Consolidated EBITDA until fully realized (but, in no event, for more than
four fiscal quarters) and calculated on a pro forma basis as though such cost
savings had been realized on the first day of the relevant Test Period), net of
the amount of actual benefits realized during such period from such actions;
provided that (i) such cost savings are reasonably identifiable and factually
supportable, (ii) no cost savings shall be added pursuant to this clause (c) to
the extent duplicative of any expenses or charges relating to such cost savings
that are added to Consolidated Earnings pursuant to clause (b) above (it being
understood and agreed that “run rate” shall mean the full recurring benefit that
is associated with any action taken) and (iii) the Administrative Agent shall
have received a certificate from the Chief Financial Officer or Treasurer (or
other equivalent officer) of the Borrower setting forth the calculation of such
cost savings; provided, further, that (x) the aggregate amount of additions made
to Consolidated EBITDA for any Test Period pursuant to this clause (c) (other
than any cost savings in connection with the Transactions that are reflected in
the Confidential Information Memorandum, which shall not exceed the amounts
referenced therein) shall not exceed 10.0% of Consolidated EBITDA for such test
period (calculated prior to giving effect to any adjustment pursuant to this
clause (c)), and (y) cost savings added back pursuant to this clause (c) shall
not include any cost savings that would otherwise constitute a Pro Forma
Adjustment,

 

less, to the extent included in arriving at Consolidated Earnings, the sum of
the following amounts for such period of:

 

(a)                                 extraordinary gains, unusual gains and
non-recurring gains,

 

(b)                                 non-cash gains (excluding any such non-cash
gain to the extent it represents the reversal of an accrual or reserve for
potential cash item in any prior period) (also, for the avoidance of doubt,
non-cash income and/or gains resulting from the amortization of deferred
incentives and credits from upfront payments received in a prior period shall be
excluded),

 

(c)                                  gains on asset sales (other than asset
sales in the ordinary course of business),

 

(d)                                 any net after-tax income from the early
extinguishment of Indebtedness or hedging obligations or other derivative
instruments, and

 

(e) mark-to-market gains recognized pursuant to Financial Accounting Standards
Board Statement No. 133 or any successor thereof,

 

13

--------------------------------------------------------------------------------


 

in each case, as determined on a consolidated basis for the Borrower and the
Restricted Subsidiaries in accordance with GAAP; provided that:

 

(i) except as provided in clause (iv) below, there shall be excluded from
Consolidated Earnings (as utilized in determining Consolidated EBITDA) for any
period the income from continuing operations before income taxes and
extraordinary items of all Unrestricted Subsidiaries for such period to the
extent otherwise included in Consolidated Earnings, except to the extent
actually received in cash by the Borrower or its Restricted Subsidiaries during
such period through dividends or other distributions,

 

(ii) there shall be excluded from Consolidated Earnings (as utilized in
determining Consolidated EBITDA) for any period the income from continuing
operations before income taxes and extraordinary items of each Joint Venture for
such period in accordance with GAAP,

 

(iii) there shall be excluded from Consolidated Earnings (as utilized in
determining Consolidated EBITDA) for any period the purchase accounting effects
of adjustments to inventory, property, equipment and intangible assets and
deferred revenue in component amounts required or permitted by GAAP and related
authoritative pronouncements (including the effects of such adjustments pushed
down to the Borrower and the Restricted Subsidiaries), as a result of any
consummated acquisition whether consummated before or after the Closing Date, or
the amortization or write-off of any amounts thereof, and there shall be
excluded in determining Consolidated EBITDA non-operating currency transaction
gains and losses related to currency remeasurements of Indebtedness or
intercompany balances (including the net loss or gain resulting from Hedge
Agreements for currency exchange risk),

 

(iv) (x) there shall be included in determining Consolidated EBITDA for any
period (A) the Acquired EBITDA of any Person, property, business or asset (other
than an Unrestricted Subsidiary) acquired to the extent not subsequently sold,
transferred or otherwise disposed of (but not including the Acquired EBITDA of
any related Person, property, business or assets to the extent not so acquired)
by the Borrower or any Restricted Subsidiary during such period (each such
Person, property, business or asset acquired and not subsequently so disposed
of, an “Acquired Entity or Business”), and the Acquired EBITDA of any
Unrestricted Subsidiary that is converted into a Restricted Subsidiary during
such period (each, a “Converted Restricted Subsidiary”), in each case based on
the actual Acquired EBITDA of such Acquired Entity or Business or Converted
Restricted Subsidiary for such period (including the portion thereof occurring
prior to such acquisition or conversion) and (B) for the purposes of the
definition of the term “Permitted Acquisition” and Sections 2.17, 10.1(vi),
10.1(xiv), 10.4(b) and 10.9, an adjustment in respect of each Acquired Entity or
Business equal to the amount of the Pro Forma Adjustment with respect to such
Acquired Entity or Business for such period (including the portion thereof
occurring prior to such acquisition or conversion) as specified in the Pro Forma
Adjustment Certificate delivered to the Lenders and the Administrative Agent and
(y) for purposes of determining the Senior Secured Leverage Ratio and the Total
Leverage Ratio only, there shall be excluded in determining Consolidated EBITDA
for any period the Disposed EBITDA of any Person, property, business or asset
(other than an Unrestricted Subsidiary) sold, transferred or otherwise disposed
of, closed or classified as discontinued operations by the Borrower or any
Restricted Subsidiary during such period (each such Person, property, business
or asset so sold, transferred or disposed of, closed or classified, a “Sold
Entity or Business”), and the Disposed EBITDA of any Restricted Subsidiary that
is converted into an Unrestricted Subsidiary during such period (each, a
“Converted Unrestricted Subsidiary”), in each case based on the actual Disposed
EBITDA of such Sold Entity or Business or Converted Unrestricted Subsidiary for
such period (including the portion thereof occurring prior to such sale,
transfer, disposition, closing, classification or conversion), and

 

14

--------------------------------------------------------------------------------


 

(v) there shall be excluded from Consolidated Earnings and the determination of
Consolidated EBITDA for any period the effects of adjustments in component
amounts required or permitted by the Financial Accounting Standards Accounting
Standards Codification No. 805 and 350 and related authoritative pronouncements,
as a result of the Transactions, any acquisition consummated prior to the
Closing Date or Permitted Acquisitions or the amortization or write-off of any
amounts in connection with any thereof and related financings of any thereof.

 

Notwithstanding anything to the contrary contained herein, Consolidated EBITDA
shall be deemed to be $110,392,000 for the fiscal quarter ended on March 31,
2012, $114,165,000 for the fiscal quarter ended on December 31, 2011,
$110,419,000 for the fiscal quarter ended on September 30, 2011, and
$115,813,000 for the fiscal quarter ended on June 30, 2011; it being understood
that each of such amounts include $6,586,000 of cost savings in connection with
the Transactions that are reflected in the Confidential Information Memorandum,
and such amounts to the extent included in any Test Period shall reduce the
amount that may be added back pursuant to clause (c) above in connection with
the Transactions.

 

“Consolidated Interest Expense” shall mean, for any period, the cash interest
expense (including that attributable to Capital Leases in accordance with GAAP)
(but excluding any non-cash interest expense attributable to the movement in the
mark to market valuation of Hedge Agreements or other derivative instruments
pursuant to GAAP), of the Borrower and the Restricted Subsidiaries on a
consolidated basis with respect to all outstanding Indebtedness of the Borrower
and the Restricted Subsidiaries, including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Hedge Agreements in respect of interest rates, but
excluding, however, upfront fees and amortization of deferred financing costs
and any other amounts of non-cash interest, (including as a result of the
effects of purchase accounting), fees and expenses associated with the
consummation of the Transactions and annual agency fees paid to the
Administrative Agent, all as calculated on a consolidated basis in accordance
with GAAP.

 

“Consolidated Net Debt” shall mean, as of any date of determination (without
duplication), (a) the sum of (i) all Indebtedness of the Borrower and the
Restricted Subsidiaries for borrowed money (which, for the avoidance of doubt,
does not include letters of credit and similar instruments and unpaid drawings
as of such date in respect of all letters of credit and bankers’ acceptances
issued for the account of the Borrower and the Restricted Subsidiaries)
outstanding on such date, (ii) all Capitalized Lease Obligations of the Borrower
and the Restricted Subsidiaries outstanding on such date, and (iii) unpaid
drawings as of such date in respect of all letters of credit and bankers’
acceptances issued for the account of the Borrower or any Restricted Subsidiary,
all calculated on a consolidated basis in accordance with GAAP, minus (b) the
aggregate amount of unrestricted cash and cash equivalents (in each case free
and clear of all Liens, other than Permitted Liens that do not restrict the
application of such cash and cash equivalents to the repayment of the
Obligations) included in the cash accounts listed on the consolidated balance
sheet of the Borrower and the Restricted Subsidiaries as at such date, to the
extent the use thereof for application to payment of Indebtedness is not
prohibited by law or any contract to which the Borrower or any of the Restricted
Subsidiaries is a party.

 

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) after the deduction of income taxes of the Borrower and the
Restricted Subsidiaries, determined on a consolidated basis in accordance with
GAAP.

 

“Consolidated Total Assets” shall mean the assets and properties of the Borrower
and the Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP.

 

“Consolidated Working Capital” shall mean, at any date, the excess of (a) the
sum of all amounts (other than cash, cash equivalents and bank overdrafts) that
would, in conformity with GAAP, be

 

15

--------------------------------------------------------------------------------


 

set forth opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Borrower and the Restricted Subsidiaries at
such date over (b) the sum of all amounts that would, in conformity with GAAP,
be set forth opposite the caption “total current liabilities” (or any like
caption) on a consolidated balance sheet of the Borrower and the Restricted
Subsidiaries on such date, but excluding (i) the current portion of any Funded
Debt, (ii) without duplication of clause (i) above, all Indebtedness consisting
of Loans and Letter of Credit Exposure to the extent otherwise included therein
and (iii) the current portion of deferred income taxes.

 

“Control Investment Affiliate” shall mean, with respect to any Person, any other
Person that (a) directly or indirectly, is in control of, is controlled by, or
is under common control with, such Person and (b) is organized primarily for the
purpose of making equity or debt investments in one or more companies. For
purposes of this definition, “control” of a Person shall mean the power,
directly or indirectly, to direct or cause the direction of the management and
policies of such Person (including, to the extent that such person is an
individual, due to the fact that they are an officer of such other Person),
whether by contract or otherwise.

 

“Converted Restricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.

 

“Converted Unrestricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.

 

“Credit Agreement Refinancing Indebtedness” shall mean (a) Permitted First
Priority Refinancing Debt, (b) Permitted Second Priority Refinancing Debt,
(c) Permitted Unsecured Refinancing Debt or (d) Indebtedness incurred or
Refinancing Revolving Credit Commitments obtained pursuant to a Refinancing
Amendment, in each case, issued, incurred or otherwise obtained (including by
means of the extension or renewal of existing Indebtedness) in exchange for, or
to extend, renew, replace or refinance, in whole or part, any Class of existing
Term Loans, or, in the case of clause (d), outstanding Revolving Credit Loans or
(in the case of Refinancing Revolving Credit Commitments obtained pursuant to a
Refinancing Amendment) Revolving Credit Commitments hereunder (including any
successive Credit Agreement Refinancing Indebtedness) (“Refinanced Debt”);
provided that (i) such extending, renewing or refinancing Indebtedness
(including, if such Indebtedness includes or relates to any Refinancing
Revolving Credit Commitments, the unused portion of such Refinancing Revolving
Credit Commitments) is in an original aggregate principal amount (or accreted
value, if applicable) not greater than the aggregate principal amount (or
accreted value, if applicable) of the Refinanced Debt (and, in the case of
Refinanced Debt consisting, in whole or in part, of unused Revolving Credit
Commitments or Refinancing Revolving Credit Commitments, the amount thereof)
plus an amount equal to unpaid and accrued interest and premium thereon plus
other fees and expenses (including upfront fees and original issue discount)
paid in connection therewith, (ii) such Indebtedness has the same or a later
maturity and, except in the case of Refinancing Revolving Credit Commitments, a
Weighted Average Life to Maturity equal to or greater than the Refinanced Debt
and (iii) such Refinanced Debt shall be repaid, defeased or satisfied and
discharged, and all accrued interest, fees and premiums (if any) in connection
therewith shall be paid, on the date such Credit Agreement Refinancing
Indebtedness is issued, incurred or obtained; provided that to the extent that
such Refinanced Debt consists, in whole or in part, of Revolving Credit
Commitments or Refinancing Revolving Credit Commitments (or Revolving Credit
Loans or Refinancing Revolving Credit Loans incurred pursuant to any Revolving
Credit Commitments or Refinancing Credit Revolving Credit Commitments), such
Revolving Credit Commitments or Refinancing Revolving Credit Commitments, as
applicable, shall be terminated, and all accrued fees in connection therewith
shall be paid, on the date such Credit Agreement Refinancing Indebtedness is
issued, incurred or obtained.

 

16

--------------------------------------------------------------------------------


 

“Credit Bid” means to submit a bid at a public or private sale in connection
with the purchase of all or any portion of the Collateral, in which any of the
Obligations owing to the Lenders or any other Secured Party under this Agreement
is used and applied as a credit on account of the purchase price.

 

“Credit Documents” shall mean this Agreement, the Security Documents, each
Letter of Credit, each Incremental Amendment, Loan Modification Agreement,
Refinancing Amendment and any promissory notes issued by the Borrower hereunder.

 

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance of a Letter of Credit.

 

“Credit Party” shall mean the Guarantors and the Borrower.

 

“Cure Amount” shall have the meaning provided in Section 11.12(a).

 

“Cure Period” shall have the meaning provided in Section 11.12(a).

 

“Cure Right” shall have the meaning provided in Section 11.12(a).

 

“Debt Fund Affiliate” shall mean any Person (other than a natural person) that
is primarily engaged in, or advises funds or other investment vehicles that are
primarily engaged in, making, purchasing, holding or otherwise investing in
commercial loans, bonds and similar extensions of credit in the ordinary course
and with respect to which the Sponsor does not, directly or indirectly, possess
the power to direct or cause the direction of the investment policies of such
entity.

 

“Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by any
Parent Guarantor, the Borrower or any of the Restricted Subsidiaries of any
Indebtedness (excluding any Indebtedness permitted to be issued or incurred
under Section 10.1 other than Section 10.1(a)(xxii)).

 

“Debtor Relief Laws” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions, in
each case, as now or hereafter in effect, or any successor thereto.

 

“Declined Amounts” shall mean mandatory prepayments pursuant to Section 5.2 that
are declined by Term Loan Lenders.

 

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean, subject to Section 2.15(b), any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any Letter of
Credit Issuer or any Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or any Letter of Credit Issuer in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and

 

17

--------------------------------------------------------------------------------

 

states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, on
or after the date of this Agreement (i) become or been the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it or been
subject to an appointment of a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal or foreign
regulatory authority acting in such a capacity or (iii) become the subject of a
Bail-in Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) upon delivery of written notice of such
determination to the Borrower, each Letter of Credit Issuer and each Lender.

 

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by a Borrower or any Restricted Subsidiary in connection
with a sale, transfer or other disposition pursuant to Section 10.4(d) that is
designated as Designated Non-Cash Consideration pursuant to a certificate from
the Chief Financial Officer or Treasurer (or other equivalent officer) of the
Borrower, setting forth the basis of such valuation (which amount will be
reduced by the fair market value of the portion of the non-cash consideration
converted to cash within 120 days following the consummation of the applicable
sale, transfer or other disposition).

 

“Disposed EBITDA” shall mean, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary (any of the foregoing, a “Pro Forma Disposed
Entity”) for any period, the amount for such period of Consolidated EBITDA of
such Pro Forma Disposed Entity (determined using such definitions as if
references to the Borrower and its Subsidiaries therein were to such Pro Forma
Disposed Entity and its Subsidiaries), all as determined on a consolidated basis
for such Pro Forma Disposed Entity in accordance with GAAP.

 

“Disqualified Stock” shall mean any Capital Stock that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event or condition, (a) matures
(excluding any maturity as the result of an optional redemption by the issuer
thereof) or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof, in whole or in
part, (b) is convertible into or exchangeable for (i) debt securities or
(ii) any Capital Stock referred to in clause (a) above or (c) provides for the
scheduled payment of dividends or any other scheduled payment in cash, in each
case prior to the date that is six months after the then Latest Maturity Date;
provided, however, that any Capital Stock that would not constitute Disqualified
Stock but for provisions thereof giving holders thereof (or the holders of any
security into or for which such Capital Stock is convertible, exchangeable or
exercisable) the right to require the issuer thereof to redeem such Capital
Stock upon the occurrence of a change in control or an asset sale shall not
constitute Disqualified Stock if such Capital Stock provides that the issuer
thereof

 

18

--------------------------------------------------------------------------------


 

will not redeem any such Capital Stock pursuant to such change in control or
asset sale provisions prior to the repayment in full in cash of the Obligations
(other than contingent indemnification obligations) and the termination of the
Commitments (or any refinancing thereof).

 

“dividends” shall have the meaning provided in Section 10.6.

 

“Documentation Agent” shall mean The Bank of Tokyo-Mitsubishi-UFJ, Ltd.,
together with its affiliates, as documentation agent under this Agreement and
the other Credit Documents.

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

“Domestic Subsidiary” of any Person shall mean each Subsidiary of such Person
that is organized under the laws of the United States, any state or territory
thereof, or the District of Columbia; provided that the term “Domestic
Subsidiary” shall not include any such subsidiary substantially all of the
assets of which are “controlled foreign corporations” as defined in Section 957
of the Code. Unless otherwise expressly provided, all references herein to a
“Domestic Subsidiary” shall mean a Domestic Subsidiary of the Borrower.

 

“Drawing” shall have the meaning provided in Section 3.4(b).

 

“Dutch Auction” means one or more purchases (each, a “Purchase”) by a Purchasing
Borrower Party or an Affiliated Lender (either, a “Purchaser”) of Term Loans;
provided that, each such Purchase is made on the following basis:

 

(a)                                 The Purchaser will notify the Administrative
Agent and the Auction Agent in writing (a “Purchase Notice”) (and the Auction
Agent will deliver such Purchase Notice to each relevant Lender) that such
Purchaser wishes to make an offer to purchase (i) from each Lender with respect
to any Class of Term Loans on an individual tranche basis Term Loans, in an
aggregate principal amount as is specified by such Purchaser (the “Term Loan
Purchase Amount”) with respect to each applicable tranche, subject to a range or
minimum discount to par expressed as a price at which range or price such
Purchaser would consummate the Purchase (the “Offer Price”) of such Term Loans
to be purchased (it being understood that different Offer Prices and/or Term
Loan Purchase Amounts may be offered with respect to different tranches of Term
Loans and, in such an event, each such offer will be treated as a separate offer
pursuant to the terms of this Section); provided that the Purchase Notice shall
specify that each Return Bid (as defined below) must be submitted by a date and
time to be specified in the Purchase Notice, which date shall be no earlier than
the second Business Day following the date of the Purchase Notice and no later
than the fifth Business Day following the date of the Purchase Notice; (ii) at
the time of delivery of the Purchase Notice to the Auction Agent, no Default or
Event of Default shall have occurred and be continuing or would result therefrom
(which condition shall be certified as being satisfied in such Purchase Notice)
and (iii) the Term Loan Purchase Amount specified in each Purchase Notice
delivered by such Purchaser to the Auction Agent shall not be less than
$10,000,000 in the aggregate;

 

(b)                                 such Purchaser will allow each Lender
holding the Class of Term Loans subject to the Purchase Notice to submit a
notice of participation (each, a “Return Bid”) which shall specify (i) one or
more discounts to par of such Lender’s tranche or tranches of Term Loans subject
to the Purchase Notice expressed as a price (each, an “Acceptable Price”) (but
in no event will any such Acceptable Price be greater than the highest Offer
Price for the Purchase subject to such Purchase Notice) and (ii) the principal
amount of such Lender’s tranches of Term Loans at which such Lender is willing
to permit a purchase of all or a portion of its Term Loans to occur at each such
Acceptable Price (the “Reply Amount”);

 

19

--------------------------------------------------------------------------------


 

(c)                                  based on the Acceptable Prices and Reply
Amounts of the Term Loans as are specified by the Lenders, the Auction Agent in
consultation with such Purchaser, will determine the applicable discount (the
“Applicable Discount”) which will be the lower of (i) the lowest Acceptable
Price at which such Purchaser can complete the Purchase for the entire Term Loan
Purchase Amount and (ii) in the event that the aggregate Reply Amounts relating
to such Purchase Notice are insufficient to allow such Purchaser to complete a
purchase of the entire Term Loan Purchase Amount, the highest Acceptable Price
that is less than or equal to the Offer Price;

 

(d)                                 such Purchaser shall purchase Term Loans
from each Lender with one or more Acceptable Prices that are equal to or less
than the Applicable Discount (“Qualifying Bids”) at the Applicable Discount
(such Term Loans, as applicable, being referred to as “Qualifying Loans” and
such Lenders being referred to as “Qualifying Lenders”), subject to clauses (e),
(f), (g) and (h) below;

 

(e)                                  such Purchaser shall purchase the
Qualifying Loans offered by the Qualifying Lenders at the Applicable Discount;
provided that if the aggregate principal amount required to purchase the
Qualifying Loans would exceed the Term Loan Purchase Amount, such Purchaser
shall purchase Qualifying Loans ratably based on the aggregate principal amounts
of all such Qualifying Loans tendered by each such Qualifying Lender;

 

(f)                                   the Purchase shall be consummated pursuant
to and in accordance with Section 13.6(d) or (e), as applicable, and, to the
extent not otherwise provided herein, shall otherwise be consummated pursuant to
procedures (including as to timing, rounding and minimum amounts, Interest
Periods, and other notices by such Purchaser) mutually acceptable to the Auction
Agent and such Purchaser (provided that such Purchase shall be required to be
consummated no later than five Business Days after the time that Return Bids are
required to be submitted by Lenders pursuant to the applicable Purchase Notice);

 

(g)                                  upon submission by a Lender of a Return
Bid, subject to the foregoing clause (f), such Lender will be irrevocably
obligated to sell the entirety or its pro rata portion (as applicable pursuant
to clause (e) above) of the Reply Amount at the Applicable Discount plus accrued
and unpaid interest through the date of purchase to such Purchaser pursuant to
Section 13.6(d) or (e), as applicable, and as otherwise provided herein; and

 

(h)                                 purchases by a Purchasing Borrower Party of
Qualifying Loans shall result in the immediate Cancellation of such Qualifying
Loans.

 

“Earliest Maturing Revolving Class” shall have the meaning provided in
Section 2.1(b)(iii).

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

20

--------------------------------------------------------------------------------


 

“Environmental Claims” shall mean any and all actions, suits, orders, decrees,
demands, demand letters, claims, liens, notices of noncompliance, violation or
potential responsibility or investigation (other than internal reports prepared
by the Borrower or any of the Subsidiaries (a) in the ordinary course of such
Person’s business or (b) as required in connection with a financing transaction
or an acquisition or disposition of real estate) or proceedings relating in any
way to any Environmental Law or any permit issued, or any approval given, under
any such Environmental Law (hereinafter, “Claims”), including, without
limitation, (i) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law and (ii) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief relating to the presence, release or
threatened release of Hazardous Materials or arising from alleged injury or
threat of injury to health or safety (to the extent relating to human exposure
to Hazardous Materials), or the environment including, without limitation,
ambient air, surface water, groundwater, land surface and subsurface strata and
natural resources such as wetlands.

 

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment relating to the protection of
environment, including, without limitation, ambient air, surface water,
groundwater, land surface and subsurface strata and natural resources such as
wetlands, or human health or safety (to the extent relating to human exposure to
Hazardous Materials), or Hazardous Materials.

 

“Equity Contribution” shall mean the contribution by the Permitted Investors to
Holdings (through the direct parent of Holdings) of an aggregate amount of not
less than $200,000,000 on the Closing Date in cash as common equity and/or
preferred equity having terms reasonably acceptable to the Lead Arrangers, and
the contribution by Holdings of at least $200,000,000 of cash so received from
the Permitted Investors to the Borrower (directly or indirectly through other
Parent Guarantors) as common equity.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and any successor statute. Section references to ERISA
are to ERISA as in effect at the date of this Agreement and any subsequent
provisions of ERISA amendatory thereof, supplemental thereto or substituted
therefor.

 

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with the Borrower or any of the Parent Guarantors or any
Subsidiary would be deemed to be a “single employer” within the meaning of
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Event of Default” shall have the meaning provided in Section 11.

 

“Excess Cash Flow” shall mean, for any period, an amount equal to the excess of
(a) the sum, without duplication, of (i) Consolidated Net Income for such
period, (ii) an amount equal to the amount of all non-cash charges (including
depreciation expense and amortization expense) to the extent deducted in
arriving at such Consolidated Net Income, (iii) decreases in Consolidated
Working Capital for such period and (iv) an amount equal to the aggregate net
non-cash loss on the sale, lease, transfer or other disposition of assets by the
Borrower and the Restricted Subsidiaries during such period (other than

 

21

--------------------------------------------------------------------------------


 

sales in the ordinary course of business) to the extent deducted in arriving at
such Consolidated Net Income over (b) the sum, without duplication, of (i) an
amount equal to the amount of all non-cash credits included in arriving at such
Consolidated Net Income, (ii) the amount of Capital Expenditures made in cash
during such period, except to the extent that such Capital Expenditures were
financed with the proceeds of Indebtedness of the Borrower or its Restricted
Subsidiaries, (iii) the aggregate amount of all principal payments of
Indebtedness of the Borrower or the Restricted Subsidiaries (including any Term
Loans and the principal component of payments in respect of Capitalized Lease
Obligations but excluding (A) Revolving Credit Loans and voluntary prepayments
of Term Loans pursuant to Section 5.1, (B) mandatory prepayments of Loans
pursuant to Section 5.2, except to the extent, in the case of Section 5.2(a)(i),
the Net Cash Proceeds from any Asset Sale Prepayment Event or Casualty Event
used to make such mandatory prepayments were included in the calculation of
Consolidated Net Income, (C) payments of Subordinated Debt made pursuant to
Section 10.7(x) or (z) and payments of intercompany debt among or between the
Borrower and its Restricted Subsidiaries, and (D) purchases or repayments of
Loans pursuant to a Cancellation or by a Purchasing Borrower Party pursuant to a
Dutch Auction or otherwise pursuant to Section 13.6(e)) made during such period
(other than in respect of any other revolving credit facility to the extent
there is not an equivalent permanent reduction in commitments thereunder),
except to the extent financed with the proceeds of other Indebtedness of the
Borrower or its Restricted Subsidiaries, (iv) an amount equal to the aggregate
net non-cash gain on the sale, lease, transfer or other disposition of assets by
the Borrower and the Restricted Subsidiaries during such period (other than
sales in the ordinary course of business) to the extent included in arriving at
such Consolidated Net Income, (v) increases in Consolidated Working Capital for
such period, (vi) the amount of Tax Distributions paid during such period as
permitted under Section 10.6 to the extent not deducted in arriving at such
Consolidated Net Income, (vii) the amount of Investments constituting Permitted
Acquisitions made during such period pursuant to Section 10.5(h) to the extent
that such Investments were financed with internally generated cash flow of the
Borrower and the Restricted Subsidiaries, (viii) the amount of dividends paid
during such period pursuant to clause (b) or (d) of the proviso to Section 10.6
to the extent such dividends were financed with internally generated cash flow
of the Borrower and the Restricted Subsidiaries, (ix) payments by the Borrower
and the Restricted Subsidiaries during such period in respect of long-term
liabilities of the Borrower and the Restricted Subsidiaries other than
Indebtedness, (x) the aggregate amount of expenditures actually made by the
Borrower and the Restricted Subsidiaries in cash during such period (including
expenditures for the payment of (A) financing fees, (B) fees and expenses in
connection with any acquisition, and (C) payments made in respect of earn-outs,
purchase price adjustments and similar contingent payments) to the extent that
such expenditures are not expensed during such period, and (xi) the aggregate
amount of any premium, make-whole or penalty payments actually paid in cash by
the Borrower and the Restricted Subsidiaries during such period that are
required to be made in connection with any prepayment of Indebtedness, except to
the extent such premium, make-whole or penalty payments are financed with the
proceeds of Indebtedness of the Borrower or its Restricted Subsidiaries.

 

“Exchange Act” shall have the meaning set forth in the definition of “Change of
Control”.

 

“Excluded Capital Stock” shall mean any Capital Stock of any Domestic Subsidiary
that is not a wholly-owned Subsidiary or any Minority Investment that is owned
by the Borrower or any Guarantor, only and to the extent and for so long as any
joint venture documents of such person prohibits, or requires the consent of any
Person other than the Borrower or such Guarantor as a condition to, the pledge
of or the creation of any Lien on such Capital Stock.

 

“Excluded Subsidiary” shall mean (a) any Subsidiary that is not a wholly-owned
Restricted Subsidiary, (b) any Subsidiary that is prohibited by applicable law,
rule or regulation or by any agreement, instrument or other undertaking to which
such Subsidiary is a party or by which it or any of its property or assets is
bound from guaranteeing the Obligations; provided that any such agreement,

 

22

--------------------------------------------------------------------------------


 

instrument or other undertaking (i) is in existence on the Closing Date (or,
with respect to a Subsidiary acquired after the Closing Date, as of the date
such acquisition) and (ii) in the case of a Subsidiary acquired after the
Closing Date, was not entered into in connection with or anticipation of such
acquisition.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guarantee
of such Guarantor or the grant of such security interest would otherwise have
become effective with respect to such Swap Obligation but for such Guarantor’s
failure to constitute an “eligible contract participant” at such time.

 

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient (including, for the purpose of this definition of
“Excluded Taxes”, any Participant) or required to be withheld or deducted from a
payment to a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 13.7) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 5.4, amounts with respect to such Taxes were payable either to such
Lender’s assignor (including a Participant’s transferor) immediately before such
Lender became a party hereto (or such Participant acquired a participation) or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 5.4(d) and
Section 5.4(e) and (d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Class” shall mean, at any time, a Class of Term B Loans or a Class of
Revolving Credit Loans existing at such time (not including any Class of Term B
Loans or Class of Revolving Credit Loans being made or established at such
time).

 

“Existing Credit Facilities” shall mean (i) the Credit Agreement (First Lien),
dated as of June 28, 2007, as amended through the date hereof, among the Parent
Guarantors, the Borrower, the lenders party thereto, and Credit Suisse AG,
Cayman Islands Branch (formerly known as Credit Suisse, Cayman Islands Branch),
as administrative agent, (ii) the Credit Agreement (Second Lien), dated as of
June 28, 2007, as amended through the date hereof, among the Parent Guarantors,
the Borrower, the lenders party thereto, and Credit Suisse AG, Cayman Islands
Branch (formerly known as Credit Suisse, Cayman Islands Branch), as
administrative agent, (iii) the Credit Agreement, dated as of January 13, 2012,
as amended through the date hereof, among WideOpenWest Mid-Michigan Holdings,
LLC, WideOpenWest Mid-Michigan, LLC, the lenders party thereto and CoBank, ACB,
as administrative agent, and (iv) the Amended and Restated Credit Agreement,
dated as of February 18, 2011, as amended through the date hereof, among the
Company, the lenders party thereto, and Credit Suisse AG, Cayman Islands Branch,
as administrative agent.

 

“Existing Letters of Credit” shall mean each of the letters of credit described
on Schedule 1.1(c) hereto.

 

23

--------------------------------------------------------------------------------


 

“Existing Term B Loans” shall mean the term loans outstanding immediately prior
to the effectiveness of the Sixth Amendment.

 

“Extended Term Loans” shall have the meaning provided in Section 2.18(c).

 

“Extended Revolving Credit Commitments” shall have the meaning provided in
Section 2.18(c).

 

“Extension Date” shall have the meaning provided in Section 2.18(c).

 

“Facilities” means the Term Facility and the Revolving Credit Facility,
including any credit facility comprising the Incremental Commitments and the
Loans related thereto.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not more materially onerous to comply with) and any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

 

“Fair Labor Standards Act” shall mean the Fair Labor Standards Act of 1938, as
amended from time to time and any successor statute.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System, as published on the next succeeding Business Day by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for the day of such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.

 

“Fee Letter” shall mean the Fee Letter dated as of April 18, 2012, among
Kingston MergerSub, Inc., a Delaware corporation, the Borrower, Credit Suisse
Securities (USA) LLC, Credit Suisse AG, Morgan Stanley Senior Funding, Inc.,
Royal Bank of Canada, RBC Capital Markets, SunTrust Bank, SunTrust Robinson
Humphrey, Inc., and The Bank of Tokyo-Mitsubishi-UFJ, Ltd.

 

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.1.

 

“Fifth Amendment” shall mean that certain Fifth Amendment to Credit Agreement,
dated as of May 11, 2016, by and among the Borrower, the Parent Guarantors, the
Subsidiary Guarantors, certain Lenders and the Administrative Agent.

 

“Fifth Amendment Effective Date” shall mean May 11, 2016.

 

“Fifth Amendment Lead Arrangers” shall mean Morgan Stanley Senior Funding, Inc.
and SunTrust Robinson Humphrey, Inc., as joint lead arrangers and joint lead
bookrunners under the Fifth Amendment.

 

“Final Date” shall mean the date on which the Revolving Credit Commitments shall
have terminated, no Revolving Credit Loans shall be outstanding and the Letters
of Credit Outstanding shall have been reduced to zero. With respect to any
Class of Revolving Credit Commitments, “Final Date” shall mean the date on which
the Revolving Credit Commitments of such Class shall have terminated, no
Revolving Credit Loans under such Class shall be outstanding and either (i) the
Letters of Credit Outstanding shall have been reduced to zero or (ii) the L/C
Participations of the Lenders under such Class shall have been reallocated in
full to Lenders of one or more other Classes.

 

24

--------------------------------------------------------------------------------


 

“Financial Performance Covenant” shall mean the covenant set forth in
Section 10.9.

 

“First Amendment” shall mean that certain First Amendment to Credit Agreement,
dated as of the First Amendment Effective Date, by and among the Borrower, the
Parent Guarantors, the Subsidiary Guarantors, the Lenders party thereto, the
Administrative Agent and J.P. Morgan Securities LLC, as lead arranger for the
First Amendment.

 

“First Amendment Agents” shall mean the First Amendment Lead Arranger, the First
Amendment Joint Bookrunners and Joint Lead Arrangers, and the First Amendment
Co-Syndication Agents.

 

“First Amendment Co-Syndication Agents” shall mean J.P. Morgan Securities LLC,
Credit Suisse Securities (USA) LLC, Morgan Stanley Senior Funding, Inc., RBC
Capital Markets and SunTrust Robinson Humphrey, Inc., as co-syndication agents
under the First Amendment.

 

“First Amendment Effective Date” shall mean April 1, 2013.

 

“First Amendment Incremental Lender” shall mean the Lenders initially making the
Term B-1 Loans to the Borrower on the First Amendment Effective Date,
immediately after giving effect to the First Amendment.

 

“First Amendment Joint Bookrunners and Joint Lead Arrangers” shall mean Credit
Suisse Securities (USA) LLC, Morgan Stanley Senior Funding, Inc., RBC Capital
Markets and SunTrust Bank, as joint lead arrangers and joint bookrunners under
the First Amendment.

 

“First Amendment Lead Arranger” shall mean J.P. Morgan Securities LLC, as lead
arranger and lead bookrunner under the First Amendment.

 

“First Priority” shall mean, with respect to any Lien purported to be created in
any Collateral pursuant to any Security Document, that such Lien is a first
priority Lien on such Collateral, junior to or subordinated to no other Lien
other than any Lien expressly permitted by Section 10.2 (excluding Liens
required to be subject to an Intercreditor Agreement or Liens permitted under
Section 10.2(j)).

 

“Foreign Asset Sale” shall have the meaning provided in Section 5.2(h).

 

“Foreign Subsidiary” of any Person shall mean each Subsidiary of such Person
that is not a Domestic Subsidiary of such Person. Unless otherwise expressly
provided, all references herein to a “Foreign Subsidiary” shall mean a Foreign
Subsidiary of the Borrower.

 

“Fourth Amendment” means that certain Fourth Amendment to Credit Agreement,
dated as of July 1, 2015, by and among the Borrower, the Parent Guarantors, the
Subsidiary Guarantors, the Fourth Amendment Extended Revolving Credit Lenders
and the Administrative Agent.

 

“Fourth Amendment Lead Arranger” shall mean Credit Suisse Securities (USA) LLC
as lead arranger under the Fourth Amendment.

 

“Fourth Amendment Effective Date” means July 1, 2015.

 

“Fourth Amendment Extended Revolving Credit Commitments” shall mean the
Revolving Credit Commitments held as of the Fourth Amendment Effective Date by
Revolving Credit Lenders that consented to the Fourth Amendment, as the same may
be assigned from time to time in accordance with this Agreement. For the
avoidance of doubt, the Fourth Amendment Extended Revolving

 

25

--------------------------------------------------------------------------------


 

Credit Commitments shall not include any Revolving Credit Commitments in effect
on the Fourth Amendment Effective Date of Revolving Credit Lenders that did not
consent to the Fourth Amendment. As of the Fourth Amendment Effective Date, the
aggregate amount of Fourth Amendment Extended Revolving Credit Commitments is
$180,000,000. The Fourth Amendment Extended Revolving Credit Commitment of each
Revolving Credit Lender is set forth next to such Lender’s name on Part I-B of
Schedule 1.1(b) as such Lender’s “Fourth Amendment Extended Revolving Credit
Commitment” or in any Assignment and Acceptance pursuant to which such Lender
assumed Fourth Amendment Extended Revolving Credit Commitments.

 

“Fourth Amendment Extended Revolving Credit Lender” shall mean, at any time, any
Lender that has a Fourth Amendment Extended Revolving Credit Commitment or
Fourth Amendment Extended Revolving Credit Loan at such time.

 

“Fourth Amendment Extended Revolving Credit Loans” shall mean the Revolving
Credit Loans funded pursuant to the Fourth Amendment Extended Revolving Credit
Commitments.

 

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, with
respect to any Letter of Credit Issuer, such Defaulting Lender’s Applicable
Percentage of the outstanding Letter of Credit Exposure with respect to Letters
of Credit issued by such Letter of Credit Issuer other than Letter of Credit
Exposure as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

 

“Funded Debt” shall mean all indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of the Borrower or any Restricted Subsidiary, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all amounts of Funded
Debt required to be paid or prepaid within one year from the date of its
creation and, in the case of the Borrower, Indebtedness in respect of the Loans.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time; provided, however, that if there
occurs after the date hereof any change in GAAP that affects in any respect the
calculation of any covenant contained in Section 10 or any related definition,
upon the request of the Borrower or the Required Lenders, the Administrative
Agent, the Lenders and the Borrower shall negotiate in good faith amendments to
the provisions of this Agreement that relate to the calculation of such covenant
with the intent of having the respective positions of the Lenders and the
Borrower after such change in GAAP conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon, the covenants in Section 10 or any related
definition shall be calculated as if no such change in GAAP has occurred.

 

“Governmental Authority” shall mean any nation or government any state,
province, territory or other political subdivision thereof, and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

“Guarantee Agreement” shall mean the Guarantee Agreement, made by each Guarantor
in favor of the Administrative Agent for the ratable benefit of the Secured
Parties, substantially in the form of Exhibit B, as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

 

“Guarantee and Collateral Exception Amount” shall mean, at any time, $60,000,000
minus (b) the sum of (i) the aggregate amount of Indebtedness incurred or
assumed prior to such time

 

26

--------------------------------------------------------------------------------

 

pursuant to Section 10.1(a)(xi) that is outstanding at such time and that was
used to acquire, or was assumed in connection with the acquisition of, Capital
Stock and/or assets in respect of which guarantees, pledges and security have
not been given pursuant to Sections 9.11 and 9.12, and (ii) any Indebtedness
incurred by any Restricted Subsidiary that is not a Guarantor; provided that if
such amount is a negative number, the Guarantee and Collateral Exception Amount
shall be zero.

 

“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor (b) to advance or supply funds (i) for the purchase or payment
of any such Indebtedness or any such property or (ii) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (c) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee
Obligation is made (or, if such Guarantee is limited by its terms to a lesser
amount, such lesser amount) or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith. The
term “Guarantee” when used as a verb shall mean to provide or incur a Guarantee
Obligation and when used as a noun shall have a correlative meaning.

 

“Guarantors” shall mean the Parent Guarantors and the Subsidiary Guarantors.

 

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance
for which liability or standards of conduct are imposed under any Environmental
Law.

 

“Hedge Agreements” shall mean interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts, commodity price protection agreements or other
commodity price hedging agreements, and other similar agreements entered into by
a Credit Party in the ordinary course of business (and not for speculative
purposes) in order to protect a Credit Party or any of the Restricted
Subsidiaries against fluctuations in interest rates, currency exchange rates or
commodity prices.

 

“Historical Audited Financial Statements” shall mean (i) the Borrower Historical
Audited Financial Statements and (ii) the Company Historical Audited Financial
Statements.

 

“Historical Unaudited Financial Statements” shall mean (i) the Borrower
Historical Unaudited Financial Statements and (ii) the Company Historical
Unaudited Financial Statements.

 

“Holdings” shall have the meaning provided in the preamble to this Agreement.

 

27

--------------------------------------------------------------------------------


 

“Immaterial Subsidiary” shall mean, at any date of determination, each
Restricted Subsidiary of the Borrower that is not a Material Subsidiary and that
has been designated by the Borrower in writing to the Administrative Agent as an
“Immaterial Subsidiary” for purposes of this Agreement; provided that, for
purposes of this Agreement, at no time shall (a) the total assets of all
Immaterial Subsidiaries at the last day of the most recently completed Test
Period for which Section 9.1 Financials have been delivered equal or exceed 5%
of Consolidated Total Assets of the Borrower or (b) the gross revenues of all
Immaterial Subsidiaries for such Test Period equal or exceed 5% of the
consolidated gross revenues of the Borrower and the Restricted Subsidiaries for
such period, in each case determined in accordance with GAAP; provided, further
that, the Borrower may designate and re-designate a Subsidiary as an Immaterial
Subsidiary at any time, subject to the terms set forth in this definition.

 

“Increased Amount Date” shall have the meaning provided in Section 2.17(a).

 

“Incremental Amendment” shall have the meaning provided in Section 2.17(b).

 

“Incremental Facility Amount” shall mean (a) $50,000,000 plus (b) any additional
amount, so long as, in the case of this clause (b), the Senior Secured Leverage
Ratio (provided that the Senior Secured Leverage Ratio for such purpose shall
exclude any cash or cash equivalents constituting proceeds of any Loans made
under any proposed Incremental Commitments which may otherwise reduce the amount
of Consolidated Net Debt) (i) does not exceed 4.00 to 1.00 or (ii) to the extent
the proceeds of the Loans made under any proposed Incremental Commitments are to
be used primarily to finance a Permitted Acquisition (including repayment of
Indebtedness of any Acquired Entity or Business in connection with the
consummation of such Permitted Acquisition), (x) does not exceed 4.50 to 1.00 or
(y) if such Senior Secured Leverage Ratio exceeds 4.50 to 1.00, the Senior
Secured Leverage Ratio is not in excess of the Senior Secured Leverage Ratio
immediately prior to such incurrence of Loans made under such proposed
Incremental Commitments and the consummation of such Permitted Acquisition), in
each case, as of the applicable Increased Amount Date determined on a Pro Forma
Basis (which, for the avoidance of doubt, shall be calculated as if any proposed
New Term Loans and/or Additional Revolving Credit Commitments being incurred on
such day, as applicable, had been outstanding and fully borrowed (except, with
respect to the calculation of the Senior Secured Leverage Ratio pursuant to
clause (ii)(y) above calculated immediately prior to such incurrence of Loans
under such proposed Incremental Commitments and the consummation of such
Permitted Acquisition, which shall not include such incurrence of Incremental
Commitments and such Permitted Acquisition on a Pro Forma Basis)) plus
(c) $239,000,000.00 in New Term B Loans to the extent made on the Sixth
Amendment Effective Date.

 

“Indebtedness” of any Person shall mean (a) all indebtedness of such Person for
borrowed money, (b) the deferred purchase price of assets or services that in
accordance with GAAP would be included as liabilities in the balance sheet of
such Person, (c) the face amount of all letters of credit issued for the account
of such Person and, without duplication, all drafts drawn thereunder, (d) all
Indebtedness of a second Person secured by any Lien on any property owned by
such first Person, whether or not such Indebtedness has been assumed, (e) all
Capitalized Lease Obligations of such Person, (f) all obligations of such Person
under interest rate swap, cap or collar agreements, interest rate future or
option contracts, currency swap agreements, currency future or option contracts
and other similar agreements and (g) without duplication, all Guarantee
Obligations of such Person; provided that Indebtedness shall not include trade
payables and accrued expenses, in each case payable directly or through a bank
clearing arrangement and arising in the ordinary course of business.

 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 

“Indemnitee” shall have the meaning provided in Section 13.5.

 

28

--------------------------------------------------------------------------------


 

“Initial Financial Statement Delivery Date” shall mean the date on which
Section 9.1 Financials are delivered to the Lenders under Section 9.1 for the
first full fiscal quarter ending after the Closing Date.

 

“Initial Test Period” shall have the meaning provided in Section 11.12(a)(i).

 

“Initial Yield” shall mean, with respect to any Indebtedness, the amount, as
determined by the Administrative Agent, equal to the sum of (x) (i) in the case
of Indebtedness subject to interest rates determined by reference to a LIBOR
based rate, the one month Adjusted LIBO Rate (giving effect to any “floor” or
minimum rate applicable to such Indebtedness) plus the margin above the Adjusted
LIBO Rate applicable to such Indebtedness and (ii) in the case of Indebtedness
not subject to interest rates determined by reference to a LIBOR based rate, the
applicable per annum interest rate applicable to such Indebtedness, and (y) if
any discount applies to such Indebtedness or the Lenders making the same receive
a fee (other than any customary arrangement, structuring or commitment fees
payable in connection therewith to, and retained by, the arrangers or
underwriters thereof in their capacity as such) directly or indirectly from (or
on behalf of) any Parent Guarantor, the Borrower or any of their respective
Subsidiaries, the amount of such discount or fee, expressed as a percentage of
the Indebtedness subject to such discount or fee, divided by the lesser of
(x) four and (y) the Weighted Average Life to Maturity of such Indebtedness.
Notwithstanding the foregoing, any “floor” or minimum rate shall only be taken
into account in calculating the Initial Yield to the extent such “floor” or
minimum rate exceeds the Adjusted LIBO Rate then in effect (without giving
effect to clause (a) of the definition of “Adjusted LIBO Rate”).

 

“Intercreditor Agreement” shall mean a Pari Passu Intercreditor Agreement or a
Second Lien Intercreditor Agreement, as applicable.

 

“Interest Period” shall mean, with respect to any Term Loan or Revolving Credit
Loan, the interest period applicable thereto, as determined pursuant to
Section 2.9.

 

“Interpolated Rate” shall mean, in relation to any LIBOR Loan, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable LIBO
Rate for the longest period (for which the applicable LIBO Rate is available
deposits in Dollars) that is shorter than the Interest Period of that LIBOR Loan
and (b) the applicable LIBO Rate for the shortest period (for which such LIBO
Rate is available for deposits in Dollars) that exceeds the Interest Period of
that LIBOR Loan, in each case, as of 11:00 a.m. (London time) two (2) Business
Days prior to the first day of such Interest Period.

 

“Investment” shall mean, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of Capital Stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person (including any “short sale” or any other sale of any securities at
a time when such securities are not owned by the Person entering into such
sale); (b) the making of any deposit with, or advance, loan or other extension
of credit to, any other Person (including the purchase of property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such property to such Person), but excluding any such advance, loan or
extension of credit having a term not exceeding 364 days arising in the ordinary
course of business and excluding also any Investment in leases entered into in
the ordinary course of business; (c) the entering into of any guarantee of, or
other contingent obligation with respect to, Indebtedness; or (d) the
acquisition of all or substantially all of the assets of any other Person;
provided that, in the event that any investment is made by the Borrower or any
Restricted Subsidiary in any Person through substantially concurrent interim
transfers of any amount through one or more other Restricted Subsidiaries, then
such other substantially concurrent interim transfers shall be disregarded for
purposes of Section 10.5.

 

29

--------------------------------------------------------------------------------


 

“Investors” shall mean each of the Sponsor, Northwestern Mutual Life Insurance
Company, North American Strategic Partners, L.P., Lincoln National Life
Insurance Company, Co-Investment Partners 2005, L.P., Parinvest SAS, Enae
Ventures LLC, Co-Investment Partners (NY), L.P., ACP Racecar Co-Invest, LLC, ACP
Racecar Co-Invest II, LLC. Colorado Mile High Fund, L.P., Permal Cruiser
Holdings LLC, MKMB Corporation, Boscolo Intervest Limited, USS-Constitution
Co-Investment Fund II, L.P., John Hancock Life Insurance Company (U.S.A.), Macro
Continental Inc., Northwestern Long Term Care Insurance Company, Partners Group
Access 107, Partners Group Access Secondary 2008 LP, Partners Group Maple Leaf
Secondary Fund II LP Inc., Partner Group Global Value SICAV, Partners Group
Global Value 2008 LP and SAAF (Lux) Private Markets Fund SICAV, Crestview W1 TE
Holdings, LLC, Crestview W1 Holdings, L.P., Crestview W1 Co-Investors, LLC and
their Control Investment Affiliates.

 

“Joint Lead Arrangers” shall mean Credit Suisse Securities (USA) LLC and Morgan
Stanley Senior Funding, Inc., as joint lead arrangers and joint bookrunners
under this Agreement and the other Credit Documents.

 

“Joint Venture” shall mean any Person in which the Borrower or a Restricted
Subsidiary maintains an equity investment, but which is not a Subsidiary of the
Borrower.

 

“Knology Parent Corporation” means Kite Parent Corp., a Delaware corporation,
which has no assets other than shares of Capital Stock of the Company and, upon
the Permitted Tax Distribution/Contribution, Capital Stock of the Borrower.

 

“L/C Maturity Date” shall mean the date that is five Business Days prior to the
Revolving Credit Maturity Date.

 

“L/C Participant” shall have the meaning provided in Section 3.3(a).

 

“L/C Participation” shall have the meaning provided in Section 3.3(a).

 

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time, including, without limitation the latest maturity applicable to any
Other Term Loans, Other Revolving Credit Loans or Other Revolving Credit
Commitments.

 

“Lender” shall have the meaning provided in the preamble to this Agreement and
shall include (a) the Persons listed on Schedule 1.1(b), and (b) any other
Person that becomes a party hereto pursuant to an Assignment and Acceptance, in
each case other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Acceptance or otherwise ceases to have any Loans or
Commitments hereunder. All references to Lender herein and in the other Credit
Documents shall include the Letter of Credit Issuer unless the context requires
otherwise.

 

“Letter of Credit” shall have the meaning provided in Section 3.1(a) and shall
for all purposes hereunder include each Existing Letter of Credit.

 

“Letter of Credit Commitment” shall mean $40,000,000, as the same may be reduced
from time to time pursuant to Section 3.1(c).

 

“Letter of Credit Exposure” shall mean, with respect to any Lender, at any time,
the sum of (a) the amount of any Unpaid Drawings in respect of which such Lender
has made (or is required to have made) payments to the Letter of Credit Issuer
pursuant to Section 3.3(d) at such time and (b) such Lender’s Revolving Credit
Commitment Percentage of the Letters of Credit Outstanding at such time

 

30

--------------------------------------------------------------------------------


 

(excluding the portion thereof consisting of Unpaid Drawings in respect of which
the Lenders have made (or are required to have made) payments to the Letter of
Credit Issuer pursuant to Section 3.3(d)).

 

“Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).

 

“Letter of Credit Issuer” shall mean (a) Credit Suisse or any successor pursuant
to Section 3.6, or (b) such other Revolving Credit Lender that may become a
Letter of Credit Issuer pursuant to Section 3.6; provided such Revolving Credit
Lender has agreed to be a Letter of Credit Issuer. The Letter of Credit Issuer
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of the Letter of Credit Issuer, and in each such case the term
“Letter of Credit Issuer” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate. In the event that there is more than
one Letter of Credit Issuer at any time, references herein and in the other
Credit Documents to the Letter of Credit Issuer shall be deemed to refer to the
Letter of Credit Issuer in respect of the applicable Letter of Credit or to all
Letter of Credit Issuers, as the context requires.

 

“Letter of Credit Request” shall have the meaning provided in Section 3.2(a).

 

“Letters of Credit Outstanding” shall mean, at any time, the sum of, without
duplication, (a) the aggregate Stated Amount of all outstanding Letters of
Credit and (b) the aggregate amount of all Unpaid Drawings in respect of all
Letters of Credit.

 

“LIBO Rate” shall mean, in the case of any LIBOR Term Loan or LIBOR Revolving
Credit Loan for any Interest Period, the rate per annum determined by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two Business Days prior to the commencement of such Interest Period by
reference to the ICE Benchmark Administration Interest Settlement Rates for
deposits in Dollars (as set forth by any service selected by the Administrative
Agent that has been nominated by the ICE Benchmark Administration as an
authorized information vendor for the purpose of displaying such rates) for a
period equal to such Interest Period; provided that, to the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “LIBO Rate” shall be the Interpolated Rate.

 

“LIBOR Loan” shall mean any LIBOR Term Loan or LIBOR Revolving Credit Loan.

 

“LIBOR Revolving Credit Loan” shall mean any Revolving Credit Loan bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.

 

“LIBOR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the Adjusted LIBO Rate.

 

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment for security, fixed or floating charge, lien (statutory or other) or
similar encumbrance (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement or any lease in the nature
thereof) and any option, trust or deposit or other preferential arrangement
having the practical effect of any of the foregoing. For the avoidance of doubt,
“Lien” shall not include any licenses of intellectual property in the ordinary
course of business.

 

“Loan” shall mean any Revolving Credit Loan or Term Loan made by any Lender
hereunder.

 

“Loan and Reimbursement Agreement” shall mean the Loan and Reimbursement
Agreement, dated as of the date hereof, by and among the Borrower, the Parent
Companies and the

 

31

--------------------------------------------------------------------------------


 

Subsidiary Guarantors, as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

 

“Loan Modification Agreement” shall mean any amendment to this Agreement (in
form and substance reasonably satisfactory to the Administrative Agent) pursuant
to which the Borrower and the Accepting Lenders agree to one or more Permitted
Amendments.

 

“Loan Modification Offer” shall have the meaning provided in Section 2.18(a).

 

“Management Investors” shall mean the members of management of the Borrower that
beneficially hold Capital Stock of Parent on the Closing Date.

 

“Management Services Agreement” shall mean that certain Amended and Restated
Financial Advisory Agreement, dated as of July 17, 2012, between Parent, Avista
and any other Person party thereto.

 

“Management Termination Fees” means the one-time payment under the Management
Services Agreement of a termination fee to Avista and/or the Sponsor in the
event of either a Change of Control or the completion of a Qualified IPO.

 

“Material Adverse Effect” shall mean any event or circumstance which has
resulted or is reasonably likely to result in a material adverse change in the
business, assets, operations, properties or financial condition of Holdings and
its Subsidiaries, taken as a whole, or that would materially adversely affect
the ability of the Credit Parties, taken as a whole, to perform their
obligations under this Agreement or any of the other Credit Documents.

 

“Material Subsidiary” shall mean, at any date of determination, each Restricted
Subsidiary of the Borrower (a) whose total assets at the last day of the most
recently completed Test Period for which Section 9.1 Financials have been
delivered were equal to or greater than 5% of the Consolidated Total Assets at
such date or (b) whose gross revenues for such Test Period were equal to or
greater than 5% of the consolidated gross revenues of the Borrower and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP.

 

“Maturity Date” shall mean the Term B Loan Maturity Date, the maturity date of
any other tranche of Term Loans hereunder, the Non-Extended Revolving Credit
Maturity Date, the Revolving Credit Maturity Date or the maturity date of any
other tranche of Revolving Credit Commitments hereunder, as the context may
require.

 

“Merger” shall have the meaning provided in the preamble to this Agreement.

 

“Merger Agreement” shall have the meaning provided in the preamble to this
Agreement.

 

“Merger Sub” shall have the meaning provided in the preamble to this Agreement.

 

“Minimum Borrowing Amount” shall mean $1,000,000.

 

“Minimum Collateral Amount” shall mean, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting Exposure of all Letter of Credit Issuers with respect to
Letters of Credit issued and outstanding at such time and (ii) otherwise, an
amount determined by the Administrative Agent and the Letter of Credit Issuers
in their sole discretion.

 

32

--------------------------------------------------------------------------------


 

“Minority Investment” shall mean any Person (other than a Subsidiary) in which
the Borrower or any Restricted Subsidiary owns Capital Stock.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

 

“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt or such
equivalent document entered into and executed and delivered by one or more of
the Credit Parties to the Administrative Agent, substantially in the form of
Exhibit E or otherwise in form and substance reasonably acceptable to the
Administrative Agent, in each case, as amended, restated, amended and restated,
supplemented or otherwise modified, renewed or replaced from time to time.

 

“Mortgaged Property” shall mean, initially, each parcel of real estate and the
improvements thereto owned by a Credit Party and identified on Schedule 1.1(a),
and includes each other parcel of real property and improvements thereto with
respect to which a Mortgage is granted pursuant to Section 9.15.

 

“Net Cash Proceeds” shall mean, with respect to any Prepayment Event, (a) the
gross cash proceeds (including payments from time to time in respect of
installment obligations, if applicable) received by or on behalf of any Parent
Guarantor, the Borrower or any of the Restricted Subsidiaries in respect of such
Prepayment Event, less (b) the sum of:

 

(i)                                     in the case of any Prepayment Event, the
amount, if any, of (x) all taxes paid or estimated to be payable by any Parent
Guarantor, the Borrower or any of the Restricted Subsidiaries, as the case may
be, or (y), in the case of a Parent Guarantor that is treated as a partnership
or a disregarded entity for U.S. federal income tax purposes, the taxes paid or
estimated to be payable by the direct or indirect partners or members thereof;
provided, however, that in no event shall the amount in clause (y) exceed the
amount that otherwise would have been calculated pursuant to clause (x) if the
Parent Guarantor had been a corporation for federal income tax purposes, in
connection with such Prepayment Event,

 

(ii)                                  in the case of any Prepayment Event, the
amount of any reasonable reserve established in accordance with GAAP against any
liabilities (other than any taxes deducted pursuant to clause (i) above)
(x) associated with the assets that are the subject of such Prepayment Event and
(y) retained by any Parent Guarantor, the Borrower or any of the Restricted
Subsidiaries; provided that the amount of any subsequent reduction of such
reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Cash Proceeds of such Prepayment Event
occurring on the date of such reduction,

 

(iii)                               in the case of any Prepayment Event, the
amount of any Indebtedness (other than Loans) secured by a Lien on the assets
that are the subject of such Prepayment Event to the extent that such
Indebtedness is prepaid with proceeds of such Prepayment Event or the instrument
creating or evidencing such Indebtedness requires that such Indebtedness be
repaid upon consummation of such Prepayment Event,

 

(iv)                              in the case of any Asset Sale Prepayment Event
(other than a transaction permitted by Section 10.4(e)), Casualty Event or
Permitted Sale Leaseback, the amount of any proceeds of such Asset Sale
Prepayment Event, Casualty Event or Permitted Sale Leaseback that the Borrower
or any Restricted Subsidiary has reinvested (or intends to reinvest within the
Reinvestment Period or has entered into a binding commitment prior to the last
day of the Reinvestment Period to reinvest) in the business of the Borrower or
any of the Restricted Subsidiaries (including pursuant to a Permitted
Acquisition or capital expenditures) (subject to Section 9.14); provided that
(A) any portion of such proceeds that has not been so reinvested

 

33

--------------------------------------------------------------------------------


 

within such Reinvestment Period shall, unless the Borrower or a Restricted
Subsidiary has entered into a binding commitment prior to the last day of such
Reinvestment Period to reinvest such proceeds, (x) be deemed to be Net Cash
Proceeds of an Asset Sale Prepayment Event, Casualty Event or Permitted Sale
Leaseback occurring on the last day of such Reinvestment Period and (y) be
applied to the repayment of Term Loans in accordance with Section 5.2(a)(i),
(B) any portion of such proceeds with respect to which the Borrower or a
Subsidiary has entered into a binding commitment prior to the last day of such
Reinvestment Period to reinvest such proceeds but that has not been so
reinvested within 180 days after the last day of such Reinvestment Period shall
(x) be deemed to be Net Cash Proceeds of an Asset Sale Prepayment Event or
Casualty Event occurring on such 180th day and (y) be applied to the repayment
of Term Loans in accordance with Section 5.2(a)(i), and (C) solely with respect
to the South Dakota Sale, the Third Amendment Prepayment shall be deducted in
calculating the Net Cash Proceeds applicable thereof.

 

(v)                                 in the case of any Prepayment Event,
reasonable and customary fees, commissions, expenses, and other costs paid by
any Parent Guarantor, the Borrower or any of the Restricted Subsidiaries, as
applicable, in connection with such Prepayment Event (other than those payable
to any Parent Guarantor, the Borrower or any Subsidiary of the Borrower), in
each case only to the extent not already deducted in arriving at the amount
referred to in clause (a) above.

 

“New Term B Loan Commitment” shall mean, as to any Lender, the obligation of
such Lender, if any, to make a New Term B Loan to the Borrower in an amount (as
of the Sixth Amendment Effective Date) not to exceed the amount set forth
opposite such Lender’s name on Part II-B of Schedule 1.1(B) or in the Assignment
and Acceptance pursuant to which such Lender assumed a portion of the aggregate
New Term B Loan Commitment, in each case as the same may be changed from time to
time pursuant to the terms hereof. The aggregate amount of the New Term B Loan
Commitments as of the Fifth Amendment Effective Date is $432,500,000. The
aggregate amount of the New Term B Loan Commitments as of the Sixth Amendment
Effective Date is $239,000,000.00.

 

“New Term B Loans” shall mean (i) prior to the Sixth Amendment Effective Date,
New Term Loans made pursuant to the Fifth Amendment and Section 2.17 and (ii) as
of and after the Sixth Amendment Effective Date, additional term loans made in
the form of New Term Loans pursuant to the Sixth Amendment and Section 2.17. For
all purposes under this Credit Documents, the New Term B Loans shall be of the
same Class as the Refinancing Term B Loans, unless the context otherwise
requires in connection with the initial funding of the New Term B Loans.

 

“New Term Loan Commitments” shall have the meaning provided in Section 2.17(a).

 

“New Term Loan Lender” shall have the meaning provided in Section 2.17(c).

 

“New Term Loan” shall have the meaning provided in Section 2.17(c).

 

“Non-Consenting Lender” shall mean any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 13.1 and (ii) has been
approved by the Required Lenders (or in the case of an amendment, consent or
waiver that only requires the approval of the Revolving Credit Lenders or the
Term Loan Lenders (or any Class thereof), has been approved by the Required
Revolving Credit Lenders or the Required Term Loan Lenders (or Lenders having
Total Credit Exposures representing more than 50% of the Total Credit Exposures
of all Lenders of such Class thereof), as applicable).

 

34

--------------------------------------------------------------------------------

 

“Non-Defaulting Lender” shall mean and include each Lender that is not a
Defaulting Lender at such time.

 

“Non-Extended Revolving Credit Commitments” shall mean the Revolving Credit
Commitments held as of the Fourth Amendment Effective Date by Revolving Credit
Lenders that did not consent to the Fourth Amendment, as the same may be
assigned from time to time in accordance with this Agreement. For the avoidance
of doubt, the Non-Extended Revolving Credit Commitments shall not include any
Fourth Amendment Extended Revolving Credit Commitments. As of the Fourth
Amendment Effective Date, the aggregate amount of Non-Extended Revolving Credit
Commitments is $20,000,000. The Non-Extended Revolving Credit Commitment of each
Revolving Credit Lender is set forth next to such Lender’s name on Part I-A of
Schedule 1.1(b) as such Lender’s “Non-Extended Revolving Credit Commitment” or
in any Assignment and Acceptance pursuant to which such Lender assumed
Non-Extended Revolving Credit Commitments.

 

“Non-Extended Revolving Credit Lender” shall mean, at any time, any Lender that
has a Non-Extended Revolving Credit Commitment or a Non-Extended Revolving
Credit Loan at such time.

 

“Non-Extended Revolving Credit Loans” shall mean the Revolving Credit Loans
funded pursuant to the Non-Extended Revolving Credit Commitments.

 

“Non-Extended Revolving Credit Maturity Date” shall mean July 17, 2017, or, if
such date is not a Business Day, the preceding Business Day.

 

“Non-US Lender” shall mean a Lender that is not a U.S. Person.

 

“Notice of Borrowing” shall have the meaning provided in Section 2.3(a).

 

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6.

 

“NuLink Acquisition” means the Borrower’s acquisition of HC Cable Opco, LLC,
d/b/a NuLink, a privately-held company based in Newnan, Georgia, as reported on
the Borrower’s SEC Form 8-K filed on August 2, 2016.

 

“Obligations” shall mean the collective reference to (i) the due and punctual
payment of (x) the principal of and premium, if any, and interest at the
applicable rate provided in this Agreement (including interest accruing during
any pending bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise, (y) each payment required to be made by the
Borrower under this Agreement in respect of any Letter of Credit, when and as
due, including payments in respect of reimbursement of disbursements, interest
thereon (including interest accruing during any pending bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and obligations to provide cash collateral, and
(z) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the any pending bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of the Borrower or any other Credit
Party to any of the Secured Parties under this Agreement and the other Credit
Documents, (ii) the due and punctual performance of all covenants, agreements,
obligations and liabilities of the Borrower under or pursuant to this Agreement
and the other Credit Documents, (iii) the due and punctual payment and
performance of all the covenants, agreements, obligations and liabilities of
each other Credit Party under or pursuant to this Agreement and the other Credit
Documents, (iv) the due and punctual payment and performance of all obligations
of each Credit Party under each Specified Hedge Agreement with a

 

35

--------------------------------------------------------------------------------


 

Qualified Counterparty and (v) the due and punctual payment and performance of
all Cash Management Obligations; provided that, in no event shall “Obligations”
include Excluded Swap Obligations.

 

“Offer Price” shall have the meaning set forth in the definition of “Dutch
Auction”.

 

“Original Revolving Credit Commitments” shall mean the Revolving Credit
Commitments in effect on the Closing Date, as the terms thereof may be amended
from time to time in accordance with this Agreement (but excluding any portion
thereof subject to a Loan Modification Agreement). For the avoidance of doubt,
all of the Original Revolving Credit Commitments were Refinanced in connection
with the First Amendment, and as of and after the First Amendment Effective
Date, the aggregate amount of Original Revolving Credit Commitments is $0.

 

“Original Revolving Credit Loans” shall mean the Revolving Credit Loans funded
pursuant to the Original Revolving Credit Commitments.

 

“Original Term Loans” shall mean the Term Loans funded on the Closing Date, as
the terms thereof may be amended from time to time in accordance with this
Agreement (but excluding any portion thereof subject to a Loan Modification
Agreement and excluding the Term B Loans).

 

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising solely from
such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under or enforced any Credit Document).

 

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document.

 

“Other Revolving Credit Loans” shall mean and include all (a) Incremental
Revolving Credit Loans with interest rate, maturity, repayment or other terms
that are different than the terms then applicable to the Fourth Amendment
Extended Revolving Credit Loans or the Non-Extended Revolving Credit Loans,
(b) Refinancing Revolving Credit Loans and (c) Fourth Amendment Extended
Revolving Credit Loans and Non-Extended Revolving Credit Loans that are modified
pursuant to a Loan Modification Offer.

 

“Other Term Loans” shall mean and include all (a) New Term Loans with interest
rate, maturity, repayment or other terms that are different than the terms then
applicable to the Term B Loans, (b) Refinancing Term Loans and (c) Term B Loans
that are modified pursuant to a Loan Modification Offer.

 

“Parent” shall mean Racecar Holdings, LLC, a Delaware limited liability company.

 

“Parent Companies” shall mean the collective reference to (i) WOW Knology Parent
and (ii) any Subsidiary of Holdings that is a direct or indirect parent of or
owns Capital Stock of the Borrower.

 

“Parent Guarantors” shall mean the collective reference to Holdings and the
Parent Companies.

 

“Pari Passu Intercreditor Agreement” shall mean a pari passu intercreditor
agreement, in substantially the form of Exhibit H-1 hereto or otherwise
reasonably satisfactory to the Administrative Agent and the Borrower.

 

36

--------------------------------------------------------------------------------


 

“Participant” shall have the meaning provided in Section 13.6(c)(i).

 

“Participant Register” has the meaning provided in Section 13.6(c)(iii).

 

“Patriot Act” shall have the meaning provided in Section 13.17.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

“Perfection Certificate” shall mean a Perfection Certificate of the applicable
Credit Party in the form of Exhibit F or any other form approved by the
Administrative Agent.

 

“Permitted Acquisition” shall mean the acquisition (other than the Acquisition),
by merger or otherwise, by Holdings, the Borrower or any of the Restricted
Subsidiaries of assets or Capital Stock (which assets or Capital Stock shall, in
the case of an acquisition by Holdings, be promptly contributed or otherwise
transferred to the Borrower), so long as (a) such acquisition and all
transactions related thereto shall be consummated in accordance in all material
respects with applicable law; (b) such acquisition shall result in the issuer of
such Capital Stock becoming a Restricted Subsidiary and, to the extent required
by Section 9.11, a Subsidiary Guarantor; (c) such acquisition shall result in
the Administrative Agent, for the ratable benefit of the Secured Parties, being
granted a security interest in any Capital Stock or any assets so acquired to
the extent required by Section 9.11, 9.12 and 9.15; (d) immediately prior to the
signing of the applicable acquisition agreement, and after giving pro forma
effect to such acquisition and any related debt incurrences (as determined at
the time of the signing of such acquisition agreement), no Default or Event of
Default shall have occurred and be continuing; and (e) after giving effect to
such acquisition, the Borrower and the Restricted Subsidiaries shall be in
compliance with Section 9.14.

 

“Permitted Additional Junior Debt” shall mean senior secured or senior
unsecured, senior subordinated or subordinated debt, in each case issued or
incurred by the Borrower; provided that (a) such Indebtedness does not mature or
have scheduled amortization or payments of principal and is not subject to
mandatory redemption or prepayment (except customary asset sale or change of
control provisions which allow for the payment of the Obligations prior to such
Indebtedness), in each case, prior to six months after the Latest Maturity Date,
(b) such Indebtedness shall not have a shorter Weighted Average Life than the
Weighted Average Life to Maturity of any then-outstanding Loans, (c) if such
Indebtedness is senior subordinated or subordinated Indebtedness, the terms of
such Indebtedness provide for subordination of such Indebtedness to the
Obligations in a manner customary for subordinated high yield securities, (d) if
such Indebtedness is secured, (i) such Indebtedness shall be secured by the
Collateral on a junior lien, lien- subordinated basis to the Obligations and the
obligations in respect of any Permitted First Priority Refinancing Debt and
shall not be secured by any property or assets of Holdings and its Subsidiaries
other than the Collateral (and the liens, rights and remedies with respect to
such Collateral shall be subject to the Second Lien Intercreditor Agreement) and
(ii) the Senior Representative, acting on behalf of the holders of such
Indebtedness, shall have become party to the Second Lien Intercreditor Agreement
and the Administrative Agent shall have become party to the Second Lien
Intercreditor Agreement and (e) no Subsidiary of Holdings (other than the
Borrower or a Guarantor) is an obligor under such Indebtedness.

 

“Permitted Amendments” shall have the meaning provided in Section 2.18(f).

 

“Permitted Equity Issuance” shall mean any sale or issuance of any common
Capital Stock of Parent or any Qualified Capital Stock of Parent.

 

37

--------------------------------------------------------------------------------


 

“Permitted First Priority Refinancing Debt” shall mean any secured Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
notes or senior secured loans; provided that (i) such Indebtedness is secured by
the Collateral on a pari passu basis with the Obligations and is not secured by
any property or assets of Holdings and its Subsidiaries other than the
Collateral, (ii) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness in respect of Term Loans, (iii) such Indebtedness does not mature
prior to the Maturity Date of the Refinanced Debt and such Indebtedness shall
have a Weighted Average Life to Maturity that is not shorter than the Refinanced
Debt, (iv) to the extent applicable, the security agreements relating to such
Indebtedness are substantially the same as the Security Documents (with such
differences as are reasonably satisfactory to the Administrative Agent), (v) no
Restricted Subsidiary guarantees such Indebtedness unless it is a Subsidiary
Guarantor (or becomes a Subsidiary Guarantor substantially concurrently with the
incurrence of such Indebtedness); provided that, if, at any time, such
Restricted Subsidiary ceases to be a Guarantor, it shall not guarantee such
Indebtedness, (vi) the other terms and conditions of such Indebtedness
(excluding pricing, fees, rate floors, premiums, optional prepayment or optional
redemption provisions) reflect market terms and conditions at the time of
incurrence and issuance; provided, that, to the extent such terms and
documentation are not substantially identical to the Indebtedness being
refinanced, (x) such terms (taken as a whole) shall be less favorable to the
providers of such Permitted First Priority Refinancing Debt than those
applicable to the Indebtedness being refinanced, except, in each case, for
financial or other covenants or other provisions contained in such Indebtedness
that are applicable only after the then Latest Maturity Date, or (y) such
documentation shall be reasonably acceptable to the Administrative Agent and
(vii) a Senior Representative acting on behalf of the holders of such
Indebtedness shall have become party to a Pari Passu Intercreditor Agreement and
the Administrative Agent shall have become a party to the Pari Passu
Intercreditor Agreement (or any then-existing Pari Passu Intercreditor Agreement
shall have been amended or replaced in a manner reasonably acceptable to the
Administrative Agent, which results in such Senior Representative having rights
to share in the Collateral as provided in clause (i) above). Permitted First
Priority Refinancing Debt will include any Registered Equivalent Notes issued in
exchange therefor.

 

“Permitted Intercompany Indebtedness” shall have the meaning provided in
Section 6.17(b).

 

“Permitted Investments” shall mean:

 

(a)                                 securities issued or unconditionally
guaranteed by the United States government or any agency or instrumentality
thereof, in each case having maturities of not more than 24 months from the date
of acquisition thereof;

 

(b)                                 securities issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof or any political subdivision of any such state or any
public instrumentality thereof having maturities of not more than 24 months from
the date of acquisition thereof and, at the time of acquisition, having an
investment grade rating generally obtainable from either S&P or Moody’s (or, if
at any time neither S&P nor Moody’s shall be rating such obligations, then from
another nationally recognized rating service);

 

(c)                                  commercial paper issued by any Lender or
any bank holding company owning any Lender;

 

(d)                                 commercial paper maturing no more than 12
months after the date of creation thereof and, at the time of acquisition,
having a rating of at least A-2 or P-2 from either S&P or Moody’s (or, if at any
time neither S&P nor Moody’s shall be rating such obligations, an equivalent
rating from another nationally recognized rating service);

 

38

--------------------------------------------------------------------------------


 

(e)                                  domestic and LIBOR certificates of deposit
or bankers’ acceptances maturing no more than two years after the date of
acquisition thereof issued by any Lender or any other bank having combined
capital and surplus of not less than $250,000,000 in the case of domestic banks
and $100,000,000 (or the Dollar equivalent thereof) in the case of foreign
banks;

 

(f)                                   repurchase agreements with a term of not
more than 30 days for underlying securities of the type described in clauses
(a), (b) and (e) above entered into with any bank meeting the qualifications
specified in clause (e) above or securities dealers of recognized national
standing;

 

(g)                                  marketable short-term money market and
similar securities having a rating of at least A-2 or P-2 from either S&P or
Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, an equivalent rating from another nationally recognized rating
service);

 

(h)                                 shares of investment companies that are
registered under the Investment Company Act of 1940 and substantially all the
investments of which are one or more of the types of securities described in
clauses (a) through (g) above; and

 

(i)                                     in the case of Investments by any
Restricted Foreign Subsidiary or Investments made in a country outside the
United States of America, other customarily utilized high-quality Investments in
the country where such Restricted Foreign Subsidiary is located or in which such
Investment is made.

 

“Permitted Investors” shall mean each of the Investors and the Management
Investors and the other management officers of Parent, Holdings or the Borrower
from time to time.

 

“Permitted Liens” shall mean (a) Liens for taxes, assessments or governmental
charges or claims not required to be paid pursuant to Section 9.4; (b) Liens in
respect of property or assets of the Borrower or any of the Subsidiaries imposed
by law, such as carriers’, warehousemen’s, mechanics’ landlords’, materialmen’s
and repairmen’s Liens and other similar Liens arising in the ordinary course of
business, in each case so long as such Liens arise in the ordinary course of
business and do not individually or in the aggregate have a Material Adverse
Effect; (c) Liens arising from judgments or decrees in circumstances not
constituting an Event of Default under Section 11.10; (d) Liens incurred or
deposits made in connection with workers’ compensation, unemployment insurance
and other types of social security legislation, or to secure the performance of
tenders, statutory obligations, surety and appeal bonds, bids, leases,
government contracts, trade contracts, performance and return-of-money bonds and
other similar obligations incurred in the ordinary course of business (including
letters of credit, bank guarantees or similar instruments in lieu of any such
items or to support the issuance thereof) and deposits securing premiums or
liability to insurance carriers under insurance or self-insurance arrangements
in respect of such obligations or otherwise as permitted in
Section 10.1(a)(xviii) and pledges and deposits securing liability for
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit, bank guarantees or similar instruments for the
benefit of) insurance carriers in respect of property, casualty or liability
insurance to the Borrower or any Subsidiary provided by such insurance carriers;
(e) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located; (f) easements,
rights-of-way, restrictions, minor defects or irregularities in title and other
similar charges or encumbrances not interfering in any material respect with the
business of the Borrower and its Subsidiaries, taken as a whole; (g) any
interest or title of a lessor or secured by a lessor’s interest under any lease
permitted by this Agreement; (h) Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods; (i) Liens on goods the purchase price
of which is financed by a documentary letter of credit issued for the account of
the Borrower or any of its Subsidiaries; provided that such Lien secures only
the obligations of the Borrower or such Subsidiaries in respect of such letter
of credit to the extent permitted under Section 10.1(a)(xviii); (j) leases or
subleases, licenses or

 

39

--------------------------------------------------------------------------------


 

sublicenses granted to others not interfering in any material respect with the
business of the Borrower and its Subsidiaries, taken as a whole; (k) Liens
created in the ordinary course of business in favor of banks and other financial
institutions over credit balances of any bank accounts of Holdings and the
Restricted Subsidiaries held at such banks or financial institutions, as the
case may be, to facilitate the operation of cash pooling and/or interest set-off
arrangements in respect of such bank accounts in the ordinary course of
business, (l) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to purchase orders and other
agreements entered into with customers of the Borrower or any Restricted
Subsidiary in the ordinary course of business and (iii) attaching to commodity
trading or other brokerage accounts incurred in the ordinary course of business;
(m) Liens arising from precautionary UCC financing statements regarding
operating leases or consignment or bailee arrangements; (n) Liens arising out of
conditional sale, title retention, consignment or similar arrangements for sale
of goods entered into by the Borrower or its Restricted Subsidiaries in the
ordinary course of business; (o) Liens on Capital Stock in joint ventures or
Unrestricted Subsidiaries securing obligations of such joint venture or
Unrestricted Subsidiaries, as applicable; (p) Liens on securities that are the
subject of repurchase agreements constituting Permitted Investments under
clause (f) of the definition thereof arising out of such repurchase transaction;
(q) Liens (i) solely on any cash earnest money deposits or Permitted
Acquisitions made by the Borrower or any of its Restricted Subsidiaries in
connection with any letter of intent or purchase agreement with respect to any
Permitted Acquisition and (ii) consisting of an agreement to dispose of any
property in a transaction permitted under Section 10.4; (r) Liens disclosed by
the title insurance policies delivered pursuant to Section 9.15 and any
replacement, extension or renewal of any such Lien; provided that such
replacement, extension or renewal Lien shall not cover any property other than
the property that was subject to such Lien prior to such replacement, extension
or renewal; provided, further, that the Indebtedness and other obligations
secured by such replacement, extension or renewal Lien are permitted by this
Agreement; and (s) rights reserved to or vested in any person by the terms of
any lease, license, franchise, grant or permit held by the Borrower or any
Restricted Subsidiary or by a statutory provision to terminate any such lease,
license, franchise, grant or permit or to require periodic payments as a
condition to the continuance thereof.

 

“Permitted Refinancing Indebtedness” shall mean, with respect to any
Indebtedness (the “Refinanced Indebtedness”), any Indebtedness issued in
exchange for, or the net proceeds of which are used to modify, extend,
refinance, renew, replace or refund (collectively to “Refinance” or a
“Refinancing” or “Refinanced”), such Refinanced Indebtedness (or previous
refinancing thereof constituting Permitted Refinancing Indebtedness); provided
that (A) the principal amount (or accreted value, if applicable) of any such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Refinanced Indebtedness outstanding
immediately prior to such Refinancing except by an amount equal to the unpaid
accrued interest and premium thereon plus other amounts paid and fees and
expenses incurred in connection with such Refinancing plus, in the case of a
Refinancing with respect to a revolving credit facility, an amount equal to any
existing commitment unutilized and letters of credit undrawn thereunder, (B) if
the Indebtedness being Refinanced is Indebtedness permitted by
Section 10.1(a)(vi), 10.1(a)(vii), 10.1(a)(ix), 10.1(a)(x), 10.1(a)(xi) or
10.1(a)(xiii), the direct and contingent obligors with respect to such Permitted
Refinancing Indebtedness are not changed (other than Persons that would have
been required to be obligors with respect to such Indebtedness had such Person
existed or been a Subsidiary of Holdings at the time such Indebtedness was
initially incurred), (C) other than with respect to a Refinancing in respect of
Indebtedness permitted pursuant to Section 10.1(a)(vi), such Permitted
Refinancing Indebtedness shall have a final maturity date equal to or later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Refinanced
Indebtedness, (D) [intentionally omitted], (E) if the Indebtedness being
Refinanced is secured by a second-priority security interest in the Collateral
and/or subject to any intercreditor arrangements for the benefit of the Lenders,
such Permitted Refinancing Indebtedness is secured and subject to intercreditor
arrangements on terms, taken as a whole, as favorable

 

40

--------------------------------------------------------------------------------


 

in all material respects to the Lenders as those contained in the documentation
governing the Indebtedness being Refinanced (and, in the case of Permitted
Refinancing Indebtedness with respect to Indebtedness previously subject to a
Pari Passu Intercreditor Agreement or a Second Lien Intercreditor Agreement,
such permitted Refinancing Indebtedness shall be subject to the same
Intercreditor Agreement that such Indebtedness was previously subject to (with
such modifications as the Administrative Agent may reasonably agree)), and
(F) such modification, extension, refinancing, renewal, replacement or refund
does not provide for the granting or obtaining of collateral security from, or
obtaining any lien on any assets of, any Person, other than collateral security
obtained from Persons that provided (or were required to provide or would have
been required or permitted to provide had such Person existed or been a
Subsidiary of Holdings at the time such Indebtedness was initially incurred)
collateral security with respect to the Refinanced Indebtedness (so long as the
assets or assets of the type subject to such liens also secured the Indebtedness
so refinanced, refunded, renewed or extended).

 

“Permitted Sale Leaseback” shall mean any Sale Leaseback consummated by the
Borrower or any of the Restricted Subsidiaries after the Closing Date in
accordance with Section 10.8; provided that such Sale Leaseback is consummated
for fair value as determined at the time of consummation in good faith by the
Borrower and, in the case of any Sale Leaseback (or series of related Sales
Leasebacks) the aggregate proceeds of which exceed $10,000,000, the Board of
Directors (or similar governing body) of the Borrower (which such determination
may take into account any retained interest or other Investment of the Borrower
or such Restricted Subsidiary in connection with, and any other material
economic terms of, such Sale Leaseback).

 

“Permitted Second Priority Refinancing Debt” shall mean any secured Indebtedness
incurred by the Borrower in the form of one or more series of junior lien
secured notes or junior lien secured loans; provided that (i) such Indebtedness
is secured by the Collateral on a junior lien, lien-subordinated basis to the
Obligations under the Credit Documents and the obligations in respect of any
Permitted First Priority Refinancing Debt and is not secured by any property or
assets of Holdings and its Subsidiaries other than the Collateral, (ii) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness in respect of
any Class of Term Loans, (iii) such Indebtedness does not mature or have
scheduled amortization or payments of principal and is not subject to mandatory
redemption or prepayment (except customary asset sale or change of control
provisions which allow for the payment of the Obligations prior to such
Indebtedness), in each case prior to six months after the then Latest Maturity
Date, (iv) such Indebtedness shall have a Weighted Average Life to Maturity that
is not shorter than the Refinanced Debt, (v) to the extent applicable, the
security agreements relating to such Indebtedness are substantially the same as
the Security Documents (with such differences as are reasonably satisfactory to
the Administrative Agent), (vi) no Restricted Subsidiary guarantees such
Indebtedness unless it is a Subsidiary Guarantor (or becomes a Subsidiary
Guarantor substantially concurrently with the incurrence of such Indebtedness);
provided that, if, at any time, such Restricted Subsidiary ceases to be a
Guarantor, it shall not guarantee such Indebtedness, (vii) the other terms and
conditions of such Indebtedness (excluding pricing, fees, rate floors, premiums,
optional prepayment or optional redemption provisions) reflect market terms and
conditions at the time of incurrence and issuance; provided, that, to the extent
such terms and documentation are not substantially identical to the Indebtedness
being refinanced, (x) such terms (taken as a whole) shall be less favorable to
the providers of such Permitted First Priority Refinancing Debt than those
applicable to the Indebtedness being refinanced, except, in each case, for
financial or other covenants or other provisions contained in such Indebtedness
that are applicable only after the then Latest Maturity Date or (y) such
documentation shall be reasonably acceptable to the Administrative Agent, and
(viii) a Senior Representative acting on behalf of the holders of such
Indebtedness shall have become party to the Second Lien Intercreditor Agreement,
and the Administrative Agent shall have become a party to the Second Lien
Intercreditor Agreement (or the Second Lien Intercreditor Agreement shall have
been amended or replaced in a manner reasonably acceptable to the Administrative
Agent, which results in such Senior Representative having rights to share in the
Collateral

 

41

--------------------------------------------------------------------------------


 

as provided in clause (i) above). Permitted Second Priority Refinancing Debt
will include any Registered Equivalent Notes issued in exchange therefor.

 

“Permitted Secured Acquisition Debt” shall mean Indebtedness in the form of one
or more series of secured notes or secured loans; provided that (i) such
Indebtedness does not mature or have scheduled amortization or payments of
principal (other than customary term loan amortization) and is not subject to
mandatory redemption or prepayment (except (i) in the case of Indebtedness
secured on a pari passu basis, market mandatory redemption or prepayment
provisions, as reasonably determined by the Borrower at the time such
Indebtedness is issued or incurred and (ii) in the case of Indebtedness secured
on a junior lien, subordinated basis, market mandatory redemption or prepayment
provisions (as reasonably determined by the Borrower at the time such
Indebtedness is issued or incurred) which allow for the payment of the
Obligations prior to such Indebtedness), in each case, prior to (x) in the event
such Indebtedness is secured on a pari passu basis with the Obligations, the
Latest Maturity Date and (y) in the event such Indebtedness is secured on a
junior lien, subordinated basis with the Obligations, 91 days after the Latest
Maturity Date, (ii) such Indebtedness shall not have a shorter Weighted Average
Life than the Weighted Average Life to Maturity of any then-outstanding Loans,
(iii) the other terms and conditions of such Indebtedness (excluding pricing,
fees, rate floors, premiums, optional prepayment or optional redemption
provisions) reflect market terms and conditions at the time of incurrence and
issuance (determined at the time such Indebtedness is issued or incurred;
provided that a certificate of an Authorized Officer of the Borrower, as the
case may be, delivered to the Administrative Agent at least five Business Days
prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirement in this clause (iii) shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination, including a
reasonable description of the basis upon which it disagrees), (iv) such
Indebtedness shall not contain any financial maintenance covenants unless the
Term Facility has the benefit of financial maintenance covenants (including the
right to amend, waive and enforce such financial maintenance covenants), in
which case such Permitted Secured Acquisition Debt may have the benefit of
financial maintenance covenants that are not more restrictive or favorable to
the holders of such Permitted Secured Acquisition Debt than those applicable to
the Term Facility except for periods applicable only after the then Latest
Maturity Date, (v) the Senior Representative, acting on behalf of the holders of
such Indebtedness, shall have become party to a Pari Passu Intercreditor
Agreement or the Second Lien Intercreditor Agreement, as applicable, and the
Administrative Agent shall become a party to such agreement, and (vi) in the
event such Indebtedness (or Permitted Refinancing Indebtedness in respect
thereof pursuant to Section 10.1(xi)) is secured on a pari passu basis with the
Obligations, (a) the Borrower shall have been permitted to incur such
Indebtedness pursuant to, and such Indebtedness shall be deemed to be incurred
in reliance on, Section 2.17 (excluding sub-section 2.17(c)(iii) but subject to
clause (b) below) (with the Incremental Facility Amount being reduced by the
amount of such Indebtedness) and (b) if the Initial Yield on such Indebtedness
(or Permitted Refinancing Indebtedness in respect thereof pursuant to
Section 10.1(xi)) consisting of term loans exceeds the Initial Yield then in
effect for any Existing Class (or Classes) of Term Loans by more than 50 basis
points, then the Applicable ABR Margin and the Applicable LIBO Margin then in
effect for such Existing Class (or Classes) of Term Loans shall automatically be
increased by the Yield Differential, effective upon the incurrence of such
Indebtedness (or Permitted Refinancing Indebtedness in respect thereof pursuant
to Section 10.1(xi)).

 

“Permitted Tax Distribution/Contribution” means the occurrence on the same
calendar day of (i) the distribution by the Borrower to WOW Knology Parent of
100% of the Capital Stock of Knology Parent Corporation, (ii) the contribution
by WOW Knology Parent of all of its assets and liabilities (including its
Capital Stock in the Borrower) to Knology Parent Corporation and (iii) the

 

42

--------------------------------------------------------------------------------

 

contribution by Knology Parent Corporation to the Borrower of 100% of the
Capital Stock of the Company; provided that (a) in no event shall the Company or
any Subsidiary of the Company be released from its guarantee of the Obligations
in connection with the Permitted Tax Distribution/Contribution, (b) in no event
shall the Lien on any property of the Company or any Subsidiary of the Company
granted to or held by the Administrative Agent under any Credit Document be
released in connection with the Permitted Tax Distribution/Contribution, and
(c) during the period from and including the time of the distribution referred
to in clause (i) of this definition until the completion of the contribution
referred to in clause (ii) of this definition (the “Permitted Tax Distribution
Period”) (x) the Company or any Subsidiary of the Company shall not be
designated as an Unrestricted Subsidiary, and (y) the Company and each
Subsidiary of the Company shall not merge or consolidate, transfer, assign, sell
or otherwise dispose of any assets or properties, incur any Indebtedness or make
any dividends or distributions or issue any Capital Stock.

 

“Permitted Tax Distribution Period” shall have the meaning given to such turn in
the definition of “Permitted Tax Distribution/Contribution”.

 

“Permitted Unsecured Refinancing Debt” shall mean any unsecured Indebtedness
incurred by the Borrower in the form of one or more series of senior unsecured
notes or loans; provided that (i) such Indebtedness constitutes Credit Agreement
Refinancing Indebtedness in respect of Term Loans, (ii) such Indebtedness does
not mature or have scheduled amortization or payments of principal and is not
subject to mandatory redemption or prepayment (except customary asset sale or
change of control provisions which allow for the payment of the Obligations
prior to such Indebtedness), in each case, prior to the Maturity Date of the
Refinanced Debt, (iii) such Indebtedness shall have a Weighted Average Life to
Maturity that is not shorter than the Refinanced Debt, (iv) no Restricted
Subsidiary guarantees such Indebtedness unless it is a Subsidiary Guarantor (or
becomes a Subsidiary Guarantor substantially concurrently with the incurrence of
such Indebtedness or guarantee); provided that, if, at any time, such Restricted
Subsidiary ceases to be a Guarantor, it shall not guarantee such Indebtedness,
(v) the other terms and conditions of such Indebtedness (excluding pricing,
fees, rate floors, premiums, optional prepayment or optional redemption
provisions) reflect market terms and conditions at the time of incurrence and
issuance; provided, that, to the extent such terms and documentation are not
substantially identical to the Indebtedness being refinanced, (x) such terms
(taken as a whole) shall be less favorable to the providers of such Permitted
First Priority Refinancing Debt than those applicable to the Indebtedness being
refinanced, except, in each case, for financial or other covenants or other
provisions contained in such Indebtedness that are applicable only after the
then Latest Maturity Date or (y) such documentation shall be reasonably
acceptable to the Administrative Agent, and (vi) such Indebtedness is not
secured. Permitted Unsecured Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.

 

“Person” shall mean any natural person, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise,
any Governmental Authority or any other entity.

 

“Plan” shall mean any multiemployer or single-employer plan, as defined in
Section 4001 of ERISA and subject to Title IV of ERISA, that is or was within
any of the preceding six plan years maintained or contributed to by (or to which
there is or was an obligation to contribute or to make payments to) the
Borrower, a Subsidiary or an ERISA Affiliate.

 

“Platform” shall have the meaning provided in Section 13.2(c).

 

“Pledge Agreement” shall mean the Pledge Agreement, entered into by the Parent
Guarantors, the Borrower, the other pledgors party thereto and the
Administrative Agent for the ratable

 

43

--------------------------------------------------------------------------------


 

benefit of the Secured Parties, substantially in the form of Exhibit C-2, as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time.

 

“Prepayment Event” shall mean any Asset Sale Prepayment Event, Debt Incurrence
Prepayment Event, Casualty Event or any Permitted Sale Leaseback.

 

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by the Administrative Agent as its reference rate in effect at its
principal office in New York City.

 

“Pro Forma Adjustment” shall mean, for any Test Period that includes any of the
six consecutive fiscal quarters first ending following any Permitted
Acquisition, with respect to the Acquired EBITDA of the applicable Acquired
Entity or Business or the Consolidated EBITDA of the Borrower affected by such
acquisition, the pro forma increase or decrease in such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, projected by the Borrower in good faith
as a result of reasonably identifiable and factually supportable net cost
savings or additional net costs, as the case may be, realizable during such
period by combining the operations of such Acquired Entity or Business with the
operations of the Borrower and its Restricted Subsidiaries; provided that so
long as such net cost savings or additional net costs will be realizable at any
time during such six-quarter period, it may be assumed, for purposes of
projecting such pro forma increase or decrease to such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, that such net cost savings or
additional net costs will be realizable during the entire such period; provided
further that (a) any such pro forma increase or decrease to such Acquired EBITDA
or such Consolidated EBITDA, as the case may be, shall be without duplication
for net cost savings or additional net costs actually realized during such
period and already included in such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, and (b) the aggregate amount of any such increase made to
Consolidated EBITDA for any Test Period shall not exceed 15% of Consolidated
EBITDA for such Test Period (calculated prior to giving effect to any such Pro
Forma Adjustment).

 

“Pro Forma Acquired Entity” shall have the meaning provided in the definition of
“Acquired EBITDA”.

 

“Pro Forma Adjustment Certificate” shall mean any certificate of an Authorized
Officer of the Borrower delivered pursuant to Section 9.1(h) or setting forth
the information described in clause (iv) to Section 9.1(d).

 

“Pro Forma Basis” shall mean, with respect to compliance with any test or
covenant hereunder or any calculation with respect thereto required by the terms
of this Agreement to be calculated on a Pro Forma Basis, that (a), to the extent
applicable, the Pro Forma Adjustment shall have been made, and (b) all Specified
Transactions occurring after the most recent Calculation Date for which
Section 9.1 Financials have been delivered covering the fiscal quarter ended on
such Calculation Date and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant: (i) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (A) in the case of a disposition of all or substantially
all Capital Stock in any Subsidiary of Holdings or any division, product line or
facility used for operations of any Parent Guarantor, the Borrower or any of
their Subsidiaries shall be excluded and (B) in the case of a Permitted
Acquisition or permitted Investment described in the definition of “Specified
Transaction” shall be included, (ii) any retirement of Indebtedness constituting
a Specified Transaction or in connection therewith and (iii) any Indebtedness
incurred or assumed by the Parent Guarantors, the Borrower or any of its
Restricted Subsidiaries in connection therewith (including Indebtedness of
Restricted Subsidiaries constituting a Specified Transaction or acquired in
connection with a Specified Transaction that is not retired) and the use of cash
or cash equivalents with respect to such Specified Transaction; provided that
compliance with Section 

 

44

--------------------------------------------------------------------------------


 

10.9 shall be determined without duplication of adjustments made pursuant to the
definitions of “Consolidated EBITDA” or “Pro Forma Adjustment”.

 

“Pro Forma Disposed Entity” shall have the meaning provided in the definition of
“Disposed EBITDA”.

 

“Pro Forma Financial Statements” shall mean the unaudited pro forma balance
sheet of the Borrower and its consolidated Subsidiaries (including, for such
purposes, the Company and its Subsidiaries on a pro forma basis) at March 31,
2012, and the related unaudited pro forma consolidated statement of income of
the Borrower and its consolidated Subsidiaries (including, for such purposes,
the Company and its Subsidiaries on a pro forma basis) for the twelve months
ended March 31, 2012, in each case prepared giving effect to the Transactions as
if they had occurred, with respect to such balance sheet, on such date, and with
respect to such statement of income, on the first day of such twelve-month
period.

 

“Public Lender” shall have the meaning provided in Section 13.2(c).

 

“Purchase” shall have the meaning assigned to such term in the definition of
“Dutch Auction”.

 

“Purchase Notice” shall have the meaning assigned to such term in the definition
of “Dutch Auction”.

 

“Purchaser” shall have the meaning assigned to such term in the definition of
“Dutch Auction”.

 

“Purchasing Borrower Party” shall mean any Parent Guarantor, the Borrower or any
Restricted Subsidiary.

 

“Qualified Capital Stock” of any Person shall mean any Capital Stock of such
Person that is not Disqualified Stock.

 

“Qualified Counterparty” shall mean, with respect to any Specified Hedge
Agreement, any counterparty thereto that at the time such Specified Hedge
Agreement was entered into, or as of the Closing Date, was a Lender or an Agent
or an Affiliate of a Lender or an Agent; provided that such Person executes and
delivers to Administrative Agent a letter agreement in form and substance
reasonably acceptable to Administrative Agent pursuant to which such person
(a) appoints the Administrative Agent as its agent under the applicable Credit
Documents and (b) agrees to be bound by the provisions of Section 12.3.

 

“Qualified IPO” shall mean an underwritten public offering of the common Capital
Stock of Parent, Holdings or the Borrower or any other parent entity of Borrower
(other than a public offering pursuant to a registration statement on Form S-8)
pursuant to an effective registration statement filed with the SEC in accordance
with the Securities Act of 1933, as amended from time to time (whether alone or
in connection with a secondary public offering), which generates gross proceeds
of at least $100,000,000.

 

“Qualified PIK Securities” shall mean (1) any preferred Capital Stock of any
Person (a) that does not provide for any cash dividend payments or other cash
distributions in respect thereof on or prior to the 180th day after the Latest
Maturity Date and (b) that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable or exercisable) or upon
the happening of any event does not (i)(x) mature or become mandatorily
redeemable pursuant to a sinking fund obligation or otherwise, (y) become
convertible or exchangeable at the option of the holder thereof for Indebtedness
or preferred stock that is not Qualified PIK Securities or (z) become redeemable
at the

 

45

--------------------------------------------------------------------------------


 

option of the holder thereof (other than as a result of a change of control
event), in whole or in part, in each case on or prior to the 180th day after the
Latest Maturity Date at the time of issuance of such Capital Stock and
(ii) provide holders thereunder with any rights upon the occurrence of a “change
of control” event prior to the repayment of the Obligations under the Credit
Documents and (2) any Indebtedness of any Person which has payment terms at
least as favorable to such Person and Lenders as described in clauses (1)(a) and
(b) above and is subordinated on customary terms and conditions (including
remedy standstills at all times prior to the 180th day after the Latest Maturity
Date) and has other terms reasonably satisfactory to the Administrative Agent.

 

“Qualifying Bids” shall have the meaning assigned to such term in the definition
of “Dutch Auction”.

 

“Qualifying Lenders” shall have the meaning assigned to such term in the
definition of “Dutch Auction”.

 

“Qualifying Loans” shall have the meaning assigned to such term in the
definition of “Dutch Auction”.

 

“Real Estate” shall have the meaning provided in Section 9.1(f).

 

“Recipient” shall mean (a) the Administrative Agent, (b) any Lender and (c) any
Letter of Credit Issuer, as applicable.

 

“Refinance” or “Refinanced” shall have the meaning provided in the definition of
“Permitted Refinancing Indebtedness”.

 

“Refinanced Debt” shall have the meaning provided in the definition of the term
“Credit Agreement Refinancing Indebtedness”.

 

“Refinancing” shall have the meaning provided in the definition of “Permitted
Refinancing Indebtedness”.

 

“Refinancing Amendment” shall mean an amendment to this Agreement executed by
each of (a) the Borrower, (b) the Administrative Agent and (c) each Additional
Lender and Lender that agrees to provide any portion of the Credit Agreement
Refinancing Indebtedness being incurred pursuant thereto, in accordance with
Section 2.19.

 

“Refinancing Revolving Credit Loans” shall mean the Revolving Credit Loans made
pursuant to any Refinancing Revolving Credit Commitment

 

“Refinancing Revolving Credit Commitments” shall mean one or more revolving
credit commitments hereunder that result from a Refinancing Amendment.

 

“Refinancing Term B Loans” shall mean the additional term loans made in the form
of Refinancing Term Loans pursuant to the Sixth Amendment and Section 2.19 to
refinance the Existing Term B Loans.

 

“Refinancing Term Loans” shall mean one or more Term Loans made pursuant to any
Refinancing Amendment.

 

“Refinancing Term Loan Commitments” shall mean one or more term loan commitments
hereunder that result from a Refinancing Amendment.

 

46

--------------------------------------------------------------------------------


 

“Refinancing Transactions” shall mean the payment in full of all amounts due or
outstanding under the Existing Credit Facilities, the termination of all
commitments thereunder and the release and discharge of all guarantees thereof
and security therefor.

 

“Register” shall have the meaning provided in Section 13.6(b)(iv).

 

“Registered Equivalent Notes” shall mean, with respect to any notes originally
issued in a Rule 144A or other private placement transaction under the
Securities Act of 1933, substantially identical notes (having the same
Guarantees) issued in a dollar-for-dollar exchange therefor pursuant to an
exchange offer registered with the SEC.

 

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and any successor to all or a portion thereof establishing reserve
requirements.

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Reinvestment Period” shall mean the earlier of (x) 10 Business Days prior to
the occurrence of an obligation to make an offer to repurchase or to repay or
redeem any Senior Unsecured Notes, Senior Subordinated Notes, Permitted
Additional Junior Debt, Permitted First Priority Refinancing Debt, Permitted
Second Priority Refinancing Debt, Permitted Secured Acquisition Debt or
Permitted Unsecured Refinancing Debt pursuant to the asset sale or event of loss
provisions applicable to such Indebtedness and (y) twelve months following the
date of the applicable Asset Sale Prepayment Event or Casualty Event.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the partners, directors, officers, employees, agents,
trustees, administrators, managers, advisors and representatives of such Person
and of such Person’s Affiliates.

 

“Reply Amount” shall have the meaning assigned to such term in the definition of
“Dutch Auction”.

 

“Reportable Event” shall mean an event described in Section 4043 of ERISA and
the regulations thereunder (other than an event for which the 30-day notice
requirement is waived).

 

“Required Lenders” shall mean, at any time, Lenders having Total Credit
Exposures representing more than 50% of the Total Credit Exposures of all
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time.

 

“Required Reimbursement Date” shall have the meaning provided in Section 3.4(a).

 

“Required Revolving Credit Lenders” shall mean, at any time, Revolving Credit
Lenders having Revolving Credit Exposures representing more than 50% of the
aggregate Revolving Credit Exposures of all Revolving Credit Lenders. The
Revolving Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Revolving Credit Lenders at any time.

 

47

--------------------------------------------------------------------------------


 

“Required Term Loan Lenders” shall mean, at any time, Term Loan Lenders having
outstanding Term Loans representing more than 50% of the aggregate outstanding
Term Loans of all Term Loan Lenders. The outstanding Term Loans held by any
Defaulting Lender shall be disregarded in determining Required Term Loan Lenders
at any time.

 

“Requirement of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.

 

“Restricted Foreign Subsidiary” shall mean a Foreign Subsidiary that is a
Restricted Subsidiary.

 

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

“Return Bid” shall have the meaning assigned to such term in the definition of
“Dutch Auction”.

 

“Revolving Credit Commitment” shall mean, as to any Lender, the obligation of
such Lender, if any, to make Revolving Credit Loans and participate in Letters
of Credit in an aggregate amount (as of the Fourth Amendment Effective Date) not
to exceed the amount set forth opposite such Lender’s name on Part I-A or
Part I-B of Schedule 1.1(b) as such Lender’s “Non-Extended Revolving Credit
Commitment” or “Fourth Amendment Extended Revolving Credit Commitment”,
respectively, or in the Assignment and Acceptance pursuant to which such Lender
assumed a portion of the Total Revolving Credit Commitment (or, subject to the
following sentence, in the Incremental Amendment, Refinancing Amendment or Loan
Modification Agreement to which such Lender is a party), in each case as the
same may be changed from time to time pursuant to terms hereof. Unless the
context shall otherwise require, the term “Revolving Credit Commitments” shall
include all Classes of Revolving Credit Commitments. The Total Revolving Credit
Commitment as of the Closing Date is $200,000,000. All of the Original Revolving
Credit Commitments were Refinanced in connection with the First Amendment, and
as of and after the First Amendment Effective Date, the aggregate amount of
Original Revolving Credit Commitments is $0. The Total Revolving Credit
Commitment as of the Second Amendment Effective Date is $200,000,000; the Total
Revolving Credit Commitment as of the Third Amendment Effective Date is
$200,000,000; and the Total Revolving Credit Commitment as of the Fourth
Amendment Effective Date is $200,000,000.

 

“Revolving Credit Commitment Increase” shall have the meaning provided in
Section 2.17(a).

 

“Revolving Credit Commitment Increase Lender” shall have the meaning provided in
Section 2.17(f).

 

“Revolving Credit Commitment Percentage” shall mean at any time, for each
Lender, the percentage obtained by dividing (a) such Lender’s Revolving Credit
Commitment by (b) the Total Revolving Credit Commitment; provided that at any
time when the Total Revolving Credit Commitment shall have been terminated, each
Lender’s Revolving Credit Commitment Percentage shall be its Revolving Credit
Commitment Percentage as in effect immediately prior to such termination. With
respect to any Class of Revolving Credit Lenders, “Revolving Credit Commitment
Percentage” shall mean at any time, for each Lender under such Class, the
percentage obtained by dividing (i) such Lender’s Revolving Credit Commitment
under such Class by (ii) the aggregate amount of the Revolving

 

48

--------------------------------------------------------------------------------


 

Credit Commitments under such Class; provided that at any time when all of the
Revolving Credit Commitments under such Class shall have been terminated, each
Lender’s Revolving Credit Commitment Percentage for such Class shall be its
Revolving Credit Commitment Percentage for such Class as in effect immediately
prior to such termination.

 

“Revolving Credit Exposure” shall mean, with respect to any Revolving Credit
Lender at any time, the sum of (without duplication): (a) the aggregate
principal amount of the Revolving Credit Loans of such Lender then outstanding
and (b) such Lender’s Letter of Credit Exposure at such time. With respect to
any Class of Revolving Credit Lenders, “Revolving Credit Exposure” shall mean at
any time, for each Lender under such Class, the sum of (without duplication):
(i) the aggregate principal amount of such Lender’s Revolving Credit Loans under
such Class then outstanding and (ii) such Lender’s Letter of Credit Exposure
under such Class at such time.

 

“Revolving Credit Facility” shall mean the credit facility comprising the
Revolving Credit Commitments and the Revolving Credit Loans.

 

“Revolving Credit Lender” shall mean, at any time, any Lender that has a
Revolving Credit Commitment or Revolving Credit Loan at such time.

 

“Revolving Credit Loans” shall mean (i) revolving loans made pursuant to
Section 2.01(a), as the same may be amended pursuant to Section 2.18,
(ii) Incremental Revolving Credit Loans made pursuant to Section 2.17 and
(iii) Refinanced Revolving Credit Loans made pursuant to Section 2.19. Unless
the context shall otherwise require, the term “Revolving Credit Loans” shall
include all Classes of Revolving Credit Loans. All Revolving Credit Loans shall
be denominated in Dollars.

 

“Revolving Credit Maturity Date” shall mean the earliest of (i) July 1, 2020,
(ii) the Revolving Credit Springing Maturity Date and (iii) the Term B Loan
Maturity Date.

 

“Revolving Credit Springing Maturity Date” means January 1, 2019; provided,
however, that the Revolving Credit Springing Maturity Date shall not occur if
(i) no Existing Term B Loans are outstanding on such day, and (ii) no
Indebtedness is outstanding on such day that was issued or incurred to Refinance
all or any portion of the Existing Term B Loans and that requires amortization,
prepayment or redemption (excluding customary amortization, prepayment and
redemption provisions for loans of the same type as the Existing Term B Loans),
or has a maturity (regardless of whether such maturity is contingent on any
failure to repay or refinance other Indebtedness), in any such case, prior to
the date that is 91 days after July 1, 2020.

 

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

 

“Sale Leaseback” shall mean any transaction or series of related transactions
pursuant to which the Borrower or any of the Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Second Amendment” means that certain Second Amendment to Credit Agreement,
dated as of November 27, 2013 by and among the Borrower, the Parent Guarantors,
the Subsidiary Guarantors, Administrative Agent and certain Lenders and the
Administrative Agent.

 

49

--------------------------------------------------------------------------------


 

“Second Amendment Lead Arranger” shall mean J.P. Morgan Securities LLC, as lead
arranger and lead bookrunner under the Second Amendment.

 

“Second Amendment Effective Date” has the meaning set forth in Section 5 of the
Second Amendment.

 

“Second Lien Intercreditor Agreement” shall mean a second lien intercreditor
agreement to which the Administrative Agent and the applicable Senior
Representative(s) are a party, in substantially the form of Exhibit H-2 hereto
or otherwise reasonably satisfactory to the Administrative Agent and the
Borrower.

 

“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b), together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.1(d).

 

“Secured Parties” shall mean (i) the Lenders, (ii) the Letter of Credit Issuer,
(iii) the Administrative Agent, (iv) the other Agents, (v) each Qualified
Counterparty, (vii) each Cash Management Bank, (viii) the beneficiaries of each
indemnification obligation undertaken by any Credit Party under any Credit
Document and (vii) any successors, indorsees, transferees and assigns of each of
the foregoing.

 

“Security Agreement” shall mean the Security Agreement entered into by the
Borrower, each Guarantor and the Administrative Agent, for the ratable benefit
of the Secured Parties, substantially in the form of Exhibit C-1, as the same
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time.

 

“Security Documents” shall mean, collectively, (a) the Guarantee Agreement,
(b) the Security Agreement, (c) the Pledge Agreement, (d) the Mortgages, (e) any
Intercreditor Agreement and (f) each other security agreement or other
instrument or document executed and delivered pursuant to Section 9.11 or 9.12
or pursuant to any of the Security Documents to secure any of the Obligations.

 

“Senior Representative” shall mean with respect to any series of Permitted First
Priority Refinancing Debt, Permitted Second Priority Refinancing Debt, Permitted
Secured Acquisition Debt or Permitted Additional Junior Debt, the trustee,
administrative agent, collateral agent, security agent or similar agent under
the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

 

“Senior Secured Debt” shall mean, as of any date of determination, the aggregate
amount of Consolidated Net Debt outstanding at such date that consists of
Indebtedness that is then secured by Liens on property or assets of any Credit
Party or Restricted Subsidiary.

 

“Senior Secured Leverage Ratio” shall mean, as of any date of determination, the
ratio of (a) Senior Secured Debt outstanding at such date to (b) Consolidated
EBITDA for (i) in the case of any circumstance in which the date of
determination is a Calculation Date, the Test Period ended on such Calculation
Date and (ii) in the case of any circumstance in which the date of determination
is not required to be a Calculation Date, the Test Period most recently ended
for which Section 9.1 Financials have been delivered.

 

“Senior Subordinated Notes” shall mean the Borrower’s and WideOpenWest Capital
Corp.’s 13.375% Senior Subordinated Notes due 2019, issued on the Closing Date
pursuant to the Senior Subordinated Notes Indenture and any notes issued by the
Borrower in exchange for, and as contemplated

 

50

--------------------------------------------------------------------------------

 

by, the Senior Subordinated Notes Indenture and the related registration rights
agreement entered into on the Closing Date with substantially identical terms as
the Senior Subordinated Notes.

 

“Senior Subordinated Notes Indenture” shall mean the Indenture, dated as of
July 17, 2012, under which the Senior Subordinated Notes were issued, among the
Borrower and the Restricted Subsidiaries party thereto and the trustee named
therein from time to time, as in effect on the Closing Date and as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the requirements thereof and of this Agreement.

 

“Senior Unsecured Notes” shall mean the Borrower’s and WideOpenWest Capital
Corp.’s 10.25% Senior Notes due 2019, issued on the Closing Date pursuant to the
Senior Unsecured Notes Indenture and any notes issued by the Borrower in
exchange for, and as contemplated by, the Senior Unsecured Notes Indenture and
the related registration rights agreement entered into on the Closing Date with
substantially identical terms as the Senior Unsecured Notes.

 

“Senior Unsecured Notes Indenture” shall mean the Indenture, dated as of
July 17, 2012, under which the Senior Unsecured Notes were issued, among the
Borrower and the Restricted Subsidiaries party thereto and the trustee named
therein from time to time, as in effect on the Closing Date and as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the requirements thereof and of this Agreement.

 

“Sixth Amendment” shall mean that certain Sixth Amendment to Credit Agreement,
dated as of August 19, 2016 by and among the Borrower, the Parent Guarantors,
the Subsidiary Guarantors, certain Lenders and the Administrative Agent.

 

“Sixth Amendment Effective Date” shall mean August 19, 2016.

 

“Sixth Amendment Lead Arrangers” shall mean Morgan Stanley Senior Funding, Inc.
and Credit Suisse Securities (USA), LLC, as joint lead arrangers and joint lead
bookrunners under the Sixth Amendment.

 

“Sold Entity or Business” shall have the meaning provided in the definition of
the term “Consolidated EBITDA”.

 

“Solvent” shall mean, with respect to any Person, that as of the Closing Date,
(i) the sum of the liabilities (including contingent liabilities) of such Person
and its Subsidiaries, taken as a whole, does not exceed the present fair
saleable value or the fair value, in each case on a going concern basis, of the
assets of such Person and its Subsidiaries, taken as a whole; (ii) the present
fair saleable value of the assets of such Person and its Subsidiaries, taken as
a whole, is greater than the total amount that will be required to pay the
probable liabilities (including contingent liabilities) of such Person and its
Subsidiaries as they become absolute and matured; (iii) the capital of such
Person and its Subsidiaries, taken as a whole, is not unreasonably small in
relation to the business of such Person or its Subsidiaries, taken as a whole,
contemplated as of the Closing Date; (iv) such Person and its Subsidiaries,
taken as a whole, have not incurred and do not intend to incur, or believe that
they will incur, debts including contingent obligations beyond their ability to
pay such debt as they mature in the ordinary course of business; and (v) such
Person and its Subsidiaries, on a consolidated basis, are “solvent” within the
meaning given to that term and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

 

51

--------------------------------------------------------------------------------


 

“South Dakota Sale” shall mean the sale of certain assets of the Borrower and
its Subsidiaries to Clarity Telecom, LLC pursuant to that certain asset purchase
agreement, dated June 12, 2014, by and among Kite Parent Corp., Knology of South
Dakota, Inc., Knology Community Telephone, Inc., Knology of the Plains, Inc.,
Black Hills Fiber Systems, Inc., Knology of the Black Hills, LLC, Knology
Condominium Association, Inc. and Clarity Telecom, LLC.

 

“Specified Collateral” shall have the meaning provided in Section 6.2(a).

 

“Specified Hedge Agreement” shall mean any Hedge Agreement permitted under
Section 10 that is (i) entered into by any Credit Party and any Person who was a
Qualified Counterparty as of the date such Hedge Agreement was entered into or
(ii) subject in whole or part to a master swap agreement referenced on Schedule
1.1(d).

 

“Specified Transaction” shall mean, with respect to any determination made on a
Pro Forma Basis, any Permitted Acquisition or other purchase of an Acquired
Entity or Business or disposition of a Sold Entity or Business, any incurrence
or repayment of Indebtedness, any dividend, any designation or redesignation of
a Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary, any asset
classified as discontinued operations by the Borrower or any Restricted
Subsidiary and any Incremental Commitments (including, without duplication any
related Loans) occurring after the most recent Calculation Date for which
Section 9.1 Financials covering the fiscal quarter ended on such Calculation
Date have been delivered and on or prior to the relevant date of determination.

 

“Sponsor” shall mean any of Avista Capital Partners, LP and Crestview Partners,
LP and their respective Control Investment Affiliates, but not including,
however, any portfolio companies of any of the foregoing.

 

“Stated Amount” of any Letter of Credit shall mean the maximum amount from time
to time available to be drawn thereunder, determined without regard to whether
any conditions to drawing could then be met.

 

“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). LIBOR Loans shall be
deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of the
Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to the Administrative Agent or any Lender under such Regulation D.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.

 

“Subordinated Debt” shall mean Indebtedness of the Borrower or any Guarantor
that is by its terms subordinated in right of payment to the Obligations of the
Borrower and such Guarantor, as applicable, under the Credit Documents or other
agreement, and including without limitation, the Senior Subordinated Notes and
other Indebtedness subject to the subordination provisions of the Senior
Subordinated Notes Indenture.

 

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency)

 

52

--------------------------------------------------------------------------------


 

is at the time owned by such Person directly or indirectly through Subsidiaries
and (b) any limited liability company, partnership, association, joint venture
or other entity in which such Person directly or indirectly through Subsidiaries
has more than a 50% equity interest at the time. Unless otherwise expressly
provided, all references herein to a “Subsidiary” shall mean a Subsidiary of the
Borrower.

 

“Subsidiary Guarantors” shall mean (a) each Domestic Subsidiary on the Closing
Date and (b) each Domestic Subsidiary that becomes a party to the Guarantee
Agreement after the Closing Date pursuant to Section 9.11 or otherwise.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Tax Distributions” shall have the meaning provided in Section 10.6(e).

 

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings (including backup withholding) or other
similar charges imposed by any Governmental Authority whether computed on a
separate, consolidated, unitary, combined or other basis and any and all
liabilities (including interest, fines, penalties or additions to tax) with
respect to the foregoing.

 

“Term Facility” shall mean the credit facility comprising any Class of the Term
Loan Commitments and any Class of the Term Loans.

 

“Term Loan” shall mean (i) term loans made pursuant to Section 2.1(a),
(ii) Incremental Term Loans made pursuant to Section 2.17, (iii) Refinancing
Term Loans made pursuant to Section 2.19, (iv) Refinancing Term B Loans and
(v) New Term B Loans, in each case, as the same may be amended pursuant to
Section 2.18. Unless the context shall otherwise require, the term “Term Loans”
shall include all Classes of Term Loans. All Term Loans shall be denominated in
Dollars and treated as a single Class.

 

“Term B Loan” shall mean, from and after the making of Refinancing Term Loans
and New Term Loans on the Sixth Amendment Effective Date, (a) Refinancing Term B
Loans and (b) New Term B Loans . All Term B Loans shall be denominated in
Dollars.

 

“Term B Loan Commitment” shall mean, as to any Lender, the obligation of such
Lender, if any, to make a Term B Loan to the Borrower in an amount (as of the
Sixth Amendment Effective Date) not to exceed the amount set forth opposite such
Lender’s name on Part II-A of Schedule 1.1(b) or in the Assignment and
Acceptance pursuant to which such Lender assumed a portion of the aggregate Term
B Loan Commitment, in each case as the same may be changed from time to time
pursuant to the terms hereof. The aggregate amount of the Term B Loan
Commitments as of the First Amendment Effective Date is $1,560,400,000. The
aggregate amount of the Term B Loan Commitments as of the Third Amendment
Effective Date is $1,411,430,013.12. The only Term B Loan Commitments as of the
Fifth Amendment Effective Date are the New Term B Loan Commitments in effect on
the Fifth Amendment Effective Date. The aggregate amount of the Term B Loan
Commitments as of the Sixth Amendment Effective Date is $1,826,000,000.00.

 

“Term B Loan Maturity Date” shall mean August 19, 2023; provided that, the “Term
B Loan Maturity Date” shall be (a) April 15, 2019, if (i) any of the Senior
Unsecured Notes are outstanding on April 15, 2019 or (ii) any Indebtedness
(other than Indebtedness incurred under this Agreement) is outstanding on
April 15, 2019, the proceeds of which were used to refinance any portion of the
Senior Unsecured Notes and which has a Weighted Average Life to Maturity shorter
than the Term B Loans in effect on the Sixth Amendment Effective Date (after
giving effect to the Loans made on such Date) or has

 

53

--------------------------------------------------------------------------------


 

a final maturity prior to the date that is 91 days after August 19, 2023, or
(b) July 15, 2019, if (i) any of the Senior Subordinated Notes are outstanding
on July 15, 2019 or (ii) any Indebtedness (other than Indebtedness incurred
under this Agreement) is outstanding on July 15, 2019, the proceeds of which
were used to refinance any portion of the Senior Subordinated Notes and which
has a Weighted Average Life to Maturity shorter than the Term B Loans in effect
on the Sixth Amendment Effective Date (after giving effect to the Loans made on
such Date) or has a final maturity prior to the date that is 91 days after
August 19, 2023; provided that if any such applicable date is not a Business
Day, the preceding Business Day shall be the “Term B Loan Maturity Date”.

 

“Term B-1 Loan” has the meaning given to such term in the Third Amendment.

 

“Term Loan Commitment” shall mean, as to any Lender, the obligation of such
Lender, if any, to make a Term Loan to the Borrower in an amount not to exceed
the amount of such Lender’s commitment as set forth in the applicable
documentation evidencing such Term Loan Commitment (including in the Assignment
and Acceptance pursuant to which such Lender assumed a portion of the aggregate
Term Loan Commitment (or, subject to the following sentence, in the Incremental
Amendment, Refinancing Amendment or Loan Modification Agreement to which such
Lender is a party)), in each case as the same may be changed from time to time
pursuant to the terms hereof. Unless the context shall otherwise require, the
term “Term Commitments” shall include all Classes of Term Loan Commitments. The
aggregate amount of the Term Loan Commitments as of the Third Amendment
Effective Date is $1,826,000,000.00.  The only Term B Loan Commitments as of the
Fifth Amendment Effective Date are the New Term B Loan Commitments in effect on
the Fifth Amendment Effective Date. The aggregate amount of the Term Loan
Commitments as of the Sixth Amendment Effective Date is $2,065,000,000.00.

 

“Term Loan Lender” shall mean a Lender with a Term Loan Commitment or an
outstanding Term Loan.

 

“Term Loan Purchase Amount” shall have the meaning assigned to such term in the
definition of “Dutch Auction”.

 

“Term Loan Repayment Amount” shall have the meaning provided in Section 2.5(b).

 

“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower then last ended.

 

“Third Amendment” means that certain Third Amendment to Credit Agreement, dated
as of May 21, 2015, by and among the Borrower, the Parent Guarantors, the
Subsidiary Guarantors, certain Lenders and the Administrative Agent.

 

“Third Amendment Lead Arranger” shall mean Credit Suisse Securities (USA) LLC as
lead arranger and lead bookrunner under the Third Amendment.

 

“Third Amendment Effective Date” has the meaning set forth in Section 5 of the
Third Amendment.

 

“Third Amendment Prepayment” shall mean a prepayment of $150 million applied on
a pro rata basis to the Term B-1 Loans and Term B Loans and made on the Third
Amendment Effective Date immediately prior to the making of the Refinancing Term
Loan.

 

“Total Credit Exposure” shall mean, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and outstanding Term Loans of such Lender
at such time .

 

54

--------------------------------------------------------------------------------


 

“Total Leverage Ratio” shall mean, as of any date of determination, the ratio of
(a) Consolidated Net Debt outstanding at such date to (b) Consolidated EBITDA
for the Test Period most recently ended for which Section 9.1 Financials have
been delivered.

 

“Total Revolving Credit Commitment” shall mean the sum of the Revolving Credit
Commitments of all the Lenders.

 

“Total Term Loan Commitment” shall mean the sum of the Term Loan Commitments of
all the Lenders.

 

“Transaction Expenses” shall mean any fees or expenses incurred or paid by
Holdings or any of its Subsidiaries in connection with the Transactions, this
Agreement and the other Credit Documents and the transactions contemplated
hereby and thereby.

 

“Transactions” shall mean, collectively, the transactions contemplated by this
Agreement, including the Refinancing Transactions and the Acquisition.

 

“Transferee” shall have the meaning provided in Section 13.6(f).

 

“Type” shall mean (a) as to any Term Loan, its nature as an ABR Loan or a LIBOR
Term Loan and (b) as to any Revolving Credit Loan, its nature as an ABR Loan or
a LIBOR Revolving Credit Loan.

 

“Uniform Customs” shall have the meaning provided in Section 13.12.

 

“Unfunded Advances/Participations” means (a) with respect to the Administrative
Agent, the aggregate amount, if any, (i) made available to the Borrower on the
assumption that each Lender has made its pro rata share of the applicable
Borrowing available to the Administrative Agent as contemplated by
Section 2.4(b) and (ii) with respect to which a corresponding amount shall not
in fact have been made available to the Administrative Agent by any such Lender
and (b) with respect to the Letter of Credit Issuer, the aggregate amount, if
any, of unreimbursed payments under any Letter of Credit made by the Letter of
Credit Issuer that shall not have been reimbursed by the Borrower pursuant to
Section 3.4(a), or repaid for the account of the Letter of Credit Issuer by the
L/C Participants pursuant to Section 3.3(d).

 

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the present value of the accrued benefits under the Plan as of the close of its
most recent plan year, determined in accordance with Statement of Financial
Accounting Standards No. 87 as in effect on the date hereof, based upon the
actuarial assumptions that would be used by the Plan’s actuary in a termination
of the Plan, exceeds the fair market value of the assets allocable thereto.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code (or any
successor statute) as adopted and in force in the State of New York or, when the
laws of any other jurisdiction govern the method or manner of the perfection or
enforcement of any security interest in any of the Collateral, the Uniform
Commercial Code (or any successor statute) of such jurisdiction.

 

“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).

 

“Unrestricted Subsidiary” shall mean any Restricted Subsidiary of the Borrower
designated by the Borrower as an Unrestricted Subsidiary pursuant to
Section 9.19.

 

55

--------------------------------------------------------------------------------


 

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” shall have the meaning provided in
Section 5.4(d)(ii).

 

“Voting Stock” shall mean, with respect to any Person, shares of such Person’s
Capital Stock having the right to vote for the election of directors of such
Person under ordinary circumstances.

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date of determination, the number of years obtained by dividing: (a) the
sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by
(ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (b) the then
outstanding principal amount of such Indebtedness.

 

“Withholding Agent” shall mean any Credit Party and the Administrative Agent.

 

“WOW Knology Parent” shall have the meaning provided in the preamble to this
Agreement.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Yield Differential” shall have the meaning provided in Section 2.17(c).

 

(b)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time, and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

(c)                                  For purposes of this Agreement, Loans and
Commitments may be classified and referred to by Class (e.g., a “Term B Loan” or
a “Revolving Credit Loan”) or by Type (e.g., a “LIBOR Loan”) or by Class and
Type (e.g., a “LIBOR Term B Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Term B Loan Borrowing” or a “Revolving Credit
Loan Borrowing”) or by Type (e.g., a “LIBOR Borrowing”) or by Class and Type
(e.g., a “LIBOR Term B Loan Borrowing”).

 

56

--------------------------------------------------------------------------------


 

(d)                                 For purposes of any covenant, test or basket
hereunder conditioned on or subject to compliance with or measured by a
financial ratio or test measured by reference to the Section 9.1 Financials,
(x) with respect to any period prior to the initial delivery of Section 9.1
Financials, (i) calculations of Consolidated EBITDA shall be determined as set
forth in the definition of the term “Consolidated EBITDA” for the applicable
period, (ii) Indebtedness and related calculations (including, without
limitation, Consolidated Net Debt) shall be determined based on the outstanding
Indebtedness of the Borrower and its Restricted Subsidiaries on the applicable
date of determination as to compliance with such condition or test and shall
include any Loans, Senior Unsecured Notes or Senior Subordinated Notes
outstanding on such date, and (iii) calculations of assets and revenues shall be
determined by reference to the Pro Forma Financial Statements and after giving
effect to other appropriate pro forma adjustments, including any acquisitions or
dispositions or debt incurrences after the beginning of the relevant
determination period but prior to or simultaneous with such determination; and
(y) with respect the Section 9.1 Financials for the fiscal quarter ended on
June 30, 2012, Indebtedness and related calculations (including, without
limitation, Consolidated Net Debt) shall be determined based on the outstanding
Indebtedness of the Borrower and its Restricted Subsidiaries on the applicable
date of determination as to compliance with such condition or test and shall
include any Loans, Senior Unsecured Notes or Senior Subordinated Notes
outstanding on such date.

 

(e)                                  Any reference to pro forma compliance with
the Financial Performance Covenant as of any date prior to the initial
Calculation Date to which the Financial Performance Covenant is applicable shall
refer to the Financial Performance Covenant level applicable as of such initial
Calculation Date.

 

SECTION 2.                            Amount and Terms of Credit

 

2.1                               Commitments. (a) Subject to and upon the terms
and conditions herein set forth, each Lender having a Term Loan Commitment
severally agrees to make a Term Loan on the Closing Date to the Borrower, which
Term Loans shall not exceed for any such Lender the Term Loan Commitment of such
Lender. Such Term Loans (i) shall be made on the Closing Date, (ii) may, at the
option of the Borrower, be incurred and maintained as, and/or converted into,
ABR Loans or LIBOR Term Loans; provided that all such Term Loans made by each of
the Lenders pursuant to the same Borrowing shall, unless otherwise specifically
provided herein, consist entirely of Term Loans of the same Type, (iii) may be
repaid or prepaid in accordance with the provisions hereof, but once repaid or
prepaid, may not be reborrowed, and (iv) shall not exceed in the aggregate the
total of all Term Loan Commitments. On the Term Loan Maturity Date, all Original
Term Loans shall be repaid in full. All Other Term Loans shall be repaid in full
on the Maturity Date set forth in the applicable Incremental Amendment,
Refinancing Amendment or Loan Modification Agreement.

 

(b)                                 (i) Subject to and upon the terms and
conditions herein set forth, each Lender having a Revolving Credit Commitment
severally agrees to make a Revolving Credit Loan or Revolving Credit Loans to
the Borrower, which Revolving Credit Loans (A) (1) that are Non-Extended
Revolving Credit Loans shall be made by such Lender with Non-Extended Revolving
Credit Commitments at any time and from time to time after the Closing Date and
prior to the Non-Extended Revolving Credit Maturity Date and (2) that are Fourth
Amendment Revolving Credit Loans shall be made by such Lender with Fourth
Amendment Revolving Credit Commitments at any time and from time to time on or
after the Fourth Amendment Effective Date and prior to the Revolving Credit
Maturity Date; provided that Revolving Credit Loans may be made on the Closing
Date in an amount not to exceed $48,000,000, (B) may, at the option of the
Borrower, be incurred and maintained as, and/or converted into, ABR Loans or
LIBOR Revolving Credit Loans; provided that all Revolving Credit Loans made by
each of the Lenders pursuant to the same Borrowing shall, unless otherwise
specifically provided herein, consist entirely of Revolving Credit Loans of the
same Type, (C) may be repaid and reborrowed in accordance

 

57

--------------------------------------------------------------------------------


 

with the provisions hereof, (D) shall not, for any such Lender at any time,
after giving effect thereto and to the application of the proceeds thereof,
result in such Lender’s Revolving Credit Exposure at such time exceeding such
Lender’s Revolving Credit Commitment at such time and (E) shall not, after
giving effect thereto and to the application of the proceeds thereof, result at
any time in the aggregate amount of the Lenders’ Revolving Credit Exposures at
such time exceeding the Total Revolving Credit Commitment then in effect.

 

(ii)                                  Each Lender may, at its option, make any
LIBOR Loan by causing any domestic or foreign branch or Affiliate of such Lender
to make such Loan; provided that (A) any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan and (B) in exercising
such option, such Lender shall use its reasonable efforts to minimize any
increased costs to the Borrower resulting therefrom (which obligation of the
Lender shall not require it to take, or refrain from taking, actions that it
determines would result in increased costs for which it will not be compensated
hereunder or that it determines would be otherwise disadvantageous to it and in
the event of such request for costs for which compensation is provided under
this Agreement, the provisions of Section 3.5 shall apply). On the First
Amendment Effective Date, all Original Revolving Credit Loans were repaid in
full. On the Non-Extended Revolving Credit Maturity Date, the Non-Extended
Revolving Credit Loans then outstanding shall be repaid in full (it being
understood that any such Non-Extended Revolving Credit Loans may, at the
Borrower’s option, be repaid with the proceeds of Fourth Amendment Extended
Revolving Credit Loans made on the Non-Extended Revolving Credit Maturity Date,
subject to the terms and conditions applicable to Fourth Amendment Extended
Revolving Credit Loans). On the Revolving Credit Maturity Date, all Revolving
Credit Loans then outstanding shall be repaid in full, except to the extent set
forth in any applicable Incremental Amendment, Refinancing Amendment or Loan
Modification Agreement with respect to any Other Revolving Credit Loans.

 

(iii)                               For the avoidance of doubt and
notwithstanding anything to the contrary expressed or implied herein, for so
long as any Class of Revolving Credit Commitments has an earlier Maturity Date
than any other Class of Revolving Credit Commitments (such Class with the
earliest occurring Maturity Date being referred to as the “Earliest Maturing
Revolving Class”), (w) each Borrowing of Revolving Credit Loans shall be made
pro rata across all such Classes (based on the aggregate unutilized Revolving
Credit Commitments with respect to each such Class) (but excluding any Earliest
Maturing Revolving Class with respect to Borrowings to be made on the Maturity
Date of such Class or the date the Revolving Credit Commitments with respect to
such Class are terminated so long as all Revolving Credit Commitments and all
Revolving Credit Loans under such Class have been terminated and repaid
concurrently with or prior to such Borrowing), (x) each payment or prepayment
(whether pursuant to Section 5.1 or 5.2 or otherwise) of Revolving Credit Loans
shall be made pro rata across all such Classes (based on the aggregate principal
amount of Revolving Credit Loans then outstanding with respect to each such
Class), (y) any termination or reduction of Revolving Credit Commitments shall
be made pro rata across all such Classes (based on the aggregate Revolving
Credit Commitments with respect to each such Class), and (z) subject to the last
sentence of Section 3.3(a), all L/C Participations shall be pro rata across all
such Classes (based on the aggregate Revolving Credit Commitments with respect
to each such Class); provided that, in the case of any prepayment or repayment
of Revolving Credit Loans under the Earliest Maturing Revolving Class or
termination or reduction of Revolving Credit Commitments under such Class either
on (A) the Maturity Date for such Class or (B) an earlier date, solely to the
extent the Revolving Credit Loans under such Class are being repaid in full on
such date and all Revolving Credit Commitments under such Class have been
terminated on or prior to such date, any such prepayment, repayment, reduction
or termination shall be applied (or, in the case of any voluntary prepayment
pursuant to Section 5.1 or voluntary reduction pursuant to Section 4.2, at the
Borrower’s option, may be applied) first

 

58

--------------------------------------------------------------------------------


 

to the Revolving Credit Loans under such Class until paid in full and to the
Revolving Credit Commitments under such Class until terminated in full, as
applicable, unless immediately after giving effect thereto the Aggregate
Revolving Credit Outstandings would exceed 100% of the Total Revolving Credit
Commitment as then in effect.

 

2.2                               Minimum Amount of Each Borrowing; Maximum
Number of Borrowings. The aggregate principal amount of each Borrowing of Term
Loans shall be in a multiple of $1,000,000 (unless otherwise agreed to by the
Administrative Agent) and the aggregate principal amount of Revolving Credit
Loans shall be in a multiple of $1,000,000 (unless otherwise agreed to by the
Administrative Agent) and, in each case, shall not be less than the Minimum
Borrowing Amount with respect thereto. More than one Borrowing may be incurred
on any date; provided that at no time shall there be outstanding more than
12 Borrowings of LIBOR Loans under this Agreement.

 

2.3                               Notice of Borrowing. (a) The Borrower shall
give the Administrative Agent at the Administrative Agent’s Office (i) prior to
1:00 p.m. (New York City time) at least three Business Days’ prior written
notice (or such shorter period as the Administrative Agent is willing to
accommodate from time to time) (or telephonic notice promptly confirmed in
writing) of the Borrowing of Term Loans if all or any of such Term Loans are to
be initially LIBOR Loans, and (ii) prior written notice (or telephonic notice
promptly confirmed in writing) prior to 10:00 a.m. (New York City time) on the
date of the Borrowing of Term Loans if all such Term Loans are to be ABR Loans.
Such notice (together with each notice of a Borrowing of Revolving Credit Loans
pursuant to Section 2.3(b), a “Notice of Borrowing”) shall be irrevocable, shall
be substantially in the form of Exhibit D or any other form approved by the
Administrative Agent, and shall specify (i) the aggregate principal amount of
the Term Loans to be made pursuant to such Borrowing, (ii) the date of such
Borrowing (which shall be the Closing Date) and (iii) whether the Term Loans
shall consist of ABR Loans and/or LIBOR Term Loans and, if the Term Loans are to
include LIBOR Term Loans, the Interest Period to be initially applicable
thereto. The Administrative Agent shall promptly give each Lender notice of the
proposed Borrowing of Term Loans, of such Lender’s proportionate share thereof
and of the other matters covered by the related Notice of Borrowing.

 

(b)                                 Whenever the Borrower desires to incur
Revolving Credit Loans hereunder (other than Borrowings to repay Unpaid
Drawings), it shall give the Administrative Agent at the Administrative Agent’s
Office, prior to 1:00 p.m. (New York City time) (i) at least three Business
Days’ prior written notice (or telephonic notice promptly confirmed in writing)
of each Borrowing of LIBOR Revolving Credit Loans, and (ii) prior written notice
(or telephonic notice promptly confirmed in writing) prior to 1:00 p.m. (New
York City time) on the date of the Borrowing of Revolving Credit Loans if all
such Revolving Credit Loans are to be ABR Loans. Each such Notice of Borrowing,
except as otherwise expressly provided in Section 2.10, shall be irrevocable and
shall specify (i) the aggregate principal amount of the Revolving Credit Loans
to be made pursuant to such Borrowing, (ii) the date of Borrowing (which shall
be a Business Day), (iii) whether the respective Borrowing shall consist of ABR
Loans or LIBOR Revolving Credit Loans and, if LIBOR Revolving Credit Loans, the
Interest Period to be initially applicable thereto, and (iv) remittance
instructions. The Administrative Agent shall promptly give each applicable
Lender notice of each proposed Borrowing of Revolving Credit Loans, of such
Lender’s proportionate share thereof and of the other matters covered by the
related Notice of Borrowing.

 

(c)                                  Borrowings to reimburse Unpaid Drawings
shall be made upon the notice specified in Section 3.4(a).

 

(d)                                 Without in any way limiting the obligation
of the Borrower to confirm in writing any notice it may give hereunder by
telephone, the Administrative Agent may act prior to receipt of written
confirmation without liability upon the basis of such telephonic notice believed
by the

 

59

--------------------------------------------------------------------------------

 

Administrative Agent in good faith to be from an Authorized Officer of the
Borrower. In each such case, the Borrower hereby waives the right to dispute the
Administrative Agent’s record of the terms of any such telephonic notice.

 

2.4          Disbursement of Funds. (a) No later than 3:00 p.m. (New York City
time) on the date specified in each Notice of Borrowing, each Lender will make
available its pro rata portion, if any, of each Borrowing requested to be made
on such date in the manner provided below.

 

(b)           Each Lender shall make available all amounts it is to fund to the
Borrower under any Borrowing in immediately available funds to the
Administrative Agent at the Administrative Agent’s Office and the Administrative
Agent will (except in the case of Borrowings to repay Unpaid Drawings) make
available to the Borrower, by depositing to the Borrower’s account (as
designated by it in a written notice to the Administrative Agent from time to
time) the aggregate of the amounts so made available in Dollars. Unless the
Administrative Agent shall have been notified by any Lender prior to the
proposed date of any such Borrowing that such Lender does not intend to make
available to the Administrative Agent its portion of the Borrowing or Borrowings
to be made on such date, the Administrative Agent may assume that such Lender
has made such amount available to the Administrative Agent on such date of
Borrowing, and the Administrative Agent, in reliance upon such assumption, may
(in its sole discretion and without any obligation to do so) make available to
the Borrower a corresponding amount. If such corresponding amount is not in fact
made available to the Administrative Agent by such Lender, and the
Administrative Agent has made available same to the Borrower, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation, and (ii) in
the case of a payment to be made by the Borrower, the interest rate applicable
to such Loans, calculated in accordance with Section 2.8. If the Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.

 

(c)           Nothing in this Section 2.4 shall be deemed to relieve any Lender
from its obligation to fulfill its commitments hereunder or to prejudice any
rights that the Borrower may have against any Lender as a result of any default
by such Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

 

2.5          Repayment of Loans; Evidence of Debt. (a) The Borrower shall repay
to the Administrative Agent, in Dollars, for the benefit of the Lenders, on the
Term Loan Maturity Date, the then-unpaid Term Loans. The Borrower shall repay to
the Administrative Agent, in Dollars, for the benefit of the Non-Extended
Revolving Credit Lenders, on the Non-Extended Revolving Credit Maturity Date,
the then-unpaid Non-Extended Revolving Credit Loans. The Borrower shall repay to
the Administrative Agent, in Dollars, for the benefit of the applicable
Revolving Credit Lenders, on the Revolving Credit Maturity Date, the then-unpaid
Revolving Credit Loans, except to the extent set forth in any applicable
Incremental Amendment, Refinancing Amendment or Loan Modification Agreement with
respect to any Other Revolving Credit Loans.

 

(b)           The Borrower shall repay to the Administrative Agent, in Dollars,
for the benefit of the Term Loan Lenders, on (A) December 31, 2016 (or, if such
date is not a Business Day, the

 

60

--------------------------------------------------------------------------------


 

immediately preceding Business Day) and the last Business Day of each subsequent
calendar quarter ending after the Sixth Amendment Effective Date, the principal
of the Term B Loans in an amount equal to 0.25% of the aggregate principal
amount of the Term B Loans on the Sixth Amendment Effective Date (after giving
effect to the Loans made on such date) (as such payments are adjusted from time
to time pursuant to Sections 2.17, 2.18, 2.19 or Section 5), and (B) on the Term
B Loan Maturity Date, the unpaid outstanding balance of the Term B Loans, in
each case, together with accrued and unpaid interest on the principal amount to
be paid to but excluding the date of such payment (each, a “Term Loan Repayment
Amount”).

 

(c)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such lending office of such Lender
from time to time under this Agreement.

 

(d)           The Administrative Agent shall maintain the Register pursuant to
Section 13.6(b), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Loan made
hereunder, the Class and Type of each Loan made and, if applicable, the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
from the Borrower and each Lender’s share thereof.

 

(e)           The entries made in the Register and accounts and subaccounts
maintained pursuant to paragraphs (c) and (d) of this Section 2.5 shall, to the
extent permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided, however,
that the failure of any Lender or the Administrative Agent to maintain such
account, such Register or such subaccount, as applicable, or any error therein,
shall not in any manner affect the obligation of the Borrower to repay (with
applicable interest) the Loans made to the Borrower by such Lender in accordance
with the terms of this Agreement.

 

(f)            Upon the request by any Lender, at any time and from time to
time, the Borrower shall provide to such Lender, at the Borrower’s own expense,
a promissory note, substantially in the form of Exhibit K-1 or K-2, as the case
may be, evidencing the Term Loans and Revolving Credit Loans, respectively,
owing to such Lender.

 

2.6          Conversions and Continuations. (a) The Borrower shall have the
option on any Business Day to convert all or a portion equal to at least the
Minimum Borrowing Amount of the outstanding principal amount of Term Loans or
Revolving Credit Loans made to the Borrower (as applicable) of one Type into a
Borrowing or Borrowings of another Type and the Borrower shall have the option
on any Business Day to continue the outstanding principal amount of any LIBOR
Term Loans or LIBOR Revolving Credit Loans as LIBOR Term Loans or LIBOR
Revolving Credit Loans, as the case may be, for an additional Interest Period;
provided that (i) no partial conversion of LIBOR Term Loans or LIBOR Revolving
Credit Loans shall reduce the outstanding principal amount of LIBOR Term Loans
or LIBOR Revolving Credit Loans made pursuant to a single Borrowing to less than
the Minimum Borrowing Amount, (ii) ABR Loans may not be converted into LIBOR
Term Loans or LIBOR Revolving Credit Loans if a Default or Event of Default is
in existence on the date of the conversion and the Administrative Agent has or
the Required Lenders have determined in its or their sole discretion not to
permit such conversion, (iii) LIBOR Loans may not be continued as LIBOR Loans
for an additional Interest Period if a Default or Event of Default is in
existence on the date of the proposed continuation and the Administrative Agent
has or the Required Lenders have determined in its or their sole discretion not
to permit such continuation and (iv) Borrowings resulting from conversions
pursuant to this Section

 

61

--------------------------------------------------------------------------------


 

2.6 shall be limited in number as provided in Section 2.2. Each such conversion
or continuation shall be effected by the Borrower by giving the Administrative
Agent at the Administrative Agent’s Office prior to 1:00 p.m. (New York City
time) at least three Business Days’ (or, in the case of a conversion into ABR
Loans, prior to 1:00 p.m. (New York City time) on the date of such conversion)
prior written notice (or telephonic notice promptly confirmed in writing) (or,
in each case, such shorter period as may be permitted by the Administrative
Agent in its sole discretion) (each a “Notice of Conversion or Continuation”),
specifying the Term Loans or Revolving Credit Loans to be so converted or
continued, the Type of Term Loans or Revolving Credit Loans to be converted or
continued into and, if such Term Loans or Revolving Credit Loans are to be
converted into or continued as LIBOR Loans, the Interest Period to be initially
applicable thereto. The Administrative Agent shall give each Lender notice as
promptly as practicable of any such proposed conversion or continuation
affecting any of its Term Loans or Revolving Credit Loans.

 

(b)           If any Default or Event of Default is in existence at the time of
any proposed continuation of any LIBOR Loans, and the Administrative Agent has
or the Required Lenders have determined in its or their sole discretion not to
permit such continuation, such LIBOR Loans shall be automatically converted on
the last day of the then-current Interest Period into ABR Loans. If no Interest
Period is specified in any Notice of Conversion or Continuation with respect to
any conversion to or continuation as a Borrowing of LIBOR Loans, the Borrower
shall be deemed to have selected an Interest Period of one month’s duration. If
upon the expiration of any Interest Period in respect of LIBOR Loans, the
Borrower has failed to deliver a Notice of Conversion or Continuation to
continue or convert such Borrowing as provided in paragraph (a) above, the
Borrower shall be deemed to have elected to convert such Borrowing of LIBOR
Loans into a Borrowing of ABR Loans, effective as of the expiration date of such
then-current Interest Period.

 

2.7          Pro Rata Borrowings. Each Borrowing of Term B Loans (including
Refinancing Term B Loans and New Term B Loans) under this Agreement shall be
granted by the Lenders pro rata on the basis of their then-applicable Term B
Loan Commitments or New Term B Loan Commitments (as applicable) with respect to
the applicable Class. Each Borrowing of Revolving Credit Loans under this
Agreement shall be granted by the Lenders pro rata on the basis of their
then-applicable Revolving Credit Commitments with respect to the applicable
Class in accordance with Section 2.1(b)(iii) (it being understood that the
Non-Extended Revolving Credit Commitments and the Fourth Amendment Extended
Revolving Credit Commitments shall be drawn on a ratable basis, subject to
Section 2.1(b)(iii), as if the Non-Extended Revolving Credit Commitments and the
Fourth Amendment Extended Revolving Credit Commitments are one Class of
Revolving Credit Commitments for this purpose). It is understood that no Lender
shall be responsible for any default by any other Lender in its obligation to
make Loans hereunder and that each Lender shall be obligated to make the Loans
provided to be made by it hereunder, regardless of the failure of any other
Lender to fulfill its commitments hereunder.

 

2.8          Interest. (a) The unpaid principal amount of each ABR Loan shall
bear interest from the date of the Borrowing thereof to but excluding the date
of repayment thereof at a rate per annum that shall at all times be the
Applicable ABR Margin plus the ABR in effect from time to time.

 

(b)           The unpaid principal amount of each LIBOR Loan shall bear interest
from the date of the Borrowing thereof to but excluding the date of repayment
thereof at a rate per annum that shall at all times be the Applicable LIBOR
Margin in effect from time to time plus the relevant Adjusted LIBO Rate.

 

(c)           Any amount (whether of principal, interest or Fees) not paid when
due hereunder or under any other Credit Document (whether at the stated
maturity, by acceleration or otherwise) shall bear interest, to the extent
permitted by law (after as well as before judgment), payable on demand, (a) in

 

62

--------------------------------------------------------------------------------


 

the case of principal, at the rate that would otherwise be applicable thereto
plus 2.00% per annum, and (b) in all other cases, at a rate per annum equal to
the rate that would be applicable to an ABR Loan that is a Term Loan (and, if
there is more than one Class of Term Loans then outstanding, the highest such
rate applicable to ABR Loans that are Term Loans) plus 2.00% per annum, in each
case from and including the date of such non-payment to but excluding the date
on which such amount is paid in full.

 

(d)           Interest on each Loan shall accrue from and including the date of
any Borrowing to but excluding the date of any repayment thereof and shall be
payable (i) in respect of each ABR Loan, quarterly in arrears on the last
Business Day of each calendar quarter of the Borrower, (ii) in respect of each
LIBOR Loan, on the last day of each Interest Period applicable thereto and, in
the case of an Interest Period in excess of three months, on each date occurring
at three-month intervals after the first day of such Interest Period and
(iii) in respect of each Loan (except ABR Loans, other than in the case of
prepayments which constitute prepayments in full of all Loans), on any
prepayment (on the amount prepaid), on conversion into an ABR Loan, at maturity
(whether by acceleration or otherwise) and, after such maturity, on demand.

 

(e)           All computations of interest hereunder shall be made in accordance
with Section 5.5.

 

(f)            The Administrative Agent, upon determining the interest rate for
any Borrowing of LIBOR Loans, shall promptly notify the Borrower and the
relevant Lenders thereof. Each such determination shall, absent clearly
demonstrable error, be final and conclusive and binding on all parties hereto.

 

(g)           If on any day a Loan is outstanding with respect to which a Notice
of Borrowing or Notice of Conversion or Continuation has not been delivered to
the Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day such
Loan shall be an ABR Loan.

 

2.9          Interest Periods. At the time the Borrower gives a Notice of
Borrowing or Notice of Conversion or Continuation in respect of the making of,
or conversion into or continuation as, a Borrowing of LIBOR Loans (in the case
of the initial Interest Period applicable thereto) or prior to 11:00 a.m. (New
York City time) on the third Business Day prior to the expiration of an Interest
Period applicable to a Borrowing of LIBOR Loans, the Borrower shall have the
right to elect by giving the Administrative Agent written notice (or telephonic
notice promptly confirmed in writing) the Interest Period applicable to such
Borrowing, which Interest Period shall, at the option of the Borrower be a one,
two, three, six or (if agreed to by all the Lenders making such loans) a nine or
twelve month period; provided that the initial Interest Period may be for a
period less than one month if agreed upon by the Borrower and the Administrative
Agent. Notwithstanding anything to the contrary contained above:

 

(a)           the initial Interest Period for any Borrowing of LIBOR Loans shall
commence on the date of such Borrowing (including the date of any conversion
from a Borrowing of ABR Loans) and shall end on the numerically corresponding
day in the calendar month that is one, two, three, six (or, if applicable as
provided above) nine or twelve months thereafter, and each Interest Period
occurring thereafter in respect of such Borrowing shall commence on the day on
which the next preceding Interest Period expires;

 

(b)           if any Interest Period relating to a Borrowing of LIBOR Revolving
Credit Loans begins on the last Business Day of a calendar month or begins on a
day for which there is no numerically corresponding day in the calendar month at
the end of such Interest Period, such Interest Period shall end on the last
Business Day of the calendar month at the end of such Interest Period;

 

63

--------------------------------------------------------------------------------


 

(c)           if any Interest Period would otherwise expire on a day that is not
a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided that if any Interest Period in respect of a LIBOR Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the next preceding Business Day;

 

(d)           the Borrower shall not be entitled to elect any Interest Period in
respect of any LIBOR Loan if such Interest Period would extend beyond the
applicable Maturity Date of such Loan; and

 

(e)           in the event the Borrower fails to specify an Interest Period for
any LIBOR Loan, the Borrower shall be deemed to have selected an Interest Period
of one month.

 

2.10        Inability to Determine Interest Rate, Illegality, etc. (a) In the
event that (x) in the case of clause (i) below, the Administrative Agent or
(y) in the case of clauses (ii) and (iii) below, any Lender shall have
reasonably determined (which determination shall, absent clearly demonstrable
error, be final and conclusive and binding upon all parties hereto):

 

(i)            on any date for determining the Adjusted LIBO Rate for any
Interest Period that (x) deposits in the principal amounts of the Loans
comprising such LIBOR Borrowing are not generally available in the relevant
market or (y) by reason of any changes arising on or after the Closing Date
affecting the interbank LIBOR market, adequate and fair means do not exist for
ascertaining the applicable interest rate on the basis provided for in the
definition of Adjusted LIBO Rate; or

 

(ii)           at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
LIBOR Loans (other than any such increase or reduction attributable to Taxes)
because of (x) any change since the date hereof in any applicable law,
governmental rule, regulation, guideline or order (or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, guideline or order), such as, for example,
without limitation, a change in official reserve requirements, and/or (y) other
circumstances affecting the interbank LIBOR market or the position of such
Lender in such market; or

 

(iii)          at any time, that the making or continuance of any LIBOR Loan has
become unlawful by compliance by such Lender in good faith with any law,
governmental rule, regulation, guideline or order (or would conflict with any
such governmental rule, regulation, guideline or order not having the force of
law even though the failure to comply therewith would not be unlawful), or has
become impracticable as a result of a contingency occurring after the date
hereof that materially and adversely affects the interbank LIBOR market.

 

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to the Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter, (x) in
the case of clause (i) above, LIBOR Term Loans and LIBOR Revolving Credit Loans
shall no longer be available until such time as the Administrative Agent
notifies the Borrower and the Lenders that the circumstances giving rise to such
notice by the Administrative Agent no longer exist (which notice the
Administrative Agent agrees to give at such time when such circumstances no
longer exist), and any Notice of Borrowing or Notice of Conversion given by the
Borrower with respect to LIBOR Term Loans or LIBOR Revolving Credit Loans that
have not yet been incurred shall be deemed rescinded by the Borrower, (y) in the
case of clause (ii) above, the Borrower shall pay to such Lender, promptly after
receipt of written demand therefor such additional amounts (in the form of an
increased rate of, or a different method of calculating,

 

64

--------------------------------------------------------------------------------


 

interest or otherwise as such Lender in its reasonable discretion shall
determine) as shall be required to compensate such Lender for such increased
costs or reductions in amounts receivable hereunder (it being agreed that a
written notice as to the additional amounts owed to such Lender, showing in
reasonable detail the basis for the calculation thereof, submitted to the
Borrower by such Lender shall, absent clearly demonstrable error, be final and
conclusive and binding upon all parties hereto), and (z) in the case of
clause (iii) above, the Borrower shall take one of the actions specified in
Section 2.10(b) as promptly as possible and, in any event, within the time
period required by law.

 

(b)           At any time that any LIBOR Loan is affected by the circumstances
described in Section 2.10(a)(ii) or (iii), the Borrower may (and in the case of
a LIBOR Loan affected pursuant to Section 2.10(a)(iii) shall) either (x) if the
affected LIBOR Loan is then being made pursuant to a Borrowing, cancel said
Borrowing by giving the Administrative Agent telephonic notice (confirmed
promptly in writing) thereof on the same date that the Borrower was notified by
a Lender or the Administrative Agent, as applicable, pursuant to
Section 2.10(a)(ii) or (iii) or (y) if the affected LIBOR Loan is then
outstanding, upon at least three Business Days’ notice to the Administrative
Agent, require the affected Lender to convert each such LIBOR Revolving Credit
Loan and LIBOR Term Loan into an ABR Loan; provided that if more than one Lender
is affected at any time, then all affected Lenders must be treated in the same
manner pursuant to this Section 2.10(b).

 

2.11        Increased Costs.

 

(a)           Increased Costs Generally.

 

(i)            If any Change in Law shall impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the Adjusted LIBO Rate) and the result of any of the foregoing
shall be to increase the cost to such Lender or such other Recipient of making,
converting to, continuing or maintaining any LIBOR Loan or of maintaining its
obligation to make any such Loan, or to increase the cost to such Lender or such
other Recipient of participating in or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender or other Recipient, the Borrower will pay to
such Lender or other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender, Letter of Credit Issuer or other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.

 

(ii)           If any Change in Law shall subject any Recipient to any Taxes
(other than (A) Indemnified Taxes and (B) Excluded Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto and the
result of any of the foregoing shall be to increase the cost to such Lender or
such other Recipient of making, converting to, continuing or maintaining any
LIBOR Loan or of maintaining its obligation to make any such Loan, or to
increase the cost to such Lender, such Letter of Credit Issuer or such other
Recipient of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, Letter of Credit Issuer or other Recipient hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender,
Letter of Credit Issuer or other Recipient, the Borrower will pay to such
Lender, Letter of Credit Issuer or other Recipient, as the case may be, such
additional amount or

 

65

--------------------------------------------------------------------------------


 

amounts as will compensate such Lender, Letter of Credit Issuer or other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b)           Capital Requirements. If any Lender or Letter of Credit Issuer
determines that any Change in Law affecting such Lender or Letter of Credit
Issuer or any lending office of such Lender or such Lender’s or Letter of Credit
Issuer’s holding company, if any, regarding capital or liquidity requirements,
has or would have the effect of reducing the rate of return on such Lender’s or
Letter of Credit Issuer’s capital or on the capital of such Lender’s or Letter
of Credit Issuer’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by any
Letter of Credit Issuer, to a level below that which such Lender or Letter of
Credit Issuer or such Lender’s or Letter of Credit Issuer’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or Letter of Credit Issuer’s policies and the policies of such Lender’s
or Letter of Credit Issuer’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender or Letter of Credit
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or Letter of Credit Issuer or such Lender’s or Letter of Credit
Issuer’s holding company for any such reduction suffered. Each Lender or Letter
of Credit Issuer, upon determining in good faith that any additional amounts
will be payable pursuant to this Section 2.11(b), will give prompt written
notice thereof to the Borrower which notice shall set forth in reasonable detail
the basis of the calculation of such additional amounts, although the failure to
give any such notice shall not, subject to Section 2.14, release or diminish any
of the Borrower’s obligations to pay additional amounts pursuant to this
Section 2.11(b) upon receipt of such notice. The Borrower shall pay such Lender
or Letter of Credit Issuer, as the case may be, the amount shown as due on any
such notice within 10 days after receipt thereof.

 

(c)           It is understood that, to the extent duplicative of Section 5.4,
this Section 2.11 shall not apply to Taxes.

 

2.12        Compensation. If (a) any payment of principal of any LIBOR Loan is
made by the Borrower (or, with respect to Section 13.7, is purchased by a
replacement bank or institution), as the case may be, to or for the account of a
Lender other than on the last day of the Interest Period for such LIBOR Loan as
a result of a payment or conversion pursuant to Section 2.5, 2.6, 2.10, 5.1, 5.2
or 13.7, as a result of any action or assignment pursuant to Section 2.13, as a
result of acceleration of the maturity of the Loans pursuant to Section 11 or
for any other reason, (b) any Borrowing of LIBOR Loans is not made as a result
of a withdrawn Notice of Borrowing, (c) any ABR Loan is not converted into a
LIBOR Loan as a result of a withdrawn Notice of Conversion or Continuation,
(d) any LIBOR Loan is not continued as a LIBOR Loan as a result of a withdrawn
Notice of Conversion or Continuation or (e) any prepayment of principal of any
LIBOR Loan is not made as a result of a withdrawn notice of prepayment pursuant
to Section 5.1 or 5.2, the Borrower shall, after receipt of a written request by
such Lender (which request shall set forth in reasonable detail the basis for
requesting such amount), pay to the Administrative Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses that such Lender may reasonably incur as a result of such
payment, failure to convert, failure to continue or failure to prepay, including
any loss, cost or expense (excluding loss of anticipated profits) actually
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such LIBOR Loan.

 

2.13        Change of Lending Office. If any Lender requests compensation under
Section 2.10(a)(ii) or (iii), 2.11 or 3.5, or requires the Borrower to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.4, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for funding
or booking its Loans hereunder or to

 

66

--------------------------------------------------------------------------------


 

assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.10(a)(ii) or (iii), 2.11, 3.5 or 5.4, as the case may be, in the
future, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Nothing in
this Section 2.13 shall affect or postpone any of the obligations of the
Borrower or the right of any Lender provided in Section 2.10, 2.11, 2.12, 3.5 or
5.4.

 

2.14        Notice of Certain Costs. Notwithstanding anything in this Agreement
to the contrary, any Lender that gives any notice required by Section 2.10,
2.11, 2.12, 3.5 or 5.4 shall not be entitled to compensation under Section 2.10,
2.11, 2.12, 3.5 or 5.4, as the case may be, for any such amounts incurred or
accruing prior to the 181st day prior to the giving of such notice to the
Borrower, as the case may be (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the 181-day period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

2.15        Defaulting Lenders.

 

(a)           Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(i)            Such Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in the definition of “Required Lenders”.

 

(ii)           Any payment of principal, interest, fees or other amounts
received by the Administrative Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Section 11 or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 13.8(a) shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any Letter of Credit Issuer hereunder; third, to cash
collateralize the Letter of Credit Issuers’ Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.16; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Letter of
Credit Issuers’ future Fronting Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 2.16; sixth, to the payment of any amounts owing to the
Lenders or the Letter of Credit Issuers as a result of any judgment of a court
of competent jurisdiction obtained by any Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or Unpaid Drawing in respect of
which such Defaulting Lender has not fully funded its

 

67

--------------------------------------------------------------------------------

 

appropriate share, and (y) such Loans were made or such Letters of Credit were
issued at a time when the conditions set forth in Section 7 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and Unpaid
Drawings owed to, all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of, or Unpaid Drawings owed to, such
Defaulting Lender until such time as all Loans and Letter of Credit Exposure are
held by the Lenders pro rata in accordance with the applicable Commitments
without giving effect to Section 2.15(a)(iii). Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender or to post cash collateral
in accordance with Section 2.16 that are applied (or held) to pay amounts owed
by a Defaulting Lender pursuant to this Section 2.15(a)(ii) shall be deemed paid
to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

 

(iii)          All or any part of such Defaulting Lender’s Letter of Credit
Exposure shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Pro Rata Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 7 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Credit Commitment. Subject to
Section 13.19, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation. If the reallocation described in this
clause (iii) cannot, or can only partially, be effected, the Borrower shall,
without prejudice to any right or remedy available to it hereunder or under law,
Cash Collateralize the Letter of Credit Issuers’ Fronting Exposure in accordance
with the procedures set forth in Section 2.16.

 

(iv)          Each Defaulting Lender shall be entitled to receive Letter of
Credit Fees for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Letter of Credit Exposure for which it has
provided Cash Collateral pursuant to Section 2.16. With respect to any Letter of
Credit Fees not required to be paid to any Defaulting Lender pursuant to this
clause (iv), the Borrower shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s Letter of Credit Exposure that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iii) above, (y) pay to each
Letter of Credit Issuer, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such Letter of
Credit Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.

 

(b)           Defaulting Lender Cure. If the Borrower, the Administrative Agent
and each Letter of Credit Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit to be held pro
rata by the Lenders in accordance with the Commitments under the applicable
Facility (without giving effect to Section 2.15(a)(iii)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent

 

68

--------------------------------------------------------------------------------


 

otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

(c)           New Letters of Credit. So long as any Lender is a Defaulting
Lender, no Letter of Credit Issuer shall be required to issue, extend, renew or
increase any Letter of Credit unless it is satisfied that it will have no
Fronting Exposure after giving effect thereto.

 

2.16        Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent or any Letter of Credit Issuer (with a copy to the
Administrative Agent) the Borrower shall Cash Collateralize the Letter of Credit
Issuers’ Fronting Exposure with respect to such Defaulting Lender (determined
after giving effect to Section 2.15(a)(iii) and any Cash Collateral provided by
such Defaulting Lender) in an amount not less than the Minimum Collateral
Amount.

 

(a)           Grant of Security Interest. The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Letter of Credit Issuers, and
agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lenders’ obligation to fund
participations in respect of Letter of Credit Exposure, to be applied pursuant
to clause (b) below. If at any time the Administrative Agent determines that
Cash Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Letter of Credit Issuers as herein provided (other
than nonconsensual Liens permitted by Section 10.2), or that the total amount of
such Cash Collateral is less than the Minimum Collateral Amount, the Borrower
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

 

(b)           Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under this Section 2.16 or Section 2.15
in respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letter of
Credit Exposure (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

 

(c)           Termination of Requirement. Cash Collateral (or the appropriate
portion thereof) provided to reduce any Letter of Credit Issuer’s Fronting
Exposure shall no longer be required to be held as Cash Collateral pursuant to
this Section 2.16 following (i) the elimination of the applicable Fronting
Exposure (including by the termination of Defaulting Lender status of the
applicable Lender), or (ii) the determination by the Administrative Agent and
each Letter of Credit Issuer that there exists excess Cash Collateral; provided
that, subject to Section 2.15 the Person providing Cash Collateral and each
Letter of Credit Issuer may agree that Cash Collateral shall be held to support
future anticipated Fronting Exposure or other obligations and; provided,
further, that to the extent that such Cash Collateral was provided by the
Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Credit Documents.

 

2.17        Incremental Commitments. (a) The Borrower may, from time to time
after the Closing Date, by written notice to the Administrative Agent request
the establishment of (i) one or more new term loan commitments (the “New Term
Loan Commitments”), (ii) one or more additional tranches of revolving credit
commitments (the “Additional Revolving Credit Commitments”) and/or (iii) one or
more increases in the amount of the Revolving Credit Commitments (each such
increase, a “Revolving Credit Commitment Increase” and, together with the New
Term Loan Commitments and the Additional Revolving Credit Commitments, the
“Incremental Commitments”), in an aggregate amount for all such

 

69

--------------------------------------------------------------------------------


 

Incremental Commitments established following the First Amendment Effective Date
not in excess of the Incremental Facility Amount. Each such notice shall specify
the date (each, an “Increased Amount Date”) on which the Borrower proposes that
the Incremental Commitments shall be effective, which shall be a date not less
than ten Business Days (or such shorter period as is acceptable to the
Administrative Agent) after the date on which such notice is delivered to
Administrative Agent. The Borrower may seek Incremental Commitments from
existing Lenders or from by any other bank, financial institution, other
institutional lender or other Person that is an eligible assignee pursuant to
Section 13.6(b) (any such other Person being called an “Additional Lender”);
provided, that the Administrative Agent (and, solely with respect to any
Additional Revolving Credit Commitment and/or Revolving Credit Commitment
Increase, each Letter of Credit Issuer) shall have consented to such Additional
Lender’s providing any Incremental Commitments to the extent such consent would
be required under Section 13.6(b) for an assignment of Loans or Commitments, as
applicable, to such Additional Lender; provided, further, that any Lender
offered or approached to provide all or a portion of the Incremental Commitments
may elect or decline, in its sole discretion, to provide an Incremental
Commitment.

 

(b)           Such Incremental Commitment shall become effective as of such
Increased Amount Date; provided that (1) the representations and warranties set
forth herein and in the other Credit Documentation shall be true and correct in
all material respects on and as of such Increased Amount Date as if made on and
as of such date (except where such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects as of such earlier
date); provided that, with respect to any Incremental Commitments the proceeds
of which are used to fund a Permitted Acquisition substantially concurrently
upon the receipt thereof, unless otherwise agreed by the Borrower, the
Administrative Agent and the Lenders providing the applicable Incremental
Commitment, the only representations and warranties the making of which shall be
a condition to the making of such Incremental Commitments shall be the
representations and warranties set forth in clause (b) of the definition of
Closing Date Representations and the representations and warranties contained in
the purchase agreement relating to such Permitted Acquisition as are material to
the interests of the Lenders but only to the extent that the Borrower or any of
its Affiliates have the right to terminate its or their obligations under such
purchase agreement as a result of a breach of such representations and
warranties in such purchase agreement); (2) the Incremental Commitments (and the
Loans made pursuant thereto) shall be secured on a pari passu basis with the
Term B Loans, the Revolving Credit Commitments and the Revolving Credit Loans
and shall be secured only by the Collateral securing the Obligations; (3) no
Parent Guarantor nor any Restricted Subsidiary shall guarantee the Incremental
Commitments or Loans made pursuant thereto unless such Parent Guarantor or
Restricted Subsidiary is a Guarantor (or becomes a Guarantor on the Increased
Amount Date); (4) no Default or Event of Default shall exist on such Increased
Amount Date immediately prior to or after giving effect to such Incremental
Commitments and to the making of any Loans pursuant thereto; provided that, with
respect to any Incremental Commitments the proceeds of which are used to fund a
Permitted Acquisition substantially concurrently upon the receipt thereof,
unless otherwise agreed by the Borrower, the Administrative Agent and the
Lenders providing the applicable Incremental Commitment, the absence of a
Default or Event of Default shall not constitute a condition to the making of
such Incremental Commitments; (5) the Incremental Commitments and related Loans
made pursuant thereto shall be effected pursuant to one or more amendments
(each, an “Incremental Amendment”) to this Agreement and, as appropriate, the
other Credit Documents, executed by the Parent Guarantors, the Borrower, each
Lender and each Additional Lender providing such New Term Loan Commitments,
Additional Revolving Credit Commitments or Revolving Credit Commitment Increase,
as applicable (each of which shall be recorded in the Register and shall be
subject to the requirements set forth in Section 5.4(d)), and the Administrative
Agent; and (6) the Borrower shall make any payments required pursuant to
Section 2.12 in connection with the Incremental Commitments, as applicable.  Any
New Term Loans made on an Increased Amount Date that have terms and provisions
that differ from Term Loans outstanding on the date on which such New Term Loans
are made shall be designated as a separate Class of Term Loans for

 

70

--------------------------------------------------------------------------------


 

all purposes of this Agreement. Each of the parties hereto hereby agrees that
each Incremental Amendment may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Credit Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.17.

 

(c)           Notwithstanding the foregoing, without the prior written consent
of the Required Lenders, (i) the Maturity Date of any New Term Loans shall not
be earlier than the then-existing Latest Maturity Date with respect to any
Existing Class of Term Loans, (ii) any New Term Loans shall not have a shorter
Weighted Average Life than the Weighted Average Life to Maturity of any
then-outstanding Term Loans, (iii) if the Initial Yield on any New Term Loans
exceeds the Initial Yield then in effect for any such Existing Class (or
Classes) of Term Loans by more than 50 basis points (the amount of such excess
above 50 basis points being referred to herein as the “Yield Differential”),
then the Applicable ABR Margin and the Applicable LIBO Margin then in effect for
such Class of Term Loans shall automatically be increased by the Yield
Differential, effective upon the making of the New Term Loans and (iv) any New
Term Loans shall otherwise have the same terms and conditions of the Term Loans
then in effect or such other terms and conditions reasonably satisfactory to the
Administrative Agent. On any Increased Amount Date on which any New Term Loan
Commitments of any Class are effective, subject to the satisfaction of the
foregoing terms and conditions, (i) each Lender with a New Term Loan Commitment
(each, a “New Term Loan Lender”) of any Class shall make a Loan to the Borrower
(a “New Term Loan”) in an amount equal to its New Term Loan Commitment of such
Class, and (ii) each New Term Loan Lender of any Class shall become a Lender
hereunder with respect to the New Term Loan Commitment of such Class and the New
Term Loans of such Class made pursuant thereto.

 

(d)           Notwithstanding the foregoing, without the prior written consent
of the Required Lenders or the Required Revolving Credit Lenders, (A) any
Revolving Credit Commitment Increase shall be on the exact same terms (including
with respect to commitment reductions and interest rates) as the Fourth
Amendment Extended Revolving Credit Commitments, except for such differences
(including with respect to maturity date) that are expressly permitted by the
following subclause (B), and (B) (i) the Maturity Date of any Additional
Revolving Credit Commitments shall not be earlier than, and shall not require
mandatory commitment reduction (except ratably with the Revolving Credit
Commitments) prior to, the then-existing Latest Maturity Date with respect to
the latest maturing Existing Class of Revolving Credit Loans, (ii) if the
Initial Yield on any Additional Revolving Credit Commitments (and related
Revolving Credit Loans) that expire on or before the one-year anniversary of the
Latest Maturity Date with respect to the latest maturing Existing Class (or
Classes) of Revolving Credit Commitments (and, in each case, any related
Revolving Credit Loans) (such expiration of Additional Revolving Credit
Commitments determined without giving effect to contingencies that would cause
such expiration to be earlier than otherwise stated unless and until such
contingency occurs), exceeds the Initial Yield then in effect for any such
Existing Class (or Classes) of Revolving Credit Commitments (and related
Revolving Credit Loans) by more than 50 basis points, then the Applicable ABR
Margin and the Applicable LIBO Margin then in effect for such Existing Class (or
Classes) of Revolving Credit Commitments (and related Revolving Credit Loans)
shall automatically be increased by the Yield Differential, effective upon the
effectiveness of such Additional Revolving Credit Commitments, (iii) the
borrowing and repayment (other than in connection with a permanent repayment and
termination of commitments) of the Revolving Credit Loans under any Additional
Revolving Credit Commitments shall be made on a pro rata basis with any
borrowings and repayments of the Revolving Credit Loans then in effect (the
mechanics for which may be implemented through the applicable Incremental
Amendment and may include technical changes related to the borrowing and
repayment procedures of the Revolving Credit Loans then in effect) and (iv) any
Additional Revolving Credit Commitments shall otherwise have the same terms and
conditions of the Revolving Credit Commitments then in effect or such other
terms and conditions reasonably satisfactory to the Administrative Agent,
including, for the avoidance of doubt any “MFN” protection applicable to such
Additional Revolving Credit Commitments.

 

71

--------------------------------------------------------------------------------


 

(e)           Each of the parties hereto hereby agrees that the Administrative
Agent may, with the consent of the Borrower (not to be unreasonably withheld),
take any and all action as may be reasonably necessary to ensure that all New
Term Loans that, pursuant to the applicable Incremental Amendment, are to be of
the same Class of an Existing Class of Term Loans, when originally made, are
included in each Borrowing of such Existing Class of Term Loans on a pro rata
basis. This may be accomplished by requiring each outstanding Borrowing of LIBOR
Term Loans to be converted into a Borrowing of Term Loans that are ABR Loans on
the date the applicable New Term Loan is made, or by allocating a portion of
each such New Term Loan to each outstanding Borrowing of LIBOR Term Loans on a
pro rata basis. Any conversion of Borrowing of LIBOR Term Loans to Term Loans
that are ABR Loans required by the preceding sentence shall be subject to
Section 2.12. If any New Term Loan is to be allocated to an existing Interest
Period for a Borrowing of LIBOR Term Loans, then the interest rate thereon for
such Interest Period and the other economic consequences thereof shall be as set
forth in the applicable Incremental Amendment. In addition, (i) to the extent
any New Term Loans are not Other Term Loans, the scheduled amortization payments
under Section 2.5(b) required to be made after the making of such New Term Loans
shall be ratably increased by the aggregate principal amount of such New Term
Loans and shall be further increased for all Lenders on a pro rata basis to the
extent necessary to avoid any reduction in the amortization payments to which
the Term Lenders were entitled before such recalculation.

 

(f)            Upon each Revolving Credit Commitment Increase pursuant to this
Section, each Revolving Credit Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each Lender
providing a portion of the Revolving Credit Commitment Increase (each a
“Revolving Credit Commitment Increase Lender”) in respect of such increase, and
each such Revolving Credit Commitment Increase Lender will automatically and
without further act be deemed to have assumed, a portion of such Revolving
Credit Lender’s participations hereunder in outstanding Letters of Credit such
that, after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding participations
hereunder in Letters of Credit held by each Revolving Credit Lender (including
each such Revolving Credit Commitment Increase Lender) will equal the percentage
of the aggregate Revolving Credit Commitments of all Revolving Credit Lenders
represented by such Revolving Credit Lender’s Revolving Credit Commitment and
(b) if, on the date of such increase, there are any Revolving Credit Loans
outstanding, such Revolving Credit Loans shall on or prior to the effectiveness
of such Revolving Credit Commitment Increase be prepaid from the proceeds of
additional Revolving Credit Loans made hereunder (reflecting such increase in
Revolving Credit Commitments), which prepayment shall be accompanied by accrued
interest on the Revolving Credit Loans being prepaid and any costs incurred by
any Lender in accordance with Section 2.12. The Administrative Agent and the
Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro rata
payment requirements contained elsewhere in this Agreement shall not apply to
the transactions effected pursuant to the immediately preceding sentence.

 

This Section 2.17 shall supersede any provisions in Section 5.2, 13.1 or
13.8(a) to the contrary.

 

2.18        Loan Modification Offers. (a) The Borrower may, by written notice to
the Administrative Agent from time to time, make one or more offers (each, a
“Loan Modification Offer”) to all the Lenders of one or more Classes of Loans
and/or Commitments (each Class subject to such a Loan Modification Offer, an
“Affected Class”) to make one or more Permitted Amendments (as defined below)
pursuant to procedures reasonably specified by the Administrative Agent and
reasonably acceptable to the Borrower. Such notice shall set forth (i) the terms
and conditions of the requested Permitted Amendment and (ii) the date on which
such Permitted Amendment is requested to become effective (which shall not be
less than 10 Business Days nor more than 30 Business Days after the date of such
notice) (or such shorter periods as are acceptable to the Administrative Agent).
Permitted Amendments shall become

 

72

--------------------------------------------------------------------------------


 

effective only with respect to the Loans and Commitments of the Lenders of the
Affected Class that accept the applicable Loan Modification Offer (such Lenders,
the “Accepting Lenders”) and, in the case of any Accepting Lender, only with
respect to such Lender’s Loans and Commitments of such Affected Class as to
which such Lender’s acceptance has been made. In the event that the aggregate
amount of Term Loans and Revolving Credit Commitments (which, for the avoidance
of doubt, shall include any previously extended Extended Revolving Credit
Commitments of such tranche) of Accepting Lenders exceeds the amount of Extended
Term Loans and Extended Revolving Credit Commitments permitted pursuant to the
Loan Modification Offer, Term Loans and Revolving Credit Commitments subject to
Loan Modification Offers shall be converted to Extended Term Loans and Extended
Revolving Credit Commitments on a pro rata basis based on the amount of Term
Loans and Revolving Credit Commitments included in each Accepting Lender’s
acceptance of the Loan Modification Offer or as may be otherwise agreed to in
the applicable Loan Modification Amendment.

 

(b)           The Borrower and each Accepting Lender shall execute and deliver
to the Administrative Agent a Loan Modification Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the acceptance of the Permitted Amendments and the terms and conditions thereof.
The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Loan Modification Agreement.

 

(c)           Notwithstanding anything to the contrary contained in this
Agreement, (i) on any date on which any Affected Class is converted to extend
the related scheduled maturity date(s) in accordance with paragraph (a) above
(an “Extension Date”), (I) in the case of the existing Term Loans of each
Accepting Lender of the Affected Class, the aggregate principal amount of such
existing Term Loans shall be deemed reduced by an amount equal to the aggregate
principal amount of Term Loans so converted by such Lender on such date (the
“Extended Term Loans”), and the Extended Term Loans shall be established as a
separate Class of Term Loans from the Affected Class of Term Loans and from any
other Existing Class of Term Loans (together with any other Extended Term Loans
so established on such date), and (II) in the case of the existing Revolving
Credit Commitments of each Accepting Lender with respect the Affected Class, the
aggregate principal amount of such existing Revolving Credit Commitments shall
be deemed reduced by an amount equal to the aggregate principal amount of
Revolving Credit Commitments so converted by such Lender on such date (the
“Extended Revolving Credit Commitments”), and such Extended Revolving Credit
Commitments shall be established as a separate Class of Revolving Credit
Commitments from the Affected Class and from any other Existing Class of
Revolving Credit Commitments (together with any other Extended Revolving Credit
Commitments so established on such date) and (ii) if, on any Extension Date, any
Revolving Credit Loans of any Accepting Lender are outstanding under the
Affected Class of Revolving Credit Commitments, such Revolving Credit Loans (and
any related participations) shall be deemed to be allocated as Revolving Credit
Loans (and related participations) under the Extended Revolving Credit
Commitments in the same proportion as such Accepting Lender’s Revolving Credit
Commitments of the Affected Class to such Accepting Lender’s Extended Revolving
Credit Commitments.

 

(d)           With respect to any Extended Revolving Credit Commitments (i) the
borrowing and repayment (other than in connection with a permanent repayment and
termination of commitments) of the Revolving Credit Loans under any Extended
Revolving Credit Commitments shall be made on a pro rata basis with any
borrowings and repayments of the Existing Revolving Credit Loans of the Affected
Class (the mechanics for which may be implemented through the applicable Loan
Modification Amendment and may include technical changes related to the
borrowing and repayment procedures Affected Class), and (ii) such Extended
Revolving Credit Commitments shall be treated identically to all existing
Revolving Credit Commitments of the Affected Class for purposes of the
obligations of a Revolving Credit Lender in respect of Letters of Credit under
Section 3; provided that, notwithstanding the foregoing, the applicable Loan
Modification Amendment may provide that the L/C Maturity Date

 

73

--------------------------------------------------------------------------------


 

may be extended and the related obligations to issue Letters of Credit may be
continued (pursuant to mechanics to be specified in the applicable Loan
Modification Amendment) so long as the Letter of Credit Issuer has consented to
such extensions (it being understood that no consent of any other Lender shall
be required in connection with any such extension). If so provided in the
applicable Loan Modification Agreement, participations in Letters of Credit
expiring after the L/C Maturity Date (without giving effect to such Loan
Modification Agreement) shall be re-allocated to Accepting Lenders of the
Affected Class in accordance with the terms of such Loan Modification Agreement
and pursuant to such procedures as may be designated by the Administrative
Agent.

 

(e)           Each of the parties hereto hereby agrees that, upon the
effectiveness of any Loan Modification Agreement, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Permitted Amendment evidenced thereby and only with
respect to the Loans and Commitments of the Accepting Lenders of the Affected
Class (including any amendments necessary to treat the Loans and Commitments of
the Accepting Lenders of the Affected Class as Term Loans, Revolving Credit
Loans and/or Revolving Credit Commitments). Notwithstanding the foregoing, no
Permitted Amendment shall become effective under this Section 2.18 unless the
Administrative Agent, to the extent so reasonably requested by the
Administrative Agent, shall have received corporate documents, officers’
certificates and legal opinions consistent with those delivered on the Closing
Date under Sections 6.3 and 6.9.

 

(f)            “Permitted Amendments” shall be (A) an extension of the final
maturity date of the applicable Loans and/or Commitments of the Accepting
Lenders, (B) a reduction, elimination or extension, of the scheduled
amortization of the applicable Loans of the Accepting Lenders, (C) a change in
rate of interest (including a change to the Applicable ABR Margin, the
Applicable LIBOR Margin and any provision establishing a minimum rate), premium
or other amount with respect to the applicable Loans and/or Commitments of the
Accepting Lenders and/or a change in the payment of fees to the Accepting
Lenders (such change and/or payments to be in the form of cash, Capital Stock or
other property to the extent not prohibited by this Agreement) and/or a change
in, or imposition of, “MFN” pricing protection with respect to additional Loans
made after the date of such Permitted Amendment, (D) any additional or different
financial or other covenants or other provisions that are agreed between the
Borrower, the Administrative Agent and the Accepting Lenders; provided that such
covenants and provisions are applicable only during periods after the Latest
Maturity Date that is in effect on the effective date of such Permitted
Amendment and (E) any other amendment to a Credit Document required to give
effect to the Permitted Amendments described in clauses (A) to (D) of this
Section 2.18(f).

 

This Section 2.18 shall supersede any provisions in Section 5.2, 13.1 or
13.8(a) to the contrary.

 

2.19        Refinancing Amendments. (a)  At any time after the Closing Date, the
Borrower may obtain, from any Lenders or any Additional Lenders (provided, that
the Administrative Agent (and, solely with respect to any Refinancing Amendment
establishing any Revolving Credit Commitments, each Letter of Credit Issuer)
shall have consented to such Additional Lender’s providing any Refinancing
Commitments to the extent such consent would be required under
Section 13.6(b) for an assignment of Loans or Commitments, as applicable, to
such Additional Lender; provided, further, that any Lender offered or approached
to provide all or a portion of the Refinancing Commitments may elect or decline,
in its sole discretion, to provide a Refinancing Commitment), Credit Agreement
Refinancing Indebtedness in respect of (a) all or any portion of the Term Loans
then outstanding under this Agreement or (b) all or any portion of the Revolving
Credit Loans (or unused Revolving Credit Commitments) under this Agreement, in
the form of (x) Refinancing Term Loans or Refinancing Term Loan Commitments or
(y) Refinancing Revolving Credit Loans or Refinancing Revolving Credit
Commitments, as the case may be, in each case pursuant to a Refinancing
Amendment; provided that such Refinancing Term Loans,

 

74

--------------------------------------------------------------------------------


 

Refinancing Term Loan Commitments, Refinancing Revolving Credit Loans and
Refinancing Revolving Credit Commitments:

 

(i)            will rank pari passu in right of payment and of security with the
other Loans and Commitments hereunder;

 

(ii)           will have such pricing, premiums and optional prepayment terms as
may be agreed by the Borrower and the Lenders thereof;

 

(iii)          (x) with respect to any Refinancing Revolving Credit Loans or
Refinancing Revolving Credit Commitments, will have a Maturity Date that is not
prior to the Maturity Date of Revolving Credit Loans (or unused Revolving Credit
Commitments) being refinanced, and (y) with respect to any Refinancing Term
Loans or Refinancing Term Loan Commitments, will have a Maturity Date that is
not prior to the Maturity Date of, and will have a Weighted Average Life to
Maturity that is not shorter than the Term Loans being refinanced;

 

(iv)          subject to clause (ii) above, will have terms and conditions that
reflect market terms and conditions at the time of incurrence and issuance;
provided, that, to the extent such terms and documentation are not substantially
identical to the Indebtedness being refinanced, (x) such terms (taken as a
whole) shall be less favorable to the providers of such Permitted First Priority
Refinancing Debt than those applicable to the Indebtedness being refinanced,
except, in each case, for financial or other covenants or other provisions
contained in such Indebtedness that are applicable only after the then Latest
Maturity Date, and (y) such documentation shall be reasonably acceptable to the
Administrative Agent;

 

(v)           shall not be secured by any property or assets of Holdings and its
Subsidiaries other than the Collateral; and

 

(vi)          no Person shall guarantee such Indebtedness unless it is a
Guarantor (or becomes a Guarantor substantially concurrently with the incurrence
of such Indebtedness or the issuance of such guarantee); provided that, if, at
any time, such Person ceases to be a Guarantor, it shall not guarantee such
Indebtedness.

 

(b)           The proceeds of such Credit Agreement Refinancing Indebtedness
shall be applied, substantially concurrently with the incurrence thereof, to the
pro rata prepayment of outstanding Term Loans or reduction of Revolving Credit
Commitments being so refinanced (and repayment of Revolving Credit Loans
outstanding thereunder), as applicable. Any Refinancing Amendment may provide
for the issuance of Letters of Credit for the account of the Borrower, pursuant
to any Refinancing Revolving Credit Commitments established thereby, on terms
substantially equivalent to the terms applicable to Letters of Credit under the
Revolving Credit Commitments subject to the approval of the Letter of Credit
Issuer.

 

(c)           The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Refinancing Amendment. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Refinancing Amendment, this
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto (including any amendments necessary to
treat the Loans and Commitments subject thereto as Refinancing Term Loans,
Refinancing Revolving Credit Loans, Refinancing Revolving Credit Commitments
and/or Refinancing Term Loan Commitments) and to treat any such Refinancing Term
Loans or Refinancing Term Loan Commitments as Term Loans or Term Loan
Commitments and to treat such Refinancing Revolving Credit Loans or Refinancing
Revolving Credit Commitments as Revolving Credit Loans or Revolving Credit
Commitments.

 

75

--------------------------------------------------------------------------------


 

(d)           Any Refinancing Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement, any Intercreditor Agreement
(or to effect a replacement of any Intercreditor Agreement) and the other Credit
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.19. In addition, if so provided in the relevant Refinancing Amendment
and with the consent of the Letter of Credit Issuer, participations in Letters
of Credit expiring on or after the Revolving Termination Date shall be
reallocated from Lenders holding Revolving Credit Commitments to Lenders holding
extended Revolving credit Commitments in accordance with the terms of such
Refinancing Amendment; provided, however, that such participation interests
shall, upon reallocation thereof to the relevant Lenders holding Revolving
Credit Commitments, be deemed to be participations in respect of such Letters of
Credit and the terms of such participations (including, without limitation, the
fees applicable thereto) shall be adjusted accordingly among Lenders holding
extended revolving credit commitments.

 

(e)           This Section 2.19 shall supersede any provisions in Section 5.2,
13.1 or 13.8(a) to the contrary.

 

2.20        Repricing Protection. In the event that, prior to the six-month
anniversary of the Sixth Amendment Effective Date, (i) there shall occur any
amendment, amendment and restatement or other modification of this Agreement
that has the effect of reducing the Applicable Margin with respect to any Term B
Loans (including any reduction or elimination of any “LIBOR floor”) or (ii) all
or a portion of any Term B Loans, are prepaid or refinanced substantially
concurrently with, or with the proceeds of, Indebtedness under any term loan
financings (including any new or additional Indebtedness under this Agreement)
having an Initial Yield lower than the applicable total yield of the Term B
Loans (as determined by the Administrative Agent to be equal to (x) the
Applicable Margin then in effect for Term B Loans that are LIBOR Loans plus
(y) the one month Adjusted LIBO Rate applicable to Term B Loans, then each such
amendment, amendment and restatement, modification, prepayment or refinancing,
as the case may be, shall be accompanied by a fee or prepayment premium, as
applicable, equal to 1.00% of the outstanding principal amount of the Term B
Loans affected by such amendment, amendment and restatement or modification, or
subject to such prepayment or refinancing. As a condition to effectiveness of
any required assignment by any non-consenting Lender of its Term B Loans
pursuant to Section 13.7 in respect of any amendment, amendment and restatement
or modification to this Agreement effective prior to the six-month anniversary
of the Sixth Amendment Effective Date that has the effect of reducing the
applicable total yield (as determined by the Administrative Agent on the same
basis) for any Term B Loans, the Borrower shall pay to such non-consenting
Lender of Term B Loans a premium or fee equal to the premium or fee that would
apply pursuant to the preceding sentence if such non-consenting Lender’s Term B
Loans being assigned were being prepaid and subject to the premium or fee set
forth in the immediately preceding sentence.

 

2.21        Refinancing Term B Loans; New Term B Loans.

 

(a)           Immediately prior to the effectiveness of the Sixth Amendment,
each Lender having a Term B Loan Commitment on the Sixth Amendment Effective
Date severally agrees to make a Refinancing Term B Loan to the Borrower, which
Refinancing Term B Loan shall not exceed, for any such Lender, the Term B Loan
Commitment of such Lender. Such Refinancing Term B Loan (i) shall be made on the
Sixth Amendment Effective Date immediately prior to the effectiveness of the
Sixth Amendment, (ii) shall be subject to Section 2.19(b), (iii) may be repaid
or prepaid in accordance with the provisions hereof, but once repaid or prepaid,
may not be reborrowed and (iv) shall not exceed the aggregate total of all Term
B Loan Commitments as of the Sixth Amendment Effective Date. The proceeds of
such Refinancing Term B Loans shall be applied to repay the Existing Term B
Loans immediately prior to the effectiveness of the Sixth Amendment. On the Term
B Loan Maturity Date, all Refinancing Term B Loans shall be repaid in full.

 

76

--------------------------------------------------------------------------------

 

(b)           Immediately after the effectiveness of the Sixth Amendment, each
Lender having a New Term B Loan Commitment severally agrees to make a New Term B
Loan to the Borrower, which New Term B Loan shall not exceed, for any such
Lender, the New Term B Commitment of such Lender. Such New Term B Loan (i) shall
be made on the Sixth Amendment Effective Date immediately after the
effectiveness of the Sixth Amendment, (ii) shall be subject to Section 2.17(e),
(iii) may be repaid or prepaid in accordance with the provisions hereof, but
once repaid or prepaid, may not be reborrowed, (iv) shall not exceed in the
aggregate the total of all New Term B Loan Commitments and (v) shall be of the
same Class as the Refinancing Term B Loans (it being understood that from and
after the making of the New Term B Loans, such New Term B Loans shall be treated
as Term B Loans under this Agreement and the other Credit Documents). The
proceeds of such New Term B Loans shall be applied (i) to redeem or repurchase a
portion of the Senior Subordinated Notes, (ii) finance the NuLink Acquisition,
(iii) to pay fees and expenses and other additional amounts incurred or owing in
connection with the transactions contemplated in the Sixth Amendment and
(iv) for general corporate purposes. On the Term B Loan Maturity Date, all New
Term B Loans shall be repaid in full.

 

2.22        Cashless Rollover of Term Loans. Notwithstanding anything to the
contrary in this Agreement, any Lender may exchange, continue or rollover all or
a portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Borrower, the
Administrative Agent and such Lender.

 

SECTION 3.                            Letters of Credit

 

3.1          Letters of Credit. (a) Subject to and upon the terms and conditions
herein set forth, at any time and from time to time after the Closing Date and
prior to the date that is 30 days prior to the Revolving Credit Maturity Date,
the Borrower may request that the Letter of Credit Issuer issue for the account
of the Borrower (or any Restricted Subsidiary of the Borrower so long as the
Borrower is a joint and several co-applicant with respect thereto) standby
letter or letters of credit denominated in Dollars (the “Letters of Credit” and
each a “Letter of Credit”) in such form as may be approved by the Letter of
Credit Issuer, in its reasonable discretion. The Borrower’s reimbursement
obligations in respect of each Existing Letter of Credit, and each L/C
Participant’s participation obligations in connection therewith, shall be
governed by the terms of this Agreement.

 

(b)           Notwithstanding the foregoing, (i) no Letter of Credit shall be
issued the Stated Amount of which, when added to the Letters of Credit
Outstanding at such time, would exceed the Letter of Credit Commitment then in
effect; (ii) no Letter of Credit shall be issued the Stated Amount of which
would cause the aggregate amount of the Lenders’ Revolving Credit Exposures at
such time to exceed the Total Revolving Credit Commitment then in effect;
(iii) each Letter of Credit shall have an expiration date occurring no later
than one year after the date of issuance thereof, unless otherwise agreed upon
by the Administrative Agent and the Letter of Credit Issuer; provided that in no
event shall such expiration date occur later than the L/C Maturity Date (except
to the extent provided in Section 2.18(d), Section 2.19(d) or Section 3.2(c)),
unless the Borrower agrees, at the time of such request, to Cash Collateralize
such Letter of Credit on the Business Day prior to the L/C Maturity Date on
terms reasonably acceptable to the Letter of Credit Issuer; provided that the
Borrower’s failure to so Cash Collateralize such Letter of Credit on the
Business Day prior to the L/C Maturity Date shall constitute an Event of
Default; (iv) no Letter of Credit shall be issued if it would be illegal under
any applicable law for the beneficiary of the Letter of Credit to have a Letter
of Credit issued in its favor; (v) no Letter of Credit shall be issued by the
Letter of Credit Issuer after it has received a written notice from the Borrower
or any Lender stating that a Default or Event of Default has occurred and is
continuing until such time as the Letter of Credit Issuer shall have received a
written notice of (x) rescission of such notice from the party or parties
originally delivering such notice or (y) the waiver of such Default or Event of
Default in accordance with the

 

77

--------------------------------------------------------------------------------


 

provisions of Section 13.1; (vi) the Letter of Credit Issuer shall be under no
obligation to issue any Letter of Credit if any Lender is at that time a
Defaulting Lender, if after giving effect to Section 2.15(a)(iii), any
Defaulting Lender Fronting Exposure remains outstanding, unless such Letter of
Credit Issuer has entered into arrangements, including the delivery of Cash
Collateral, reasonably satisfactory to such Letter of Credit Issuer, with the
Borrower or such Lender to eliminate such Letter of Credit Issuer’s Defaulting
Lender Fronting Exposure arising from the Letter of Credit then proposed to be
issued and such Letter of Credit and all other Letter of Credit Exposure as to
which such the Letter of Credit Issuer has Defaulting Lender Fronting Exposure
and (vii) no Letter of Credit Issuer shall be obligated to issue Letters of
Credit which are trade or commercial Letters of Credit.

 

(c)           Upon at least one Business Day’s prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent and
the Letter of Credit Issuer (which notice the Administrative Agent shall
promptly transmit to each of the applicable Lenders), the Borrower shall have
the right, on any day, to terminate or permanently reduce the Letter of Credit
Commitment in whole or in part; provided that, after giving effect to such
termination or reduction, the Letters of Credit Outstanding shall not exceed the
Letter of Credit Commitment.

 

3.2          Letter of Credit Requests. (a) Whenever the Borrower desires that a
Letter of Credit be issued for its account or for the account of any of its
Subsidiaries, it shall give the Administrative Agent and the Letter of Credit
Issuer at least five (or such lesser number as may be agreed upon by the
Administrative Agent and the Letter of Credit Issuer) Business Days’ written
notice thereof. Each such notice shall be executed by the Borrower and shall be
in the form of Exhibit G (each a “Letter of Credit Request”).

 

(b)           The making of each Letter of Credit Request shall be deemed to be
a representation and warranty by the Borrower that the Letter of Credit may be
issued in accordance with, and will not violate the requirements of,
Section 3.1(b).

 

(c)           If the Borrower so requests in any applicable Letter of Credit
Request, the Letter of Credit Issuer may agree to issue a Letter of Credit that
has automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the Letter of
Credit Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the Letter of
Credit Issuer, the Borrower shall not be required to make a specific request to
the Letter of Credit Issuer for any such extension. Once an Auto-Extension
Letter of Credit has been issued, the Lenders shall be deemed to have authorized
(but may not require) the Letter of Credit Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the L/C
Maturity Date; provided, however, that the Letter of Credit Issuer shall not
permit any such extension if (A) the Letter of Credit Issuer has determined that
it would not be permitted, or would have no obligation, at such time to issue
such Letter of Credit in its revised form (as extended) under the terms hereof
(by reason of the provisions of Section 3.1(b) or otherwise), or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is two Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Revolving Credit Lenders have elected not
to permit such extension or (2) from the Administrative Agent, the Required
Revolving Credit Lenders or the Borrower that one or more of the applicable
conditions specified in Section 7.2 are not then satisfied, and in each such
case directing the Letter of Credit Issuer not to permit such extension.

 

3.3          Letter of Credit Participations. (a) Immediately upon the issuance
by the Letter of Credit Issuer of any Letter of

 

78

--------------------------------------------------------------------------------


 

Credit (and on the Closing Date, with respect to all Existing Letters of
Credit), the Letter of Credit Issuer shall be deemed to have sold and
transferred to each other Lender that has a Revolving Credit Commitment (each
such other Lender, in its capacity under this Section 3.3, an “L/C
Participant”), and each such L/C Participant shall be deemed irrevocably and
unconditionally to have purchased and received from the Letter of Credit Issuer,
without recourse or warranty, an undivided interest and participation (each an
“L/C Participation”), to the extent of such L/C Participant’s Revolving Credit
Commitment Percentage, in such Letter of Credit, each drawing made thereunder
and the obligations of the Borrower under this Agreement with respect thereto,
and any security therefor or guaranty pertaining thereto. Subject to
Section 5.2(b), in the event that there are Letters of Credit outstanding on
(i) the Non-Extended Revolving Credit Maturity Date or (ii) an earlier date that
is a Business Day specified in a written notice to the Administrative Agent by
the Borrower on at least three Business Days prior written notice (solely to the
extent (x) the Non-Extended Revolving Credit Loans are being repaid in full on
such date, (y) all Non-Extended Revolving Credit Commitments have been
terminated on or prior to such date and (z) the Aggregate Revolving Credit
Outstandings would not exceed 100% of the Total Revolving Credit Commitment as
then in effect immediately after giving effect to such repayment and termination
and the reallocation contemplated in this sentence) (such date, the
“Reallocation Date”), participations in such Letters of Credit shall be
reallocated to the Fourth Amendment Extended Revolving Credit Lenders on the
Reallocation Date pursuant to such procedures as may be designated by the
Administrative Agent such that the Fourth Amendment Extended Revolving Credit
Lenders are L/C Participants with respect to such Letters of Credit to the
extent of each such L/C Participant’s Revolving Credit Commitment Percentage
(immediately after giving effect to the expiration or termination of the
Non-Extended Revolving Credit Commitments on the Reallocation Date).

 

(b)           Letter of Credit Fees will be paid directly to the Administrative
Agent for the ratable account of the L/C Participants as provided in
Section 4.1(b). The L/C Participants shall have no right to receive any portion
of any L/C Fronting Fees.

 

(c)           In determining whether to pay under any Letter of Credit, the
Letter of Credit Issuer shall have no obligation relative to the L/C
Participants other than to confirm that any documents required to be delivered
under such Letter of Credit have been delivered and that they appear to comply
on their face with the requirements of such Letter of Credit. Any action taken
or omitted to be taken by the Letter of Credit Issuer under or in connection
with any Letter of Credit issued by it, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not create for the Letter of
Credit Issuer any resulting liability.

 

(d)           In the event that the Letter of Credit Issuer makes any payment
under any Letter of Credit issued by it and the Borrower shall not have repaid
such amount in full to the Letter of Credit Issuer pursuant to Section 3.4(a),
the Letter of Credit Issuer shall promptly notify the Administrative Agent and
each L/C Participant of such failure, and each L/C Participant shall promptly
and unconditionally pay to the Administrative Agent, for the account of the
Letter of Credit Issuer, the amount of such L/C Participant’s Revolving Credit
Commitment Percentage of such unreimbursed payment in Dollars and in immediately
available funds; provided, however, that no L/C Participant shall be obligated
to pay to the Administrative Agent, for the account of the Letter of Credit
Issuer its Revolving Credit Commitment Percentage of such unreimbursed amount
arising from any wrongful payment made by the Letter of Credit Issuer under a
Letter of Credit as a result of acts or omissions constituting willful
misconduct or gross negligence on the part of the Letter of Credit Issuer. If
the Letter of Credit Issuer so notifies, prior to 11:00 a.m. (New York City
time) on any Business Day, any L/C Participant required to fund a payment under
a Letter of Credit, such L/C Participant shall make available to the
Administrative Agent, for the account of the

 

79

--------------------------------------------------------------------------------


 

Letter of Credit Issuer, such L/C Participant’s Revolving Credit Commitment
Percentage of the amount of such payment on such Business Day in immediately
available funds. If and to the extent such L/C Participant shall not have so
made its Revolving Credit Commitment Percentage of the amount of such payment
available to the Administrative Agent, for the account of the Letter of Credit
Issuer, such L/C Participant agrees to pay to the Administrative Agent, for the
account of the Letter of Credit Issuer, forthwith on demand, such amount,
together with interest thereon for each day from such date until the date such
amount is paid to the Administrative Agent, for the account of the Letter of
Credit Issuer, at the Federal Funds Effective Rate. The failure of any L/C
Participant to make available to the Administrative Agent, for the account of
the Letter of Credit Issuer, its Revolving Credit Commitment Percentage of any
payment under any Letter of Credit shall not relieve any other L/C Participant
of its obligation hereunder to make available to the Administrative Agent, for
the account of the Letter of Credit Issuer, its Revolving Credit Commitment
Percentage of any payment under such Letter of Credit on the date required, as
specified above, but no L/C Participant shall be responsible for the failure of
any other L/C Participant to make available to the Administrative Agent, such
other L/C Participant’s Revolving Credit Commitment Percentage of any such
payment.

 

(e)           Whenever the Letter of Credit Issuer receives a payment in respect
of an unpaid reimbursement obligation as to which the Administrative Agent has
received for the account of the Letter of Credit Issuer any payments from the
L/C Participants pursuant to paragraph (d) above, the Letter of Credit Issuer
shall pay to the Administrative Agent, and the Administrative Agent shall
promptly pay to each L/C Participant that has paid its Revolving Credit
Commitment Percentage of such reimbursement obligation, in immediately available
funds, an amount equal to such L/C Participant’s share (based upon the
proportionate aggregate amount originally funded by such L/C Participant to the
aggregate amount funded by all L/C Participants) of the principal amount of such
reimbursement obligation and interest thereon accruing after the purchase of the
respective L/C Participations.

 

(f)            The obligations of the L/C Participants to make payments to the
Administrative Agent for the account of the Letter of Credit Issuer with respect
to Letters of Credit shall be irrevocable and not subject to counterclaim,
set-off or other defense or any other qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including under any of the following circumstances:

 

(i)            any lack of validity or enforceability of this Agreement or any
of the other Credit Documents;

 

(ii)           the existence of any claim, set-off, defense or other right that
the Borrower may have at any time against a beneficiary named in a Letter of
Credit, any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Letter of Credit
Issuer, any Lender or other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the Borrower and the
beneficiary named in any such Letter of Credit);

 

(iii)          any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

 

(iv)          the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

 

(v)           the occurrence of any Default or Event of Default;

 

provided, however, that no L/C Participant shall be obligated to pay to the
Administrative Agent for the account of the Letter of Credit Issuer its
Revolving Credit Commitment Percentage of any unreimbursed amount arising from
any wrongful payment made by the Letter of Credit Issuer under a Letter of
Credit as

 

80

--------------------------------------------------------------------------------


 

a result of acts or omissions constituting willful misconduct or gross
negligence on the part of the Letter of Credit Issuer.

 

3.4          Agreement to Repay Letter of Credit Drawings. (a) The Borrower
hereby agrees to reimburse the Letter of Credit Issuer, by making payment to the
Administrative Agent in immediately available funds for any payment or
disbursement made by the Letter of Credit Issuer under any Letter of Credit
(each such amount so paid until reimbursed, an “Unpaid Drawing”) (i) within one
Business Day of the date of such payment or disbursement if the Letter of Credit
Issuer provides notice to the Borrower of such payment or disbursement prior to
10:00 a.m. (New York City time) on such next succeeding Business Day from the
date of such payment or disbursement or (ii) if such notice is received after
such time, on the next Business Day following the date of receipt of such notice
(such required date for reimbursement under clause (i) or (ii), as applicable,
on such Business Day (the “Required Reimbursement Date”)), with interest on the
amount so paid or disbursed by such Letter of Credit Issuer, from and including
the date of such payment or disbursement to but excluding the Required
Reimbursement Date, at the per annum rate for each day equal to the rate
described in Section 2.8(a); immediately after, and in any event on the date of,
such payment, with interest on the amount so paid or disbursed by the Letter of
Credit Issuer, from and including the date of such payment or disbursement to
but excluding the date the Letter of Credit Issuer is reimbursed therefor at a
rate per annum that shall at all times be the Applicable ABR Margin plus the ABR
as in effect from time to time; provided that, notwithstanding anything
contained in this Agreement to the contrary, (i) unless the Borrower shall have
notified the Administrative Agent and the Letter of Credit Issuer prior to
10:00 a.m. (New York time) on the Required Reimbursement Date that the Borrower
intends to reimburse the Letter of Credit Issuer for the amount of such drawing
with funds other than the proceeds of Loans, the Borrower shall be deemed to
have given a Notice of Borrowing requesting that the Lenders with Revolving
Credit Commitments make Revolving Credit Loans (which shall be ABR Loans) on the
Required Reimbursement Date in an amount equal to the amount of such drawing and
(ii) the Administrative Agent shall promptly notify each L/C Participant of such
drawing and the amount of its Revolving Credit Loan to be made in respect
thereof, and each L/C Participant shall be irrevocably obligated to make a
Revolving Credit Loan to the Borrower in the manner deemed to have been
requested in the amount of its Revolving Credit Commitment Percentage of the
applicable Unpaid Drawing by 12:00 noon (New York City time) on such Required
Reimbursement Date by making the amount of such Revolving Credit Loan available
to the Administrative Agent. Such Revolving Credit Loans shall be made without
regard to the Minimum Borrowing Amount. The Administrative Agent shall use the
proceeds of such Revolving Credit Loans solely for purpose of reimbursing the
Letter of Credit Issuer for the related Unpaid Drawing.

 

(b)           The obligations of the Borrower under this Section 3.4 to
reimburse the Letter of Credit Issuer with respect to Unpaid Drawings
(including, in each case, interest thereon) shall be absolute and unconditional
under any and all circumstances and irrespective of any set-off, counterclaim or
defense to payment that the Borrower or any other Person may have or have had
against the Letter of Credit Issuer, the Administrative Agent or any Lender
(including in its capacity as an L/C Participant), including any defense based
upon the failure of any drawing under a Letter of Credit (each a “Drawing”) to
conform to the terms of the Letter of Credit or any non-application or
misapplication by the beneficiary of the proceeds of such Drawing; provided that
the Borrower shall not be obligated to reimburse the Letter of Credit Issuer for
any wrongful payment made by the Letter of Credit Issuer under the Letter of
Credit issued by it as a result of acts or omissions constituting willful
misconduct or gross negligence on the part of the Letter of Credit Issuer.

 

3.5          Increased Costs. If after the date hereof, the adoption of any
Change in Law shall either (a) impose, modify or make applicable any reserve,
deposit, capital adequacy or similar requirement against letters of credit
issued by the Letter of Credit Issuer, or any L/C Participant’s L/C
Participation therein, or (b) impose on the Letter of Credit Issuer or any L/C
Participant any other

 

81

--------------------------------------------------------------------------------


 

conditions affecting its obligations under this Agreement in respect of Letters
of Credit or L/C Participations therein or any Letter of Credit or such L/C
Participant’s L/C Participation therein, and the result of any of the foregoing
is to increase the cost to the Letter of Credit Issuer or such L/C Participant
of issuing, maintaining or participating in any Letter of Credit, or to reduce
the amount of any sum received or receivable by the Letter of Credit Issuer or
such L/C Participant hereunder (other than any such increase or reduction
attributable to Taxes, which shall be governed by Section 2.11(a)(ii)) in
respect of Letters of Credit or L/C Participations therein, then, promptly after
receipt of written demand to the Borrower by the Letter of Credit Issuer or such
L/C Participant, as the case may be (a copy of which notice shall be sent by the
Letter of Credit Issuer or such L/C Participant to the Administrative Agent),
the Borrower shall pay to the Letter of Credit Issuer or such L/C Participant
such additional amount or amounts as will compensate the Letter of Credit Issuer
or such L/C Participant for such increased cost or reduction, it being
understood and agreed, however, that the Letter of Credit Issuer or a L/C
Participant shall not be entitled to such compensation as a result of such
Person’s compliance with, or pursuant to any request or directive to comply
with, any such law, rule or regulation as in effect on the date hereof. A
certificate submitted to the Borrower by the Letter of Credit Issuer or a
L/C Participant, as the case may be (a copy of which certificate shall be sent
by the Letter of Credit Issuer or such L/C Participant to the Administrative
Agent) setting forth in reasonable detail the basis for the determination of
such additional amount or amounts necessary to compensate the Letter of Credit
Issuer or such L/C Participant as aforesaid shall be conclusive and binding on
the Borrower absent clearly demonstrable error.

 

3.6          New or Successor Letter of Credit Issuer. Any Letter of Credit
Issuer may resign as Letter of Credit Issuer upon 30 days’ prior written notice
to the Administrative Agent, the Lenders and the Borrower. Subject to the terms
of the following sentence, the Borrower may replace the Letter of Credit Issuer
for any reason upon written notice to the Administrative Agent and the Letter of
Credit Issuer and the Borrower may add Letter of Credit Issuers at any time. If
the Letter of Credit Issuer shall resign or be replaced, or if the Borrower
shall decide to add a new Letter of Credit Issuer under this Agreement, then the
Borrower may appoint from among the Lenders with Revolving Credit Commitments a
successor issuer of Letters of Credit or a new Letter of Credit Issuer, as the
case may be, that is willing so to act, with the consent of the Administrative
Agent (such consent not to be unreasonably withheld), whereupon such successor
issuer shall succeed to the rights, powers and duties of the replaced or
resigning Letter of Credit Issuer under this Agreement and the other Credit
Documents, or such new issuer of Letters of Credit shall be granted the rights,
power and duties of a Letter of Credit Issuer hereunder, and the term “Letter of
Credit Issuer” shall mean such successor issuer or such new issuer of Letters of
Credit effective upon such appointment. At the time such resignation or
replacement shall become effective, the Borrower shall pay to the resigning or
replaced Letter of Credit Issuer all accrued and unpaid fees pursuant to
Sections 4.1(c) and (d). The acceptance of any appointment as the Letter of
Credit Issuer hereunder, whether as a successor issuer or new issuer of Letters
of Credit in accordance with this Agreement, shall be evidenced by an agreement
entered into by such new or successor issuer of Letters of Credit, in a form
satisfactory to the Borrower and the Administrative Agent (which, in the case of
any new issuer of Letters of Credit, shall set forth the Letter of Credit
Commitment with respect to such new issuer of Letters of Credit (which such
Letter of Credit Commitment may increase the aggregate amount of the
then-outstanding Letter of Credit Commitment); provided that, in no event shall
the aggregate amount of Letter of Credit Commitments hereunder exceed
$40,000,000) and, from and after the effective date of such agreement, such new
or successor Lender shall have become a “Letter of Credit Issuer” hereunder.
After the resignation or replacement of any Letter of Credit Issuer hereunder,
the resigning or replaced Letter of Credit Issuer shall remain a party hereto
and shall continue to have all the rights and obligations of a Letter of Credit
Issuer under this Agreement and the other Credit Documents with respect to
Letters of Credit issued by it prior to such resignation or replacement, but
shall not be required to issue additional Letters of Credit. In connection with
any resignation or replacement pursuant to this Section 3.6 (but, in case of any
such resignation, only to the extent that a successor issuer of Letters of
Credit shall have been appointed), either (i) the Borrower, the resigning or

 

82

--------------------------------------------------------------------------------


 

replaced Letter of Credit Issuer and the successor issuer of Letters of Credit
shall arrange to have any outstanding Letters of Credit issued by the resigning
or replaced Letter of Credit Issuer replaced with Letters of Credit issued by
the successor issuer of Letters of Credit or (ii) the Borrower shall cause the
successor issuer of Letters of Credit, if such successor issuer is reasonably
satisfactory to the replaced or resigning Letter of Credit Issuer, to issue
“back-stop” Letters of Credit naming the resigning or replaced Letter of Credit
Issuer as beneficiary for each outstanding Letter of Credit issued by the
resigning or replaced Letter of Credit Issuer, which new Letters of Credit shall
have a face amount equal to the Letters of Credit being back-stopped, and the
sole requirement for drawing on such new Letters of Credit shall be a drawing on
the corresponding back-stopped Letters of Credit. After any resigning or
replaced Letter of Credit Issuer’s resignation or replacement as a Letter of
Credit Issuer, the provisions of this Agreement relating to such Letter of
Credit Issuer shall inure to its benefit as to any actions taken or omitted to
be taken by it (a) while it was a Letter of Credit Issuer under this Agreement
or (b) at any time with respect to Letters of Credit issued by such Letter of
Credit Issuer.

 

SECTION 4.                            Fees; Commitments

 

4.1          Fees. (a) The Borrower agrees to pay to the Administrative Agent,
for the account of each Lender having a Revolving Credit Commitment (in each
case pro rata according to the respective Revolving Credit Commitments of all
such Lenders), a commitment fee for each day from and including the Closing Date
to but excluding the Final Date applicable to such Revolving Credit Commitment.
Such commitment fee shall be payable for each Class of Revolving Credit
Commitments quarterly in arrears (x) on the last Business Day of each fiscal
quarter of the Borrower and (y) on the Final Date for such Class (for the period
ended on such date for which no payment has been received pursuant to
clause (x) above), and shall be computed for each day during such period at a
rate per annum equal to the Commitment Fee Rate in effect on such day on the
Available Commitment in effect on such day. Notwithstanding the foregoing, the
Borrower shall not be obligated to pay any amounts to any Defaulting Lender
pursuant to this Section 4.1(a).

 

(b)           The Borrower agrees to pay to the Administrative Agent, for the
account of the Lenders pro rata on the basis of their respective Letter of
Credit Exposure, a fee in respect of each Letter of Credit (the “Letter of
Credit Fee”), for the period from and including the date of issuance of such
Letter of Credit to but excluding the termination date of such Letter of Credit
computed at the per annum rate for each day equal to the Applicable LIBOR Margin
for Revolving Credit Loans on the average daily Stated Amount of such Letter of
Credit subject to L/C Participations relating to Revolving Credit Commitments.
Such Letter of Credit Fees shall be due and payable quarterly in arrears on the
last Business Day of each fiscal quarter of the Borrower and on the date upon
which the Total Revolving Credit Commitment terminates and the Letters of Credit
Outstanding shall have been reduced to zero. Any accrued and unpaid Letter of
Credit Fees payable to any Non-Extended Revolving Credit Lenders shall also be
paid to the Non-Extended Revolving Credit Lenders on the Reallocation Date.

 

(c)           The Borrower agrees to pay to the Administrative Agent for the
account of the Letter of Credit Issuer a fee in respect of each Letter of Credit
issued by it (the “L/C Fronting Fee”), for the period from and including the
date of issuance of such Letter of Credit to but excluding the termination date
of such Letter of Credit, computed at the rate for each day equal to 0.250% per
annum on the average daily Stated Amount of such Letter of Credit. Such L/C
Fronting Fees shall be due and payable quarterly in arrears on the last Business
Day of each fiscal quarter of the Borrower and on the date upon which the Total
Revolving Credit Commitment terminates and the Letters of Credit Outstanding
shall have been reduced to zero.

 

(d)           The Borrower agrees to pay directly to the Letter of Credit Issuer
upon each issuance of, drawing under, and/or amendment of, a Letter of Credit
issued by it such amount as the

 

83

--------------------------------------------------------------------------------


 

Letter of Credit Issuer and the Borrower shall have agreed upon for issuances
of, drawings under or amendments of, letters of credit issued by it.

 

(e)           The Borrower agrees to pay (i) each Revolving Credit Lender on the
Closing Date an upfront fee equal to 1.00% of the aggregate amount of the
Revolving Credit Commitments of such Revolving Credit Lender, (ii) each Term
Loan Lender on the Closing Date an upfront fee equal to 4.00% of the aggregate
amount of the Term Loan Commitments of such Term Loan Lender and (iii) each Term
Loan Lender on the Sixth Amendment Effective Date an upfront fee equal to 0.50%
of the aggregate amount of the Term Loan Commitments of such Term Loan Lender on
the Sixth Amendment Effective Date.

 

4.2          Voluntary Reduction of Revolving Credit Commitments. Upon at least
one Business Day’s prior written notice (or telephonic notice promptly confirmed
in writing) to the Administrative Agent at the Administrative Agent’s Office (of
which the Administrative Agent shall promptly notify each of the Lenders), the
Borrower shall have the right, without premium or penalty, on any day, to
terminate or permanently reduce the Revolving Credit Commitments in whole or in
part; provided that (a) any such reduction shall apply proportionately and
permanently to reduce the Revolving Credit Commitment of each of the Lenders on
a pro rata basis (except as otherwise provided for in Section 2.1(b)(iii)),
(b) any partial reduction pursuant to this Section 4.2 shall be in the amount of
at least $5,000,000, and (c) after giving effect to such termination or
reduction and to any prepayments of the Loans made on the date thereof in
accordance with this Agreement, the aggregate amount of the Lenders’ Revolving
Credit Exposures shall not exceed the Total Revolving Credit Commitment.

 

4.3          Mandatory Termination of Commitments. (a) The Term Loan Commitments
shall terminate upon the earlier of (i) 5:00 p.m. (New York City time) on the
Sixth Amendment Effective Date and (ii) (x) with respect to Refinancing Term B
Loans pursuant to the Sixth Amendment, on the Sixth Amendment Effective Date
upon funding of the Refinancing Term B Loans and (y) with respect to the New
Term B Loans pursuant to the Sixth Amendment, on the Sixth Amendment Effective
Date upon funding of the New Term B Loans.

 

(b)           The Non-Extended Revolving Credit Commitments shall terminate at
5:00 p.m. (New York City time) on the Non-Extended Revolving Credit Maturity
Date. The Total Revolving Credit Commitment shall terminate at 5:00 p.m. (New
York City time) on the Revolving Credit Maturity Date.

 

(c)           The Letter of Credit Commitment shall terminate at 5:00 p.m. (New
York City time) on the L/C Maturity Date.

 

SECTION 5.                            Payments

 

5.1          Voluntary Prepayments. The Borrower shall have the right to prepay
Term Loans and Revolving Credit Loans, in each case, without premium or penalty
(but subject to Section 2.20), in whole or in part from time to time on the
following terms and conditions: (a) the Borrower shall give the Administrative
Agent at the Administrative Agent’s Office written notice (or telephonic notice
promptly confirmed in writing) of its intent to make such prepayment, the amount
of such prepayment and (in the case of LIBOR Loans) the specific
Borrowing(s) pursuant to which made, which notice shall be given by the Borrower
no later than (i) in the case of Term Loans or Revolving Credit Loans (other
than Revolving Credit Loans that are ABR Loans), 12:00 noon (New York City time)
one Business Day prior to or (ii) in the case of Revolving Credit Loans that are
ABR Loans, 10:00 a.m. on the same day as, the date of such prepayment and shall
promptly be transmitted by the Administrative Agent to each of the relevant
Lenders; (b) each partial prepayment of any Borrowing of Term Loans or Revolving
Credit Loans shall be in a multiple of $100,000 and in an aggregate principal
amount of at least $1,000,000; provided that no partial prepayment of LIBOR Term
Loans or LIBOR Revolving Credit Loans made pursuant to a single

 

84

--------------------------------------------------------------------------------

 

Borrowing shall reduce the outstanding LIBOR Term Loans or LIBOR Revolving
Credit Loans made pursuant to such Borrowing to an amount less than the Minimum
Borrowing Amount for LIBOR Term Loans or LIBOR Revolving Credit Loans; and
(c) any prepayment of LIBOR Term Loans or LIBOR Revolving Credit Loans pursuant
to this Section 5.1 on any day other than the last day of an Interest Period
applicable thereto shall be subject to compliance by the Borrower with the
applicable provisions of Section 2.12. Each such notice shall specify the date
and amount of such prepayment and the Class(es) and Type(s) of Loans to be
prepaid. If such notice is given by the Borrower, the Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein; provided that the Borrower may rescind
any such notice if such prepayment would have resulted from a refinancing of all
of the then outstanding Loans, which refinancing shall not be consummated or
shall otherwise be delayed. Each prepayment in respect of Term Loans pursuant to
this Section 5.1 shall be (a) applied to such Class of Term Loans in such manner
as the Borrower may determine and (b) applied to reduce Term Loan Repayment
Amounts applicable to such Class in such order as the Borrower may determine or,
if not so specified on or prior to the time of such voluntary prepayment,
ratably in direct order of maturity to the remaining amortization payments
required to be made by the Borrower pursuant to Section 2.5(b) or the terms of
any Other Term Loans entitled to such prepayment. At the Borrower’s election in
connection with any prepayment pursuant to this Section 5.1, such prepayment
shall not be applied to any Term Loan or Revolving Credit Loan of a Defaulting
Lender.

 

5.2          Mandatory Prepayments. (a) Mandatory Loan Prepayments. (i) On each
occasion that a Prepayment Event occurs, the Borrower shall, within one Business
Day after the occurrence of a Debt Incurrence Prepayment Event and within five
Business Days after the occurrence of any other Prepayment Event, prepay, in
accordance with paragraph (c) below, the principal amount of the Loans in an
amount equal to 100% of the Net Cash Proceeds from such Prepayment Event;
provided that, at the option of the Borrower, the Net Cash Proceeds from any
transaction permitted by Section 10.4(e) (including pursuant to any
securitization) may be applied to repay Revolving Credit Loans, which repayment
shall automatically result in the reduction of the Revolving Credit Commitment
of each Lender by an amount equal to the amount of the Revolving Credit Loans
prepaid to such Lender.

 

(ii)           For each fiscal year (commencing with the fiscal year ending
December 31, 2013), not later than five days after the date on which the
financial statements of the Borrower referred to in Section 9.1(a) for such
fiscal year are required to be delivered to the Lenders, the Borrower shall
prepay, in accordance with paragraph (c) below, the principal amount of the
Loans in an amount equal to (x) 75% of Excess Cash Flow for such fiscal year
(provided that such percentage shall be reduced to (I) 50% of Excess Cash Flow
for such fiscal year if the Senior Secured Leverage Ratio as of the end of such
fiscal year is less than 4.00 to 1.00 but greater than or equal to 3.00 to 1.00;
(II) 25% if the Senior Secured Leverage Ratio as of the end of such fiscal year
is less than 3.00 to 1.00 but greater than or equal to 2.00 to 1.00; and
(III) 0% if the Senior Secured Leverage Ratio as of the end of such fiscal year
is less than 2.00 to 1.00), minus (y) the principal amount of Term Loans
voluntarily prepaid pursuant to Section 5.1 during such fiscal year and
Revolving Credit Loans voluntarily prepaid pursuant to Section 5.1 to the extent
accompanied by an equivalent permanent reduction of the Total Revolving Credit
Commitments in an equal amount pursuant to Section 4.2, in each case, except to
the extent financed with the proceeds of Indebtedness of the Borrower or its
Restricted Subsidiaries or the exercise of the Cure Right; provided that the
above clause (y) shall not include the Third Amendment Prepayment or any
prepayment with Credit Agreement Refinancing Indebtedness or pursuant to
Section 2.19.

 

(b)           Mandatory Repayment of Revolving Credit Loans. If on any date the
aggregate amount of the Lenders’ Revolving Credit Exposures (all the foregoing,
collectively, the “Aggregate Revolving Credit Outstandings”) exceeds 100% of the
Total Revolving Credit Commitment as then in

 

85

--------------------------------------------------------------------------------


 

effect, the Borrower shall forthwith repay on such date the principal amount of
Revolving Credit Loans in an amount equal to such excess. If, after giving
effect to the prepayment of all outstanding Revolving Credit Loans, the
Aggregate Revolving Credit Outstandings exceed the Total Revolving Credit
Commitment then in effect, the Borrower shall pay to the Administrative Agent an
amount in cash equal to such excess and the Administrative Agent shall hold such
payment for the benefit of the Lenders as security for the obligations of the
Borrower hereunder (including obligations in respect of Letters of Credit
Outstanding) pursuant to a cash collateral agreement to be entered into in form
and substance satisfactory to the Administrative Agent (which shall permit
certain Investments in Permitted Investments satisfactory to the Administrative
Agent, until the proceeds are applied to the secured obligations) (a “Cash
Collateral Agreement”). For the avoidance of doubt, in the case of an excess
caused by the expiration, termination or reduction of the Non-Extended Revolving
Credit Commitments (whether on the Non-Extended Revolving Credit Maturity Date,
the Reallocation Date or any earlier date), such repayment or cash
collateralization shall be made not later than such Maturity Date or earlier
date (and, in any event, prior to or substantially concurrently with any
reallocation contemplated by the last sentence of Section 3.3(b)).

 

(c)           Application of Loan Prepayment Amounts. Each prepayment of Loans
required by Section 5.2(a) shall be applied as follows: first, to reduce the
amortization payments in respect of the Term Loans (other than any Other Term
Loans that are not entitled to such prepayment pursuant to the terms thereof)
ratably in direct order of maturity to the remaining amortization payments
required to be made by the Borrower pursuant to Section 2.5(b) or the terms of
any Other Term Loans entitled to such prepayment (such amount being, the
“Amortization Amount”) (provided that any Term Loan Lender may decline any such
prepayment required by Section 5.2(a) in the manner set forth below in this
Section 5.2(c), in which case any such Declined Amounts shall be retained by the
Borrower and shall be used by the Borrower for general corporate purposes); and
second, subject to Section 2.1(b)(iii), to repay the Revolving Credit Loans and
Unpaid Drawings, ratably in accordance with respective amounts thereof (provided
that (x) until the Revolving Credit Loans have been paid in full, the portion
thereof that would otherwise be applied to Unpaid Drawings shall instead be
applied ratably to the Revolving Credit Loans and (y) any application of any
such prepayment to Revolving Credit Loans or Unpaid Drawings shall be without
reduction of the Revolving Credit Commitments of each Lender (unless otherwise
elected by the Borrower in a notice delivered at the time of such prepayment
pursuant to Section 5.1 and Section 4.2); and third, to cash collateralize
Letters of Credit Outstanding pursuant to a Cash Collateral Agreement. With
respect to each such prepayment, (i) the Borrower will, on the date prior to the
date of any Debt Incurrence Prepayment Event and not later than the date three
Business Days prior to the date specified in Section 5.2(a) for making such
prepayment with respect to any other Prepayment Event, give the Administrative
Agent telephonic notice (promptly confirmed in writing) requesting that the
Administrative Agent provide notice of such prepayment to each Term Loan Lender,
(ii) each Term Loan Lender will have the right to refuse any such prepayment by
giving written notice of such refusal to the Borrower and the Administrative
Agent within two Business Days (or, with respect to any Debt Incurrence
Prepayment Event, within one Business Day) after such Lender’s receipt of notice
from the Administrative Agent of such prepayment and (iii) the Borrower will
make all such prepayments not so refused upon the date specified in
Section 5.2(a) for making such prepayment. Any Term Loan Lender that does not
decline such prepayment in writing on or prior to the date referenced in clause
(ii) above shall be deemed to have accepted such prepayment.

 

(d)           Application to Term Loans. In connection with any mandatory
prepayments by the Borrower of the Term Loans pursuant to Section 5.2(a), such
prepayments shall be applied on a pro rata basis to the then outstanding Term
Loans being prepaid irrespective of whether such outstanding Term Loans are ABR
Loans or LIBOR Loans; provided that if no Lenders exercise the right to waive a
given mandatory prepayment of the Term Loans pursuant to Section 5.2(c), then,
with respect to such mandatory prepayment, the amount of such mandatory
prepayment shall be applied first to such Term

 

86

--------------------------------------------------------------------------------


 

Loans that are ABR Loans to the full extent thereof before application to Term
Loans that are LIBOR Loans in a manner that minimizes the amount of any payments
required to be made by the Borrower pursuant to Section 2.12.

 

(e)           Application to Revolving Credit Loans. With respect to each
prepayment of Revolving Credit Loans required or elected by the Borrower
pursuant to Section 5.2(a) or required by Section 5.2(b) and subject to
Section 2.1(b)(iii), the Borrower may designate (i) the Types of Loans that are
to be prepaid and the specific Borrowing(s) pursuant to which made and (ii) the
Revolving Credit Loans to be prepaid; provided that (w) LIBOR Revolving Credit
Loans may be designated for prepayment pursuant to this Section 5.2(e) only on
the last day of an Interest Period applicable thereto unless all LIBOR Loans
with Interest Periods ending on such date of required prepayment and all ABR
Loans have been paid in full; (x) if any prepayment by the Borrower of LIBOR
Revolving Credit Loans made pursuant to a single Borrowing shall reduce the
outstanding principal amount of the Revolving Credit Loans made pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount for LIBOR
Revolving Credit Loans, such Borrowing shall immediately be converted into ABR
Loans; and (y) each prepayment of any Loans made pursuant to a Borrowing shall
be applied pro rata among such Loans. In the absence of a designation by the
Borrower as described in the preceding sentence, the Administrative Agent shall,
subject to the above, make such designation in its reasonable discretion with a
view, but no obligation, to minimize breakage costs owing under Section 2.12.

 

(f)            LIBOR Interest Periods. In lieu of making any payment pursuant to
this Section 5.2 in respect of any LIBOR Loan other than on the last day of the
Interest Period therefor so long as no Event of Default shall have occurred and
be continuing, the Borrower at its option may deposit with the Administrative
Agent an amount equal to the amount of the LIBOR Loan to be prepaid and such
LIBOR Loan shall be repaid on the last day of the Interest Period therefor in
the required amount. Such deposit shall be held by the Administrative Agent in a
corporate time deposit account established on terms reasonably satisfactory to
the Administrative Agent, earning interest at the then-customary rate for
accounts of such type. Such deposit shall constitute cash collateral for the
Obligations; provided that the Borrower may at any time direct that such deposit
be applied to make the applicable payment required pursuant to this Section 5.2.

 

(g)           Minimum Amount. No prepayment shall be required pursuant to
Section 5.2(a)(i) with respect to Asset Sale Prepayment Events, Casualty Events
and Permitted Sale Leasebacks unless and until the amount at any time of Net
Cash Proceeds from such Prepayment Events required to be applied at or prior to
such time pursuant to such Section and not yet applied at or prior to such time
to prepay Term Loans pursuant to such Section exceeds $7,500,000 in the
aggregate for all such Prepayment Events.

 

(h)           Foreign Asset Sales. Notwithstanding any other provisions of this
Section 5.2, (i) to the extent that any of or all the Net Cash Proceeds of any
asset sale by a Restricted Foreign Subsidiary giving rise to an Asset Sale
Prepayment Event (a “Foreign Asset Sale”) or Excess Cash Flow attributable to
Restricted Foreign Subsidiaries, are prohibited or delayed by applicable local
law from being repatriated to the United States, the portion of such Net Cash
Proceeds or Excess Cash Flow so affected will not be required to be applied to
repay Term Loans at the times provided in this Section 5.2 but may be retained
by the applicable Restricted Foreign Subsidiary so long, but only so long, as
the applicable local law will not permit repatriation to the United States (the
Borrower hereby agreeing to cause the applicable Restricted Foreign Subsidiary
to promptly take all commercially reasonable actions required by the applicable
local law to permit such repatriation), and once such repatriation of any of
such affected Net Cash Proceeds or Excess Cash Flow is permitted under the
applicable local law, such repatriation will be immediately effected and such
repatriated Net Cash Proceeds or Excess Cash Flow will be promptly (and in any
event not later than two Business Days after such repatriation) applied (net of
additional taxes payable or reserved against as a result thereof) to the
repayment of the Term Loans pursuant to this

 

87

--------------------------------------------------------------------------------


 

Section 5.2 and (ii) to the extent that the Borrower has determined in good
faith that repatriation of any of or all the Net Cash Proceeds of any Foreign
Asset Sale or a portion of Excess Cash Flow attributable to Restricted Foreign
Subsidiaries would have a material adverse tax cost consequence with respect to
such Net Cash Proceeds or Excess Cash Flow, the Net Cash Proceeds or Excess Cash
Flow so affected may be retained by the applicable Restricted Foreign
Subsidiary; provided that, in the case of this clause (ii), on or before the
date on which any Net Cash Proceeds from any Foreign Asset Sale so retained
would otherwise have been required to be applied to reinvestments or prepayments
pursuant to Section 5.2(a) (or, in the case of Excess Cash Flow, a date on or
before the date that is twelve months after the date such Excess Cash Flow would
have so required to be applied to prepayments pursuant to
Section 5.2(a)(ii) unless previously repatriated in which case such repatriated
Excess Cash Flow shall have been promptly applied to the repayment of the Term
Loans pursuant to Section 5.2(a) as if such funds had been received as Excess
Cash Flow by the Borrower (and constituted Excess Cash Flow of the Borrower) in
the prior fiscal year), (x) the Borrower applies an amount equal to such Net
Cash Proceeds or Excess Cash Flow to such reinvestments or prepayments as if
such Net Cash Proceeds or Excess Cash Flow had been received by the Borrower
rather than such Restricted Foreign Subsidiary, less the amount of additional
taxes that would have been payable or reserved against if such Net Cash Proceeds
or Excess Cash Flow had been repatriated (or, if less, the Net Cash Proceeds or
Excess Cash Flow that would be calculated if received by such Foreign
Subsidiary) or (y) such Net Cash Proceeds or Excess Cash Flow are applied to the
repayment of Indebtedness of a Restricted Foreign Subsidiary.

 

5.3          Method and Place of Payment. (a) Except as otherwise specifically
provided herein, all payments under this Agreement shall be made by the
Borrower, without set-off, counterclaim or deduction of any kind, to the
Administrative Agent, for the ratable account of the Lenders entitled thereto or
the Letter of Credit Issuer not later than 12:00 Noon (New York City time) on
the date when due and shall be made in Dollars and in immediately available
funds at the Administrative Agent’s Office. All payments under each Credit
Document (whether of principal, interest or otherwise) shall be made in Dollars.
The Administrative Agent will thereafter cause to be distributed on the same day
(if payment was actually received by the Administrative Agent, prior to 2:00
p.m. (New York City time) on such day) like funds relating to the payment of
principal or interest or Fees ratably to the Lenders entitled thereto.

 

(b)           Any payments by the Borrower under this Agreement that are made
later than 2:00 p.m. (New York City time) shall be deemed to have been made on
the next succeeding Business Day. Except as otherwise provided herein, whenever
any payment to be made hereunder shall be stated to be due on a day that is not
a Business Day, the due date thereof shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest shall be
payable during such extension at the applicable rate in effect immediately prior
to such extension.

 

(c)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Letter of Credit Issuers hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Letter of Credit Issuers, as the case may be, the amount due. In such event,
if the Borrower has not in fact made such payment, then each of the Lenders or
the Letter of Credit Issuers, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or Letter of Credit Issuer, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

88

--------------------------------------------------------------------------------


 

5.4          Taxes. (a) All payments made by or on behalf of the Borrower under
this Agreement or any other Credit Document shall be made free and clear of, and
without deduction or withholding for or on account of, any Taxes, except as
required by applicable law. If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law. If any such
Tax is an Indemnified Tax, the Borrower shall increase the amounts payable to
the Administrative Agent or such Lender to the extent necessary to yield to the
Administrative Agent or such Lender (after payment of all Indemnified Taxes
(including such deductions and withholdings applicable to additional sums
payable under this Section)) interest or any such other amounts payable
hereunder at the rates or in the amounts it would have received had no
deductions or withholding been made. Whenever any Indemnified Taxes are payable
by the Borrower pursuant to this Section 5.4 as promptly as possible thereafter,
the Borrower shall send to the Administrative Agent for its own account or for
the account of such Lender, as the case may be, a certified copy of an original
official receipt (or other evidence acceptable to the Administrative Agent and
to such Lender, acting reasonably) received by the Borrower showing payment
thereof. If the Borrower fails to pay any Indemnified Taxes when due to the
appropriate taxing authority or fails to remit to the Administrative Agent the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Administrative Agent and the Lenders for any incremental taxes,
interest, costs or penalties that may become payable by the Administrative Agent
or any Lender as a result of any such failure. The agreements in this
Section 5.4 shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

 

(b)           Payment of Other Taxes by the Borrower. The Borrower shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

 

(c)           Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 

(d)           Each Non-US Lender shall, to the extent it is legally entitled to
do so:

 

(i)            deliver to the Borrower and the Administrative Agent two copies
on or prior to the date on which such person becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent) of either (x) in the case of a Non-US
Lender claiming exemption from U.S. Federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, United States Internal Revenue Service Form W-8BEN or Form W-8IMY (or
any applicable successor form) (together with a certificate substantially in the
form of Exhibit I representing that such Non-US Lender is not a bank for
purposes of Section 881(c) of the Code, is not a 10-percent shareholder (within
the meaning of Section 871(h)(3)(B) of the Code) of the Borrower and is not a
controlled foreign corporation related to the Borrower (described in
Section 881(c)(3)(C) of the Code)) (a “U.S. Tax Compliance Certificate”), or
(y) United States Internal Revenue Service Form W-8BEN, Form W-8ECI or
Form W-8IMY (or any applicable successor form), in each

 

89

--------------------------------------------------------------------------------


 

case properly completed (including, in the case or Form W-8IMY, the attachment
of the properly completed and executed, United States Internal Revenue Service
Forms W-8 and W-9 that support such form, to the extent required by applicable
law) and duly executed by such Non-US Lender claiming complete exemption from,
or reduced rate of, U.S. Federal withholding tax on payments by the Borrower
under this Agreement;

 

(ii)           deliver to the Borrower and the Administrative Agent two further
copies of any such form or certification (or any applicable successor form) on
or before the date that any such form or certification expires or becomes
obsolete and after the occurrence of any event requiring a change in the most
recent form previously delivered by it to the Borrower; and

 

(iii)          obtain such extensions of time for filing and complete such forms
or certifications as may reasonably be requested by the Borrower or the
Administrative Agent;

 

unless, in any such case, any change in treaty, law or regulation has occurred
prior to the date on which any such delivery would otherwise be required that
renders any such form inapplicable or would prevent such Lender from duly
compiling and delivering any such form with respect to it, and such Lender so
advises the Administrative Agent and the Borrower. Each Person that shall become
a Participant pursuant to Section 13.6 or a Lender pursuant to Section 13.6
shall, upon the effectiveness of the related transfer, be required to provide
all the forms and statements required pursuant to Section 5.4(d) and (e);
provided that in the case of a Participant such Participant shall furnish all
such required forms and statements to the Lender from which the related
participation shall have been purchased. Each other Lender shall deliver to the
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent) an
United States Internal Revenue Service Form W-9.

 

(e)           If a payment made to a Lender under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA and any
regulations promulgated thereunder after the date of this Agreement.

 

(f)            If any Lender or the Administrative Agent determines in good
faith that it has received a refund of a tax for which a payment has been made
by the Borrower pursuant to this Agreement, which refund in the good faith
judgment of such Lender, or the Administrative Agent, as the case may be, is
attributable to such payment made by the Borrower, then the Lender or the
Administrative Agent, as the case may be, shall reimburse the Borrower for such
amount, net of all out-of-pocket expense (together with any interest received
from the relevant Governmental Authority thereon) as the Lender or
Administrative Agent, as the case may be, determines to be the proportion of the
refund as will leave it, after such reimbursement, in no better or worse
position than it would have been in if the payment had not been required. The
Borrower, upon the request of the Lender or the Administrative Agent, as the
case may be, shall repay to such Lender or the Administrative Agent, as
applicable, the amount paid over pursuant to this paragraph (e) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such Lender or the Administrative Agent is required to
repay such

 

90

--------------------------------------------------------------------------------


 

refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (f), in no event will the Lender or the Administrative Agent
be obliged to disclose any information regarding its tax affairs or computations
to the Borrower (or any information it deems confidential to any person) in
connection with this paragraph (f) or any other provision of this Section 5.4.

 

5.5          Computations of Interest and Fees. (a) Interest on LIBOR Loans and,
except as provided in the next succeeding sentence, ABR Loans shall be
calculated on the basis of a 360-day year for the actual days elapsed. Interest
on (i) ABR Loans in respect of which the rate of interest is calculated on the
basis of the Prime Rate and (ii) interest on overdue interest shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed.

 

(b)           All Fees shall be calculated on the basis of a 360- day year for
the actual days elapsed.

 

5.6          Limit on Rate of Interest.

 

(a)           No Payment shall exceed Lawful Rate. Notwithstanding any other
term of this Agreement, the Borrower shall not be obliged to pay any interest or
other amounts under or in connection with this Agreement in excess of the amount
or rate permitted under or consistent with any applicable law, rule or
regulation.

 

(b)           Payment at Highest Lawful Rate. If the Borrower is not obliged to
make a payment which it would otherwise be required to make as a result of
Section 5.6(a), the Borrower shall make such payment to the maximum extent
permitted by or consistent with applicable laws, rules and regulations.

 

(c)           Adjustment if any Payment exceeds Lawful Rate. If any provision of
this Agreement or any of the other Credit Documents would obligate the Borrower
to make any payment of interest or other amount payable to any Lender in an
amount or calculated at a rate which would be prohibited by any applicable law,
rule or regulation, then notwithstanding such provision, such amount or rate
shall be deemed to have been adjusted with retroactive effect to the maximum
amount or rate of interest, as the case may be, as would not be so prohibited by
law, such adjustment to be effected, to the extent necessary, by reducing the
amount or rate of interest required to be paid by the Borrower to the affected
Lender under Section 2.8.

 

Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrower an
amount in excess of the maximum permitted by any applicable law, rule or
regulation, then the Borrower shall be entitled, by notice in writing to the
Administrative Agent, to obtain reimbursement from such Lender in an amount
equal to such excess, and pending such reimbursement, such amount shall be
deemed to be an amount payable by that Lender to the Borrower. Any amount or
rate of interest referred to in this Section 5.6(c) shall be determined in
accordance with generally accepted actuarial practices and principles as an
effective annual rate of interest over the term that any Loan remains
outstanding.

 

SECTION 6.                            Conditions Precedent to Initial Borrowing.
The initial Borrowing under this Agreement is subject to the satisfaction of the
following conditions precedent:

 

6.1          Credit Documents. The Administrative Agent shall have received:

 

(a)           this Agreement, executed and delivered by a duly authorized
officer of the Borrower and each Parent Guarantor;

 

91

--------------------------------------------------------------------------------


 

(b)           the Guarantee Agreement, executed and delivered by a duly
authorized officer of each Guarantor;

 

(c)           the Security Agreement, executed and delivered by a duly
authorized officer of each grantor party thereto;

 

(d)           the Pledge Agreement, executed and delivered by a duly authorized
officer of each pledgor party thereto;

 

(e)           for the account of each Lender requesting the same pursuant to
Section 2.5(f) at least three days prior to the Closing Date, a promissory note,
substantially in the form of Exhibit K-1 or K-2, as the case may be, evidencing
the Term Loans and the Revolving Credit Loans, respectively, owing to such
Lender, and executed by a duly authorized officer of the Borrower.

 

6.2          Collateral. (a) (i) All outstanding Capital Stock in whatever form
of the Borrower, the Parent Companies and each Restricted Subsidiary directly
owned by or on behalf of any Credit Party shall have been pledged pursuant to
the Security Documents, and the Administrative Agent shall have received all
certificates representing securities pledged under any of the Security Documents
to the extent certificated, accompanied by instruments of transfer and undated
stock powers endorsed in blank.

 

(ii)           All Indebtedness for borrowed money in excess of $2,500,000 of
the Parent Guarantors, the Borrower and each Subsidiary that is owing to any
Credit Party shall be evidenced by one or more promissory notes (or global
promissory notes) and shall have been pledged pursuant to the Security
Documents, and the Administrative Agent shall have received all such promissory
notes, together with instruments of transfer with respect thereto endorsed in
blank.

 

(iii)          All documents and instruments, including Uniform Commercial Code
or other applicable personal property and fixture security financing statements,
required by law or reasonably requested in writing by the Administrative Agent
to be filed, registered or recorded (to the extent such matter is governed by
the laws of the United States, any state or territory thereof, or the District
of Columbia) to create the valid and perfected First Priority Liens intended to
be created by the Security Documents (which shall include Mortgages with respect
to any real estate owned in fee by any Credit Party on the Closing Date with a
book value or market value in excess of $5,000,000), shall have been filed,
registered or recorded or delivered to the Administrative Agent for filing,
registration or recording. Any Mortgage delivered to the Administrative Agent in
accordance with the preceding sentence shall be accompanied by a policy or
policies of title insurance issued by a nationally recognized title insurance
company insuring the Lien of each Mortgage as a valid First Priority Lien on the
Mortgaged Property described therein, together with such endorsements,
coinsurance and reinsurance as the Administrative Agent may reasonably request;

 

; provided, however, that to the extent any security interest in the Collateral
is not granted or perfected on the Closing Date despite Borrower’s commercially
reasonable efforts to do so (other than (x) the delivery of stock certificates
or other certificates representing Capital Stock that is part of the Collateral
and (y) grants of Collateral subject to the Uniform Commercial Code and the
delivery of Uniform Commercial Code financing statements) (the “Specified
Collateral”), the grant or perfection of such security interest shall not
constitute a condition precedent to the Closing Date.

 

(b)           The Borrower shall have delivered to the Administrative Agent a
completed Perfection Certificate, executed and delivered by an Authorized
Officer of each Credit Party, together

 

92

--------------------------------------------------------------------------------

 

with all attachments contemplated thereby, and certified copies of Uniform
Commercial Code, United States Patent and Trademark Office and United States
Copyright Office, tax and judgment lien searches, bankruptcy and pending lawsuit
searches or equivalent reports or searches, each of a recent date listing all
effective financing statements, lien notices or comparable documents that name
any Credit Party as debtor and that are filed in those state and county
jurisdictions in which any material property of any Credit Party is located and
the state and county jurisdictions in which any Credit Party is organized or
maintains its principal place of business and such other searches that the
Administrative Agent deems necessary or appropriate, none of which encumber the
Collateral covered or intended to be covered by the Security Documents (other
than Permitted Liens).

 

6.3          Legal Opinions. The Administrative Agent shall have received the
executed legal opinions of (a) Kirkland & Ellis LLP, special New York counsel to
the Credit Parties, (b) Drinker Biddle & Reath LLP, regulatory counsel to the
Credit Parties, and (c) local counsel to the Credit Parties in certain
jurisdictions as may be reasonably requested by the Administrative Agent, in
each case, (i) dated the Closing Date, (ii) addressed to the Administrative
Agent, the Letter of Credit Issuer and the Lenders, and (iii) in form and
substance reasonably satisfactory to the Administrative Agent. The Borrower, the
other Credit Parties and the Administrative Agent hereby instruct such counsel
to deliver such legal opinions.

 

6.4          Closing Certificate. The Administrative Agent shall have received a
certificate of an Authorized Officer of the Borrower, dated the Closing Date,
certifying that the conditions set forth in Sections 6.6, 6.7, 6.8, 6.17 and 7.1
have been satisfied as of the Closing Date.

 

6.5          Senior Unsecured Notes and Senior Subordinated Notes. (a) The
Senior Unsecured Notes Indenture shall have been duly executed and delivered by
each party thereto and shall be in full force and effect, and the Borrower shall
have received gross proceeds of not less than $725,000,000 from the Senior
Unsecured Notes, and (b) the Senior Subordinated Notes Indenture shall have been
duly executed and delivered by each party thereto and shall be in full force and
effect, and the Borrower shall have received gross proceeds of not less than
$295,000,000 from the Senior Subordinated Notes.

 

6.6          Equity Contribution. The Equity Contribution shall have been, or
substantially simultaneously with the initial Credit Event on the Closing Date
be, consummated.

 

6.7          Acquisition; Merger Agreement; Merger. The Acquisition (including
the Merger) shall have been, or substantially simultaneously with the initial
Credit Event on the Closing Date shall be, consummated in all material respects
in accordance with the terms of the Merger Agreement, without giving effect to
any modifications, amendments, consents or waivers thereof by Merger Sub or the
Borrower that are materially adverse to the Lenders or the Joint Lead Arrangers
as reasonably determined by the Joint Lead Arrangers, without the prior consent
of the Joint Lead Arrangers (such consent not to be unreasonably withheld,
delayed or conditioned). The Administrative Agent shall have received copies of
the Merger Agreement and all material certificates, opinions and other material
documents delivered thereunder, certified by an Authorized Officer as being
complete and correct.

 

6.8          Company Material Adverse Effect. There not having occurred, since
December 31, 2011, a Company Material Adverse Effect (as defined in the Merger
Agreement).

 

6.9          Closing Secretary Certificates. The Administrative Agent shall have
received a certificate of each Credit Party, dated the Closing Date, in the case
of the Borrower, substantially in the form of Exhibit J-1, and in the case of
each other Credit Party, substantially in the form of Exhibit J-2, in each case
with appropriate insertions, executed by the President or any Vice President and
the Secretary or any Assistant Secretary of such Credit Party, and attaching the
documents referred to in Sections 6.10 and 6.11.

 

93

--------------------------------------------------------------------------------


 

6.10        Corporate Proceedings of Each Credit Party. The Administrative Agent
shall have received a copy of the resolutions, in form and substance
satisfactory to the Administrative Agent, of the Board of Directors (or similar
governing body) of each Credit Party (or a duly authorized committee thereof)
authorizing (a) the execution, delivery and performance of the Credit Documents
(and any agreements relating thereto) to which it is a party and (b) in the case
of the Borrower, the extensions of credit contemplated hereunder.

 

6.11        Corporate Documents; Good Standing Certificates; Incumbency
Certificates. The Administrative Agent shall have received, in each case, in
form and substance reasonably satisfactory to the Administrative Agent, (a) true
and complete copies of the certificate of incorporation and by-laws (or
equivalent organizational documents) of each Credit Party together with a good
standing certificate, in each case certified as of a recent date from the
applicable Governmental Authority of such Credit Party’s jurisdiction of
incorporation, organization or formation, and (b) incumbency certificates of the
officers of each Credit Party executing this Agreement or any other Credit
Documents to which such Credit Party is a party as of the Closing Date.

 

6.12        Fees. The Lenders shall have received the fees in the amounts
previously agreed in writing by the Agents and such Lenders to be received on
the Closing Date and all reasonable out-of-pocket expenses (including the
reasonable fees, disbursements and other charges of counsel) for which invoices
have been presented at least three Business Days prior to the Closing Date shall
have been paid.

 

6.13        Solvency Certificate. On the Closing Date, the Administrative Agent
shall have received a certificate from the Chief Financial Officer or Chief
Executive Officer of Holdings in substantially in the form of Exhibit L,
demonstrating that after giving effect to the consummation of the Transactions,
Holdings on a consolidated basis with its Subsidiaries is Solvent.

 

6.14        Historical Financial Statements. The Lenders shall have received the
Historical Audited Financial Statements and the Historical Unaudited Financial
Statements.

 

6.15        Pro Forma Financial Statements. The Administrative Agent shall have
received the Pro Forma Financial Statements, together with a certificate of the
Chief Financial Officer of Borrower to the effect that such statements
accurately present the pro forma financial position of Borrower and its
Subsidiaries (including, for such purposes, the Company and its Subsidiaries on
a pro forma basis) as of the date of the pro forma balance sheet forming part of
the Pro Forma Financial Statements and for the period covered by the related pro
forma income statement, assuming that the Transactions had actually occurred at
such date or at the beginning of such period, as the case may be.

 

6.16        Insurance. Certificates of insurance evidencing the existence of all
insurance required to be maintained by the Borrower pursuant to Section 9.3 and,
if applicable, the designation of the Administrative Agent as an additional
insured and loss payee as its interest may appear thereunder, or solely as the
additional insured, as the case may be, thereunder, such certificates to be in
such form and contain such information as is specified in Section 9.3 (provided
that if such endorsement as additional insured cannot be delivered by the
Closing Date, the Administrative Agent may consent to such endorsement being
delivered at such later date as it deems appropriate in the circumstances).

 

6.17        Existing Indebtedness (a) Concurrently with the initial Credit Event
made hereunder, the Refinancing Transactions shall have been consummated on
terms and conditions reasonably satisfactory to the Administrative Agent.

 

(b)           Immediately after giving effect to the Transactions, the Company,
Holdings, the Borrower and their respective Subsidiaries shall have outstanding
no third-party Indebtedness for borrowed money (excluding Indebtedness
outstanding on the Closing Date under Capital Leases and

 

94

--------------------------------------------------------------------------------


 

letters of credit) other than (i) Indebtedness outstanding under this Agreement,
(ii) Indebtedness outstanding under the Senior Unsecured Notes Indenture,
(iii) Indebtedness outstanding under the Senior Subordinated Notes Indenture;
(iv) Indebtedness owing by the Subsidiaries to the Borrower under the Loan and
Reimbursement Agreement (the “Permitted Intercompany Indebtedness”) and
(v) other existing Indebtedness permitted under Section 10.1.

 

6.18        Money Laundering. On or before the date three days prior to the
Closing Date, the Administrative Agent shall have received all documentation and
other information reasonably requested in writing at least ten days prior to the
Closing Date by the Administrative Agent that the Administrative Agent
reasonably determines is required by regulatory authorities from the Credit
Parties under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the Patriot Act.

 

SECTION 7.                            Conditions Precedent to All Credit Events

 

Except to the extent set forth in Section 2.17(b)(1) and (4), the agreement of
each Lender to make any Loan requested to be made by it on any date and the
obligation of each Letter of Credit Issuer to issue any Letter of Credit on any
date is subject to the satisfaction of the following conditions precedent:

 

7.1          No Default; Representations and Warranties. At the time of each
Credit Event and also after giving effect thereto (a) with respect to any Credit
Event on any date after the Closing Date, no Default or Event of Default shall
have occurred and be continuing and (b) (i) in the case of the initial Credit
Events on the Closing Date, (x) the Closing Date Representations referred to in
clause (a) of the definition of Closing Date Representations shall be true and
correct as and to the extent required under Section 6.2(a) of the Merger
Agreement (except where such representations and warranties expressly relate to
an earlier date, in which case such representations and warranties shall have
been true and correct as of such earlier date) and (y) the Closing Date
Representations referred to in clause (b) of the definition of Closing Date
Representations shall be true and correct in all material respects (except where
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects as of such earlier date) and (ii) with respect to each
other Credit Event, all representations and warranties made by any Credit Party
contained herein or in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on and as of the date of such Credit Event (except
where such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date).

 

7.2          Notice of Borrowing; Letter of Credit Request. (a) Prior to the
making of each Term Loan and each Revolving Credit Loan (other than any
Revolving Credit Loan made pursuant to Section 3.4(a)), the Administrative Agent
shall have received a Notice of Borrowing (whether in writing or by telephone)
meeting the requirements of Section 2.3.

 

(b)           Prior to the issuance of each Letter of Credit, the Administrative
Agent and the Letter of Credit Issuer shall have received a Letter of Credit
Request meeting the requirements of Section 3.2(a).

 

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
the applicable conditions specified above shall have been satisfied as of that
time.

 

95

--------------------------------------------------------------------------------


 

SECTION 8.                            Representations, Warranties and Agreements

 

In order to induce the Lenders to enter into this Agreement, to make the Loans
and issue or participate in Letters of Credit as provided for herein, the
Borrower and the Parent Guarantors make the following representations and
warranties on the Closing Date and the date of any Credit Event occurring
subsequent to the Closing Date to, and agreements with, the Lenders, all of
which shall survive the execution and delivery of this Agreement and the making
of the Loans and the issuance of the Letters of Credit:

 

8.1          Corporate Status. Each of each Parent Guarantor, the Borrower and
each Restricted Subsidiary (other than any Immaterial Subsidiary) (a) is a duly
organized and validly existing corporation or other entity in good standing
under the laws of the jurisdiction of its organization and has the corporate or
other organizational power and authority to own its property and assets and to
transact the business in which it is engaged and (b) has duly qualified and is
authorized to do business and is in good standing in all jurisdictions where it
is required to be so qualified or in good standing, except where the failure to
be so qualified could not reasonably be expected to result in a Material Adverse
Effect; provided, however, that each Parent Guarantor, the Borrower and the
Subsidiaries may consummate any transaction permitted under Section 10.3.

 

8.2          Corporate Power and Authority. (a) Each Credit Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Credit Documents to which it is a
party and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Credit Documents to
which it is a party (and, in the case of the Borrower, to borrow hereunder);
(b) each Credit Party has duly executed and delivered each Credit Document to
which it is a party and each such Credit Document constitutes the legal, valid
and binding obligation of such Credit Party enforceable in accordance with its
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and subject to
general principles of equity; and (c) each Credit Party (i) has the corporate or
other organizational power and authority and possesses all franchises, licenses,
permits, authorizations and approvals, in each case from Governmental
Authorities, necessary to enable it to use its corporate name and to own, lease
or otherwise hold its properties and assets and to carry on its business as
presently conducted other than such franchises, licenses, permits,
authorizations and approvals the lack of which, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect
and (ii) is in compliance with all applicable statutes, laws, ordinances, rules,
orders, permits, franchises and regulations of any applicable Governmental
Authority, domestic or foreign (including, without limitation, those related to
Hazardous Materials and substances), except where noncompliance could not
reasonably be expected to have a Material Adverse Effect.

 

8.3          Authorization; No Violation. Neither the execution, delivery or
performance by any Credit Party of the Credit Documents to which it is a party
nor compliance with the terms and provisions thereof nor the consummation of the
Transactions will (a) contravene any applicable provision of any law, statute,
rule, regulation, order, writ, injunction or decree of any court or governmental
instrumentality, except where such contravention could not reasonably be
expected to have a Material Adverse Effect, (b) result in any breach of any of
the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien upon any of the property or assets of any Parent Guarantor,
the Borrower or any of the Restricted Subsidiaries (other than Liens created
under the Credit Documents) pursuant to, the terms of any indenture (including
the Senior Unsecured Notes Indenture and the Senior Subordinated Notes
Indenture), loan agreement, lease agreement, mortgage, deed of trust, agreement
or other material instrument to which any Parent Guarantor, the Borrower or any
of the Restricted Subsidiaries is a party or by which it or any of its property
or assets is bound, except where such breach or default could not

 

96

--------------------------------------------------------------------------------


 

reasonably be expected to have a Material Adverse Effect or (c) violate any
provision of the certificate of incorporation, by-laws or other constitutional
documents of any Parent Guarantor, the Borrower or any of the Restricted
Subsidiaries.

 

8.4          Litigation. There are no actions, suits or proceedings (including
Environmental Claims) pending or, to the knowledge of any Credit Party,
threatened in writing with respect to any Parent Guarantor, the Borrower or any
of the Restricted Subsidiaries that could reasonably be expected to result in a
Material Adverse Effect.

 

8.5          Margin Regulations. Neither the making of any Loan hereunder nor
the use of the proceeds thereof or of the proceeds of any drawing under any
Letter of Credit will violate the provisions of Regulation T, U or X of the
Board.

 

8.6          Governmental Approvals. The execution, delivery and performance of
the Credit Documents does not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except for
(i) such as have been obtained or made and are in full force and effect,
(ii) filings and recordings in respect of the Liens created pursuant to the
Security Documents and (iii) such licenses, approvals, authorizations or
consents the failure to obtain or make could not reasonably be expected to have
a Material Adverse Effect.

 

8.7          Investment Company Act. None of the Credit Parties is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

8.8          True and Complete Disclosure. (a) None of the factual information
and data (taken as a whole) heretofore or contemporaneously furnished by any
Parent Guarantor, the Borrower or any of the Subsidiaries or any of their
respective authorized representatives in writing to the Administrative Agent
and/or any Lender on or before the Closing Date (including (i) the Confidential
Information Memorandum and (ii) all information contained in the Credit
Documents) for purposes of or in connection with this Agreement or any
transaction contemplated herein contained any untrue statement or omitted to
state any material fact necessary to make such information and data (taken as a
whole) not materially misleading at such time in light of the circumstances
under which such information or data was furnished, it being understood and
agreed that for purposes of this Section 8.8(a), such factual information and
data shall not include projections, pro forma financial information, and
information of a general industry or economic nature.

 

(b)           The projections and pro forma financial information contained in
the information and data referred to in paragraph (a) above were based on good
faith estimates and assumptions believed by such Person to be reasonable at the
time made, it being recognized by the Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected
results.

 

8.9          Financial Statements; Financial Condition; Material Adverse Effect.
The (a) unaudited historical consolidated financial information of the Borrower
and its Subsidiaries as set forth in the Confidential Information Memorandum,
(b) the unaudited historical consolidated financial information of the Company
and its Subsidiaries as set forth in the Confidential Information Memorandum,
(c) the Borrower Historical Audited Financial Statements, (d) the Borrower
Historical Unaudited Financial Statements, (e) the Company Historical Audited
Financial Statements and (f) the Company Historical Unaudited Financial
Statements, in each case, present fairly in all material respects the combined
financial position of the Borrower and its consolidated Subsidiaries, at the
respective dates of said information or statements and results of operations of
the applicable Person for the respective periods covered thereby. The financial
statements referred to in clauses (c), (d), (e) and (f) of the preceding
sentence have been prepared in accordance with GAAP consistently applied except
to the

 

97

--------------------------------------------------------------------------------


 

extent provided in the notes to said financial statements subject, in the case
of unaudited financial statements, year-end adjustments and the absence of
footnotes. There has been no Material Adverse Effect since December 31, 2011;
provided that the representation and warranty contained in this sentence will
not be made on the Closing Date.

 

8.10        Tax Returns and Payments. Except, in each case, as could not
reasonably be expected to result in a Material Adverse Effect, each of each
Parent Guarantor, the Borrower and each of the Restricted Subsidiaries has filed
all federal income tax returns and all other tax returns, domestic and foreign,
required to be filed by it and has paid all Taxes payable by it that have become
due, other than those (a) not yet delinquent or (b) being contested in good
faith as to which adequate reserves have been provided in accordance with GAAP.

 

8.11        Compliance with ERISA. Each Plan is in compliance with ERISA, the
Code and any applicable Requirement of Law; no Reportable Event has occurred (or
is reasonably likely to occur) with respect to any Plan; no Plan is insolvent or
in reorganization (or is reasonably likely to be insolvent or in
reorganization), and no written notice of any such insolvency or reorganization
has been given to any Credit Party, any Subsidiary or any ERISA Affiliate; no
Plan (other than a multiemployer plan) has an accumulated or waived funding
deficiency (or is reasonably likely to have such a deficiency); no Credit Party
nor any Subsidiary nor any ERISA Affiliate has incurred (or is reasonably likely
expected to incur) any liability to or on account of a Plan pursuant to
Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA
or Section 4971 or 4975 of the Code or has been notified in writing that it will
incur any liability under any of the foregoing Sections with respect to any
Plan; no proceedings have been instituted (or are reasonably likely to be
instituted) to terminate or to reorganize any Plan or to appoint a trustee to
administer any Plan, and no written notice of any such proceedings has been
given to any Credit Party, any Subsidiary or any ERISA Affiliate; and no lien
imposed under the Code or ERISA on the assets of any Credit Party, any
Subsidiary or any ERISA Affiliate exists (or is reasonably likely to exist) nor
has any Credit Party, any Subsidiary or any ERISA Affiliate been notified in
writing that such a lien will be imposed on the assets of any Credit Party, any
Subsidiary or any ERISA Affiliate on account of any Plan, except to the extent
that a breach of any of the representations, warranties or agreements in this
Section 8.11 would not result, individually or in the aggregate, in an amount of
liability that would be reasonably likely to have a Material Adverse Effect or
relates to any matter disclosed in the financial statements of the Borrower and
its Subsidiaries contained in the Confidential Information Memorandum. No Plan
(other than a multiemployer plan) has an Unfunded Current Liability that would,
individually or when taken together with any other liabilities referenced in
this Section 8.11, be reasonably likely to have a Material Adverse Effect. With
respect to Plans that are multiemployer plans (as defined in Section 3(37) of
ERISA), the representations and warranties in this Section 8.11, other than any
made with respect to (i) liability under Section 4201 or 4204 of ERISA or
(ii) liability for termination or reorganization of such Plans under ERISA, are
made to the best knowledge of the Borrower.

 

8.12        Subsidiaries. Schedule 8.12 lists (a) each Subsidiary of Holdings
(and the direct and indirect ownership interest of Holdings therein) and
(b) each Subsidiary of the Borrower (and the direct and indirect ownership
interest of the Borrower therein), in each case existing on the Closing Date. To
the knowledge of the Borrower, after due inquiry, each Immaterial Subsidiary as
of the Closing Date has been so designated on Schedule 8.12.

 

8.13        Patents, etc. Each of each Parent Guarantor, the Borrower and each
of the Restricted Subsidiaries owns or possesses all patents, trademarks,
servicemarks, trade names, copyrights, trademark licenses, patent licenses,
copyright licenses and other rights, free from Liens other than Permitted Liens,
that are necessary for the operation of their respective businesses as currently
conducted and as proposed to be conducted, except where the failure to own or
possess any such rights could not reasonably be expected to have a Material
Adverse Effect.

 

98

--------------------------------------------------------------------------------


 

8.14        Environmental Laws. (a) Except as could not reasonably be expected
to have a Material Adverse Effect: (i) each of each Parent Guarantor, the
Borrower and each of the Restricted Subsidiaries and all Real Estate is in
compliance with all Environmental Laws; (ii) none of any Parent Guarantor, the
Borrower or any of the Restricted Subsidiaries is subject to any Environmental
Claim or any other liability under any Environmental Law; (iii) none of any
Parent Guarantor, the Borrower or any of the Restricted Subsidiaries is
conducting any investigation, removal, remedial or other corrective action
pursuant to any Environmental Law at any location; and (iv) no underground
storage tank or related piping, or any impoundment or other disposal area
containing Hazardous Materials is located at, on or under any Real Estate
currently owned or leased by any Parent Guarantor, the Borrower or any of the
Restricted Subsidiaries.

 

(b)           None of any Parent Guarantor, the Borrower or any of the
Restricted Subsidiaries has treated, stored, transported, released or disposed
or arranged for disposal or transport for disposal of Hazardous Materials at,
on, under or from any currently or formerly owned or leased Real Estate or
facility in a manner that could reasonably be expected to have a Material
Adverse Effect.

 

(c)           Section 8.4 and this Section 8.14 set forth the sole and exclusive
representations and warranties of the Borrower and the Parent Guarantors in this
Agreement with respect to environmental matters, including matters relating to
Environmental Laws, Environmental Claims or Hazardous Materials.

 

8.15        Properties. (a) Each of each Parent Guarantor, the Borrower and each
of the Restricted Subsidiaries has good and marketable title to or valid
leasehold interests in all properties that are necessary for the operation of
its respective businesses as currently conducted and as proposed to be
conducted, free and clear of all Liens (other than any Liens permitted by this
Agreement) and except where the failure to have such good title or interests
could not reasonably be expected to have a Material Adverse Effect and (b) no
Mortgage encumbers improved Real Estate that is located in an area that has been
identified by the Secretary of Housing and Urban Development as an area having
special flood hazards within the meaning of the National Flood Insurance Act of
1968 unless flood insurance available under such Act has been obtained in
accordance with Section 9.3.

 

8.16        Security Documents.  (a) Upon execution and delivery thereof by the
parties thereto, the Pledge Agreement will be effective to create in favor of
the Administrative Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable security interest in the pledged Capital Stock
described therein (to the extent such matter is governed by the laws of the
United States or a jurisdiction therein) and, when certificates representing or
constituting the pledged Capital Stock described in the Pledge Agreement are
delivered to the Administrative Agent or Uniform Commercial Code financing
statements have been filed in each of the jurisdictions of organization of each
Credit Party party to the Pledge Agreement, such security interest shall
constitute a perfected First Priority lien on, and security interest in, all
right, title and interest of the pledgor party thereto in the pledged Capital
Stock described therein (to the extent such matter is governed by the laws of
the United States or a jurisdiction therein).

 

(b)           Upon execution and delivery thereof by the parties thereto, the
Security Agreement will be effective to create in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral described therein (to the extent
such matter is governed by the laws of the United States or a jurisdiction
therein), and Uniform Commercial Code financing statements have been filed in
each of the jurisdictions listed on Schedule 8.16(b), or arrangements have been
made for such filing in such jurisdictions, and upon such filing, such security
interests will, subject to the existence of Permitted Liens, constitute
perfected First Priority Liens on, and security interests in (or, in the case of
any such Collateral the security interests in which may be

 

99

--------------------------------------------------------------------------------


 

perfected only by possession, upon the taking of possession of such Collateral
by the Administrative Agent, such security interests will constitute perfected
First Priority liens on and security interests in), all right, title and
interest of the Credit Party parties thereto in the Collateral described therein
(except to the extent the Security Agreement does not require the applicable
Credit Party to perfect a security interest in such Collateral), except to the
extent that a security interest cannot be perfected therein by the filing of a
financing statement or the taking of possession under the Uniform Commercial
Code of the relevant jurisdiction.

 

(c)           Upon execution and delivery thereof by the Credit Parties party
thereto, each Mortgage will be effective to create in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, a legal,
valid and enforceable security interest in the collateral described therein, and
upon recording the Mortgages in the jurisdictions listed on Schedule
8.16(c) (or, in the case of a Mortgage delivered pursuant to Section 9.15, the
jurisdiction in which the property covered by such Mortgage is located), such
security interests will, subject to the existence of Permitted Liens, constitute
First Priority Liens on, and perfected security interests in, all rights, title
and interest of the Credit Party party thereto in the collateral described
therein.

 

8.17        Solvency. On the Closing Date (after giving effect to the
Transactions), immediately following the making of the Loans and the issuance of
the Senior Unsecured Notes and the Senior Subordinated Notes and after giving
effect to the application of the proceeds of such Loans and the Senior Unsecured
Notes and the Senior Subordinated Notes on the Closing Date, Holdings on a
consolidated basis with its Subsidiaries will be Solvent.

 

8.18        Senior Indebtedness. The Obligations shall constitute “Senior
Indebtedness” (or equivalent term) and the Obligations shall be “Designated
Senior Indebtedness” (or equivalent term) under all Subordinated Debt
(including, without limitation, the Senior Subordinated Notes) of any Credit
Party.

 

8.19        Use of Proceeds. The Borrower will use the Letters of Credit from
time to time issued hereunder, the proceeds of all Loans made on the Closing
Date and the proceeds of all Revolving Credit Loans from time to time made
pursuant to the Revolving Credit Commitments for the purposes set forth in the
introductory statement to this Agreement. The Borrower will use the proceeds of
all New Term Loans and Loans made pursuant to the Additional Revolving Credit
Commitments for general corporate purposes, including funding Permitted
Acquisitions, dividends, capital expenditures and repayment of Indebtedness not
prohibited hereunder. The Borrower will use the proceeds of all Refinancing Term
Loans and Term B-1 Loans incurred on the First Amendment Effective Date to
refinance the Term Loans outstanding immediately prior to the First Amendment
Effective Date and to pay fees (including the prepayment premium required to be
paid pursuant to Section 2.20 of this Agreement ) and expenses incurred in
connection therewith. The Borrower will use the proceeds of all Refinancing Term
Loans incurred on the Second Amendment Effective Date to refinance the Term B-1
Loans outstanding immediately prior to the Second Amendment Effective Date. The
Borrower will use the proceeds of all Refinancing Term Loans incurred on the
Third Amendment Effective Date to refinance the Term B Loans outstanding
immediately prior to the Third Amendment Effective Date. The Borrower will use
the proceeds of all New Term Loans incurred on the Fifth Amendment Effective
Date (a) to refinance the Term B-1 Loans outstanding immediately prior to the
Fifth Amendment Effective Date and to pay fees and expenses incurred in
connection therewith and (b) for general corporate purposes. The Borrower will
use the proceeds of (a) Refinancing Term B Loans to refinance the Existing Term
B Loans and (b) the New Term B Loans (i) to pay the fees and expenses and other
additional amounts incurred or owing in connection with the transactions
contemplated under the Sixth Amendment, (ii) to finance the NuLink Acquisition,
(iii) to repurchase or redeem a portion of the Senior Subordinated Notes and
(iv) for general corporate purposes.

 

100

--------------------------------------------------------------------------------

 

SECTION 9.                            Affirmative Covenants

 

The Borrower and the Parent Guarantors hereby covenant and agree that on the
Closing Date and thereafter, until the Commitments and each Letter of Credit
have terminated and the Loans and Unpaid Drawings, together with interest, Fees
and all other Obligations (other than inchoate indemnity obligations) incurred
hereunder, are paid in full:

 

9.1                               Information Covenants. The Borrower will
furnish to the Administrative Agent (who will distribute to each Lender):

 

(a)                                 Annual Financial Statements. As soon as
available and in any event on or before the date on which such financial
statements are required to be filed with the SEC (or, if such financial
statements are not required to be filed with the SEC, on or before the date that
is (x) in the case of the fiscal year ending on December 31, 2012, 120 days
after the end of such fiscal year and (y) thereafter, 90 days after the end of
each such fiscal year), the consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statement of operations and cash flows for such fiscal year, setting forth
comparative consolidated figures for the preceding fiscal year, all in
reasonable detail and prepared in accordance with GAAP, and certified by
independent certified public accountants of recognized national standing whose
opinion shall not be qualified as to the scope of audit or as to the status of
the Borrower or any of the Subsidiaries (other than any Immaterial Subsidiary)
as a going concern.

 

(b)                                 Quarterly Financial Statements. As soon as
available and in any event on or before the date on which such financial
statements are required to be filed with the SEC with respect to each of the
first three quarterly accounting periods in each fiscal year of the Borrower
(commencing with the fiscal quarter ending on June 30, 2012; provided that, with
respect to the fiscal quarter ending on June 30, 2012, such financial statements
shall be separate financial statements for each of (i) the Borrower and its
Subsidiaries as of such date and (ii) the Company and its Subsidiaries as of
such date) (or, if such financial statements are not required to be filed with
the SEC, on or before the date that is (x) in the case of the fiscal quarters
ending on June 30, 2012, and September 30, 2012, 60 days after the end of such
quarterly accounting period and (y) thereafter, 45 days after the end of each
such quarterly accounting period), the consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such quarterly period and the
related consolidated statement of operations for such quarterly accounting
period and for the elapsed portion of the fiscal year ended with the last day of
such quarterly period, and the related consolidated statement of cash flows for
the elapsed portion of the fiscal year ended with the last day of such quarterly
period, and setting forth comparative consolidated figures for the related
periods in the prior fiscal year or, in the case of such consolidated balance
sheet, for the last day of the related period in the prior fiscal year, all of
which shall be certified by an Authorized Officer of the Borrower as fairly
presenting in all material respects the financial condition and results of
operations of the Borrower and its Subsidiaries (and, with respect to the
financial statements for the fiscal quarter ending on June 30, 2012, the Company
and its Subsidiaries) in accordance with GAAP, subject to changes resulting from
audit and normal year-end audit adjustments.

 

(c)                                  Budgets. Within 90 days after the
commencement of each fiscal year of the Borrower, budgets of the Borrower in
reasonable detail for such fiscal year as customarily prepared by management of
the Borrower for their internal use consistent in scope with the financial
statements provided pursuant to Section 9.1(a), setting forth the principal
assumptions upon which such budgets are based.

 

(d)                                 Officer’s Certificates. At the time of the
delivery of the financial statements provided for in Sections 9.1(a) and (b), a
certificate of an Authorized Officer of the Borrower (a “Compliance
Certificate”) to the effect that no Default or Event of Default exists or, if
any Default or

 

101

--------------------------------------------------------------------------------


 

Event of Default does exist, specifying the nature and extent thereof, which
certificate shall set forth (i) the calculations required to establish whether
the Borrower and the Restricted Subsidiaries were in compliance with the
Financial Performance Covenant as at the end of such fiscal year or other
period, as the case may be, (ii) a specification of any change in the identity
of the Restricted Subsidiaries, Unrestricted Subsidiaries and Foreign
Subsidiaries as at the end of such fiscal year or period, as the case may be,
from the Restricted Subsidiaries, Unrestricted Subsidiaries and Foreign
Subsidiaries, respectively, provided to the Lenders on the Closing Date or the
most recent fiscal year or period, as the case may be (and, in the event there
are any Unrestricted Subsidiaries, a reconciliation or narrative explanation of
such financial statements depicting or explaining the results of the Borrower
and the Restricted Subsidiaries, on the one hand and the Unrestricted
Subsidiaries on the other hand), (iii) the then applicable Senior Secured
Leverage Ratio for purposes of determining the Applicable ABR Margin, Applicable
LIBOR Margin and Commitment Fee Rate at such time and (iv) the amount of any Pro
Forma Adjustment not previously set forth in a Pro Forma Adjustment Certificate
or any change in the amount of a Pro Forma Adjustment set forth in any Pro Forma
Adjustment Certificate previously provided and, in either case, in reasonable
detail, the calculations and basis therefor. At the time of the delivery of the
financial statements provided for in Section 9.1(a), (i) a certificate of an
Authorized Officer of the Borrower setting forth in reasonable detail (x) the
Borrower’s calculation of the Excess Cash Flow for such fiscal year (commencing
with the financial statements for the fiscal year ended December 31, 2013) and
(y) the Applicable Amount as at the end of the fiscal year to which such
financial statements relate and (ii) a certificate of an Authorized Officer of
the Borrower setting forth the information required pursuant to Section 1(a) of
the Perfection Certificate or confirming that there has been no change in such
information since the Closing Date or the date of the most recent certificate
delivered pursuant to this clause (d)(ii), as the case may be.

 

(e)                                  Certain Notices. Promptly after an
Authorized Officer or any other senior officer of any Parent Guarantor, the
Borrower or any of the Restricted Subsidiaries obtains knowledge thereof, notice
of (i) the occurrence of any event that constitutes a Default or Event of
Default, which notice shall specify the nature thereof, the period of existence
thereof and what action the Borrower proposes to take with respect thereto,
(ii) any litigation or governmental proceeding pending against any Parent
Guarantor, the Borrower or any of the Restricted Subsidiaries that could
reasonably be expected to result in a Material Adverse Effect and (iii) any
other development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

(f)                                   Environmental Matters. The Borrower or the
applicable Parent Guarantor or Restricted Subsidiary will promptly advise the
Lenders in writing after any Parent Guarantor, the Borrower or any of the
Restricted Subsidiaries obtains knowledge of any one or more of the following
environmental matters, unless such environmental matters would not, individually
or when aggregated with all other such matters, be reasonably expected to result
in a Material Adverse Effect:

 

(i)                                     Any pending or threatened Environmental
Claim against any Parent Guarantor, the Borrower or any of the Restricted
Subsidiaries or any Real Estate;

 

(ii)                                  Any condition or occurrence on any Real
Estate that (x) could reasonably be expected to result in noncompliance by any
Parent Guarantor, the Borrower or any of the Subsidiaries with any applicable
Environmental Law or (y) could reasonably be anticipated to form the basis of an
Environmental Claim against any Parent Guarantor, the Borrower or any of the
Subsidiaries or any Real Estate;

 

(iii)                               Any condition or occurrence on any Real
Estate that could reasonably be anticipated to cause such Real Estate to be
subject to any restrictions on the ownership, occupancy, use or transferability
of such Real Estate under any Environmental Law; and

 

102

--------------------------------------------------------------------------------


 

(iv)                              The conduct of any investigation, or any
removal, remedial or other corrective action in response to the actual or
alleged presence, release or threatened release of any Hazardous Material on,
at, under or from any Real Estate.

 

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
response thereto. The term “Real Estate” shall mean land, buildings and
improvements owned or leased by the Borrower or any of the Restricted
Subsidiaries, but excluding all operating fixtures and equipment, whether or not
incorporated into improvements.

 

(g)                                  Other Information. Promptly upon filing
thereof, copies of any filings (including on Form 10-K, 10-Q or 8-K) or
registration statements with, and reports to, the SEC or any analogous
Government Authority in any relevant jurisdiction by any Parent Guarantor, the
Borrower or any of the Restricted Subsidiaries (other than amendments to any
registration statement (to the extent such registration statement, in the form
it becomes effective, is delivered to the Lenders), exhibits to any registration
statement and, if applicable, any registration statements on Form S-8) and
copies of all financial statements, proxy statements, notices and reports that
any Parent Guarantor, the Borrower or any of the Restricted Subsidiaries shall
send to the holders of any publicly issued debt of any Parent Guarantor, the
Borrower and/or any of the Restricted Subsidiaries in their capacity as such
holders (in each case to the extent not theretofore delivered to the Lenders
pursuant to this Agreement) and, with reasonable promptness, such other
information regarding the business, financial, legal or corporate affairs
(including any information required under the Patriot Act) of any Credit Party
or any of its Restricted Subsidiaries, or compliance with the terms of the
Credit Documents, as the Administrative Agent on its own behalf or on behalf of
any Lender may reasonably request in writing from time to time.

 

(h)                                 Pro Forma Adjustment Certificate. Not later
than the consummation of the acquisition of any Acquired Entity or Business by
the Borrower or any Restricted Subsidiary for which there shall be a Pro Forma
Adjustment and not later than any date on which financial statements are
delivered with respect to any four-quarter period in which a Pro Forma
Adjustment is made as a result of the consummation of the acquisition of any
Acquired Entity or Business by the Borrower or any Restricted Subsidiary for
which there shall be a Pro Forma Adjustment, a certificate of an Authorized
Officer of the Borrower setting forth the amount of such Pro Forma Adjustment
and, in reasonable detail, the calculations and basis therefor.

 

9.2                               Books, Records and Inspections. Each of the
Borrower and each Parent Guarantor will, and will cause each of the Subsidiaries
to, maintain proper books of record and account, in which entries that are full,
true and correct in all material respects and are in conformity with GAAP
consistently applied shall be made of all material financial transactions and
matters involving the assets and business of the Borrower, such Parent Guarantor
or such Subsidiary, as the case may be. Each of the Borrower and each Parent
Guarantor will, and will cause each of the Subsidiaries to, permit officers and
designated representatives of the Administrative Agent or the Required Lenders
to visit and inspect any of the properties or assets of any Parent Guarantor,
the Borrower and any such Subsidiary in whomsoever’s possession to the extent
that it is within such applicable party’s control to permit such inspection, and
to examine the books and records of any Parent Guarantor, the Borrower and any
such Subsidiary and discuss the affairs, finances and accounts of any Parent
Guarantor, the Borrower and of any such Subsidiary with, and be advised as to
the same by, its and their officers and independent accountants, all at such
reasonable times and intervals and to such reasonable extent as the
Administrative Agent or the Required Lenders may desire; provided that there
shall be no more than one such inspection in any fiscal year unless an Event of
Default has occurred and is continuing.

 

9.3                               Maintenance of Insurance. Each of the Borrower
and each Parent Guarantor will, and will cause each of the Restricted
Subsidiaries (other than any Immaterial Subsidiary) to, at all times

 

103

--------------------------------------------------------------------------------


 

maintain in full force and effect, with insurance companies that the Borrower
believes (in the good faith judgment of the management of the Borrower) are
financially sound and responsible at the time the relevant coverage is placed or
renewed, insurance in at least such amounts and against at least such risks (and
with such risk retentions) as are usually insured against in the same general
area by companies engaged in the same or a similar business; and will furnish to
the Lenders, upon written request from the Administrative Agent, information
presented in reasonable detail as to the insurance so carried. In addition to
the foregoing, if any portion of a Mortgaged Property is located in an area
identified by the Federal Emergency Management Agency as an area having special
flood hazards and in which flood insurance has been made available under the
National Flood Insurance Act of 1968 (or any amendment or successor act
thereto), then the Borrower shall maintain, or cause to be maintained, with
responsible and reputable insurance companies or associations, such flood
insurance if then available in an amount sufficient to comply with all
applicable rules and regulations promulgated pursuant to such Act.

 

9.4                               Payment of Taxes. Except, in each case, where
failure to do so could not reasonably be expected to result in a Material
Adverse Effect, each of the Borrower and each Parent Guarantor will pay and
discharge, and will cause each of the Restricted Subsidiaries to pay and
discharge, all taxes, assessments and governmental charges or levies imposed
upon it or upon its income or profits, or upon any properties belonging to it
and all lawful claims that, if unpaid, could reasonably be expected to become a
Lien upon any properties of the Borrower, any of the Parent Guarantors or any of
the Restricted Subsidiaries; provided that none of the Borrower, any of the
Parent Guarantors or any of the Subsidiaries shall be required to pay any such
tax, assessment, charge, levy or claim (i) that is not yet delinquent or
(ii) that is being contested in good faith and by proper proceedings if it has
maintained adequate reserves (in the good faith judgment of the management of
the Borrower) with respect thereto in accordance with GAAP.

 

9.5                               Consolidated Corporate Franchises. Each of the
Borrower and each Parent Guarantor will do, and will cause each Restricted
Subsidiary (other than any Immaterial Subsidiary) to do, or cause to be done,
all things necessary to preserve and keep in full force and effect its legal
existence, corporate rights and authority, except to the extent that the failure
to do so could not reasonably be expected to have a Material Adverse Effect;
provided, however, that each Parent Guarantor, the Borrower and the Subsidiaries
may consummate any transaction permitted under Section 10.3, 10.4 or 10.5.

 

9.6                               Compliance with Statutes, Regulations, etc.
Each of the Borrower and each Parent Guarantor will, and will cause each other
Restricted Subsidiary to, comply with all applicable laws, rules, regulations,
ordinances and orders of any Governmental Authority applicable to it or its
property, and take all reasonable actions to maintain all governmental
franchises, licenses, permits, approvals and authorizations in full force and
effect, in each case except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

9.7                               ERISA. Promptly after any Parent Guarantor,
the Borrower or any Subsidiary or any ERISA Affiliate knows or has reason to
know of the occurrence of any of the following events that, individually or in
the aggregate (including in the aggregate such events previously disclosed or
exempt from disclosure hereunder, to the extent the liability therefor remains
outstanding), would be reasonably likely to have a Material Adverse Effect, the
Borrower will deliver to the Administrative Agent a certificate of an Authorized
Officer or any other senior officer of the Borrower setting forth details as to
such occurrence and the action, if any, that any Parent Guarantor, the Borrower,
such Subsidiary or such ERISA Affiliate is required or proposes to take,
together with any notices (required, proposed or otherwise) given to or filed
with or by any Parent Guarantor, the Borrower, such Subsidiary, such ERISA
Affiliate, the PBGC, a Plan participant (other than notices relating to an
individual participant’s benefits) or the Plan administrator with respect
thereto: that a Reportable Event has occurred; that an accumulated funding
deficiency has been incurred or an application is to be made to the Secretary of
the Treasury for a

 

104

--------------------------------------------------------------------------------


 

waiver or modification of the minimum funding standard (including any required
installment payments) or an extension of any amortization period under
Section 412 of the Code with respect to a Plan; that a Plan having an Unfunded
Current Liability has been or is to be terminated, reorganized, partitioned or
declared insolvent under Title IV of ERISA (including the giving of written
notice thereof); that a Plan has an Unfunded Current Liability that has or will
result in a lien under ERISA or the Code; that proceedings will be or have been
instituted to terminate a Plan having an Unfunded Current Liability (including
the giving of written notice thereof); that a proceeding has been instituted
against any Parent Guarantor, the Borrower, a Subsidiary or an ERISA Affiliate
pursuant to Section 515 of ERISA to collect a delinquent contribution to a Plan;
that the PBGC has notified any Parent Guarantor, the Borrower, any Subsidiary or
any ERISA Affiliate of its intention to appoint a trustee to administer any
Plan; that any Parent Guarantor, the Borrower, any Subsidiary or any ERISA
Affiliate has failed to make a required installment or other payment pursuant to
Section 412 of the Code with respect to a Plan; or that any Parent Guarantor,
the Borrower, any Subsidiary or any ERISA Affiliate has incurred or will incur
(or has been notified in writing that it will incur) any liability (including
any contingent or secondary liability) to or on account of a Plan pursuant to
Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA
or Section 4971 or 4975 of the Code.

 

9.8                               Good Repair. Each of the Borrower and each
Parent Guarantor will, and will cause each of the Restricted Subsidiaries to,
ensure that its properties and equipment used or useful in its business in
whomsoever’s possession they may be to the extent that it is within the control
of such party to cause same, are kept in good repair, working order and
condition, normal wear and tear excepted and casualty or condemnation excepted,
and that from time to time there are made in such properties and equipment all
needful and proper repairs, renewals, replacements, extensions, additions,
betterments and improvements thereto, to the extent and in the manner customary
for companies in similar businesses and consistent with third party leases,
except in each case to the extent the failure to do so could not be reasonably
expected to have a Material Adverse Effect.

 

9.9                               Transactions with Affiliates. Each of the
Borrower and each Parent Guarantor will conduct, and cause each of the
Restricted Subsidiaries to conduct, all transactions with any of its Affiliates
(other than the Parent Guarantors, the Borrower or their Restricted
Subsidiaries) on terms that are substantially as favorable to such Parent
Guarantor, the Borrower or such Restricted Subsidiary as it would obtain in a
comparable arm’s-length transaction with a Person that is not an Affiliate;
provided that the foregoing restrictions shall not apply to (a) (i) the payment
of customary annual fees to the Sponsor for management, consulting and financial
services rendered to Parent, the Borrower and the Subsidiaries in an aggregate
amount per fiscal year not to exceed the amount permitted to be paid pursuant to
the Management Services Agreement as in effect on the Closing Date and any
Management Termination Fees not to exceed the amount set forth in the Management
Services Agreement as in effect on the Closing Date; (ii) customary and
reasonable investment banking fees paid to the Sponsor for services rendered to
the Borrower and the Subsidiaries in connection with divestitures, acquisitions,
financings and other transactions, including the Transactions; and
(iii) reimbursement of reasonable out-of-pocket fees and expenses of the Sponsor
incurred in connection with any such services rendered by the Sponsor,
(b) customary fees and indemnities paid to members of the Board of Directors (or
similar governing body) of each of each Parent Guarantor, the Borrower and the
Subsidiaries, (c) transactions permitted by Sections 10.1, 10.3, 10.4 and 10.6,
(d) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock options and stock ownership plans approved by the board of directors (or
equivalent governing body) of any Borrower or Parent Guarantors, (e) the payment
of indemnities to officers, employees or members of management of any Parent
Guarantor, the Borrower and its Restricted Subsidiaries in the ordinary course
of business, (f)(A) any employment or severance agreements or arrangements
entered into by any Parent Guarantor, the Borrower or any of its Restricted
Subsidiaries in the ordinary course of business, (B) any subscription agreement
or similar agreement pertaining to the repurchase of Capital Stock pursuant to
put/call rights or

 

105

--------------------------------------------------------------------------------


 

similar rights with employees, officers, directors or members of management, and
(C) any employee compensation, benefit plan or arrangement, any health,
disability or similar insurance plan which covers employees, and any reasonable
employment contract or arrangement and transactions pursuant thereto, (g) any
purchase by Parent of or contributions to, the equity capital of the Parent
Guarantors, and (h) any transaction in respect of which the Borrower delivers to
the Administrative Agent (for delivery to the Lenders) a letter addressed to the
board of directors (or equivalent governing body) of the Borrower from an
accounting, appraisal or investment banking firm, in each case of nationally
recognized standing, which letter states that such transaction is on terms that
when taken as a whole are no less favorable to the Borrower or such Restricted
Subsidiary, as applicable, than would be obtained in a comparable arm’s-length
transaction with a person that is not an Affiliate.

 

9.10                        End of Fiscal Years; Fiscal Quarters. Each of the
Borrower and each Parent Guarantor will, for financial reporting purposes, cause
(a) each of its, and each of its Subsidiaries’, fiscal years to end on
December 31 of each year and (b) each of its, and each of its Subsidiaries’,
fiscal quarters to end on dates consistent with such fiscal year-end and the
Borrower’s past practice; provided, however, that the Borrower may, upon written
notice to the Administrative Agent, change the financial reporting convention
specified above to any other financial reporting convention reasonably
acceptable to the Administrative Agent, in which case the Borrower and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary in order to reflect such change
in financial reporting.

 

9.11                        Additional Guarantors and Grantors; Additional
Subsidiaries. Except as set forth in Section 10.1(a)(xi), each of the Borrower
and each Parent Guarantor will cause (i) each of its direct or indirect Domestic
Subsidiaries (other than any Unrestricted Subsidiary, any Immaterial Subsidiary
or any Domestic Subsidiary owned by a Foreign Subsidiary) formed or otherwise
purchased or acquired after the date hereof (including pursuant to a Permitted
Acquisition) that is not an Excluded Subsidiary and (ii) each of its
Subsidiaries (other than any Unrestricted Subsidiary or any Immaterial
Subsidiary) that is not a Domestic Subsidiary at the time it is formed or
otherwise purchased or acquired but subsequently becomes a Domestic Subsidiary
(other than any Unrestricted Subsidiary or any Immaterial Subsidiary) that is
not an Excluded Subsidiary, in each case to execute a supplement to each of the
Guarantee Agreement and the Security Agreement, and, with respect to any such
Subsidiary that is a direct or indirect parent or owner of the Borrower, to this
Agreement, in form and substance reasonably satisfactory to the Administrative
Agent, in order to become a guarantor under the Guarantee Agreement and a
grantor under the Security Agreement, and, in the case of any such Subsidiary
that is a direct or indirect parent or owner of the Borrower, a party to this
Agreement, and deliver the same to the Administrative Agent.

 

9.12                        Pledges of Additional Capital Stock and Evidence of
Indebtedness. Except as set forth in Section 10.1(a)(xi), each of the Borrower
and each Parent Guarantor will pledge, and, if applicable, will cause each of
its Domestic Subsidiaries to pledge, to the Administrative Agent for the ratable
benefit of the Secured Parties, (i) all the Capital Stock of each of its
(a) Domestic Subsidiaries that are wholly-owned Subsidiaries (other than any
Unrestricted Subsidiary or any Domestic Subsidiary owned by a Foreign
Subsidiary), (b) Domestic Subsidiaries that are not wholly-owned Subsidiaries
(other than any Unrestricted Subsidiary or any Domestic Subsidiary that is a
Subsidiary of a Foreign Subsidiary) and Minority Investments, in each case,
other than Excluded Capital Stock, and (c) each of its Foreign Subsidiaries that
are wholly-owned Subsidiaries (other than an Unrestricted Subsidiary, any
Immaterial Subsidiary or any Voting Stock representing in excess of 65% of the
issued and outstanding Voting Stock in any of its Foreign Subsidiaries) held by
any Parent Guarantor, the Borrower or a Subsidiary Guarantor, in each case,
formed or otherwise purchased or acquired after the date hereof, in each case
pursuant to a supplement to the Pledge Agreement in form and substance
reasonably satisfactory to the Administrative Agent, (ii) all evidences of
Indebtedness in excess of $2,500,000 received by the Borrower or any of the

 

106

--------------------------------------------------------------------------------


 

Domestic Subsidiaries of Holdings (other than any Unrestricted Subsidiary) in
connection with any disposition of assets pursuant to Section 10.4(b) or, if the
obligor under such Indebtedness is not a Guarantor, Section 10.4(c), in each
case pursuant to a supplement to the Pledge Agreement in form and substance
reasonably satisfactory to the Administrative Agent and (iii) any global
promissory notes executed after the date hereof evidencing Indebtedness of the
Borrower, each Subsidiary and each Minority Investment that is owing to the
Borrower or any Guarantor, in each case pursuant to a supplement to the Security
Agreement in form and substance reasonably satisfactory to the Administrative
Agent.

 

9.13                        Use of Proceeds. The Borrower will use the Letters
of Credit from time to time issued hereunder, the proceeds of all Loans made on
the Closing Date and the proceeds of all Revolving Credit Loans from time to
time made pursuant to the Revolving Credit Commitments for the purposes set
forth in the introductory statement to this Agreement. The Borrower will use the
proceeds of all New Term Loans and Loans made pursuant to the Additional
Revolving Credit Commitments for general corporate purposes, including funding
of Permitted Acquisitions, dividends, capital expenditures and repayment of
Indebtedness not prohibited hereunder. The Borrower will use the proceeds of all
Refinancing Term Loans and Term B-1 Loans incurred on the First Amendment
Effective Date to refinance the Term Loans outstanding immediately prior to the
First Amendment Effective Date and to pay fees (including the prepayment premium
required to be paid pursuant to Section 2.20 of this Agreement) and expenses
incurred in connection therewith. The Borrower will use the proceeds of all
Refinancing Term Loans incurred on the Second Amendment Effective Date to
refinance the Term B-1 Loans outstanding immediately prior to the Second
Amendment Effective Date. The Borrower will use the proceeds of all Refinancing
Term Loans incurred on the Third Amendment Effective Date to refinance the Term
B Loans outstanding immediately prior to the Third Amendment Effective Date. The
Borrower will use the proceeds of all New Term Loans incurred on the Fifth
Amendment Effective Date (a) to refinance the Term B-1 Loans outstanding
immediately prior to the Fifth Amendment Effective Date and to pay fees and
expenses in connection therewith and (b) for general corporate purposes. The
Borrower will use the proceeds of (a) Refinancing Term B Loans to refinance the
Existing Term B Loans and (b) the New Term B Loans (i) to pay the fees and
expenses and other additional amounts incurred or owing in connection with the
transactions contemplated under the Sixth Amendment, (ii) to finance the NuLink
Acquisition, (iii) to repurchase or redeem a portion of the Senior Subordinated
Notes and (iv) for general corporate purposes.

 

9.14                        Changes in Business. The Borrower and its Restricted
Subsidiaries, taken as a whole, will not fundamentally and substantively alter
the character of their business, taken as a whole, from the business conducted
by the Borrower and its Restricted Subsidiaries, taken as a whole, on the
Closing Date and other business activities incidental, related or reasonably
complementary to any of the foregoing.

 

9.15                        Further Assurances. (a) Each of the Borrower and
each Parent Guarantor will, and will cause each other Credit Party to, execute
any and all further documents, financing statements, agreements and instruments,
and take all such further actions (including the filing and recording of
financing statements, fixture filings, mortgages, deeds of trust and other
documents), which may be required under any applicable law, or which the
Administrative Agent or the Required Lenders may reasonably request in writing,
in order to grant, preserve, protect and perfect the validity and priority of
the security interests created or intended to be created by the Security
Documents, all at the expense of the Borrower and the Restricted Subsidiaries.
The Borrower and each Parent Guarantor shall use commercially reasonable efforts
to obtain, and the cause each Excluded Subsidiary to obtain, any ministerial,
administrative or routine governmental approvals, consents, conditions,
notifications or authorizations that, if obtained or satisfied, would result in
such Person ceasing to be an Excluded Subsidiary or any Capital Stock ceasing to
be Excluded Capital Stock; provided that such efforts are not

 

107

--------------------------------------------------------------------------------


 

required to be commenced in advance of any Permitted Acquisition or other
Investment pursuant to which any such Excluded Subsidiary or Excluded Capital
Stock is acquired.

 

(b)                                 If any assets (including any fee owned real
estate or improvements thereto or any interest therein) with a book value or
fair market value in excess of $5,000,000 are acquired by any Credit Party after
the Closing Date (other than assets constituting Collateral under the Security
Documents that become subject to the Lien of the applicable Security Document
upon acquisition thereof) that are of the nature secured by the Security
Agreement or any Mortgage, as the case may be, the Borrower will notify the
Administrative Agent and the Lenders thereof, and, if requested by the
Administrative Agent or the Required Lenders in writing, the Borrower will cause
such assets to be subjected to a Lien securing the applicable Obligations and
will take, and cause the other Credit Parties to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens (in the case of Collateral other than Capital Stock, under
the laws of the United States, any state or territory thereof, or the District
of Columbia) consistent with the applicable requirements of the Security
Documents, including actions described in paragraph (a) of this Section 9.15,
all at the expense of the Credit Parties. Any Mortgage delivered to the
Administrative Agent in accordance with the preceding sentence shall be
accompanied by (x) a policy or policies of title insurance issued by a
nationally recognized title insurance company insuring the Lien of each Mortgage
as a valid First Priority Lien on the Mortgaged Property described therein,
together with such endorsements, coinsurance and reinsurance as the
Administrative Agent may reasonably request, (y) a flood zone determination and
any applicable Borrower notices with respect thereto and any flood insurance
that may be required under Section 9.3 and (z) an opinion of local counsel to
the Borrower (or in the event a Subsidiary of the Borrower is the mortgagor, to
such Subsidiary), in form and substance reasonably satisfactory to the
Administrative Agent.

 

9.16                        Maintenance of Rating of Facilities. The Borrower
will use commercially reasonable efforts to cause each of (i) a public senior
secured credit rating with respect to the credit facilities hereunder from each
of S&P and Moody’s and (ii) a public corporate rating by S&P and a public
corporate family rating by Moody’s of the Borrower, to be available at all times
until the last Maturity Date under this Agreement.

 

9.17                        Interest Rate Protection. Commencing not later than
180 days after the Closing Date, not less than 50% of the aggregate principal
amount of then outstanding Funded Debt (excluding Revolving Credit Loans) shall
be either (x) fixed rate debt or (y) debt subject to Hedge Agreements. Such
Hedge Agreements shall be maintained for not less than two years.

 

9.18                        Limitations on Activities. No Parent Guarantor will
engage in any business or activity other than (i) the ownership of all the
outstanding shares of Capital Stock of the Parent Companies and the Borrower, as
applicable, (ii) maintaining its corporate or other existence,
(iii) participating in tax, accounting and other administrative matters as a
member of the consolidated group of the Parent Guarantors and the Borrower,
(iv) the performance of the Credit Documents to which it is a party, (v) making
any dividend or distribution permitted by Section 10.6 or holding any cash,
Capital Stock or property received in connection with dividends or distributions
made by the Borrower in accordance with Section 10.6 pending (x) application
thereof by any applicable Parent Guarantor, as applicable, in the manner
contemplated by Section 10.6 or (y) transactions permitted under this Agreement,
(vi) Indebtedness permitted under Section 10.1, including without limitation,
Permitted Intercompany Indebtedness and the guarantees of such Permitted
Intercompany Indebtedness by the Parent Guarantors, (vii) transactions permitted
under Section 10.3, 10.4, 10.5 or 10.6, (viii) ownership of any Unrestricted
Subsidiary to the extent otherwise permitted hereunder and (ix) activities
incidental to the businesses or activities described in clauses (i) to (viii) of
this Section 9.18.

 

108

--------------------------------------------------------------------------------


 

9.19                        Designation of Subsidiaries. The Borrower may, at
any time after the Closing Date, designate any Restricted Subsidiary of the
Borrower as any Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary by providing written notice thereof to the Administrative
Agent; provided that (a) immediately prior to and after giving effect to such
designation, no Default or Event of Default shall have occurred and be
continuing; and (b) in the case of any designation of a Restricted Subsidiary as
an Unrestricted Subsidiary, (i) any Subsidiary so designated does not, directly,
indirectly or beneficially own any Capital Stock or Indebtedness of, or own or
hold any Lien on any property or assets of, the Borrower or any of its
Restricted Subsidiaries, (ii) neither the Borrower nor any of its Restricted
Subsidiaries shall at any time be directly or indirectly liable for any
Indebtedness that permits the holder thereof to (with the passage of time or
notice or both) declare a default thereon or cause the payment thereof to be
accelerated or payable prior to its stated maturity upon the occurrence of a
default with respect to any indebtedness, lien or other obligations of any
Unrestricted Subsidiary (including the right to take enforcement action against
such Unrestricted Subsidiary), (iii) any such designation shall constitute an
Investment on the date of such designation in an Unrestricted Subsidiary in an
amount equal to the sum of (x) the fair market value of the equity interest in
the Subsidiary to be designated as an Unrestricted Subsidiary held by any Credit
Party or Restricted Subsidiary (without duplication) and (y) the aggregate
principal amount of any Indebtedness owed by such Subsidiary to any Credit Party
or Restricted Subsidiary immediately prior to such designation, and (iv) such
Subsidiary shall have been or will promptly be designated an “unrestricted
subsidiary” (or otherwise not be subject to the covenants) under (I) the Senior
Unsecured Notes Indenture and all Permitted Refinancing Indebtedness in respect
thereof and (II) the Senior Subordinated Notes Indenture and all Permitted
Refinancing Indebtedness in respect thereof, (c) no Unrestricted Subsidiary that
has been designated as a Restricted Subsidiary pursuant to this Section 9.19 may
again be designated as an Unrestricted Subsidiary. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence by such Subsidiary at the time of designation of any
Investments, Indebtedness or Liens of such Subsidiary existing at such time, and
(d) during the Permitted Tax Distribution Period, neither Knology nor any of its
Subsidiaries may be designated as an Unrestricted Subsidiary.

 

9.20                        Post-Closing Covenants. The Borrower will cause to
be delivered or performed the documents and other agreements set forth on
Schedule 9.20 within the time frames specified therein.

 

SECTION 10.                     Negative Covenants

 

The Borrower and the Parent Guarantors hereby covenant and agree that on the
Closing Date and thereafter, until the Commitments and each Letter of Credit
have terminated and the Loans and Unpaid Drawings, together with interest, Fees
and all other Obligations (other than inchoate indemnity obligations) incurred
hereunder, are paid in full:

 

10.1                        Limitation on Indebtedness. (a) The Borrower and the
Parent Guarantors will not, and will not permit any of the Restricted
Subsidiaries to, create, incur, assume or suffer to exist any Indebtedness,
except:

 

(i)                                     Indebtedness arising under the Credit
Documents;

 

(ii)                                  Indebtedness of (x) the Borrower or any of
the Parent Guarantors to the Borrower, any of the Parent Guarantors or any
Subsidiary of the Borrower (including, without limitation, the Permitted
Intercompany Indebtedness) and (y) subject to compliance with Section 10.5(g),
any Restricted Subsidiary to the Borrower or any of the Parent Guarantors or any
other Restricted Subsidiary of the Borrower; provided that (A) all such
Indebtedness owing to a Credit Party shall be subject to a perfected, First
Priority Lien pursuant to the Pledge Agreement, and (B) all such Indebtedness
shall be unsecured and, if constituting an obligation of a Credit Party,
subordinated in right of payment to the payment in full of the Obligations
pursuant to the terms of any

 

109

--------------------------------------------------------------------------------

 

applicable promissory notes or an intercompany subordination agreement on terms
and conditions no less favorable to the Lenders than the terms and conditions
set forth in the Loan and Reimbursement Agreement (as in effect on the date
hereof) or otherwise in a manner reasonably satisfactory to Administrative
Agent;

 

(iii)                               Indebtedness in respect of any bankers’
acceptance, letter of credit, warehouse receipt or similar facilities entered
into in the ordinary course of business;

 

(iv)                              except as provided in clauses (x), (xi) and
(xiii) below, subject to compliance with Section 10.5(g), Guarantee Obligations
incurred by (x) Restricted Subsidiaries in respect of Indebtedness of the
Borrower or other Restricted Subsidiaries that is permitted to be incurred under
this Agreement, (y) the Borrower or any of the Parent Guarantors in respect of
Indebtedness of the Borrower or the Restricted Subsidiaries that is permitted to
be incurred under this Agreement and (z) any Foreign Subsidiary in respect of
Indebtedness of any other Foreign Subsidiary that is permitted to be incurred
under this Agreement;

 

(v)                                 Guarantee Obligations incurred in the
ordinary course of business in respect of obligations of suppliers, customers,
franchisees, lessors and licensees;

 

(vi)                              (w) Indebtedness of the Borrower or the
Restricted Subsidiaries (including Indebtedness arising under Capital Leases but
excluding Indebtedness incurred in connection with Permitted Acquisitions)
incurred within 270 days of the acquisition, construction or improvement of
fixed or capital assets to finance the acquisition, construction or improvement
of such fixed or capital assets subject to pro forma compliance with
Section 10.9, (x) Indebtedness of the Borrower or the Restricted Subsidiaries
arising under Capital Leases entered into in connection with Permitted Sale
Leasebacks, (y) Indebtedness of the Borrower or the Restricted Subsidiaries
arising under Capital Leases, other than Capital Leases in effect on the date
hereof and Capital Leases entered into pursuant to subclauses (w) and (x) above;
provided, that the aggregate amount of Indebtedness incurred pursuant to this
subclause (y) shall not exceed $40,000,000 at any time outstanding, and (z) any
Permitted Refinancing Indebtedness issued or incurred to Refinance such
Indebtedness;

 

(vii)                           (A) Indebtedness outstanding on the date hereof
and listed on Schedule 10.1 and (B) any Permitted Refinancing Indebtedness
incurred to Refinance (in whole or in part) such Indebtedness;

 

(viii)                        Indebtedness in respect of Hedge Agreements;

 

(ix)                              (A) Indebtedness under the Senior Unsecured
Notes, and any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness and (B) Indebtedness under the Senior Subordinated Notes, and any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;

 

(x)                                 (A) Indebtedness of a Person or Indebtedness
attaching to assets of a Person that, in either case, becomes a Restricted
Subsidiary or Indebtedness attaching to assets that are acquired by the Borrower
or any Restricted Subsidiary, in each case after the Closing Date as the result
of a Permitted Acquisition; provided that (w) before and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing,
(x) such Indebtedness existed at the time such Person became a Restricted
Subsidiary or at the time such assets were acquired and, in each case, was not
created in anticipation thereof, (y) such Indebtedness is not guaranteed in any
respect by the Borrower, any Parent Guarantor or any Restricted Subsidiary
(other than by any such person that so becomes a Restricted Subsidiary),
(z) (1) the Capital Stock of such Person

 

110

--------------------------------------------------------------------------------


 

is pledged to the Administrative Agent to the extent required under Section 9.12
and (2) such Person executes a supplement to the Guarantee Agreement and the
applicable Security Documents (or alternative guarantee and security
arrangements in relation to the Obligations reasonably acceptable to the
Administrative Agent) to the extent required under Sections 9.11 or 9.12, as
applicable, and (B) any Permitted Refinancing Indebtedness incurred to Refinance
such Indebtedness;

 

(xi)                              (A) Indebtedness of the Borrower or any
Restricted Subsidiary issued or incurred to finance a Permitted Acquisition;
provided that (u) the Total Leverage Ratio on a Pro Forma Basis as of the date
of such Permitted Acquisition (but excluding any cash or cash equivalents
constituting proceeds of such Indebtedness which may otherwise reduce the amount
of Consolidated Net Debt for such purpose), shall be less than 6.50 to 1.00, as
certified by a certificate from the Chief Financial Officer or Treasurer (or
other equivalent officer) of the Borrower demonstrating such compliance in
reasonable detail, (v) the Borrower shall be in compliance, on a Pro Forma
Basis, with the Financial Performance Covenant, as such covenant is recomputed
as at the most recent Test Period for which Section 9.1 Financials have been
delivered, as if such acquisition had occurred on the first day of such Test
Period, as certified by a certificate from the Chief Financial Officer or
Treasurer (or other equivalent officer) of the Borrower demonstrating such
compliance in reasonable detail, (w) such Indebtedness is not guaranteed in any
respect by any Parent Guarantor or any Restricted Subsidiary unless such Parent
Guarantor or Restricted Subsidiary is a Guarantor (or becomes a Guarantor
substantially concurrently with the incurrence of such Indebtedness or
guarantee), (x)(1) the Parent Guarantor, the Borrower or such other relevant
Credit Party pledges the Capital Stock of any Person acquired (the “acquired
Person”) to the Administrative Agent to the extent required under Section 9.12
and (2) such acquired Person executes a supplement to the applicable Guarantee
Agreement and the applicable Security Agreements (or alternative guarantee and
security arrangements in relation to the Obligations reasonably acceptable to
the Administrative Agent) to the extent required under Sections 9.11 or 9.12, as
applicable; provided that the requirements of this subclause (x) shall not apply
to an aggregate amount at any time outstanding of up to (and including) the
amount of the Guarantee and Collateral Exception Amount at such time of the
aggregate of (I) such Indebtedness and (II) all other Indebtedness as to which
this proviso then applies, (y) such Indebtedness (other than any such
Indebtedness constituting Permitted Secured Acquisition Debt) does not have a
maturity or have scheduled amortization or payments of principal and is not
subject to mandatory redemption or prepayment (except customary asset sale or
change of control provisions which allow for the payment of the Obligations
prior to such Indebtedness), in each case, prior to six months following the
Latest Maturity Date at the time of incurrence of such Indebtedness and will not
have a shorter Weighted Average Life to Maturity than the Weighted Average Life
to Maturity of any then outstanding Loans, and (z) to the extent such
Indebtedness is secured pursuant to Section 10.2(h), (1) the Senior Secured
Leverage Ratio, on a Pro Forma Basis as of the date of such Permitted
Acquisition, shall not exceed 4.50 to 1.00 (or, if such Senior Secured Leverage
Ratio exceeds 4.50 to 1.00, the Senior Secured Leverage Ratio, calculated on a
Pro Forma Basis (giving effect to such Permitted Acquisition and Indebtedness),
is not in excess of the Senior Secured Leverage Ratio calculated on a Pro Forma
Basis immediately prior to such incurrence of secured Indebtedness and the
consummation of such Permitted Acquisition, and without giving effect to such
incurrence of secured Indebtedness and such Permitted Acquisition), as certified
by a certificate from the Chief Financial Officer or Treasurer (or other
equivalent officer) of the Borrower demonstrating such compliance in reasonable
detail and (2) to the extent the Liens securing such Indebtedness are on any
assets constituting Collateral, such Indebtedness shall be Permitted Secured
Acquisition Debt, and (B) any Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness; provided further that if such Indebtedness
constitutes Permitted Secured Acquisition Debt and the

 

111

--------------------------------------------------------------------------------


 

provisions of clause (b) of the definition of Permitted Secured Acquisition Debt
are applicable (or Permitted Refinancing Indebtedness in respect thereof), then
the applicable margins on the relevant Term Loans described therein shall be
increased as provided therein concurrently with the incurrence of such Permitted
Secured Acquisition Debt (or Permitted Refinancing Indebtedness in respect
thereof);

 

(xii)                           Indebtedness in respect of bids, trade contracts
(other than for debt for borrowed money), leases (other than Capital Lease
Obligations), statutory obligations, surety, bid, stay, customs and appeal
bonds, performance, performance and completion and return of money bonds,
government contracts, financial assurances and completion guarantees and similar
obligations, in each case provided in the ordinary course of business, including
those incurred to secure health, safety and environmental obligations in the
ordinary course of business (including letters of credit, bank guarantees or
similar instruments in lieu of such items to support the issuance thereof);

 

(xiii)                        Permitted Additional Junior Debt in an amount not
to exceed (i) $35,000,000 plus (ii) any such additional amount so long as
(x) the Total Leverage Ratio shall be less than 6.50 to 1.00, determined on a
Pro Forma Basis as of the date of incurrence of such Permitted Additional Junior
Debt (but excluding any cash or cash equivalents constituting proceeds of such
Indebtedness which may otherwise reduce the amount of Consolidated Net Debt for
such purpose), and (y) if such Indebtedness is secured on a junior lien, lien
subordinated basis with respect to the Obligations, the Senior Secured Leverage
Ratio shall be less than 4.25 to 1.00, determined on a Pro Forma Basis as of the
date of incurrence of such Permitted Additional Junior Debt (but excluding any
cash or cash equivalents constituting proceeds of such Indebtedness which may
otherwise reduce the amount of Consolidated Net Debt for such purpose), in each
case, as if any such Indebtedness had been outstanding and fully borrowed, and
any Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;

 

(xiv)                       Indebtedness arising from agreements of the Borrower
or any Restricted Subsidiary providing for indemnification, adjustment of
purchase or acquisition price or similar obligations, in each case, incurred or
assumed in connection with the acquisition or disposition of any business or
assets (including Capital Stock of Subsidiaries) of the Borrower or any
Subsidiary permitted by Section 10.5, other than Guarantees of Indebtedness
incurred by any person acquiring all or any portion of such business or assets
for the purpose of financing such acquisition;

 

(xv)                          Indebtedness consisting of promissory notes issued
by the Borrower and its Restricted Subsidiaries to current or former directors,
officers, employees, members of management or consultants of such person (or
their respective estate, heirs, family members, spouse or former spouse) to
finance the purchase or redemption of Capital Stock of Parent or any direct or
indirect parent thereof permitted by Section 10.6(b);

 

(xvi)                       Cash Management Obligations and other Indebtedness
in respect of netting services, overdraft protection and similar arrangements,
in each case, in connection with cash management and deposit accounts;

 

(xvii)                    Indebtedness consisting of (i) the financing of
insurance premiums or (ii) take-or-pay obligations contained in supply
arrangements, in each case, in the ordinary course of business;

 

(xviii)                 Indebtedness in respect of letters of credit, bankers’
acceptances supporting trade payables, warehouse receipts or similar facilities
entered into in the ordinary course of business;

 

112

--------------------------------------------------------------------------------


 

(xix)                       without duplication of any other Indebtedness,
non-cash accruals of interest, accretion or amortization of original issue
discount and/or pay-in-kind interest to the extent such Indebtedness is
permitted hereunder;

 

(xx)                          all premiums (if any), interest (including
post-petition interest), fees, expenses, charges and additional or contingent
interest on obligations described in clauses (i) through (xix);

 

(xxi)                       Indebtedness of the Borrower or any Restricted
Subsidiary that is unsecured or Indebtedness of a Restricted Foreign Subsidiary
that is secured solely by property of Restricted Foreign Subsidiaries in an
aggregate principal amount not to exceed $50,000,000 at any time outstanding;
and

 

(xxii)                    Credit Agreement Refinancing Indebtedness.

 

(b)                                 Neither the Borrower nor any Parent
Guarantor will issue any preferred Capital Stock other than Qualified PIK
Securities. The Borrower will not permit any Restricted Subsidiary to issue any
preferred Capital Stock to any Person other than the Borrower or the Subsidiary
Guarantors (or, in the case of a Restricted Subsidiary not directly owned by the
Borrower or a Subsidiary Guarantor, to another Restricted Subsidiary) other than
Qualified PIK Securities.

 

10.2                        Limitation on Liens. The Borrower and the Parent
Guarantors will not, and will not permit any of the Restricted Subsidiaries to,
create, incur, assume or suffer to exist any Lien upon any property or assets of
any kind (real or personal, tangible or intangible) of the Borrower, any Parent
Guarantor or any Restricted Subsidiary, whether now owned or hereafter acquired,
except:

 

(a)                                 Liens arising under the Credit Documents;

 

(b)                                 Permitted Liens;

 

(c)                                  Liens securing Indebtedness permitted
pursuant to Section 10.1(a)(vi); provided that such Liens attach at all times
only to the assets so financed;

 

(d)                                 Liens existing on the date hereof and listed
on Schedule 10.2;

 

(e)                                  the replacement, extension or renewal of
any Lien permitted by clauses (a), (c), (d), (f), (g), (h), (i) and (k) of this
Section 10.2 upon or in the same assets theretofore subject to such Lien in
connection with the incurrence of Permitted Refinancing Indebtedness in respect
of the Indebtedness secured thereby;

 

(f)                                   Liens existing on the assets of any Person
that becomes a Restricted Subsidiary, or existing on assets acquired, pursuant
to a Permitted Acquisition to the extent the Liens on such assets secure
Indebtedness permitted by Section 10.1(a)(x); provided that such Liens attach at
all times only to the same assets that such Liens attached to, and secure only
the same Indebtedness (or any Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness permitted by Section 10.1(a)(x)) that such Liens
secured, immediately prior to such Permitted Acquisition;

 

(g)                                  (i) Liens placed upon the Capital Stock of
any Restricted Subsidiary acquired pursuant to a Permitted Acquisition to secure
Indebtedness of the Borrower or any other Restricted Subsidiary in an aggregate
amount at any time outstanding not to exceed the Guarantee and Collateral
Exception Amount incurred pursuant to Section 10.1(a)(xi) in connection with
such Permitted Acquisition and (ii) Liens placed upon the assets of such
Restricted Subsidiary to secure a guarantee by such

 

113

--------------------------------------------------------------------------------


 

Restricted Subsidiary of any such Indebtedness of the Borrower or any other
Restricted Subsidiary in an aggregate amount at any time outstanding not to
exceed the Guarantee and Collateral Exception Amount;

 

(h)                                 Liens securing Permitted Secured Acquisition
Debt permitted by Section 10.1(a)(xi); provided that such Liens attach at all
times only to the Collateral and to no property or assets of Holdings and its
Subsidiaries other than the Collateral;

 

(i)                                     Liens securing Permitted Additional
Junior Debt permitted by Section 10.1(a)(xiii); provided that such Liens attach
at all times only to the Collateral and to no property or assets of Holdings and
its Subsidiaries other than the Collateral;

 

(j)                                    additional Liens so long as the aggregate
principal amount of the obligations so secured does not exceed $60,000,000 at
any time outstanding; and

 

(k)                                 Liens securing Credit Agreement Refinancing
Indebtedness permitted to be incurred under Section 10.1(a)(xxii); provided
that, (A) in the case of Liens securing obligations with respect thereto on a
pari passu basis with the Liens securing the Obligations, the Senior
Representative acting on behalf of the holders of such Indebtedness shall have
become party to the Pari Passu Intercreditor Agreement and (B) in the case of
Liens securing obligations with respect thereto on a junior lien, subordinated
basis to the Obligations, the Senior Representative acting on behalf of the
holders of such Indebtedness shall have entered into the Second Lien
Intercreditor Agreement.

 

10.3                        Limitation on Fundamental Changes. The Borrower and
the Parent Guarantors will not, and will not permit any of the Restricted
Subsidiaries to, enter into any merger, consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease, assign, transfer or otherwise dispose of,
all or substantially all its business units, assets or other properties, except
that:

 

(a)                                 (i) any Subsidiary of the Borrower or any
other Person may be merged or consolidated with or into the Borrower; provided
that the Borrower shall be the continuing or surviving entity; (ii) any Parent
Company may be merged or consolidated with or into Holdings; provided that
Holdings shall be the continuing or surviving entity; and (iii) any Parent
Company may be merged or consolidated with or into any other Parent Company;
provided that a Parent Company shall be the continuing or surviving entity;

 

(b)                                 any Subsidiary of the Borrower or any other
Person may be merged, amalgamated or consolidated with or into any one or more
Subsidiaries of the Borrower; provided that (i) in the case of any merger,
amalgamation or consolidation involving one or more Restricted Subsidiaries, a
Restricted Subsidiary shall be the continuing or surviving entity, and (ii) in
the case of any merger, amalgamation or consolidation involving one or more
Subsidiary Guarantors, a Subsidiary Guarantor shall be the continuing or
surviving entity;

 

(c)                                  (i) any Restricted Subsidiary that is not a
Subsidiary Guarantor may sell, lease, transfer or otherwise dispose of any or
all of its assets (upon voluntary liquidation or otherwise) to the Borrower, a
Subsidiary Guarantor or any other Restricted Subsidiary of the Borrower, subject
to compliance with Section 10.5(g) and (ii) the Borrower or any Restricted
Subsidiary may sell, lease, transfer or otherwise dispose of any or all of its
assets (upon voluntary liquidation or otherwise) to other Persons (including by
way of merger, in the case of a Restricted Subsidiary), so long as such sale,
lease, transfer or other disposition (x) does not constitute a sale, lease,
transfer or other disposition of all or substantially all of the business units,
assets or properties of the Borrower and its Restricted Subsidiaries, taken as a
whole, and (y) is in compliance with Section 10.4;

 

114

--------------------------------------------------------------------------------


 

(d)                                 any Guarantor may sell, lease, transfer or
otherwise dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to the Borrower or any Guarantor;

 

(e)                                  any Restricted Subsidiary may liquidate or
dissolve if (x) the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders and (y) to the extent such Restricted Subsidiary
is a Credit Party, any assets or business not otherwise disposed of or
transferred in accordance with Section 10.4 or 10.5, or, in the case of any such
business, discontinued, shall be transferred to, or otherwise owned or conducted
by, another Credit Party after giving effect to such liquidation or dissolution;

 

(f)                                   any Subsidiary of a Parent Guarantor
(other than the Borrower) that is not a Subsidiary of the Borrower may be
merged, amalgamated or consolidated with or into any other Subsidiary of a
Parent Guarantor (other than the Borrower) or a Parent Guarantor; provided that
a Parent Guarantor shall be the continuing or surviving entity; and

 

(g)                                  any Restricted Subsidiary may merge with
any other Person in order to (i) effect an Investment permitted pursuant to
Section 10.5 (provided that (A) the continuing or surviving Person shall be a
Restricted Subsidiary, which together with each of its Restricted Subsidiaries,
shall have complied with the requirements of Sections 9.11 and 9.12 and (B) to
the extent constituting an Investment, such Investment must be a permitted
Investment in accordance with Section 10.5) or (ii) effect the designation of a
Restricted Subsidiary as an Unrestricted Subsidiary or an Unrestricted
Subsidiary as a Restricted Subsidiary in accordance with Section 9.19.

 

10.4                        Limitation on Sale of Assets. The Borrower and the
Parent Guarantors will not, and will not permit any of the Restricted
Subsidiaries to, (i) convey, sell, lease, assign, transfer or otherwise dispose
of any of its property, business or assets (including receivables and leasehold
interests), whether now owned or hereafter acquired (other than any such sale,
transfer, assignment or other disposition resulting from any casualty or
condemnation, of any assets of the Borrower or the Restricted Subsidiaries) or
(ii) sell to any Person (other than the Borrower or a Guarantor) any shares
owned by it of any Restricted Subsidiary’s Capital Stock or issue any Capital
Stock of a Restricted Subsidiary to any Person (other than the Borrower or a
Guarantor or, solely in the case of a Restricted Subsidiary that is not a
Guarantor, to another Restricted Subsidiary), except that:

 

(a)                                 the Parent Guarantors, the Borrower and the
Restricted Subsidiaries may sell, transfer or otherwise dispose of used or
surplus equipment, vehicles, inventory and other assets, including any tangible
or intangible property, in the ordinary course of business;

 

(b)                                 the Borrower and the Restricted Subsidiaries
may sell, transfer or otherwise dispose of other assets (other than accounts
receivable (unless in connection with a sale of a division as permitted herein))
for fair market value; provided that (i) with respect to any such sale, transfer
or disposition pursuant to this clause (b) for a purchase price in excess of
$5,000,000, the Borrower or such Restricted Subsidiary shall receive not less
than 75% of such consideration in the form of cash or cash equivalents (in each
case, free and clear of all Liens, other than Liens granted under the Security
Documents and nonconsensual Liens permitted under Section 10.2); provided that
for the purposes of this clause (i), any Designated Non-Cash Consideration
received by the Borrower or such Restricted Subsidiary in respect of such sale,
transfer or disposition having an aggregate fair market value, taken together
with all other Designated Non-Cash Consideration received pursuant to this
Section 10.4(b) that has not been converted to cash, not in excess of
$70,000,000 at the time of the receipt of such Designated Non-Cash
Consideration, with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value, shall, in each case, be deemed to be cash, (ii) any
non-cash proceeds received are pledged to the Administrative Agent to the extent
required under Section 9.12, (iii) the Net Cash Proceeds of any such transaction
which

 

115

--------------------------------------------------------------------------------


 

is an Asset Sale Prepayment Event shall be applied to prepay the Loans to the
extent provided for in Section 5.2(a), (iv) with respect to any such sale,
transfer or disposition (or series of related sales, transfers or dispositions),
the Borrower shall be in compliance, on a Pro Forma Basis, with the Financial
Performance Covenant, as such covenant is recomputed as at the last day of the
most recently ended Test Period for which Section 9.1 Financials have been
delivered and (v) after giving effect to any such sale, transfer or disposition,
no Default or Event of Default shall have occurred and be continuing;

 

(c)                                  (i) the Parent Guarantors, the Borrower and
the Restricted Subsidiaries may make sales of assets to the Borrower or to any
Subsidiary Guarantor or any Parent Guarantor; and (ii) the Borrower and the
Restricted Subsidiaries may make sales of assets to Restricted Subsidiaries that
are not Guarantors; provided that, in the case of this clause (ii), (w) such
sale, transfer or disposition shall be for fair market value, (x) the aggregate
amount of such sales, transfers and dispositions since the Closing Date shall
not exceed $70,000,000, (y) at least 50% of the consideration received by the
Borrower and the Restricted Subsidiaries shall consist of cash and cash
equivalents) and (z) any non-cash proceeds received are pledged to the
Administrative Agent to the extent required under Section 9.12;

 

(d)                                 any Parent Guarantor, the Borrower or any
Restricted Subsidiary may effect any transaction permitted by Section 10.3 or
10.6;

 

(e)                                  in addition to selling or transferring
accounts receivable pursuant to the other provisions hereof, the Borrower and
the Restricted Subsidiaries may (i) sell or discount without recourse accounts
receivable arising in the ordinary course of business in connection with the
compromise or collection thereof and (ii) sell or transfer accounts receivable
and related rights pursuant to customary receivables financing facilities so
long as, in the case of clauses (i) and (ii), the Net Cash Proceeds thereof to
the Borrower and its Restricted Subsidiaries (except in the case of transactions
permitted by Section 10.4(e)(i) to the extent the Net Cash Proceeds of any such
transaction do not exceed $10,000) are promptly applied to the prepayment of
Loans and/or commitment reductions as provided for in Section 5.2;

 

(f)                                   the Borrower and its Restricted
Subsidiaries may lease or sub-lease any real property or personal property in
the ordinary course of business;

 

(g)                                  any Asset Swap shall be permitted; provided
that (i) no Default or Event of Default shall exist and be continuing before or
after giving effect thereto and (ii) if and to the extent that the Borrower and
its Restricted Subsidiaries receive consideration for the cable television
system or systems (or portions thereof) and related assets transferred to them
in connection with such Asset Swap that is in addition to the cable television
systems (or portions thereof) and related assets received upon disposition
thereof, such Asset Swap shall be deemed to be a disposition of assets and shall
be permitted only if the provisions of Section 10.4(b) and Section 5.2 shall be
complied with in connection therewith;

 

(h)                                 the Borrower and its Restricted Subsidiaries
may abandon, allow to lapse or otherwise dispose of intangible property that the
Borrower or such Restricted Subsidiary shall determine in its reasonable
business judgment is immaterial to the conduct of its business;

 

(i)                                     forgiveness of any loans or advances
made pursuant to Section 10.5(c);

 

(j)                                    licensing and cross-licensing
arrangements involving any technology or other intellectual property of the
Borrower or any Restricted Subsidiary in the ordinary course of business;

 

(k)                                 transfers of property subject to casualty or
condemnation proceeding (including in lieu thereof) upon receipt of the Net
Proceeds therefor;

 

116

--------------------------------------------------------------------------------


 

(l)                                     sales, transfers, leases and other
dispositions of property in the ordinary course of business consisting of the
abandonment of intellectual property rights which, in the reasonable good faith
determination of the Borrower, are not material to the conduct of the business
of the Borrower and its Restricted Subsidiaries; and

 

(m)                             Liens permitted by Section 10.2 and Investments
permitted by Section 10.5 (excluding Section 10.5(r)).

 

10.5                        Limitation on Investments. The Borrower and the
Parent Guarantors will not, and will not permit any of the Restricted
Subsidiaries to, make any advance, loan, extensions of credit or capital
contribution to, or purchase any stock, bonds, notes, debentures or other
securities of or any assets of, or make any other Investment in, any Person,
except:

 

(a)                                 extensions of trade credit and asset
purchases in the ordinary course of business;

 

(b)                                 Permitted Investments;

 

(c)                                  loans and advances to officers, directors
and employees of the Borrower or any of its Subsidiaries in an aggregate
principal amount at any time outstanding under this clause (c) (determined
without regard to any write-downs or write-offs of such loans or advances) not
exceeding $30,000,000;

 

(d)                                 Investments existing on the date hereof and
listed on Schedule 10.5 and any extensions, renewals or reinvestments thereof,
so long as the aggregate amount of all Investments pursuant to this
clause (d) is not increased at any time above the amount of such Investments
existing on the date hereof;

 

(e)                                  Investments received in connection with the
bankruptcy or reorganization of suppliers or customers and in settlement of
delinquent obligations of, and other disputes with, customers arising in the
ordinary course of business;

 

(f)                                   Investments to the extent that payment for
such Investments is made solely with Capital Stock of Holdings or Parent;

 

(g)                                  Investments (i) in any Guarantor or the
Borrower and (ii) in Restricted Subsidiaries that are not Guarantors, in the
case of this clause (g)(ii), in an aggregate amount not to exceed the Applicable
Amount at any time outstanding (valued net in the case of intercompany loans);
provided that intercompany current liabilities incurred in the ordinary course
of business in connection with the cash management operations of the Borrower
and its Restricted Subsidiaries shall not be included in calculating the
limitation in this paragraph at any time;

 

(h)                                 Investments constituting Permitted
Acquisitions; provided that (i) the aggregate amount of any such investment, as
valued at the fair market value of such investment at the time each such
investment is made, made by Holdings, the Borrower or any Restricted Subsidiary
in any Restricted Foreign Subsidiary, to the extent that such Restricted Foreign
Subsidiary does not become a Subsidiary Guarantor pursuant to Section 9.11 and
does not enter into the guarantee and collateral arrangements contemplated
thereby, shall not exceed the Applicable Amount at the time of such investment
plus an amount equal to any repayments, interest, returns, profits,
distributions, income and similar amounts actually received in cash in respect
of any such investment (which amount shall not exceed the amount of such
investment valued at the fair market value of such investment at the time such
investment was made); and (ii) the Borrower shall have delivered to the
Administrative Agent, no later than five Business Days after the date on which
such Investment is consummated, a certificate of an Authorized Officer, in form

 

117

--------------------------------------------------------------------------------


 

and substance reasonably satisfactory to the Administrative Agent, certifying
that all of the requirements set forth in the definition of “Permitted
Acquisition” have been satisfied or will be satisfied on or prior to the
consummation of such Investment;

 

(i)                                     (i) other Investments (including
Investments in Minority Investments and Unrestricted Subsidiaries) and
(ii) Investments in joint ventures or similar entities that do not constitute
Restricted Subsidiaries, in each case, as valued at the fair market value of
such Investment at the time each such Investment is made, in an amount that, at
the time such Investment is made, would not exceed the sum of (x) the Applicable
Amount at such time plus (y) an amount equal to any repayments, interest,
returns, profits, distributions, income and similar amounts actually received in
cash in respect of any such Investment (which amount shall not exceed the amount
of such Investment valued at the fair market value of such Investment at the
time such Investment was made);

 

(j)                                    dividends permitted under Section 10.6;

 

(k)                                 Investments in Hedge Agreements;

 

(l)                                     Investments constituting non-cash
proceeds of sales, transfers and other dispositions of assets to the extent
permitted by Section 10.4(b) or (c);

 

(m)                             Guarantee Obligations and other Indebtedness
otherwise permitted under Section 10.1;

 

(n)                                 loans made to any Parent Guarantor in lieu
of, and not in excess of the amount of, any Restricted Payment to the extent
permitted to be made pursuant to Section 10.6;

 

(o)                                 Investments consisting of cash earnest money
required in connection with Permitted Acquisitions made not to exceed
$40,000,000 in the aggregate at any time;

 

(p)                                 Investments constituting deposits or pledges
permitted under Section 10.2;

 

(q)                                 advances of payroll payments and expenses to
directors, officers, employees, members of management or consultants in the
ordinary course of business;

 

(r)                                    Investments consisting of sales of assets
and Permitted Sale Leasebacks permitted under Section 10.4 and 10.8;

 

(s)                                   the Acquisition; and

 

(t)                                    acquisitions by the Borrower or any
Parent Guarantor of obligations of one or more directors, officers, employees,
members or management or consultants of any Parent Guarantor, the Borrower or
its Subsidiaries in connection with such person’s acquisition of Capital Stock
of Holdings, Parent (or its parent entity), so long as no cash is actually
advanced by the Borrower or any of its Subsidiaries to such persons in
connection with the acquisition of any such obligations.

 

10.6                        Limitations on Dividends. The Borrower and the
Parent Guarantors and the Restricted Subsidiaries will not declare or pay any
dividends (other than dividends payable solely in its Capital Stock) or return
any capital to its equityholders or make any other distribution, payment or
delivery of property or cash to its equityholders as such, or redeem, retire,
purchase or otherwise acquire, directly or indirectly, for consideration, any
shares of any class of its Capital Stock or the Capital Stock of any direct or
indirect parent now or hereafter outstanding (or any options or warrants or
equity appreciation rights issued with respect to any of its Capital Stock), or
set aside any funds for any of the

 

118

--------------------------------------------------------------------------------

 

foregoing purposes, or permit any of the Restricted Subsidiaries to purchase or
otherwise acquire for consideration any shares of any class of the Capital Stock
of any Parent Guarantor or the Borrower, now or hereafter outstanding (or any
options or warrants or equity appreciation rights issued with respect to any of
its Capital Stock) (all of the foregoing “dividends”); provided that, except in
the case of clauses (d) and (e) below, so long as no Default or Event of Default
exists or would exist after giving effect thereto, (a) each of each Parent
Guarantor and the Borrower may redeem in whole or in part any of its Capital
Stock for another class of Capital Stock or rights to acquire its Capital Stock
or with proceeds from substantially concurrent equity contributions or issuances
of new shares of its Capital Stock; provided that such other class of Capital
Stock contains terms and provisions at least as advantageous to the Lenders in
all respects material to their interests as those contained in the Capital Stock
redeemed thereby; (b) the Borrower may declare and pay dividends and/or make
distributions to the Parent Companies, and the Parent Companies may declare and
pay dividends and/or make distributions to Holdings, and Holdings may declare
and pay dividends and/or make distributions to Parent, to enable Parent to
repurchase shares of its Capital Stock (or any options or warrants or equity
appreciation rights issued with respect to any of its Capital Stock) held by
officers, directors and employees of Parent, Holdings, the Parent Companies, the
Borrower and its Subsidiaries so long as such repurchase is pursuant to, and in
accordance with the terms of, management and/or employee stock plans, stock
subscription agreements or shareholder agreements; provided that the aggregate
amount of dividends made by the Borrower pursuant to this clause (b) shall not
exceed (i) $10,000,000 in any fiscal year (with unused amounts in any fiscal
year being carried over to succeeding fiscal years subject to a maximum of
$20,000,000 in any fiscal year), or (ii) $70,000,000 in the aggregate after the
Closing Date; (c) the Borrower may declare and pay dividends to the Parent
Companies, the Parent Companies may declare and pay dividends to Holdings, and
Holdings may declare and pay dividends to Parent; provided that the amount of
any such dividends pursuant to this clause (c) shall not exceed an amount equal
to the Applicable Amount at such time; (d) the Borrower may declare and pay
dividends and/or make distributions to the Parent Companies, the Parent
Companies may declare and pay dividends and/or make distributions to Holdings,
and Holdings may declare and pay dividends and/or make distributions to Parent,
solely to pay (i) administrative and similar expenses actually incurred by
Holdings or Parent related to ownership of Holdings, the Parent Companies and
the Borrower; provided that the amount of such dividends and/or distributions
does not exceed in any fiscal year the amount of such expenses payable for such
fiscal year (it being understood that such expenses shall in no event exceed
$1,000,000 in the aggregate per fiscal year), or (ii) payments permitted
pursuant to Section 9.9(a) or (b); (e) the Borrower may make tax distributions
pursuant to Section 4.1(b) of the Borrower’s limited liability company agreement
to the Parent Companies in amounts sufficient so that each Parent Company may
(i) pay its U.S. federal, state, local and non-United States income taxes,
franchise taxes or similar taxes attributable to the operation and business of
the Borrower and its Subsidiaries and (ii) make distributions to Holdings, and
Holdings may make distributions to Parent, so that each of Holdings and Parent
can pay franchise or similar taxes attributable to the operations and business
of the Borrower and its Subsidiaries (distributions pursuant to this clause
(e) are referred to as “Tax Distributions”); provided that (i) income tax
distributions made with respect to any taxable period (or portion thereof) to
any Parent Company shall be made based on the items of income, gain, loss and
deduction that are (or are reasonably estimated to be) allocable to such Parent
Company for such period under the Borrower’s limited liability company agreement
(taking into account any loss or credit carryovers or other tax attributes that
are available to offset the income of such Parent Company in such period) and
(ii) each Parent Company promptly shall pay over any tax distributions made
pursuant to this Section 10.6 to the appropriate taxing authority; (f) the
Permitted Tax Distribution/Contribution shall be permitted; (g) distributions by
the Borrower to the Parent Guarantors of any Subsidiary in connection with a
disposition by Holdings or a Parent Guarantor permitted under Section 10.4;
(h) dividends by a Restricted Subsidiary to the holders of its Capital Stock on
a pro rata basis; and (i) after the occurrence of a Qualified IPO, the Borrower
may declare and pay dividends of up to 6.00% per annum of the net cash proceeds
received by (or contributed to) Borrower from such Qualified IPO.

 

119

--------------------------------------------------------------------------------


 

10.7                        Limitations on Subordinated Debt Payments and
Amendments. (a) The Borrower and the Parent Guarantors will not, and will not
permit any Restricted Subsidiary to, prepay, repurchase or redeem or otherwise
defease any Subordinated Debt (other than any intercompany loans); provided,
however, that so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, the Borrower or any Restricted Subsidiary
may prepay, repurchase or redeem Subordinated Debt (w) on or after the fifth
anniversary of the date of the incurrence of such Subordinated Debt in the
amount (if any) as shall be necessary to ensure that such Subordinated Debt
shall not be considered an “applicable high yield discount obligation” within
the meaning of Section 163(i) of the Code, (x) for an aggregate price not in
excess of the Applicable Amount at the time of such prepayment, repurchase or
redemption, (y) with the proceeds of Permitted Refinancing Indebtedness,
(z) pursuant to an exchange of Subordinated Debt for Qualified Capital Stock of
Holdings or Parent or any direct or indirect parent company thereof or (aa)
solely to the extent such Subordinated Debt constitutes Senior Subordinated
Notes, for an aggregate purchase price not in excess of $239,800,000 following
the Sixth Amendment Effective Date.

 

(b)                                 The Borrower and the Parent Guarantors will
not, and will not permit any Restricted Subsidiary to, waive, amend, modify,
terminate or release any Subordinated Debt to the extent that any such waiver,
amendment, modification, termination or supplement would be materially adverse
to the Lenders.

 

10.8                        Limitations on Sale Leasebacks. The Borrower and the
Parent Guarantors will not, and will not permit any of the Restricted
Subsidiaries to, enter into or effect any Sale Leasebacks, other than Permitted
Sale Leasebacks for aggregate proceeds not to exceed $50,000,000 during any
fiscal year of the Borrower.

 

10.9                        Financial Covenant. The Borrower will not permit the
Senior Secured Leverage Ratio to exceed, on any Calculation Date occurring
during a period set forth below, the correlative ratio indicated with respect to
such period:

 

Calculation Date Occurring During Period

 

Maximum Senior
Secured Leverage Ratio

 

 

 

From the Sixth Amendment Effective Date through and including December 31, 2016

 

5.50 to 1.00

From and including January 1, 2017, through and including March 31, 2017

 

5.40 to 1.00

From and including April 1, 2017, through and including June 30, 2017

 

5.30 to 1.00

From and including July 1, 2017, through and including September 30, 2017

 

5.20 to 1.00

From and including October 1, 2017, through and including December 31, 2017

 

5.10 to 1.00

From and including January 1, 2018, through and including March 31, 2018

 

5.05 to 1.00

From and including April 1, 2018, through and including June 30, 2018

 

5.00 to 1.00

From and including July 1, 2018, through and including September 30, 2018

 

4.90 to 1.00

 

120

--------------------------------------------------------------------------------


 

From and including October 1, 2018, through and including December 31, 2018

 

4.80 to 1.00

From and including January 1, 2019, through and including March 31, 2019

 

4.70 to 1.00

From and including April 1, 2019, through and including June 30, 2019

 

4.60 to 1.00

From and including July 1, 2019, through and including September 30, 2019

 

4.50 to 1.00

From and including October 1, 2019, through and including December 31, 2019

 

4.40 to 1.00

From and including January 1, 2020, through and including March 31, 2020

 

4.30 to 1.00

From and including April 1, 2020, through and including June 30, 2020

 

4.20 to 1.00

From and including July 1, 2020, through and including September 30, 2020

 

4.10 to 1.00

From and including October 1, 2020, through and including December 31, 2020

 

4.00 to 1.00

From and including January 1, 2021, through and including March 31, 2021

 

3.90 to 1.00

From and including April 1, 2021, through and including June 30, 2021

 

3.80 to 1.00

From and including July 1, 2021, through and including September 30, 2021

 

3.70 to 1.00

From and including October 1, 2021, through and including December 31, 2021

 

3.60 to 1.00

From and including January 1, 2022, through and including the Maturity Date

 

3.50 to 1.00

 

10.10                 Limitations on Negative Pledges; Limitations on Clauses
Restricting Subsidiary Distributions. The Borrower and the Parent Guarantors
will not, and will not permit any of the Restricted Subsidiaries to, enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (I) the ability of the Borrower, any
Parent Guarantor or any Restricted Subsidiary to create, incur or permit to
exist any Lien upon any of its property or assets for the benefit of the Secured
Parties with respect to the Obligations or under the Credit Documents, or
(II) the ability of any Restricted Subsidiary to pay dividends or other
distributions with respect to any of its Capital Stock or to make or repay loans
or advances to the Borrower, any Guarantor or any other Restricted Subsidiary or
to guarantee Indebtedness of the Borrower, any Guarantor or any other Restricted
Subsidiary; provided that the foregoing shall not apply to (a) restrictions and
conditions imposed by law, (b) restrictions contained in any Credit Document,
(c) restrictions contained in the Senior Unsecured Notes Indenture and any
Permitted Refinancing Indebtedness in respect thereof, restrictions contained in
the Senior Subordinated Notes Indenture and any Permitted Refinancing
Indebtedness in respect thereof and Indebtedness incurred under
Section 10.1(xi), (xiii) and (xxii) (so long as any such

 

121

--------------------------------------------------------------------------------


 

restrictions or conditions do not restrict Liens securing the Obligations and
are otherwise no more restrictive than the Credit Documents), (d) customary
restrictions and conditions contained in agreements relating to the sale,
transfer, lease or other disposition of assets permitted by Section 10.4;
provided that such restrictions and conditions apply only to the assets that are
to be sold, transferred or disposed of, (e) with respect to clause (I) above,
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by Section 10.1 to the extent such restrictions or
conditions apply only to the property or assets securing such Indebtedness,
(f) restrictions and conditions contained in agreements that represent
Indebtedness of a Restricted Subsidiary that is not a Guarantor to the extent
such Indebtedness is permitted by Section 10.1, (g) with respect to clause
(I) above, customary restrictions in leases and other contracts entered into in
the ordinary course of business restricting the assignment thereof, (h) any
agreement in effect at the time a Person becomes a Restricted Subsidiary, so
long as such agreement was not entered into in connection with or in
contemplation of such Person becoming a Restricted Subsidiary, and is not
binding on other Credit Parties, (i) restrictions and conditions that are
customary provisions in joint venture agreements and other similar agreements
applicable to joint ventures permitted by Section 10.5 and applicable solely to
such joint venture or Capital Stock of such joint venture entered into in the
ordinary course of business, (j) with respect to clause (I) above, restrictions
and conditions that are customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of the Borrower, any
Parent Guarantor or any Restricted Subsidiary, (k) are restrictions on cash or
other deposits imposed by customers under contracts entered into in the ordinary
course of business and (l) comprise restrictions imposed by any agreement
governing Indebtedness entered into on or after the Closing Date and permitted
under Section 10.1 that are, taken as a whole, in the good faith judgment of the
Borrower, no more restrictive with respect to the Borrower or any Restricted
Subsidiary than customary market terms for Indebtedness of such type (and, in
any event, are no more restrictive than the restrictions contained in this
Agreement and do not restrict Liens securing the Obligations), so long as the
Borrower shall have reasonably determined that such restrictions will not affect
(a) its obligation or ability to make any payments required hereunder, (b) the
obligation of any Restricted Subsidiary to provide a guaranty under any Credit
Documents or (c) its obligation or the obligations of any Credit Party to grant
Liens on the Collateral to secure the Obligations.

 

SECTION 11.                     Events of Default

 

Upon the occurrence of any of the following specified events (each an “Event of
Default”):

 

11.1                        Payments. The Borrower shall (a) default in the
payment when due of any principal of the Loans or (b) default, and such default
shall continue for five or more Business Days, in the payment when due of any
interest on the Loans or any Fees or any Unpaid Drawings or of any other amounts
owing hereunder or under any other Credit Document; or

 

11.2                        Representations, etc. Any representation, warranty
or statement made or deemed made by any Credit Party herein or in any Security
Document or any certificate delivered or required to be delivered pursuant
hereto or thereto shall prove to be untrue in any material respect on the date
as of which made or deemed made; or

 

11.3                        Covenants. Any Credit Party shall (a) default in the
due performance or observance by it of any term, covenant or agreement contained
in Section 9.1(e) or Section 10 or (b) default in the due performance or
observance by it of any term, covenant or agreement (other than those referred
to in Section 11.1 or 11.2 or clause (a) of this Section 11.3) contained in this
Agreement, any Security Document or the Fee Letter and such default shall
continue unremedied for a period of at least 30 days after receipt of written
notice by the Borrower from the Administrative Agent or the Required Lenders; or

 

122

--------------------------------------------------------------------------------


 

11.4                        Default Under Other Agreements. (a) Any Parent
Guarantor, the Borrower or any of the Restricted Subsidiaries shall (i) default
in any payment with respect to any Indebtedness (other than the Obligations) in
excess of $75,000,000 in the aggregate, for the Parent Guarantors, the Borrower
and such Restricted Subsidiaries, beyond the period of grace, if any, provided
in the instrument or agreement under which such Indebtedness was created or
(ii) default in the observance or performance of any agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist (other than, with respect to Indebtedness consisting of any
Hedge Agreements, termination events or equivalent events pursuant to the terms
of such Hedge Agreements), the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, any such
Indebtedness to become due prior to its stated maturity, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its stated
maturity; or (b) without limiting the provisions of clause (a) above, any such
Indebtedness shall be declared to be due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment or as a mandatory
prepayment (and, with respect to Indebtedness consisting of any Hedge
Agreements, other than due to a termination event or equivalent event pursuant
to the terms of such Hedge Agreements), prior to the stated maturity thereof; or

 

11.5                        Bankruptcy, etc. Any Parent Guarantor, the Borrower,
or any Restricted Subsidiary (other than any Immaterial Subsidiary) shall
commence a voluntary case, proceeding or action concerning itself under any
Debtor Relief Law; or an involuntary case, proceeding or action is commenced
against any Parent Guarantor, the Borrower or any Restricted Subsidiary (other
than any Immaterial Subsidiary) and the petition is not controverted within 10
days after commencement of the case, proceeding or action; or an involuntary
case, proceeding or action is commenced against any Parent Guarantor, the
Borrower or any Restricted Subsidiary (other than any Immaterial Subsidiary) and
the petition is not dismissed within 60 days after commencement of the case,
proceeding or action; or a custodian (as defined in the Bankruptcy Code),
receiver, receiver manager, trustee, liquidator or similar person is appointed
for, or takes charge of, all or any substantial part of the property of any
Parent Guarantor, the Borrower or any Restricted Subsidiary (other than any
Immaterial Subsidiary) and such appointment continues undischarged or unstayed
for a period of 60 days; or any Parent Guarantor, the Borrower or any Restricted
Subsidiary (other than any Immaterial Subsidiary) commences any other proceeding
or action under any reorganization, arrangement, adjustment of debt, winding up,
relief of debtors, dissolution, receivership, insolvency or liquidation or
similar law of any jurisdiction whether now or hereafter in effect relating to
any Parent Guarantor, the Borrower or any Restricted Subsidiary (other than any
Immaterial Subsidiary); or there is commenced against any Parent Guarantor, the
Borrower or any Restricted Subsidiary (other than any Immaterial Subsidiary) any
such proceeding or action that remains undismissed for a period of 60 days; or
any Parent Guarantor, the Borrower or any Restricted Subsidiary (other than any
Immaterial Subsidiary) is adjudicated insolvent or bankrupt; or any order of
relief or other order approving any such case or proceeding or action is
entered; or any Parent Guarantor, the Borrower or any Restricted Subsidiary
(other than any Immaterial Subsidiary) makes a general assignment for the
benefit of creditors; or any corporate action is taken by any Parent Guarantor,
the Borrower or any Restricted Subsidiary (other than any Immaterial Subsidiary)
for the purpose of effecting any of the foregoing; or

 

11.6                        ERISA. (a) Any Plan shall fail to satisfy the
minimum funding standard required for any plan year or part thereof or a waiver
of such standard or extension of any amortization period is sought or granted
under Section 412 of the Code; any Plan is or shall have been terminated or is
the subject of termination proceedings under ERISA (including the giving of
written notice thereof); an event shall have occurred or a condition shall exist
in either case entitling the PBGC to terminate any Plan or to appoint a trustee
to administer any Plan (including the giving of written notice thereof); any
Plan shall have an accumulated funding deficiency (whether or not waived);
Holdings or any of its Subsidiaries or

 

123

--------------------------------------------------------------------------------


 

any ERISA Affiliate has incurred or is likely to incur a liability to or on
account of a Plan under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064,
4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the Code (including the
giving of written notice thereof); (b) there could result from any event or
events set forth in clause (a) of this Section 11.6 the imposition of a lien,
the granting of a security interest, or a liability, or the reasonable
likelihood of incurring a lien, security interest or liability; and (c) such
lien, security interest or liability will or would be reasonably likely to have
a Material Adverse Effect; or

 

11.7                        Guarantee Agreement. The Guarantee Agreement or any
material provision thereof shall cease to be in full force or effect or any
Guarantor thereunder or any Credit Party shall deny or disaffirm in writing any
Guarantor’s obligations under the Guarantee Agreement; or

 

11.8                        Security Agreement and Pledge Agreement. (a) The
Security Agreement or any material provision thereof shall cease to be in full
force or effect (other than pursuant to the terms hereof or thereof or as a
result of acts or omissions of the Administrative Agent or any Lender) or any
grantor thereunder or any Credit Party shall deny or disaffirm in writing any
grantor’s obligations under the Security Agreement; or (b) the Pledge Agreement
or any material provision thereof shall cease to be in full force or effect
(other than pursuant to the terms hereof or thereof or as a result of acts or
omissions of the Administrative Agent or any Lender) or any pledgor thereunder
or any Credit Party shall deny or disaffirm in writing any pledgor’s obligations
under the Pledge Agreement; or

 

11.9                        Mortgages. Any Mortgage or any material provision of
any Mortgage relating to any material portion of the Collateral shall cease to
be in full force or effect (other than pursuant to the terms hereof or thereof
or as a result of acts or omissions of the Administrative Agent or any Lender)
or any mortgagor thereunder or any Credit Party shall deny or disaffirm in
writing any mortgagor’s or grantor’s obligations under any Mortgage; or

 

11.10                 Judgments. One or more judgments or decrees shall be
entered against any Parent Guarantor, the Borrower or any of the Restricted
Subsidiaries involving a liability of $75,000,000 or more in the aggregate for
all such judgments and decrees for the Parent Guarantors, the Borrower and the
Restricted Subsidiaries (to the extent not paid or fully covered by insurance
provided by a carrier not disputing coverage after having been notified thereof)
and any such judgments or decrees shall not have been satisfied, vacated,
discharged or stayed or bonded pending appeal within 60 days from the entry
thereof; or

 

11.11                 Change of Control. A Change of Control shall occur; or

 

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent may, with the consent of the
Required Lenders, and upon the request of the Required Lenders shall, by written
notice to the Borrower, take any or all of the following actions, without
prejudice to the rights of the Administrative Agent or any Lender to enforce its
claims against the Borrower, except as otherwise specifically provided for in
this Agreement (provided that, if an Event of Default specified in Section 11.5
shall occur with respect to any Parent Guarantor, the Borrower or any Subsidiary
(other than any Immaterial Subsidiary), the result that would occur upon the
giving of written notice by the Administrative Agent as specified in clauses
(i), (ii) and (iv) below shall occur automatically without the giving of any
such notice): (i) declare the Total Revolving Credit Commitment terminated,
whereupon the Commitments of each Lender shall forthwith terminate immediately
and any Fees theretofore accrued shall forthwith become due and payable without
any other notice of any kind; (ii) declare the principal of and any accrued
interest and fees in respect of all Loans and all Obligations owing hereunder
and thereunder to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; (iii) terminate any Letter of Credit that may
be terminated in accordance with its terms; (iv) direct the Borrower to pay (and
the Borrower agrees that upon receipt of such notice, or upon the

 

124

--------------------------------------------------------------------------------


 

occurrence of an Event of Default specified in Section 11.5 with respect to the
Borrower or any Subsidiary (other than any Immaterial Subsidiary), it will pay)
to the Administrative Agent at its Administrative Agent’s Office such additional
amounts of cash, to be held as security for the Borrower’s reimbursement
obligations for Drawings that may subsequently occur thereunder, equal to the
aggregate Stated Amount of all Letters of Credit issued and then outstanding
prior to their maturity dates and/or (v) exercise all rights and remedies
available under the Credit Documents or at law or in equity.

 

11.12                 Cure Right.  (a) Notwithstanding anything to the contrary
contained in Section 11, in the event that the Borrower fails to comply with the
Financial Performance Covenant with respect to a Test Period, after the
completion of the last fiscal quarter in the Test Period to which such Financial
Performance Covenant applies until the expiration of the 10th Business Day
subsequent to the date the certificate calculating the Financial Performance
Covenant with respect to such Test Period is required to be delivered pursuant
to Section 9.1(d) (such period commencing after the Test Period and prior to the
end of such ten Business Day period, the “Cure Period”), Parent may engage in an
issuance of Capital Stock or other Qualified Capital Stock that constitutes a
Permitted Equity Issuance for cash (or a capital contribution in cash to the
Parent) and contribute such amount to the common equity capital of the Borrower
(including through a capital contribution of such cash proceeds by Parent to
Holdings to the Parent Companies to the Borrower) (collectively, the “Cure
Right”), and upon the receipt by the Borrower of such cash common equity (the
“Cure Amount”) the Financial Performance Covenant shall be recalculated giving
effect to the following pro forma adjustments:

 

(i)                                     Consolidated EBITDA shall be increased,
solely for purposes of measuring the Financial Performance Covenant for such
Test Period (the “Initial Test Period”) and applicable subsequent Test Periods
which include the last fiscal quarter of the Initial Test Period and not for any
other purpose under this Agreement, by an amount equal to the Cure Amount; and

 

(ii)                                  if, after giving effect to the foregoing
recalculations, the Borrower shall then be in compliance with the requirements
of the Financial Performance Covenant, the Borrower shall be deemed to have
satisfied the requirements of the Financial Performance Covenant as of the
relevant date of determination with the same effect as though there had been no
failure to comply therewith at such date, and the applicable breach or default
of the Financial Performance Covenant that had occurred shall be deemed cured
for purposes of this Agreement;

 

provided that (x) the Borrower shall have notified the Administrative Agent of
the exercise of such Cure Right prior to the issuance of the relevant Capital
Stock or other Qualified Capital Stock for cash or the receipt of the cash
contributions by Parent and (y) such cash is actually received by the Borrower
(including through capital contribution of such cash by Parent to Holdings to
the Parent Companies to the Borrower) during the Cure Period.

 

(b)                                 Notwithstanding anything herein to the
contrary, (i) in each four consecutive fiscal quarter period of the Borrower
there shall be at least two fiscal quarters in which the Cure Right is not
exercised, (ii) during the term of this Agreement, the Cure Right shall not be
exercised more than five times, (iii) for purposes of this Section 11.12, the
Cure Amount shall not exceed the aggregate amount necessary to cause the
Borrower to be in compliance with the Financial Performance Covenant for any
applicable period, and any amounts in excess thereof shall not be deemed to be a
Cure Amount, and this Section 11.12 may not be relied on for purposes of
calculating any financial ratios or tests other than as applicable to compliance
with the Financial Performance Covenant (including for purposes of determining
any financial ratio-based terms, the Applicable Amount and any other available
basket hereunder) and (iv) exercise of the Cure Right and receipt of the Cure
Amount shall not result in any reduction in Indebtedness for purposes of
calculating compliance with the Financial Performance Covenant or any other
financial ratio test hereunder.

 

125

--------------------------------------------------------------------------------


 

11.13                 Government Approvals and Consents. Notwithstanding
anything to the contrary set forth herein or in any other Credit Document, each
Agent agrees that to the extent prior Governmental Authority approval is
required pursuant to Requirements of Law for (i) the operation and effectiveness
of any grant, right or remedy hereunder or under the other Credit Documents or
(ii) taking any action that may be taken by the Administrative Agent hereunder
or under the other Credit Documents, such grant, right, remedy or actions will
be subject to such prior Governmental Authority approval having been obtained by
or in favor of the Administrative Agent. Voting rights in any Collateral
representing control over any license, permit, franchise or other authorization
issued by any such Governmental Authority shall remain in the authorized holder
thereof notwithstanding the occurrence and continuance of any Event of Default
until any necessary consents of a Governmental Authority shall have been
obtained for any assignment of assets or change of control that requires such
prior approval.

 

11.14                 Application of Proceeds. Upon or following the
acceleration of the maturity of the Obligations and the exercise of remedies
with respect to any Collateral, or an Event of Default under Section 11.5 with
respect to the Borrower or any Parent Guarantor, the proceeds of any collection
or sale of the Collateral as well as any Collateral consisting of cash, or other
amounts received in respect of the Obligations may, if not otherwise applied to
preserve the value of the Collateral, be applied by the Administrative Agent at
any time after receipt as follows:

 

(a)                                 first, to the payment of all reasonable and
documented costs and expenses incurred by the Administrative Agent in connection
with such collection or sale or otherwise in connection with the Credit
Documents or any of the Obligations, including all court costs and the
reasonable fees and expenses of its agents and legal counsel, the repayment of
all advances made by the Administrative Agent hereunder or under any other
Credit Document on behalf of any Credit Party and any other reasonable and
documented costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any other Credit Document and the payment of
all reimbursement and indemnification obligations or claims owing to the Agents,
the Letter of Credit Issuers and the Related Parties of the Agents and the
Letter of Credit Issuers hereunder or under any other Credit Document;

 

(b)                                 second, to the payment in full of the
Unfunded Advances/Participations (the amounts so applied to be distributed
between or among the Administrative Agent and the Letter of Credit Issuer pro
rata in accordance with the amounts of Unfunded Advances/Participations owed to
them on the date of any distribution);

 

(c)                                  third, to the Secured Parties, an amount
equal to all Obligations (including Obligations to cash collateralize
outstanding Letters of Credit) owing to them on the date of any distribution,
and, if such moneys shall be insufficient to pay such amounts in full, then
ratably (without priority of any one over any other) to such Secured Parties in
proportion to the unpaid amounts thereof; and

 

(d)                                 fourth, any surplus then remaining shall be
paid to the Grantors or their successors or assigns or to whomsoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct.

 

SECTION 12.                     The Administrative Agent

 

12.1                        Appointment. Each Lender and each Letter of Credit
Issuer hereby irrevocably designates and appoints Credit Suisse AG as the
Administrative Agent of such Lender under this Agreement and the other Credit
Documents, and each such Lender irrevocably authorizes the Administrative Agent,
in such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Credit Documents, and to exercise such powers and
perform such duties as are delegated to the Administrative Agent by the terms of
this Agreement and the other Credit Documents,

 

126

--------------------------------------------------------------------------------

 

together with such other actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Letter of Credit Issuers, and neither
the Borrower nor any other Loan Party shall have rights (as a third-party
beneficiary or otherwise) with respect to any of such provisions.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Credit Document, or
otherwise exist against the Administrative Agent. It is understood and agreed
that the use of the term “agent” herein or in any other Credit Document (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

 

12.2                        Delegation of Duties. The Administrative Agent may
perform any and all of its duties and exercise its rights and powers under this
Agreement and the other Credit Documents by or through agents, sub-agents or
attorneys-in-fact appointed by the Administrative Agent. The Administrative
Agent and any such sub agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub agent and to
the Related Parties of the Administrative Agent and any such sub agent, and
shall apply to their respective activities in connection with the syndication of
the Commitments and Loans as well as activities as Administrative Agent. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents.

 

12.3                        Exculpatory Provisions. (a) The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Credit Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent:

 

(i)                                     shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(ii)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Credit Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Credit Documents); provided
that the Administrative Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose the Administrative Agent
to liability or that is contrary to any Credit Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

 

(iii)                               shall not, except as expressly set forth
herein and in the other Credit Documents, have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Borrower or any of its Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity.

 

(b)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Section 11 and
Section 13.1), or (ii) in the absence of

 

127

--------------------------------------------------------------------------------


 

its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and non-appealable judgment.

 

12.4                        Reliance by Administrative Agent. The Administrative
Agent shall be entitled to rely, and shall not incur any liability for relying,
upon any writing, resolution, request, instrument, notice, consent, certificate,
affidavit, letter, telecopy, telex or teletype message, statement, order or
other document or conversation (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons.
The Administrative Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person or
Persons, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or a Letter of Credit
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or Letter of Credit Issuer unless the Administrative Agent shall
have received notice to the contrary from such Lender or Letter of Credit Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. The Administrative Agent may
deem and treat the Lender specified in the Register with respect to any amount
owing hereunder as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent.

 

12.5                        Notice of Default. The Administrative Agent shall
not be deemed to have knowledge or notice of the occurrence of any Default or
Event of Default hereunder unless the Administrative Agent has received written
notice from a Lender or the Borrower referring to this Agreement, describing
such Default or Event of Default and stating that such notice is a “notice of
default”. In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders;
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the Lenders
(except to the extent that this Agreement requires that such action be taken
only with the approval of the Required Lenders or each of the Lenders, as
applicable).

 

12.6                        Non-Reliance on Administrative Agent and Other
Lenders. Each Lender and each Letter of Credit Issuer expressly acknowledges
that neither the Administrative Agent nor any of its Related Parties has made
any representations or warranties to it and that no act by the Administrative
Agent hereinafter taken, including any review of the affairs of the Borrower any
Guarantor or any other Credit Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender, any Letter
of Credit Issuer or any of their respective Related Parties. Each Lender
represents to the Administrative Agent that it has, independently and without
reliance upon the Administrative Agent or any other Lender, any Letter of Credit
Issuer or any of their respective Related Parties, and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower any Guarantor and any other
Credit Party and made its own decision to make its Loans hereunder and enter
into this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under or based upon this Agreement and the other Credit

 

128

--------------------------------------------------------------------------------


 

Documents, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
creditworthiness of the Borrower, any Guarantor and any other Credit Party.
Except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, assets,
operations, properties, financial condition, prospects or creditworthiness of
the Borrower, any Guarantor or any other Credit Party that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.

 

12.7                        Indemnification. The Lenders agree to indemnify the
Administrative Agent (or any sub-agent thereof), any Letter of Credit Issuer or
any Related Party of any of the foregoing in its capacity as such, or, in the
case of any Related Party, acting for the Administrative Agent or a Letter of
Credit Issuer in its capacity as such (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so), ratably
according to their respective portions of the Total Credit Exposure in effect on
the date on which indemnification is sought (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with their respective
portions of the Total Credit Exposure in effect immediately prior to such date),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (including at any time following the
payment of the Loans) be imposed on, incurred by or asserted against the
Administrative Agent, any Letter of Credit Issuer or any Related Party of any of
the foregoing in any way relating to or arising out of, the Commitments, this
Agreement, any of the other Credit Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by the Administrative Agent, any Letter of Credit
Issuer or any Related Party of any of the foregoing under or in connection with
any of the foregoing; provided that no Lender shall be liable to any such Person
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the gross negligence or willful misconduct of such Person;
provided, further, that with respect to such unpaid amounts owed to any Letter
of Credit Issuer solely in its capacity as such, only the Revolving Credit
Lenders shall be required to pay such unpaid amounts, such payment to be made
severally among them based on such Revolving Credit Lenders’ Revolving Credit
Commitment Percentage (determined as of the time that the applicable
indemnification is sought (or if indemnification is sought after the date upon
which all Commitments shall have terminated and the Loans and all Unpaid
Drawings shall have been paid in full and all Letters of Credit have been
terminated or cash collateralized, ratably in accordance with the Revolving
Credit Commitment Percentage immediately prior to such date). The agreements in
this Section 12.7 shall survive the payment of the Loans and all other amounts
payable hereunder.

 

12.8                        Administrative Agent in its Individual Capacity. The
Administrative Agent and its Affiliates may make loans to, accept deposits from,
own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower, any
Guarantor and any other Credit Party or any Subsidiary or Affiliate thereof as
though the Administrative Agent were not the Administrative Agent hereunder and
under the other Credit Documents and without any duty to account therefor to the
Lenders. With respect to the Loans made by it, the Administrative Agent shall
have the same rights and powers under this Agreement and the other Credit
Documents as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.

 

12.9                        Successor Agent. The Administrative Agent may, at
any time resign as Administrative Agent upon 20 days’ prior written notice to
the Lenders and the Borrower. If the Administrative Agent shall resign as
Administrative Agent under this Agreement and the other Credit Documents, then
the Required Lenders shall appoint a successor agent for the Lenders, which
successor

 

129

--------------------------------------------------------------------------------


 

agent shall be approved by the Borrower except if an Event of Default under
Section 11.1 or Section 11.5 has occurred and is continuing (which approval
shall not be unreasonably withheld), whereupon such successor agent shall
succeed to the rights, powers and duties of the Administrative Agent, and the
term “Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If (i) the Borrower
withholds its consent to the appointment of any successor Administrative Agent
as permitted hereunder or (ii) the Administrative Agent shall notify the
Borrower and the Lenders that no such successor is willing to accept such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents and the Required Lenders may perform the duties of the resigning
Administrative Agent (except that in the case of any Collateral held by the
Administrative Agent on behalf of the Secured Parties under any of the Credit
Documents, the retiring Administrative Agent may continue to hold such
Collateral until such time as a successor Administrative Agent is appointed and
such Collateral is assigned to such successor Administrative Agent and the
retiring Administrative Agent may elect to distribute notices or payments to the
Lenders, in which case it shall remain entitled to the benefits of this
Section 12 for so long as it is acting in any such manner). After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 12 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Credit Documents.

 

12.10                 Withholding Tax. To the extent required by any applicable
law, the Administrative Agent may withhold from any interest or other payment to
any Lender an amount equivalent to any applicable withholding tax. If the
Internal Revenue Service or any authority of the United States or any other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstances
which rendered the exemption from, or reduction of, withholding tax ineffective,
or for any other reason), such Lender shall indemnify the Administrative Agent
fully for all amounts paid, directly or indirectly, by the Administrative Agent
as tax or otherwise, including penalties and interest, together with all
expenses incurred, including legal expenses, allocated staff costs and any out
of pocket expenses. Each Lender shall severally indemnify the Administrative
Agent, within 10 days after demand therefor, for any Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent in
connection with any Credit Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Credit Document or
otherwise payable by the Administrative Agent to such Lender from any other
source against any amount due to the Administrative Agent under this
Section 12.10.

 

12.11                 Other Agents; Arranger and Bookrunner. None of the Lenders
or other Persons identified on the cover page of this Agreement as a “joint lead
arranger”, “lead arranger”, “joint bookrunner”, “bookrunner”, “co-syndication
agent” or “documentation agent” or any of the Amendment Agents shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
or any other Credit Document in their respective capacities as such, but shall
be entitled to all the benefits of this Section 12 applicable to the
Administrative Agent. Without limiting the foregoing, none of the Lenders or
other Persons so identified shall have or be deemed to have any fiduciary
relationship with any

 

130

--------------------------------------------------------------------------------


 

Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

 

12.12                 Administrative Agent May File Proofs of Claim. (a) In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or Letter of Credit
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:

 

(b)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
Unpaid Drawings and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Letter of Credit Issuers and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Letter of Credit Issuers and the Administrative
Agent and their respective agents and counsel and all other amounts due the
Lenders, the Letter of Credit Issuers and the Administrative Agent under
Sections 4.1. and 13.5) allowed in such judicial proceeding; and

 

(c)                                  to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Letter of Credit Issuer to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the Letter of
Credit Issuers, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 4.1 and 13.5.

 

12.13                 Collateral and Guaranty Matters. (a) The Secured Parties
irrevocably authorize the Administrative Agent, at its option and in its
discretion (except where it is otherwise obligated to do so under the Credit
Documents),

 

(i)                                     to release any Lien on any property
granted to or held by the Administrative Agent under any Credit Document
(x) upon termination of all Commitments and payment in full of all Obligations
(other than contingent indemnification obligations for which no claim has been
made) and the expiration or termination of all Letters of Credit (other than
Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the applicable Letter of Credit Issuer shall have been
made), (y) that is sold or otherwise disposed of to a Person that is not a
Credit Party in connection with any sale or other disposition permitted under
the Credit Documents, or (z) subject to Section 13.1, if approved, authorized or
ratified in writing by the Required Lenders (or such other amount of Lenders
required to authorize such sale or disposition);

 

(ii)                                  to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Credit Document to the
holder of any Lien on such property that is permitted by Section 10.2(c) (or
release any such Liens to the extent Liens in favor of the Administrative Agent
on such property are not permitted by the Indebtedness secured pursuant to the
Liens permitted under Section 10.2(c)); and

 

(iii)                               to release any Subsidiary Guarantor from its
obligations under the Credit Documents and to terminate any Liens granted by
such Subsidiary Guarantor if such Person

 

131

--------------------------------------------------------------------------------


 

ceases to be a Restricted Subsidiary as a result of a transaction permitted
under the Credit Documents (including pursuant to such Person being designated
as an Unrestricted Subsidiary in accordance with this Agreement);

 

it being understood that, notwithstanding anything herein or in any other Credit
Documents, the Company and its Subsidiaries shall not be released from their
obligations under the Credit Documents, and the Liens granted thereby shall not
be terminated, in connection with, or as a result of, the Permitted Tax
Distribution/Contribution.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 12.13.

 

(b)                                 The Administrative Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Administrative Agent’s Lien
thereon, or any certificate prepared by any Credit Party in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

 

12.14                 Credit Bidding. The Lenders hereby irrevocably authorize
the Administrative Agent, upon the written consent of Required Lenders to Credit
Bid (in an amount and on such terms as may be directed by the Required Lenders)
and purchase (either directly or through one or more acquisition vehicles) at
any public or private sale conducted under the provisions of the UCC (including
pursuant to sections 9-610 and 9-620 of the UCC), the provisions of the
Bankruptcy Code (including pursuant to section 363 of the Bankruptcy Code) (or
any similar provision of any other applicable Debtor Relief Law) or under
similar provisions of any applicable Requirements of Law in the relevant
jurisdiction, or at any sale or foreclosure conducted by the Administrative
Agent (whether by judicial action or otherwise) in accordance with any
applicable Requirements of Law, all or any portion of the Collateral on behalf
of and for the benefit of the Lenders. Each Lender hereby agrees that, except
with the written consent of the Administrative Agent and the Required Lenders,
it will not exercise any right that it might otherwise have to Credit Bid at any
sales of all or any portion of the Collateral conducted under the provisions of
the UCC, the Bankruptcy Code (or any applicable other Debtor Relief Law) or any
similar Requirement of Law in the relevant jurisdiction, foreclosure sales or
other similar dispositions of Collateral.

 

12.15                 Cash Management Obligations; Swap Agreements. Except as
otherwise expressly set forth herein or in any Credit Document, no Cash
Management Bank or Qualified Counterparty that obtains the benefits of any
guarantee or any Collateral by virtue of the provisions hereof or of any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Credit Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Credit Documents. Notwithstanding any
other provision of this Section 12 to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Cash Management Obligations or
Hedge Agreements unless the Administrative Agent has received written notice of
such obligations, together with such supporting documentation as the
Administrative Agent may reasonably request, from the applicable Cash Management
Bank or Qualified Counterparty, as the case may be.

 

132

--------------------------------------------------------------------------------


 

SECTION 13.                     Miscellaneous

 

13.1                        Amendments and Waivers. Neither this Agreement nor
any other Credit Document, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 13.1. The Required Lenders may, or, with the written consent of the
Required Lenders, the Administrative Agent may, from time to time, (a) enter
into with the relevant Credit Party or Credit Parties (to the extent approval of
a Credit Party is required) written amendments, supplements or modifications
hereto and to the other Credit Documents for the purpose of adding any
provisions to this Agreement or the other Credit Documents or changing in any
manner the rights of the Lenders or of the Credit Parties hereunder or
thereunder or (b) waive, on such terms and conditions as the Required Lenders or
the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Credit Documents or any
Default or Event of Default and its consequences; provided, however, that (x) no
such waiver and no such amendment, supplement or modification shall directly
(i) forgive any portion of any Loan or extend the final scheduled maturity date
of any Loan or extend the date for the payment of any Term Loan Repayment Amount
or other scheduled amortization of Term Loans added after the Closing Date or
reduce the stated rate, or forgive any portion, or extend the date for the
payment, of any interest or fee payable hereunder (other than as a result of
waiving the applicability of any post-default increase in interest rates (it
being understood that any amendment or modification of defined terms used in the
Financial Performance Covenant in this Agreement shall not constitute a
reduction in the stated rate or fees for purposes of this clause (i)), or extend
the final expiration date of any Lender’s Commitment or extend the final
expiration date of any Letter of Credit beyond the L/C Maturity Date, or
increase the aggregate amount of the Commitments of any Lender, or amend or
modify any provisions of Section 13.8(a), in each case without the written
consent of each Lender directly and adversely affected thereby (provided that
extensions of Letter of Credit expiration dates beyond the L/C Maturity Date
will be permitted without such consent if the obligations of such Lender
directly affected terminate on the L/C Maturity Date or such Lender otherwise
consents to such extension), or (ii) amend, modify or waive any provision of
this Section 13.1 or reduce the percentage specified in the definition of the
term “Required Lenders” or consent to the assignment or transfer by the Borrower
of its rights and obligations under any Credit Document to which it is a party,
in each case without the written consent of each Lender (it being understood
that with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the Term Loan Commitments and the
Revolving Credit Commitments, as applicable, on the date hereof), or
(iii) amend, modify or waive any provision of Section 12 without the written
consent of the then-current Administrative Agent, or (iv) amend, modify or waive
any provision of Section 3 without the written consent of each Letter of Credit
Issuer, or (v) amend, modify or waive the application of any provision of any
Credit Document in a manner that adversely affects any Class of Lenders in a
manner that is disproportionate to the impact thereof on another Class of
Lenders without the written consent of the Lenders holding a majority of the
Loans and outstanding and unused commitments of such Class (it being understood
that Lenders providing Indebtedness permitted under Sections 2.17, 2.18 or 2.19
and, with the consent of the Required Lenders, Lenders providing additional
extensions of credit pursuant to this Agreement may be permitted to share in the
allocation of prepayments with holders of the Term Loans (in the case of
additional or extended term loans) or the Revolving Credit Commitments (in the
case of additional or extended revolving credit facilities), as applicable, on
substantially the same basis as the Term Loans and the Revolving Credit
Commitments on the date hereof), or (vi) change any Revolving Credit Commitment
to a Term Loan Commitment, or change any Term Loan Commitment to a Revolving
Credit Commitment, in each case without the prior written consent of each Lender
directly and adversely affected thereby, or (vii) release all or substantially
all of the value of the Guarantors under the Guarantee Agreement (except as
expressly permitted by the Guarantee Agreement or pursuant to a transaction
permitted under Section 10.4), or release all or substantially all of the
Collateral under the Security Documents, in each case without the prior written
consent of each Lender, or (viii) change

 

133

--------------------------------------------------------------------------------


 

Section 4.2 in a manner that would alter the pro rata sharing of reductions of
Revolving Credit Commitments required thereby, in each case without the written
consent of each Lender directly and adversely affected thereby; (y) no amendment
or modification that reduces the percentage specified in the definition of the
“Required Revolving Credit Lenders” (it being understood that, Additional
Revolving Credit Commitments, Extended Revolving Credit Commitments and
Refinancing Revolving Credit Commitments and, with the consent of the Required
Lenders, additional extensions of revolving credit pursuant to this Agreement,
may be included in the definition of the “Required Revolving Credit Lenders” on
substantially the same basis as the Revolving Credit Commitments are included on
the date hereof) shall be effective without the consent of each Revolving Credit
Lender; and (z) no amendment or modification that reduces the percentage
specified in the definition of “Required Term Loan Lenders” (it being understood
that additional Term Loans permitted hereunder and, with the consent of the
Required Lenders, additional extensions of term loans pursuant to this Agreement
may be included in the definition of “Required Term Loan Lenders” on
substantially the same basis as the Term Loans are included on the date hereof)
shall be effective without the consent of each Term Loan Lender; provided,
further, that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent or any Letter of Credit Issuer
hereunder or under any other Credit Document without the prior written consent
of the Administrative Agent or such Letter of Credit Issuer, as applicable. In
the case of any waiver, the Borrower, the Lenders, the Letter of Credit Issuers
and the Administrative Agent shall be restored to their former positions and
rights hereunder and under the other Credit Documents, and any Default or Event
of Default waived shall be deemed to be cured and not continuing, it being
understood that no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right consequent thereon.

 

The Administrative Agent is authorized to enter into the Pari Passu
Intercreditor Agreement and the Second Lien Intercreditor Agreement (or amend
any then-existing Intercreditor Agreement) in connection with the incurrence of
secured Indebtedness pursuant to Sections 10.1(a)(xi), 10.1(a)(xiii) or
10.1(a)(xxii).

 

Notwithstanding the foregoing, no consent of the Borrower or any Credit Party
shall be required for amendments or waivers to any Intercreditor Agreement
except to the extent expressly set forth in such Intercreditor Agreement.

 

Notwithstanding the foregoing, (i) the Administrative Agent and the Borrower may
amend, in a writing executed by both the Administrative Agent and the Borrower,
any Credit Document to effect administrative changes that are not adverse to any
Lender or to correct errors or omissions, (ii) upon the effectiveness of any
Incremental Amendment, Loan Modification Agreement or Refinancing Amendment, the
Administrative Agent, the Borrower and the Lenders providing the relevant
Incremental Commitments, Extended Term Loans, Extended Revolving Credit
Commitments or Credit Agreement Refinancing Indebtedness, as applicable, may
amend this Agreement to the extent (but only to the extent) necessary to reflect
the existence and terms of the Incremental Commitments, Extended Term Loans,
Extended Revolving Credit Commitments or Credit Agreement Refinancing
Indebtedness, as applicable, incurred pursuant thereto (including any amendments
necessary to treat the Loans and Commitments subject thereto as Other Term
Loans, Other Revolving Credit Loans, Extended Term Loans, Extended Revolving
Credit Commitments, Refinancing Revolving Credit Commitments and/or Refinancing
Term Loan Commitments), and (iii) the Administrative Agent may enter into
amendments to this Agreement and the other Credit Documents with the Borrower as
may be necessary in order to establish new tranches or sub-tranches in respect
of the Loans and/or Commitments extended pursuant to Section 2.17, 2.18 and 2.19
and such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrower in connection
with the establishment of such new tranches or sub-tranches, in each case on
terms consistent with Section 2.17, 2.18 and 2.19.

 

134

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Credit Documents
with the Term Loans and the Revolving Credit Loans and the Revolving Credit
Loans, as applicable, and accrued interest and fees in respect thereof and (b)
to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Required Revolving Credit Lenders and
Required Term Loan Lenders, as applicable.

 

Notwithstanding anything in this Agreement or the other Credit Documents to the
contrary, the Commitments or Loans of any Lender that is at the time a
Defaulting Lender shall not have any voting or approval rights under the Credit
Documents and shall be excluded in determining whether all Lenders (or all
Lenders of a Class), all affected Lenders (or all affected Lenders of a Class),
Required Revolving Credit Lenders, Required Term Loan Lenders or other majority
of Lenders of any Class or the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment or waiver pursuant to
this Section 13.1); provided that (x) the Commitment of any Defaulting Lender
may not be increased or extended without the consent of such Defaulting Lender,
and (y) any waiver, amendment or modification required the consent of all
Lenders or each affected Lender that affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

 

13.2                        Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone all notices,
requests and demands to or upon the respective parties hereto to be effective
shall be in writing (including by electronic transmission pursuant to paragraph
(b) of this Section 13.2), and, unless otherwise expressly provided herein,
shall be deemed to have been duly given or made when received, or, in the case
of telecopy notice, when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient), addressed as follows, or
to such other address as may be hereafter notified by the respective parties
hereto:

 

(i)                                     if to the Borrower or any Parent
Guarantor:

 

7887 East Belleview Avenue
Suite 1000
Englewood, CO 80111
Fax:                       (720) 479-3503

 

(ii)                                  if to the Administrative Agent:

 

Credit Suisse AG
Attention: Sean Portrait — Agency Manager
Eleven Madison Avenue
New York, NY 10010
Fax: 212-322-2291
Email: agency.loanops@credit-suisse.com;

 

(iii)                               if to Credit Suisse AG, in its capacity as a
Letter of Credit Issuer:

 

135

--------------------------------------------------------------------------------


 

Credit Suisse AG
One Madison Ave., 2nd Floor
New York, NY 10010
Phone: 212-538-1370
Fax: 212-325-8315
E-mail: list.ib-letterofcredit@credit-suisse.com; and

 

(iv)                              if to any other Letter of Credit Issuer, to it
at the address provided in writing to the Administrative Agent and the Borrower
at the time of its appointment as a Letter of Credit Issuer hereunder; and

 

(v)                                 if to a Lender, to it at its address (or fax
number) set forth on Schedule 1.1(b) or in the Assignment and Acceptance
pursuant to which such Lender shall have become a party hereto.

 

Notices delivered through electronic communications to the extent provided in
Section 13.2(b) below, shall be effective as provided in said Section 13.2(b).

 

(b)                                 Notices and other communications to the
Lenders and the Letter of Credit Issuers hereunder may be delivered or furnished
by electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender pursuant to Section 2.3 or 3,
if such Lender or Letter of Credit Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. Each of the Administrative Agent, each
Parent Guarantor and the Borrower may, in their respective discretion, agree to
accept notices and other communications hereunder via electronic communications
pursuant to procedures approved by such Person; provided that approval of such
procedures may be limited to a particular notice or particular notices or
communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgment), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, in each case, if such notice or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

 

(c)                                  Each of each Parent Guarantor and the
Borrower hereby agrees, unless directed otherwise by the Administrative Agent or
unless the electronic mail address referred to below has not been provided by
the Administrative Agent to the Borrower, that it will, or will cause its
Subsidiaries to, provide to the Administrative Agent all information, documents
and other materials that it is obligated to furnish to the Administrative Agent
pursuant to the Credit Documents, including all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication (unless otherwise agreed by the
Administrative Agent) that (i) is or relates to a Notice of Borrowing or a
Notice of Conversion or Continuation, (ii) relates to the payment of any
principal or other amount due under this Agreement, (iii) provides notice of any
Default or Event of Default under this Agreement or any other Credit Document or
(iv) is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or any Borrowing or other extension of
credit hereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium that is properly

 

136

--------------------------------------------------------------------------------


 

identified in a format acceptable to the Administrative Agent to such electronic
mail address as provided by the Administrative Agent from time to time. In
addition, each of each Parent Guarantor and the Borrower agrees, and agrees to
cause its Subsidiaries, to continue to provide the Communications to the
Administrative Agent in the manner specified in the Credit Documents but only to
the extent requested by the Administrative Agent.

 

The Borrower hereby acknowledges that (a) the Administrative Agent may, but
shall not be obligated to, make available to the Lenders and the Letter of
Credit Issuers materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, the “Borrower Materials”) by posting the
Borrower Materials on Intralinks, SyndTrak or another similar electronic system
(the “Platform”) and (b) certain of the Lenders may be “public-side” Lenders
(i.e., Lenders that do not wish to receive material non-public information with
respect to the Borrower or its securities) (each, a “Public Lender”). The
Borrower hereby agrees that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 13.16); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated as “Public Investor”; and (z) the Administrative Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not marked as “Public
Investor”. Notwithstanding the foregoing, the following Borrower Materials shall
be marked “PUBLIC”, unless the Borrower notifies the Administrative Agent
promptly that any such document contains material non-public information:
(1) the Credit Documents and (2) notification of changes in the terms of the
Credit Documents.

 

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY CREDIT PARTY, ANY LENDER OR ANY OTHER PERSON
FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S

 

137

--------------------------------------------------------------------------------


 

TRANSMISSION OF COMMUNICATIONS THROUGH THE PLATFORM EXCEPT TO THE EXTENT ARISING
FROM THE ADMINISTRATIVE AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS
DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL AND NON-APPEALABLE
JUDGMENT.

 

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Credit Documents. Each Lender agrees that receipt of notice to
it (as provided in the next sentence) specifying that the Communications have
been posted to the Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Credit Documents. Each Lender
agrees to notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and that the foregoing
notice may be sent to such e-mail address.

 

Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Credit Document
in any other manner specified in such Credit Document.

 

13.3                        No Waiver; Cumulative Remedies. No failure to
exercise and no delay in exercising, on the part of the Administrative Agent,
any Letter of Credit Issuer or any Lender, any right, remedy, power or privilege
hereunder or under the other Credit Documents shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law. No waiver of any
provision of this Agreement or any other Credit Document or consent to any
departure by the Borrower or any other Credit Party therefrom shall in any event
be effective unless the same shall be permitted by Section 13.1, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. No notice or demand on the Borrower or a Parent
Guarantor in any case shall entitle the Borrower or any Parent Guarantor to any
other or further notice or demand in similar or other circumstances.

 

13.4                        Survival of Representations and Warranties. All
representations and warranties made hereunder, in the other Credit Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and the issuance of Letters of Credit hereunder.

 

13.5                        Payment of Expenses; Indemnification. The Borrower
agrees (a) to pay or reimburse the Administrative Agent and the Amendment Agents
for all of their reasonable and documented out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other
Credit Documents and any other documents prepared in connection herewith or
therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including the reasonable and documented or
invoiced fees, disbursements and other charges of one counsel to the
Administrative Agent and the Amendment Agents, and in connection with local and
collateral matters, one counsel in any relevant local jurisdiction, (b) to pay
all reasonable out of pocket expenses incurred by any Letter of Credit Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, (c) to pay or reimburse the
Administrative Agent and any other Agent for all its reasonable and documented
costs and expenses incurred in connection with the enforcement or preservation
of any rights under this Agreement, the other Credit Documents and any such
other documents (including, without limitation, after the occurrence and during
the continuance of a

 

138

--------------------------------------------------------------------------------


 

Default or Event of Default and in connection with any workout or restructuring
or proceeding under the Bankruptcy Code or any other Debtor Relief Law),
including the reasonable fees, disbursements and other charges of one primary
counsel (and, in the case of an actual or perceived conflict of interest by an
Agent, where the Agent affected by such conflict informs the Borrower of such
conflict and thereafter retains its own counsel, of another counsel to the
affected Agent), and one local counsel in each appropriate jurisdiction (which
may include one special counsel acting in multiple jurisdictions), (d) to pay,
indemnify, and hold harmless each Lender and Agent from, any and all recording
and filing fees and (e) to pay, indemnify, and hold harmless each Lender, each
Letter of Credit Issuer and each Agent and their respective Related Parties
(each, an “Indemnitee”) from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever, including reasonable
and documented fees, disbursements and other charges of one primary counsel
(and, in the case of an actual or perceived conflict of interest by an
Indemnitee, where the Indemnitee affected by such conflict informs the Borrower
or such conflict and thereafter retains its own counsel, of another counsel to
the affected Indemnitee), and one local counsel in each appropriate jurisdiction
(which may include one special counsel acting in multiple jurisdictions), with
respect to the execution, delivery, enforcement, performance and administration
of this Agreement, the other Credit Documents and any such other documents,
including the financing contemplated hereby (regardless of whether any
Indemnitee is a party thereto and regardless of whether any such matter is
initiated by a third party or by Holdings, the Borrower, any of their respective
Affiliates, creditors or equity holders or any other Person), including, without
limitation, any of the foregoing relating to the violation of, noncompliance
with or liability under, any Environmental Law or to any actual or alleged
presence, release or threatened release of Hazardous Materials involved or
attributable to the operations of the Borrower, any of its Subsidiaries or any
of the Real Estate (all the foregoing in this clause (e), collectively, the
“indemnified liabilities”); provided that the Borrower shall have no obligation
hereunder to any such Indemnitee with respect to indemnified liabilities to the
extent such indemnified liabilities result from (i) the gross negligence or
willful misconduct of such Indemnitee or its controlled Affiliates or its
controlling persons or their respective officers, directors, employees, agents,
advisors or members, in each case, who are involved in the Transactions (as
determined by a court of competent jurisdiction in a final and non-appealable
decision), (ii) a material breach by such Indemnitee or one of its Affiliate of
its funding obligations hereunder or (iii) disputes by and among such
Indemnitees (other than any claims against any Agent, any other agent, arranger
or bookrunner named on the cover page hereto, any Amendment Agent or any Letter
of Credit Issuer in such capacities or fulfilling such roles or any similar role
or with respect to acts or omissions taken in furtherance of or relating to such
capacities or roles) to the extent such disputes do not arise from any act or
omission of the Borrower or any of its Affiliates. No Indemnitee shall be liable
for any damages arising from the use by others of any information or other
materials obtained through IntraLinks, SyndTrak or other similar information
transmissions systems in connection with this Agreement or the Transactions. No
Indemnitee shall have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or any other Credit Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date). The agreements in this Section 13.5 shall
survive repayment of the Loans and all other amounts payable hereunder.

 

13.6                        Successors and Assigns; Participations and
Assignments. (a) The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby (including any Affiliate of any Letter of Credit Issuer
that issues any Letter of Credit), except that (i) neither the Borrower nor any
Parent Guarantor may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any attempted assignment or transfer by any Parent
Guarantor or the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties

 

139

--------------------------------------------------------------------------------


 

hereto, their respective successors and assigns permitted hereby (including any
Affiliate of any Letter of Credit Issuer that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Agents, the Related Parties of
each of the Administrative Agent, the Letter of Credit Issuer, the Lenders and
the Agents, and any Indemnitees) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)                                 (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not be unreasonably withheld or delayed) of:

 

(A)                               the Borrower (which consent shall not be
unreasonably withheld or delayed); provided that no consent of the Borrower
shall be required (x) with respect to the Term Facility, for an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, (y) with respect to the
Revolving Credit Facility, for an assignment to a Revolving Credit Lender or
(z) with respect to any Facility, if an Event of Default under Section 11.1 or
Section 11.5 has occurred and is continuing, any other assignee; provided that
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
Business Days after having received notice thereof; and provided, further, that
the Borrower’s consent shall not be required for assignments of the Term B Loans
by the Agents and their respective Affiliates during the primary syndication of
the Term B Loans, which shall in any event end upon the earlier of (i) the date
the Third Amendment Lead Arranger reasonably determines that the primary
syndication has concluded and (ii) the date that is 60 days after the Third
Amendment Effective Date; and provided, further, that the Borrower’s consent
shall not be required for assignments of the Refinancing Term B Loans and the
New Term B Loans by the Agents and their respective Affiliates during the
primary syndication of such Refinancing Term B Loans and New Term B Loans, which
shall in any event end upon the earlier of (i) the date the Sixth Amendment Lead
Arrangers reasonably determine that the primary syndication has concluded and
(ii) the date that is 60 days after the Sixth Amendment Effective Date; and

 

(B)                               the Administrative Agent; provided that no
consent of the Administrative Agent shall be required for with respect to the
Term Facility, an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund and, with respect to the Revolving Credit Facility, Credit Suisse
AG, in its capacity as a Letter of Credit Issuer.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than (x) with respect to the Term Facility, $1,000,000, and
increments of $1,000,000 in excess thereof and (y) with respect to the Revolving
Credit Facility, $5,000,000, and increments of $1,000,000 in excess thereof,
unless the Borrower and the Administrative Agent otherwise consent; provided
that no such consent of the Borrower shall be required if an Event of Default
under Section 11.1 or Section 11.5 has occurred and is continuing; provided
further that contemporaneous assignments to a single assignee made by Lenders
that are Affiliates of each other or to assignees that are Affiliates by a
single Lender or group of Lenders that are Affiliates of each other shall be
aggregated for purposes of meeting the minimum assignment amount requirements
stated above;

 

140

--------------------------------------------------------------------------------


 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement; provided that this clause shall not be
construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of one Class of Commitments
or Loans;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment Agreement via an
electronic settlement system acceptable to the Administrative Agent (or, if
previously agreed with the Administrative Agent, manually), and shall pay to the
Administrative Agent a processing and recordation fee of $3,500 (which fee may
be waived or reduced in the sole discretion of the Administrative Agent);

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an administrative questionnaire in a
form approved by the Administrative Agent (the “Administrative Questionnaire”)
and, if required, applicable tax forms;

 

(E)                                at the time any Lender is making purchases of
Loans or Commitments, it shall enter into an Assignment and Assumption Agreement
identifying the Class and tranche of such Loans or Commitments (including,
without limitation, in the case of any assignment of Revolving Credit
Commitments); and

 

(F)                                 no such assignment shall be made to (w) a
natural Person, (x) a Defaulting Lender, (y) an Affiliated Lender, other than
pursuant to Section 13.6(d) or (z) any Parent Guarantor, the Borrower or their
respective Subsidiaries, other than pursuant to Section 13.6(e).

 

For the purpose of this Section 13.6(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course and that is administered, advised or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers, advises or manages a Lender.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(v) of this Section, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.10, 2.11, 2.12, 3.5, 5.4 and 13.5). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 13.6 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.

 

(iv)                              The Administrative Agent, acting for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount of the Loans and any payment made by the
Letter of Credit Issuer under any Letter of Credit owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). Further, the
Register shall contain the name and address of the Administrative Agent and the
lending office through which each such Person acts under this Agreement. The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Letter of Credit Issuer and the Lenders
shall treat each

 

141

--------------------------------------------------------------------------------


 

Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower, the Letter of Credit Issuer and any
Lender (with respect to any entry relating to such Lender’s Commitment or
Loans), at any reasonable time and from time to time upon reasonable prior
notice.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Acceptance executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Acceptance and record the information contained therein in
the Register.

 

(c)                                  (i) Any Lender may, without the consent of
the Borrower, the Administrative Agent or the Letter of Credit Issuer, sell
participations to one or more banks or other Persons (other than a natural
person or any Parent Guarantor, the Borrower or any of their respective
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitments and/or the Loans owing to it); provided, however, that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Administrative
Agent, the Letter of Credit Issuer and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement or any other Credit Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 13.1 that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.10, 2.11, 2.12 and
5.4 to the same extent as if it were a Lender (subject to the requirements of
those Sections) and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 13.8(b) as though it were a
Lender; provided such Participant agrees to be subject to Section 13.8(a) as
though it were a Lender.

 

(ii)                                  A Participant shall not be entitled to
receive any greater payment than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, (x) under
Section 2.10 or 5.4, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent (which consent shall not be
unreasonably withheld) and (y) under Section 2.11 or 2.12, unless such greater
payment arises by reason of a Change in Law taking place after the date the
participation is entered into.

 

(iii)                               Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Credit Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Credit
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded

 

142

--------------------------------------------------------------------------------

 

in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(d)                                 Assignments to Affiliated Lenders. Any
Lender may, at any time, assign all or a portion of its rights and obligation
with respect to Loans under this Agreement to an Affiliated Lender (including
Affiliated Investment Funds) pursuant to this Section 13.6 through (x) Dutch
Auctions open to all Lenders of a particular Class of Term Loans subject to such
Dutch Auction on a pro rata basis or (y) through open market purchases, in each
case subject to the following additional conditions and limitations:

 

(i)                                     Affiliated Lenders shall not receive
information provided solely to Lenders and the Administrative Agent and their
respective advisors by the Administrative Agent or any Lender and shall not be
permitted to attend or participate in meetings attended solely by Lenders and
the Administrative Agent and their advisors, other than the right to receive
notices of Borrowings, notices of prepayments and other administrative notices
in respect of its Loans or Commitments required to be delivered to Lenders
pursuant to Article II; provided that Affiliated Investment Funds shall not be
subject to such limitation;

 

(ii)                                  notwithstanding anything in Section 13.1
or the definition of “Required Lenders” to the contrary, for purposes of
determining whether the Lenders have (1) consented to any amendment, waiver or
modification of any Credit Document (including such modifications pursuant to
Section 13.1), (2) otherwise acted on any matter related to any Credit Document,
(3) directed or required the Administrative Agent or any Lender to undertake any
action (or refrain from taking any action) with respect to or under any Credit
Document, or (4) voted on any plan of reorganization pursuant to Title 11 of the
United States Code, that in either case does not require the consent of each
Lender or each affected Lender or does not adversely affect such Affiliated
Lender disproportionately in any material respect as compared to other Lenders,
Affiliated Lenders will be deemed to have voted in the same proportion as
Lenders that are not Affiliated Lenders voting on such matter; and each
Affiliated Lender hereby acknowledges, agrees and consents that if, for any
reason, its vote to accept or reject any plan pursuant to Title 11 of the United
States Code) is not deemed to have been so voted, then such vote will be
(x) deemed not to be in good faith and (y) “designated” pursuant to
Section 1126(e) of Title 11 of the United States Code such that the vote is not
counted in determining whether the applicable class has accepted or rejected
such plan in accordance with Section 1126(c) of Title 11 of the United States
Code; provided that Affiliated Investment Funds shall not be subject to such
limitation and shall be entitled to vote as any other Lender; provided, further,
that, notwithstanding anything herein to the contrary, Affiliate Investment
Funds may not in the aggregate account for more than 49.9% of the amounts
necessary to constitute Required Lenders, and any amount in excess of such
percentage will be subject to the limitations set forth in this clause (ii);

 

(iii)                               no Auction Purchase or assignment of
Revolving Credit Loans or Revolving Credit Commitments may be made to any
Affiliated Lender; provided that such limitation shall not apply to the
Revolving Credit Loans and Revolving Credit Commitments of any Lender that is a
Defaulting Lender at the time of such assignments;

 

(iv)                              at the time any Affiliated Lender is making
purchases of Loans or Commitments, it shall enter into an Assignment and
Assumption Agreement identifying itself as an Affiliated Lender to the
applicable assignor; and

 

143

--------------------------------------------------------------------------------


 

(v)                                 the aggregate principal amount of all Term
Loans held by Affiliated Lenders (other than Affiliated Investment Funds) shall
in no event exceed 25% of the aggregate outstanding principal amount of the Term
Loans.

 

Notwithstanding anything to the contrary herein, this Section 13.6(d) shall
supersede any provisions in Sections 5.2 or 13.8 to the contrary.

 

(e)                                  Assignments to Purchasing Borrower Parties.
Each Lender acknowledges that each Purchasing Borrower Party may (x) purchase or
acquire Term Loans hereunder from Lenders from time to time pursuant to a Dutch
Auction in accordance with the terms of this Agreement (including, without
limitation, Section 13.6 hereof), subject to the restrictions set forth in the
definition of “Dutch Auction” and (y) acquire Term Loans hereunder through a
contribution from an Affiliate, in each case, subject to the following
additional conditions and limitations:

 

(i)                                     Purchasing Borrower Parties shall not
receive information provided solely to Lenders or the Administrative Agent or
their respective advisors by the Administrative Agent or any Lender or their
respective advisors and shall not be permitted to attend or participate in
meetings attended solely by Lenders and the Administrative Agent and their
advisors;

 

(ii)                                  notwithstanding anything herein or in any
of the other Credit Documents to the contrary, with respect to any Auction
Purchase or other assignment to a Purchasing Borrower Party (or contribution
from an Affiliate of the Borrower), under no circumstances, whether or not any
Credit Party is subject to a bankruptcy or other insolvency proceeding, shall
any Purchasing Borrower Party be permitted to exercise any voting rights or
other privileges with respect to any Loans or Commitments, and any Term Loans
that are assigned to a Purchasing Borrower Party, shall have no voting rights or
other privileges under this Agreement and the other Credit Documents and shall
not be taken into account in determining any required vote or consent;

 

(iii)                               no Auction Purchase or assignment (or
contribution) of Revolving Credit Loans or Revolving Credit Commitments may be
made to any Purchasing Borrower Parties;

 

(iv)                              at the time any Purchasing Borrower Parties is
making purchases or sales of Loans or Commitments, it shall enter into an
Assignment and Assumption Agreement identifying itself as a Purchasing Borrower
Parties to the applicable assignor;

 

(v)                                 (i) with respect to a Dutch Auction, at the
time of such Purchase Notice and Auction Purchase, and (ii) with respect to any
other assignment of Term Loans, at the time of such assignment, no Default or
Event of Default shall have occurred and be continuing or would result
therefrom;

 

(vi)                              no proceeds from any Revolving Credit Loan
shall be used, directly or indirectly, to fund any Auction Purchase or
assignment pursuant to this Section 13.6(e); and

 

(vii)                           immediately upon the effectiveness of each
Auction Purchase or assignment to a Purchasing Borrower Party or a contribution
of Term Loans from an Affiliate of the Borrower, a Cancellation (it being
understood that such Cancellation shall not constitute a voluntary repayment of
Loans for purposes of this Agreement) shall be automatically and irrevocably
effected with respect to all of the Loans and related Obligations subject to
such Auction Purchase or assignment for no consideration, with the effect that
such Loans and related Obligations shall for all purposes of this Agreement and
the other Credit Documents no longer be outstanding, and the Credit Parties
shall no longer have any Obligations relating thereto, it being understood that
such forgiveness and cancellation shall result in the Credit Parties being
irrevocably and

 

144

--------------------------------------------------------------------------------


 

unconditionally released from all claims and liabilities relating to such
Obligations which have been so cancelled and forgiven, and the Collateral shall
cease to secure any such Obligations which have been so cancelled and forgiven.

 

Notwithstanding anything to the contrary herein, this Section 13.6(e) shall
supersede any provisions in Sections 5.2 or 13.8 to the contrary.

 

(f)                                   Any Lender may, without the consent of or
notice to the Borrower or the Administrative Agent or any other Person, at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank or other central
bank having jurisdiction over such Lender, and this Section shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto. In order to facilitate such pledge or assignment, the
Borrower hereby agrees that, upon request of any Lender at any time and from
time to time after the Borrower has made its initial borrowing hereunder, the
Borrower shall provide to such Lender, at the Borrower’s own expense, a
promissory note, substantially in the form of Exhibit K-1 or K-2, as the case
may be, evidencing the Term Loans and Revolving Credit Loans, respectively,
owing to such Lender.

 

(g)                                  Subject to Section 13.16, the Borrower
authorizes each Lender or Participant to disclose to any Participant, proposed
Participant, secured creditor of such Lender, assignee or proposed assignee
(each, a “Transferee”) and any prospective Transferee any and all information in
such Lender’s possession concerning the Borrower and its Affiliates that has
been delivered to such Lender by or on behalf of the Borrower and its Affiliates
pursuant to this Agreement or which has been delivered to such Lender by or on
behalf of the Borrower and its Affiliates in connection with such Lender’s
credit evaluation of the Borrower and its Affiliates prior to becoming a party
to this Agreement.

 

(h)                                 In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or sub-participations, or other compensating actions,
including funding, with the consent of the Borrower and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent and
each other Lender hereunder (and interest accrued thereon), and (y) acquire (and
fund as appropriate) its full pro rata share of all applicable Loans hereunder.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

(i)                                     In the event that any Revolving Credit
Lender shall become a Defaulting Lender or S&P, Moody’s and Thompson’s BankWatch
(or InsuranceWatch Ratings Service, in the case of Lenders that are insurance
companies (or Best’s Insurance Reports, if such insurance company is not rated
by Insurance Watch Ratings Service)) shall, after the date that any Lender
becomes a Revolving Credit Lender, downgrade the long term certificate of
deposit ratings of such Lender, and the resulting ratings shall be below BBB-,
Baa3 and C (or BB, in the case of a Lender that is an insurance company (or B,
in the case of an insurance company not rated by InsuranceWatch Ratings
Service)) (or, with respect to

 

145

--------------------------------------------------------------------------------


 

any Revolving Credit Lender that is not rated by any such ratings service or
provider, any Letter of Credit Issuer shall have reasonably determined that
there has occurred a material adverse change in the financial condition of any
such Lender, or a material impairment of the ability of any such Lender to
perform its obligations hereunder, as compared to such condition or ability as
of the date that any such Lender became a Revolving Credit Lender) then such
Letter of Credit Issuer shall have the right, but not the obligation, at its own
expense, upon notice to such Lender and the Administrative Agent, to replace
such Lender with an assignee (in accordance with and subject to the restrictions
contained in paragraph (b) above), and such Lender hereby agrees to transfer and
assign without recourse (in accordance with and subject to the restrictions
contained in paragraph (b) above) all its interests, rights and obligations in
respect of its Revolving Credit Commitment to such assignee; provided, however,
that (i) no such assignment shall conflict with any law, rule and regulation or
order of any Governmental Authority and (ii) such Letter of Credit Issuer or
such assignee, as the case may be, shall pay to such Lender in immediately
available funds on the date of such assignment the principal of, and interest
accrued to the date of payment on, the Loans made by such Lender hereunder and
all other amounts accrued for such Lender’s account or owed to it hereunder.

 

13.7                        Replacements of Lenders under Certain Circumstances.
If any Lender requests compensation under Section 2.10(a)(ii) or (iii), 2.11 or
Section 3.5, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 5.4 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 2.13, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 13.6), all of its interests,
rights (other than its existing rights to payments pursuant to Section 2.11,
Section 3.5 or Section 5.4) and obligations under this Agreement and the related
Credit Documents to an eligible assignee pursuant to Section 13.6(b) that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

 

(i)                                     the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 13.6;

 

(ii)                                  such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and funded
participations in Unpaid Drawings, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Credit Documents
(including any amounts under Section 2.12 or Section 3.5) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

 

(iii)                               in the case of any such assignment resulting
from a claim for compensation under Section 2.11 or payments required to be made
pursuant to Section 5.4, such assignment will result in a reduction in such
compensation or payments thereafter;

 

(iv)                              such assignment does not conflict with
applicable law; and

 

(v)                                 in the case of any assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Notwithstanding anything to the contrary contained herein, with
respect to

 

146

--------------------------------------------------------------------------------


 

a Non-Consenting Lender that has not consented to a matter which requires the
consent of all Lenders of a particular Class, such assignment (and related
payments) may be made, at the election of the Borrower, solely with respect to
Loans and Commitments of such Class. In the event any such Lender fails to
execute an Assignment and Acceptance in connection with such assignment, such
Assignment and Acceptance may be executed by the Borrower or the Administrative
Agent (on behalf of the assigning Lender) and the Borrower and the
Administrative Agent are granted a power of attorney to execute such an
Assignment and Acceptance in the circumstances provided for in this
Section 13.7.

 

13.8                        Adjustments; Set-off. (a) If any Lender (a
“benefited Lender”) shall at any time receive any payment of all or part of its
Loans, or interest thereon, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 11.5, or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of such other Lender’s Loans, or interest thereon,
such benefited Lender shall (i) notify the Administrative Agent of such fact and
(ii) purchase for cash at face value from the other Lenders a participating
interest in such portion of each such other Lender’s Loans, or shall provide
such other Lenders with the benefits of any such collateral, or the proceeds
thereof, as shall be necessary to cause such benefited Lender to share the
excess payment or benefits of such collateral or proceeds ratably with each of
the Lenders; provided, however, that (x) if all or any portion of such excess
payment or benefits is thereafter recovered from such benefited Lender, such
purchase shall be rescinded, and the purchase price and benefits returned, to
the extent of such recovery, but without interest, and (y) the provisions of
this paragraph shall not be construed to apply to (A) any payment made or
collateral provided by the Borrower or any other Person pursuant to and in
accordance with the express terms of this Agreement (including, for the
avoidance of doubt, any such provisions added pursuant to any permitted
amendment to this Agreement and including the application of funds arising from
the existence of a Defaulting Lender or assignments made pursuant to
Section 13.6(e) or Section 13.7), or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Unpaid Drawings to any assignee or participant, other
than to any Parent Guarantor, the Borrower or any Subsidiary thereof (as to
which the provisions of this paragraph shall apply except if such assignment or
participation is made pursuant to Section 13.6).

 

(b)                                 After the occurrence and during the
continuance of an Event of Default, in addition to any rights and remedies of
the Lenders or provided by law each Lender shall have the right, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, upon any amount becoming due and
payable by the Borrower hereunder or under any other Credit Document (whether at
the stated maturity, by acceleration or otherwise) to set-off and appropriate
and apply against such amount any and all deposits (general or special, time or
demand, provisional or final), in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Borrower; provided that, in the event that any Defaulting Lender
shall exercise any such right of setoff pursuant to this Section 13.8(b),
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Letter of Credit Issuers, and the Lenders, and (y) such Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.  Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set-off and application
made by such Lender; provided that the failure to give such notice shall not
affect the validity of such set-off and application.

 

13.9                        Counterparts. (a) This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts (including by facsimile or other electronic

 

147

--------------------------------------------------------------------------------


 

image scan transmission), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. A set of the copies of this
Agreement signed by all the parties shall be lodged with the Borrower and the
Administrative Agent. Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or in electronic (e.g., “pdf” or “tif”) format shall
be effective as delivery of a manually executed counterpart of this Agreement.

 

(b)                                 The words “execution”, “signed”, “signature”
and words of like import in any Assignment and Acceptance shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

13.10                 Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

13.11                 Integration. This Agreement, the other Credit Documents
and the Fee Letter represent the agreement of the Borrower, the Administrative
Agent and the Lenders with respect to the subject matter hereof, and there are
no promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to subject matter hereof not expressly set forth or
referred to herein or in the other Credit Documents or the Fee Letter.

 

13.12                 GOVERNING LAW. THIS AGREEMENT AND THE OTHER CREDIT
DOCUMENTS (OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER
CREDIT DOCUMENTS) AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS
AGREEMENT (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR
TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. EACH LETTER
OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE
LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO SUCH LAWS OR RULES
ARE DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS MOST
RECENTLY PUBLISHED AND IN EFFECT, ON THE DATE SUCH LETTER OF CREDIT WAS ISSUED,
BY THE INTERNATIONAL CHAMBER OF COMMERCE (THE “UNIFORM CUSTOMS”) AND, AS TO
MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS, THE LAWS OF THE STATE OF NEW YORK.

 

13.13                 Submission to Jurisdiction; Waivers. Each Parent Guarantor
and the Borrower each hereby irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Credit
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive jurisdiction of the courts of the
State of New York located in the Borough of Manhattan, New York, New York, the
courts of the United States of America for the Southern District of New York and
appellate courts from any thereof;

 

148

--------------------------------------------------------------------------------

 

(b)                                 consents and agrees that any such action or
proceeding arising out of or relating to this Agreement or any other Credit
Document may be brought in any court referred to in paragraph (a) of this
Section 13.13 and waives any objection that it may now or hereafter have to the
laying of venue of any such action or proceeding in any such court or that such
action or proceeding was brought in an inconvenient court and agrees not to
plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
the Borrower at its address set forth in Section 13.2 or at such other address
of which the Administrative Agent shall have been notified pursuant thereto;

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section 13.13 any special, indirect,
exemplary, punitive or consequential damages.

 

Each of the parties hereto agrees that a final judgment in any such action or
proceeding arising out of or relating to this Agreement or any other Credit
Document and brought in any court referred to in paragraph (a) of this
Section 13.13 shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent, any Letter of
Credit Issuer or any Lender may otherwise have to bring any action or proceeding
relating to enforcement of the Security Documents and the exercise of rights and
remedies with respect to the Collateral against the Borrower or any other Credit
Party or their respective properties in the courts of any jurisdiction.

 

13.14                 Acknowledgments. Each Agent, each Letter of Credit Issuer,
each Lender and their respective Affiliates (collectively, solely for purposes
of this Section 13.14, the “Lenders”) may have economic interests that conflict
with those of the Parent Guarantors, the Borrower and their Subsidiaries, their
respective stockholders and/or their respective affiliates (collectively, solely
for purposes of this Section 13.14, the “Credit Parties”). Each Credit Party
hereby acknowledges and agrees that: (a) nothing in the Credit Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender, on the one hand, and such
Credit Party, its stockholders or its affiliates, on the other; (b) (i) the
transactions contemplated by the Credit Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Credit Parties, on
the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender has assumed an advisory or fiduciary responsibility in
favor of any Credit Party, its stockholders or its affiliates with respect to
the transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Credit Party, its
stockholders or its Affiliates on other matters) or any other obligation to any
Credit Party except the obligations expressly set forth in the Credit Documents
and (y) each Lender is acting solely as principal and not as the agent or
fiduciary of any Credit Party, its management, stockholders, creditors or any
other Person; and (c) no joint venture is created hereby or by the other Credit
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Lenders or among the Parent Guarantors, the Borrower and the Lenders.
Each Credit Party acknowledges and agrees that it has consulted its own legal
and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Credit Party agrees that it
will not claim that any Lender has rendered

 

149

--------------------------------------------------------------------------------


 

advisory services of any nature or respect, or owes a fiduciary or similar duty
to such Credit Party, in connection with such transaction or the process leading
thereto.

 

13.15                 WAIVERS OF JURY TRIAL. EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

13.16                 Confidentiality. Each of the Administrative Agent, the
Lenders and the Letter of Credit Issuers agree to maintain the confidentiality
of the Confidential Information (as defined below), except that Confidential
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Confidential Information and
instructed to keep such information confidential); (b) to the extent required or
requested by any regulatory authority purporting to have jurisdiction over such
Person or its Related Parties (including any self-regulatory authority, such as
the National Association of Insurance Commissioners); (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process;
(d) to any other party hereto; (e) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder; (f) subject to an agreement
containing provisions substantially the same as those of this Section 13.16 or
an agreement containing confidentiality provisions customary in connection with
the syndication or assignment of loans, to (i) any assignee of or Participant
in, or any prospective assignee of or Participant in, any of its rights and
obligations under this Agreement, or (ii) any actual or prospective party (or
its Related Parties) to any swap, derivative or other transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder; (g) on a confidential basis to (i) any rating
agency in connection with rating the Borrower or its Subsidiaries or the
Facilities or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the
Facilities; (h) with the consent of the Borrower; or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section 13.16, or (y) becomes available to the Administrative Agent, any
Lender, any Letter of Credit Issuer or any of their respective Affiliates on a
non-confidential basis from a source other than the Borrower. For purposes of
this Section 13.16, “Confidential Information” means all information received
from the Borrower or any of its Subsidiaries relating to the Borrower or any of
its Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Letter of Credit Issuer on a non-confidential basis prior to disclosure by the
Borrower or any of its Subsidiaries; provided that, in the case of information
received from the Borrower or any of its Subsidiaries after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Confidential Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Confidential Information as such Person
would accord to its own confidential information.

 

150

--------------------------------------------------------------------------------


 

13.17                 USA Patriot Act. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies each Parent
Guarantor and the Borrower that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies each Guarantor and the Borrower, which information includes the name
and address of each Guarantor and the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable to identify each
Guarantor and the Borrower in accordance with the Patriot Act.

 

13.18                 Consent to Effectiveness. Each Term Lender, each First
Amendment Revolving Credit Lender and the Administrative Agent consents to and
agrees to the terms of the First Amendment. Each Lender holding a Term B Loan
and the Administrative Agent consents to and agrees to the terms of the Third
Amendment and this Agreement, as amended by the First Amendment, the Second
Amendment and the Third Amendment. Each Lender holding a New Term B Loan (on the
Fifth Amendment Effective Date) and the Administrative Agent consent to and
agree to the terms of the Fifth Amendment and this Agreement, as amended by the
First Amendment, the Second Amendment, the Third Amendment, the Fourth Amendment
and the Fifth Amendment. Each Lender holding a Term B Loan on the Sixth
Amendment Effective Date and the Administrative Agent consent to and agree to
the terms of the Sixth Amendment and this Agreement, as amended by the First
Amendment, the Second Amendment, the Third Amendment, the Fourth Amendment, the
Fifth Amendment and the Sixth Amendment.

 

13.19                 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)             a reduction in full or in part or cancellation of any such
liability;

 

(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

 

(iii)       the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[remainder of page intentionally left blank]

 

151

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

 

 

WIDEOPENWEST FINANCE, LLC

 

 

 

 

By:

/s/ Richard E. Fish, Jr.

 

 

Name:

 

 

Title:

 

 

 

 

RACECAR ACQUISITION, LLC

 

 

 

 

By:

/s/ Richard E. Fish. Jr.

 

 

Name:

 

 

Title:

 

 

 

 

WIDEOPENWEST KITE INC.

 

 

 

 

By:

/s/ Richard E. Fish, Jr.

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, individually as a Lender and as
Administrative Agent and Letter of Credit Issuer

 

 

 

 

By:

/s/ Judith E. Smith

 

 

Name:

 

 

Title:

 

 

 

 

By:

/s/ Kelly Heimrich

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------
